Name: 2004/798/EC: Commission Decision of 7Ã December 2004 adopting, pursuant to Council Directive 92/43/EEC, the list of sites of Community importance for the Continental biogeographical region (notified under document number C(2004) 4031)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  documentation;  natural environment;  economic geography
 Date Published: 2004-12-28

 28.12.2004 EN Official Journal of the European Union L 382/1 COMMISSION DECISION of 7 December 2004 adopting, pursuant to Council Directive 92/43/EEC, the list of sites of Community importance for the Continental biogeographical region (notified under document number C(2004) 4031) (2004/798/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1) and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Continental biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC, comprises the territory of Luxembourg, parts of the territory of Austria, Belgium, the Czech Republic, Denmark, France, Germany, Italy, Lithuania, Poland, Slovenia and Sweden, as specified in the biogeographical map approved on 23 October 2000 by the Habitats Committee set up under Article 20 of the Directive. (2) This decision does not cover the territories of the Member States that joined the European Community on 1 May 2004. These Member States initiated the transmission of their site proposals to the Commission on that date. As a consequence, the Commission is not in a position to integrate the information from these Member States into the present initial list of sites of Community importance, within the meaning of Directive 92/43/EEC. These data will be subject to a future Commission decision, when all the pertinent information will have been collected and when an in-depth scientific evaluation of the site proposals from these Member States will have been made. (3) It is furthermore necessary in the context of a process initiated since 1995 to establish the Natura 2000 network, which is an essential element of the protection of biodiversity in the European Community, to make progress in the actual establishment of the network by not delaying this decision. (4) For the Continental biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between November 2003 and June 2004, in accordance with Article 4(1) of the Directive, by Austria, Belgium, Denmark, France, Germany, Italy, Luxembourg and Sweden. (5) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (2). (6) That information includes the most recent and definitive map of the site transmitted by the Member State in question, the site's name, location and extent, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (7) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a list of sites selected as sites of Community importance should be adopted. (8) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Community level was done using the best available information at present. (9) According to the settled case-law of the Court of Justice of the European Communities to produce a draft list of sites of Community importance, capable of leading to the creation of a coherent European ecological network of special areas of conservation, the Commission must have available an exhaustive list of the sites which, at national level, have an ecological interest which is relevant from the point of view of the directive's objective of conservation of natural habitats and wild fauna and flora. ( ¦) Only in that way, moreover, is it possible to realise the objective, in the first subparagraph of Article 3(1) of the directive, of maintaining or restoring the natural habitat types and the species' habitats concerned at a favourable conservation status in their natural range, which may lie across one or more frontiers inside the Community. (3) (10) On the basis of available information and on the common assessments made within the framework of the biogeographic seminars, prepared by the European Topic Centre for Nature Protection and Biodiversity, and the bilateral meetings held with the Member States, some Member States have not proposed sufficient sites to meet the requirements in Directive 92/43/EEC for certain habitat types and species. It can therefore not be concluded for these species and habitat types listed in Annex 2 to this decision that the network is complete. However, taking into account the delay in receiving the information and reaching agreement with the Member States, the Commission considers that it should adopt an initial list of sites which will need to be revised in accordance with the provisions of Article 4 of Directive 92/43/EEC for the habitat types and species listed in Annex 2 to this decision for which indicated Member States have not proposed sufficient sites according to the requirements of Directive 92/43/EEC. (11) Given that knowledge on the existence and distribution of the natural habitat types of Annex I and species of Annex II to that Directive that occur in both marine territorial waters as well as marine waters under national jurisdiction beyond territorial waters remains incomplete, it cannot be concluded that the network is either complete or incomplete for them. The relevant species and habitat types are listed in Annex 3 to this decision. Consequently, the Commission considers that the initial list will be revised, if necessary, for the different habitat types and species listed in Annex 3 to this decision in accordance with the provisions of Article 4 of Directive 92/43/EEC. (12) Annex 3 to this decision also lists the other habitat types of Annex I and species of Annex II to that Directive which are subject to scientific examination. (13) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The list contained in Annex 1 to this Decision shall constitute the initial list of sites of Community importance for the Continental biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC. That list is to be revised in the light of further proposals by Member States in conformity with Article 4 of Directive 92/43/EEC for certain habitat types and species, specified in Annex 2 and in Annex 3 to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 December 2004. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 107, 24.4.1997, p. 1. (3) Judgment of 11 September 2001, Case C-71/99 Commission v Germany, points 27 and 28 [2001] ECR 1-5811. ANNEX 1 Initial list of sites of Community importance for the Continental biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) (except for those habitat types and species listed in Annex 2 to this decision). The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : surface area of SCI in hectares or length in km; E : geographical coordinates of SCI (latitude and longitude). All the information given in the Community list below is based on the data proposed, transmitted and validated by Austria, Belgium, Germany, Denmark, France, Italy, Luxembourg and Sweden. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude AT1101112 Haidel bei Nickelsdorf * 12 E 17 3 N 47 55 AT1102112 Zurndorfer Eichenwald und Hutweide * 150 E 17 0 N 47 57 AT1103112 Parndorfer Heide * 10 E 16 52 N 47 59 AT1104212 Frauenwiesen 29,729 E 16 32 N 47 55 AT1106218 Siegendorfer PuÃ ta und Heide * 31 E 16 35 N 47 46 AT1108813 Bernstein - Lockenhaus - Rechnitz * 25 000 E 16 21 N 47 22 AT1109318 Hangwiesen Rohrbach-Schattendorf-Loipersbach einschlieÃ lich NSG Rohrbacher Kogel. 105,33 E 16 27 N 47 43 AT1110137 Neusiedler See - Seewinkel * 41 735 E 16 46 N 47 46 AT1114813 SÃ ¼dburgenblÃ ¤ndisches HÃ ¼gel - und Terassenland * 14 104 E 16 25 N 47 4 AT1115415 Naturwaldreservat Lange Leiten, Neckenmarkt * 29 E 16 31 N 47 38 AT1122916 Lafnitzauen * 566,33 E 16 5 N 47 13 AT1124823 NordÃ ¶stliches Leithagebirge * 6 317 E 16 44 N 47 58 AT1201A00 Waldviertler Teich-, Heide- und Moorlandschaft * 14 090 E 15 8 N 48 47 AT1202000 March-Thaya-Auen * 8 975 E 16 56 N 48 32 AT1204000 Donau-Auen Ã ¶stlich von Wien * 9 579 E 16 46 N 48 7 AT1205A00 Wachau * 18 221 E 15 24 N 48 21 AT1206A00 Weinviertler Klippenzone * 3 185 E 16 23 N 48 34 AT1207A00 Kamp- und Kremstal * 14 724 E 15 40 N 48 31 AT1208A00 Thayatal bei Hardegg * 4 417 E 15 50 N 48 50 AT1209A00 Westliches Weinviertel * 2 938 E 15 49 N 48 42 AT1210A00 Steinfeld * 3 011 E 16 17 N 47 54 AT1213000 Pannonische SanddÃ ¼nen * 2 522 E 16 44 N 48 17 AT1214000 Hundsheimer Berge * 2 149 E 16 58 N 48 7 AT1215000 Bisamberg * 362 E 16 22 N 48 19 AT1216000 Tullnerfelder Donau-Auen * 17 586 E 15 57 N 48 21 AT1217A00 Strudengau - Nibelungengau * 4 830 E 15 2 N 48 13 AT1218000 Machland SÃ ¼d * 1 636 E 14 46 N 48 10 AT1219000 NiederÃ ¶sterreichische AlpenvorlandflÃ ¼sse * 7 370 E 15 16 N 48 11 AT1220000 Feuchte Ebene - Leithaauen * 5 260 E 16 27 N 48 0 AT1301000 Nationalpark Donau-Auen (Wiener Teil) * 2 258 E 16 31 N 48 10 AT1302000 Naturschutzgebiet Lainzer Tiergarten * 2 259 E 16 13 N 48 10 AT1303000 Landschaftsschutzgebiet Liesing (Teil A, B und C) * 639 E 16 14 N 48 8 AT1304000 Bisamberg (Wiener Teil) * 340 E 16 24 N 48 18 AT2208000 Lafnitztal - Neudauer Teiche * 1 045,6 E 16 5 N 47 10 AT2211000 Hartberger-Gmoos 67,01 E 15 58 N 47 16 AT2213000 Steirische Grenzmur mit Gamlitzbach und Gnasbach * 2 238,1 E 16 1 N 46 40 AT2214000 Deutschlandsberger Klause * 22,71 E 15 11 N 46 49 AT2218000 Feistritzklamm/Herberstein * 124,89 E 15 48 N 47 13 AT2225000 Demmerkogel-SÃ ¼dhÃ ¤nge, Wellinggraben mit Sulm-, Saggau- und LaÃ nitzabschnitten und PÃ ¶Ã nitzbach * 2 032,4 E 15 27 N 46 46 AT2229001 Oberlauf der Pinka * 17,25 E 16 3 N 47 28 AT2230000 Teile des sÃ ¼doststeirischen HÃ ¼gellandes inklusive HÃ ¶ll und GrabenlandbÃ ¤che * 15 663 E 15 54 N 46 50 AT2242000 Schwarze und WeiÃ e Sulm * 220,22 E 15 7 N 46 47 AT3105000 Unterer Inn * 864 E 13 15 N 48 17 AT3106000 Reinthaler Moos * 16 E 13 31 N 47 55 AT3107000 Tanner Moor * 120 E 14 51 N 48 30 AT3108000 Tal der Kleinen Gusen * 346 E 14 28 N 48 23 AT3109000 Unteres Trauntal * 213 E 14 8 N 48 10 AT3110000 Ettenau * 574 E 12 47 N 48 3 AT3114000 Traun-Donau-Auen * 664 E 14 21 N 48 15 AT3115000 Maltsch * 348 E 14 35 N 48 37 AT3118000 Salzachauen * 312 E 12 50 N 48 1 AT3119000 AuwÃ ¤lder am Unteren Inn * 550 E 13 14 N 48 17 AT3120000 Waldaist und Naarn * 4 158 E 14 40 N 48 25 AT3121000 BÃ ¶hmerwald und MÃ ¼hltÃ ¤ler * 9 797 E 13 56 N 48 40 AT3122000 Oberes Donau- und Aschachtal * 7 119 E 13 46 N 48 29 AT3123000 Wiesengebiete und Seen im Alpenvorland * 1 375 E 13 11 N 48 2 AT3201014 Wallersee-Wengermoor * 298,47 E 13 10 N 47 55 AT3223000 Salzachauen, Salzburg * 601,89 E 12 56 N 47 56 AT3229000 Nordmoor am Mattsee 2,38 E 13 9 N 47 59 BE2200039 Voerstreek * 1 592 E 5 50 N 50 44 BE32023B0 VallÃ ©e du Ruisseau d'Acoz (ChÃ ¢telet) * 19,27 0,16 E 4 31 N 50 22 BE32029B0 Haute vallÃ ©e de la Thure (Sivry-Rance) * 496,36 E 4 12 N 50 11 BE32030B0 VallÃ ©e de la Hante (Beaumont; Froidchapelle; Sivry-Rance) * 457,53 0,35 E 4 18 N 50 10 BE32031C0 Bois de Vieux Sart et de Montbliart (Sivry-Rance) * 940,11 E 4 10 N 50 8 BE32032C0 ForÃ ªts de Rance (Beaumont; Froidchapelle; Sivry-Rance) * 977,28 E 4 15 N 50 9 BE32033B0 Sources de la Hante (Froidchapelle) * 533,04 E 4 21 N 50 8 BE32034C0 Bois Massart et forÃ ªts de Sivry-Rance (Chimay; Froidchapelle; Sivry-Rance) * 680,94 E 4 16 N 50 7 BE32035B0 La Fagne entre BailiÃ ¨vre et Robechies (Chimay) 14,26 E 4 15 N 50 4 BE32036B0 VallÃ ©e de l'Eau Blanche Ã Virelles (Chimay; Couvin; Froidchapelle) * 950,45 0,06 E 4 21 N 50 4 BE32037B0 Massifs forestiers entre Momignies et Chimay (Chimay; Momignies) * 1 866,82 E 4 13 N 50 1 BE32038B0 Bois de Bourlers et de Baileux (Chimay; Couvin) * 1 202,81 E 4 24 N 50 1 BE32039B0 VallÃ ©es de l'Oise et de la Wartoise (Chimay; Momignies) * 757,88 E 4 14 N 49 59 BE32040B0 Haute vallÃ ©e de l'Eau Noire (Chimay; Couvin) * 712,60 E 4 24 N 49 58 BE33002B0 Basse vallÃ ©e du Geer (Bassenge; Juprelle; Oupeye; VisÃ ©) * 584,65 11,86 E 5 37 N 50 46 BE33003B0 Montagne Saint-Pierre (Bassenge; Oupeye; VisÃ ©) * 241,48 E 5 40 N 50 46 BE33004B0 Basse Meuse et Meuse mitoyenne (BlÃ ©gny; Oupeye; VisÃ ©) * 225,19 E 5 41 N 50 46 BE33005B0 VallÃ ©e du Ruisseau de Bolland (BlÃ ©gny; Herve; Soumagne) * 49,03 E 5 45 N 50 39 BE33006B0 VallÃ ©e de la Gueule en aval de Kelmis (PlombiÃ ¨res; Welkenraedt) * 570 E 5 55 N 50 42 BE33007B0 VallÃ ©e de la Gueule en amont de Kelmis (Kelmis; Lontzen; Raeren; Welkenraedt) * 464,08 0,31 E 6 0 N 50 42 BE33008C0 VallÃ ©e de la Burdinale (Burdinne; HÃ ©ron; Wanze) * 289,95 E 5 6 N 50 34 BE33009B0 VallÃ ©e de la Mehaigne (Braives; Burdinne; Villers-le-Bouillet; Wanze) * 224,90 E 5 11 N 50 35 BE33010C0 VallÃ ©e de la Meuse Ã Huy et vallon de la SoliÃ ¨res (Amay; Huy; Wanze) * 491,24 856 E 5 11 N 50 30 BE33011C0 VallÃ ©es du Hoyoux et du Triffoy (Clavier; Huy; Marchin; Modave; Ohey) * 1 308,86 236 E 5 17 N 50 26 BE33012B0 Affluents de la Meuse entre Huy et FlÃ ©malle (Amay; Engis; FlÃ ©malle; Modave; Nandrin; NeuprÃ ©) * 534,80 1 158 E 5 25 N 50 33 BE33013B0 Bois de la Neuville et de la VecquÃ ©e (FlÃ ©malle; NeuprÃ ©; Seraing) * 388,30 E 5 31 N 50 33 BE33014B0 VallÃ ©e de l'Ourthe entre Comblain-au-Pont et Angleur (Chaudfontaine; Comblain-au-Pont; Esneux; LiÃ ¨ge; NeuprÃ ©; Sprimont) * 695,15 1 229 E 5 35 N 50 33 BE33015B0 Bois d'Anthisnes et d'Esneux (Anthisnes; Comblain-au-Pont; Esneux; Nandrin; NeuprÃ ©; Ouffet) * 906,15 E 5 31 N 50 30 BE33016B0 Basse vallÃ ©e de la Vesdre (Chaudfontaine; FlÃ ©ron; Olne; Trooz) * 318,21 2,01 E 5 40 N 50 35 BE33017B0 Basse vallÃ ©e de l'AmblÃ ¨ve (Aywaille; Comblain-au-Pont; Sprimont) * 339,05 2,34 E 5 39 N 50 28 BE33018B0 Coteaux calcaires de Theux et le Rocheux (Theux) 68,69 E 5 48 N 50 31 BE33019B0 VallÃ ©e de la Vesdre entre Eupen et Verviers (Baelen; Dison; Limbourg; Verviers) * 528,89 665 E 6 1 N 50 36 BE33020B0 Affluents du lac d'Eupen (Eupen; Raeren) * 498,46 E 6 6 N 50 37 BE33021B0 Osthertogenwald autour de Raeren (Raeren) * 402,92 E 6 6 N 50 38 BE33022B0 La Gileppe (Baelen; Jalhay; Limbourg) * 1 155,70 E 5 59 N 50 34 BE33023C0 VallÃ ©e de la Soor (Baelen; Eupen) * 447,18 E 6 3 N 50 34 BE33024C0 VallÃ ©e de la Helle (Baelen; Eupen; Waimes) * 760,05 E 6 7 N 50 34 BE33025B0 Fagnes du Nord-Est (Eupen; Raeren; Waimes) * 2 355,73 E 6 11 N 50 35 BE33026B0 VallÃ ©e de l'Ourthe entre Hamoir et Comblain-au-Pont (Anthisnes; Comblain-au-Pont; FerriÃ ¨res; Hamoir; Ouffet) * 589,21 E 5 35 N 50 28 BE33027C0 VallÃ ©e de la LembrÃ ©e et affluents (Aywaille; Durbuy; FerriÃ ¨res; Stoumont) * 749,30 2 E 5 38 N 50 24 BE33028B0 VallÃ ©e de l'AmblÃ ¨ve du Pont de Targnon Ã Remouchamps (Aywaille; Stoumont; Theux) * 1 774,21 E 5 44 N 50 26 BE33029C0 Basse vallÃ ©e de la Lienne (Stoumont) * 396,05 E 5 44 N 50 23 BE33030C0 VallÃ ©e de l'AmblÃ ¨ve de ChÃ ªneu au Pont de Targnon (Stoumont) * 239,17 E 5 47 N 50 24 BE33031B0 Bois de la GÃ ©ronstÃ ¨re (Spa) 451,32 E 5 52 N 50 28 BE33032B0 Fagnes de Malchamps et de Stoumont (Aywaille; Spa; Stoumont; Theux) * 774,06 E 5 50 N 50 26 BE33033C0 VallÃ ©e du Wayai et affluents (Jalhay) * 87,43 E 5 56 N 50 29 BE33034B0 VallÃ ©e de la HoÃ «gne (Jalhay) * 502,20 E 5 57 N 50 31 BE33035C0 Plateau des Hautes-Fagnes (Baelen; Jalhay; Malmedy; Waimes) * 3 990,27 E 6 6 N 50 31 BE33036B0 Fagnes de la Roer (BÃ ¼tgenbach; Waimes) * 1 295,85 E 6 10 N 50 30 BE33037C0 Camp militaire d'Elsenborn (BÃ ¼llingen; BÃ ¼tgenbach) * 2 559,19 E 6 13 N 50 28 BE33038B0 VallÃ ©e de la Schwalm (BÃ ¼llingen; BÃ ¼tgenbach) * 634,72 E 6 16 N 50 28 BE33039C0 VallÃ ©e de l'Olefbach (BÃ ¼llingen) * 714,75 E 6 19 N 50 27 BE33040B0 Fagnes de Stavelot et vallÃ ©e de l'Eau Rouge (Jalhay; Malmedy; Stavelot) * 1 258,31 E 6 1 N 50 28 BE33041C0 Fagnes de la Polleur et de Malmedy (Malmedy; Waimes) * 1 091,55 E 6 3 N 50 29 BE33042C0 VallÃ ©es de la Warche et du Bayehon en aval du barrage de Robertville (Malmedy; Waimes) * 461,43 241 E 6 5 N 50 27 BE33043B0 VallÃ ©e de la Warche entre Butgenbach et Robertville (BÃ ¼tgenbach; Waimes) * 157,45 E 6 13 N 50 26 BE33044B0 Sources de l'AmblÃ ¨ve (Amel; BÃ ¼tgenbach; Waimes) 53,54 E 6 11 N 50 24 BE33045B0 Sources de la Warchenne (Waimes) * 17,21 E 6 9 N 50 24 BE33046B0 VallÃ ©e de la Warche en amont de Butgenbach (BÃ ¼llingen; BÃ ¼tgenbach) * 296,77 E 6 18 N 50 22 BE33047C0 VallÃ ©e de la Holzwarche (BÃ ¼llingen) * 335,57 E 6 20 N 50 24 BE33048B0 VallÃ ©e de la Lienne et affluents entre Les Trous de Bras et HabiÃ ©mont (Lierneux; Manhay; Stoumont; Trois-Ponts) * 225,49 E 5 46 N 50 21 BE33049C0 Mardelles d'Arbrefontaine et vallons fangeux de Fosse (Lierneux; Trois-Ponts; Vielsalm) * 215,62 E 5 50 N 50 20 BE33050C0 Fagne de la Gotale et affluents du Ruisseau de Chavanne (Lierneux; Manhay) * 177,67 E 5 42 N 50 19 BE33051C0 VallÃ ©e de l'AmblÃ ¨ve entre Wanne et Coo (Stavelot; Trois-Ponts) * 223,63 E 5 54 N 50 22 BE33052B0 Ma Campagne au sud de Malmedy (Malmedy) * 47,74 E 6 1 N 50 24 BE33053B0 Noir Ru et vallÃ ©e du Rechterbach (Malmedy; Sankt Vith; Stavelot; Trois-Ponts) * 609,19 E 6 0 N 50 19 BE33054C0 VallÃ ©e de l'AmblÃ ¨ve entre Montenau et BaugnÃ © (Amel; Malmedy; Waimes) * 229,56 E 6 4 N 50 23 BE33055C0 VallÃ ©e de l'Emmels (Amel) * 309,51 E 6 6 N 50 20 BE33056B0 Haute vallÃ ©e de l'AmblÃ ¨ve entre Heppenbach et Montenau (Amel) * 384,77 E 6 12 N 50 20 BE33057B0 VallÃ ©e du Kolvenderbach (Amel; BÃ ¼llingen) * 185,25 E 6 16 N 50 20 BE33058C0 VallÃ ©e du Medemberbach (BÃ ¼llingen) 258,11 E 6 18 N 50 20 BE33059B0 Sources de l'Our et de l'Ensebach (BÃ ¼llingen) * 258,47 E 6 22 N 50 20 BE33060C0 Haute vallÃ ©e de la Lienne (Lierneux; Manhay) * 383,62 E 5 46 N 50 18 BE33061C0 Affluents de l'Our entre Setz et Schoenberg (Amel; Sankt Vith) * 235,93 E 6 12 N 50 18 BE33062C0 VallÃ ©e supÃ ©rieure de l'Our et ses affluents (Amel; BÃ ¼llingen; Sankt Vith) * 396,05 E 6 15 N 50 17 BE33063C0 VallÃ ©e et affluents du Braunlauf (Burg-Reuland; Gouvy; Sankt Vith) * 285,72 E 6 4 N 50 15 BE33064C0 VallÃ ©e de l'Ulf (Burg-Reuland; Gouvy) * 290,56 E 6 1 N 50 12 BE33065B0 VallÃ ©e infÃ ©rieure de l'Our et ses affluents (Burg-Reuland; Sankt Vith) 637,29 5 E 6 8 N 50 10 BE33066B0 Grotte Jaminon (Pepinster) 0,08 328 E 5 48 N 50 34 BE33067B0 Bois de Staneux (Spa; Theux) * 492,11 E 5 50 N 50 30 BE34001C0 VallÃ ©e et affluents du NÃ ©blon (Clavier; Durbuy; Ouffet) * 138,49 E 5 27 N 50 24 BE34002B0 VallÃ ©e de l'Ourthe entre Bomal et Hamoir (Durbuy; FerriÃ ¨res; Hamoir) * 618,40 9 E 5 32 N 50 23 BE34003B0 VallÃ ©e de l'Ourthe entre Hotton et Barvaux-sur-Ourthe (Durbuy; Hotton; Somme-Leuze) * 1 539,17 949 E 5 24 N 50 19 BE34004B0 Massifs forestiers famenniens entre Hotton et Barvaux-sur-Ourthe (Durbuy; ErezÃ ©e; Hotton) * 1 755,29 E 5 27 N 50 18 BE34005B0 La Calestienne entre Barvaux et Bomal (Durbuy) * 331,67 E 5 31 N 50 21 BE34006B0 La Calestienne entre Oppagne et Barvaux (Durbuy; ErezÃ ©e) * 260,77 E 5 30 N 50 19 BE34007B0 Basse vallÃ ©e de l'Aisne (Durbuy; ErezÃ ©e; FerriÃ ¨res; Manhay) * 1 912,06 568 E 5 37 N 50 20 BE34008B0 Camp militaire de Marche-en-Famenne (Hotton; Marche-en-Famenne; Somme-Leuze) * 2 841,69 E 5 23 N 50 16 BE34009B0 La Calestienne entre Marenne et Hotton (Hotton) * 282,90 E 5 25 N 50 15 BE34011B0 La Calestienne entre Hotton et Oppagne (ErezÃ ©e; Hotton) * 109,54 E 5 29 N 50 17 BE34012B0 VallÃ ©e de l'Ourthe entre La Roche et Hotton (ErezÃ ©e; Hotton; La Roche-en-Ardenne; Rendeux) * 606,27 E 5 28 N 50 15 BE34013B0 Haute vallÃ ©e de l'Aisne (ErezÃ ©e; La Roche-en-Ardenne; Manhay) * 1 835,99 E 5 35 N 50 15 BE34014B0 Fagne de la CrÃ ©pale et prairies de MalemprÃ © (Lierneux; Manhay) * 175,66 E 5 44 N 50 16 BE34015B0 Fanges des sources de l'Aisne (Manhay) * 603,90 E 5 41 N 50 14 BE34016B0 Fagnes de SamrÃ ©e et de Tailles (Houffalize; La Roche-en-Ardenne; Vielsalm) * 860,39 E 5 45 N 50 13 BE34017B0 Fagnes de Bihain (Gouvy; Houffalize; Vielsalm) * 702,89 E 5 46 N 50 14 BE34018C0 Sources de la Lienne (Lierneux; Vielsalm) * 199,10 E 5 48 N 50 15 BE34019B0 Ennal et Grand Fond (Trois-Ponts; Vielsalm) * 176,45 E 5 56 N 50 19 BE34020B0 Bassin supÃ ©rieur de la Salm (Gouvy; Vielsalm) * 759,17 15 E 5 58 N 50 14 BE34021B0 La Calestienne Ã Marche en Famenne (Marche-en-Famenne) * 37,48 174 E 5 22 N 50 13 BE34022B0 Basse vallÃ ©e de la Wamme (Marche-en-Famenne; Nassogne) * 74,77 E 5 19 N 50 10 BE34023B0 VallÃ ©e de l'Ourthe entre Nisramont et La Roche (Houffalize; La Roche-en-Ardenne; Rendeux) * 1 934,17 E 5 37 N 50 10 BE34024B0 Bassin infÃ ©rieur de l'Ourthe orientale (Gouvy; Houffalize; La Roche-en-Ardenne) * 2 116,77 E 5 49 N 50 9 BE34025B0 Haute-Wimbe (Beauraing; Daverdisse; Wellin) * 1 238,72 E 5 0 N 50 2 BE34026B0 Massif forestier de Daverdisse (Daverdisse; Libin; Tellin; Wellin) * 3 955,87 E 5 6 N 50 1 BE34027C0 Bassin de la Lomme de Poix-Saint-Hubert Ã Grupont (Libin; Saint-Hubert; Tellin) * 3 632,42 E 5 16 N 50 2 BE34028B0 VallÃ ©e de la Lomme de Grupont Ã Rochefort (Nassogne; Rochefort) * 157,75 1 606 E 5 17 N 50 6 BE34029C0 Haute-Wamme et Masblette (Nassogne; Saint-Hubert; Tellin; Tenneville) * 7 338,12 E 5 23 N 50 5 BE34030C0 ForÃ ªt de Freyr (Libramont-Chevigny; Sainte-Ode; Saint-Hubert; Tenneville) * 3 120,54 E 5 27 N 50 3 BE34031B0 Bassin moyen de l'Ourthe occidentale (Libramont-Chevigny; Sainte-Ode) * 229,06 E 5 29 N 50 0 BE34032C0 Bassin infÃ ©rieur de l'Ourthe occidentale (Bertogne; Houffalize; La Roche-en-Ardenne; Tenneville) * 817,79 E 5 39 N 50 6 BE34033B0 Etangs de Longchamps et de Noville (Bastogne; Bertogne) * 345,64 E 5 40 N 50 2 BE34034B0 Sources du Ruisseau de Tavigny (Gouvy; Houffalize) * 153,59 1 130 E 5 51 N 50 4 BE34035B0 Bassin supÃ ©rieur de la Wiltz (Bastogne) * 178,03 E 5 45 N 49 58 BE34036B0 Haute-Lesse (Bertrix; Daverdisse; Libin; Paliseul) * 382,29 E 5 7 N 49 58 BE34037B0 Haute-Lomme (Libin; Libramont-Chevigny; Saint-Hubert) * 1 845,13 E 5 20 N 49 58 BE34038B0 Bassin supÃ ©rieur de l'Ourthe occidentale (Libramont-Chevigny) * 1 402,73 E 5 26 N 49 57 BE34039B0 Haute-SÃ »re (Fauvillers; LÃ ©glise; Libramont-Chevigny; NeufchÃ ¢teau; Vaux-sur-SÃ »re) * 2 799,88 E 5 39 N 49 53 BE34040B0 VallÃ ©e de Villers-la-Bonne-Eau (Bastogne) * 170,57 E 5 44 N 49 56 BE34041C0 SÃ »re frontaliÃ ¨re (Fauvillers; Martelange) * 152,69 E 5 45 N 49 51 BE34042B0 Bassin de la Semois de Bouillon Ã Alle (Bouillon; Vresse-sur-Semois) * 1 675,01 350 E 5 1 N 49 49 BE34043C0 Bassin de la Semois du Maka Ã Bouillon (Bouillon) * 889,90 E 5 8 N 49 46 BE34044B0 VallÃ ©e du Ruisseau des Aleines (Bertrix; Bouillon; Paliseul) * 484,73 62 E 5 10 N 49 50 BE34045C0 ForÃ ªts de Muno (Bouillon; Florenville) * 561,07 E 5 11 N 49 44 BE34046B0 Bassin de la Semois de Florenville Ã Auby (Bertrix; Florenville; Herbeumont) * 4 513,13 40 E 5 16 N 49 45 BE34047B0 Haute-Vierre (Bertrix; Herbeumont; Libramont-Chevigny; NeufchÃ ¢teau) * 464,15 E 5 22 N 49 50 BE34048B0 Bassin de la Semois de Jamoigne Ã Chiny (Chiny; Florenville; Herbeumont) * 2 246,25 E 5 20 N 49 43 BE34049C0 Basse-Vierre (Chiny; Herbeumont; LÃ ©glise; NeufchÃ ¢teau; Tintigny) * 2 910,60 E 5 26 N 49 45 BE34050B0 Bassin de la Semois entre Tintigny et Jamoigne (Chiny; Habay; LÃ ©glise; Tintigny) * 2 435,02 E 5 28 N 49 44 BE34051B0 VallÃ ©es du Ruisseau de Mellier et de la Mandebras (Habay; LÃ ©glise; NeufchÃ ¢teau) * 1 202,89 E 5 32 N 49 45 BE34052C0 ForÃ ªt d'Anlier (Habay; LÃ ©glise; Martelange) * 7 555,37 43 E 5 38 N 49 46 BE34053B0 Bassin de l'Attert (Attert) * 1 178,58 E 5 47 N 49 47 BE34054B0 Bassin de la Marche (Chiny; Florenville; Meix-devant-Virton) * 2 452,73 1 000 E 5 22 N 49 39 BE34055B0 VallÃ ©e du Ruisseau de Breuvanne (Chiny; Tintigny) * 621,34 E 5 27 N 49 40 BE34056B0 Bassin de la Semois de Etalle Ã Tintigny (Etalle; Habay; Tintigny) * 2 030,42 E 5 34 N 49 41 BE34057B0 Marais de la Haute-Semois et Bois de Heinsch (Arlon; Attert; Etalle; Habay) * 1 356,44 E 5 43 N 49 41 BE34058C0 Camp militaire de Lagland (Arlon; Etalle; Saint-LÃ ©ger) * 2 536,10 E 5 42 N 49 39 BE34059B0 VallÃ ©es de l'Eisch et de Clairefontaine (Arlon) * 154,27 E 5 51 N 49 40 BE34060B0 Bassin supÃ ©rieur de la Chevratte (Meix-devant-Virton; Tintigny) * 1 150,09 E 5 28 N 49 37 BE34061B0 VallÃ ©es de Laclaireau et du Rabais (Etalle; Saint-LÃ ©ger; Virton) * 2 106,31 E 5 36 N 49 37 BE34062B0 Bassin du Ruisseau du Messancy (Arlon; Messancy) * 322,08 E 5 44 N 49 37 BE34063B0 VallÃ ©es de la Chevratte (Meix-devant-Virton; Rouvroy) * 266,55 E 5 28 N 49 35 BE34064B0 VallÃ ©es de la Vire et du Ton (Rouvroy; Virton) * 288,51 E 5 35 N 49 33 BE34065B0 Bassin supÃ ©rieur de la Vire et du Ton (Aubange; Messancy; Musson; Saint-LÃ ©ger; Virton) * 1 307,11 E 5 41 N 49 35 BE34066B0 VallÃ ©e du Ton et CÃ ´te bajocienne de Montquintin Ã Ruette (Rouvroy; Virton) * 1 896,81 104 E 5 32 N 49 31 BE34067B0 ForÃ ªts et marais bajociens de Baranzy Ã Athus (Aubange; Musson) * 815,46 60 E 5 43 N 49 32 BE34068C0 Bois de Famenne Ã Humain et Aye (Marche-en-Famenne) * 540,97 E 5 15 N 50 13 BE34069B0 Mare de Frassem (Arlon) 6,61 E 5 49 N 49 41 BE35002B0 VallÃ ©e de l'Orneau (Gembloux; Jemeppe-sur-Sambre; Perwez) * 317,04 E 4 40 N 50 30 BE35003B0 VallÃ ©e de la Sambre en aval de la confluence avec l'Orneau (Floreffe; Namur) * 74,77 1 E 4 44 N 50 25 BE35004B0 VallÃ ©e de la Meuse de Dave Ã Marche-les-Dames (Namur) * 498,82 E 4 55 N 50 27 BE35005B0 Bassin du Samson (Andenne; Assesse; Gesves; Namur; Ohey) * 1 241,91 E 5 1 N 50 24 BE35006B0 VallÃ ©e de la Meuse de Marche-les-Dames Ã Andenne (Andenne; Ohey) 365,32 E 5 7 N 50 28 BE35008B0 VallÃ ©e du Burnot (AnhÃ ©e; Profondeville) * 149,42 E 4 50 N 50 21 BE35009B0 VallÃ ©e de la Meuse d'Yvoir Ã Dave (AnhÃ ©e; Assesse; Namur; Profondeville; Yvoir) * 606,69 E 4 55 N 50 23 BE35010B0 VallÃ ©e du Bocq (Assesse; Hamois; Yvoir) * 432,99 E 4 53 N 50 20 BE35011B0 VallÃ ©e de la MolignÃ ©e (AnhÃ ©e; Florennes; Mettet; Onhaye) * 883,99 E 4 46 N 50 18 BE35012B0 VallÃ ©e de la Meuse de Dinant Ã Yvoir (AnhÃ ©e; Dinant; Yvoir) * 724,66 118 E 4 54 N 50 16 BE35013C0 Bois calcaires de Nettinne (Somme-Leuze) * 208,87 E 5 16 N 50 17 BE35014C0 Bois de Famenne Ã Waillet (Marche-en-Famenne; Somme-Leuze) 457,79 E 5 19 N 50 15 BE35015B0 VallÃ ©e du Flavion (AnhÃ ©e; Florennes; Onhaye) * 690,92 234 E 4 47 N 50 15 BE35016B0 VallÃ ©e de la Chinelle (Florennes; Philippeville) * 917,59 E 4 39 N 50 12 BE35017B0 VallÃ ©e du Ruisseau de FÃ ©ron (Florennes; HastiÃ ¨re; Onhaye) * 209,74 E 4 47 N 50 13 BE35018B0 Bassin de l'Hermeton en aval de VodelÃ ©e (Doische; Florennes; HastiÃ ¨re; Philippeville) * 989,30 E 4 46 N 50 12 BE35019B0 VallÃ ©e de la Meuse en amont d'HastiÃ ¨re (Beauraing; Doische; HastiÃ ¨re; Houyet) * 1 359,53 E 4 50 N 50 10 BE35020B0 VallÃ ©e de la Meuse d'HastiÃ ¨re Ã Dinant (Dinant; HastiÃ ¨re; Onhaye) * 862,44 329 E 4 53 N 50 12 BE35021B0 VallÃ ©e de la Lesse en aval de Houyet (Dinant; Houyet) * 1 645,24 1,05 E 4 57 N 50 12 BE35022B0 Bassin de l'IwÃ ¨ne (Ciney; Houyet; Rochefort) * 909,23 E 5 4 N 50 12 BE35023B0 VallÃ ©e de la Lesse entre Villers-sur-Lesse et Houyet (Houyet; Rochefort) * 441,12 E 5 1 N 50 11 BE35024B0 VallÃ ©es des Ruisseaux de Fenffe et du Vachau (Ciney; Houyet; Rochefort) * 885,71 E 5 7 N 50 11 BE35025B0 La Famenne entre Eprave et Havrenne (Rochefort) * 1 700,22 E 5 11 N 50 10 BE35026B0 Massif forestier de Cerfontaine (Cerfontaine; Chimay; Couvin; Froidchapelle; Philippeville) * 2 938,46 480 E 4 23 N 50 6 BE35027B0 VallÃ ©e de l'Eau Blanche entre Aublain et Mariembourg (Chimay; Couvin) * 1 262,17 E 4 26 N 50 4 BE35028B0 Bassin fagnard de l'Eau Blanche en aval de Mariembourg (Couvin; Doische; Philippeville) * 1 362,63 E 4 33 N 50 7 BE35029B0 Bassin fagnard de l'Eau Noire (Doische; HastiÃ ¨re; Philippeville) * 3 460,30 E 4 38 N 50 8 BE35030B0 La Calestienne entre Frasnes et Doische (Couvin; Doische; Philippeville; Viroinval) * 2 662,45 518 E 4 38 N 50 6 BE35031B0 Bassin ardennais de l'Eau Noire (Couvin; Viroinval) * 106,71 E 4 30 N 50 1 BE35032B0 Bassin ardennais du Viroin (Viroinval) * 403,12 E 4 37 N 50 2 BE35033B0 VallÃ ©e du Ruisseau d'Alisse (Viroinval) * 23,91 0,7 E 4 39 N 49 59 BE35034B0 VallÃ ©es des Ruisseaux de Rempeine et de la Scheloupe (Beauraing) * 539,47 E 4 55 N 50 7 BE35035B0 VallÃ ©e de l'IlÃ ¨we (Beauraing; Houyet) * 753,85 E 4 59 N 50 8 BE35036B0 VallÃ ©e du Biran (Beauraing; Houyet) * 374,01 E 5 2 N 50 6 BE35037B0 VallÃ ©e de la Wimbe (Beauraing; Rochefort; Wellin) * 1 047,27 466 E 5 6 N 50 6 BE35038B0 Bassin de la Lesse entre Villers-sur-Lesse et Chanly (Nassogne; Rochefort; Tellin; Wellin) * 2 284,49 307 E 5 11 N 50 7 BE35039B0 VallÃ ©e de la Houille en aval de Gedinne (Beauraing; Gedinne) * 1 782,58 E 4 52 N 50 2 BE35040B0 VallÃ ©e de la Hulle (Gedinne) * 1 512,79 E 4 49 N 49 58 BE35041B0 Bassin de la Houille en amont de Gedinne (Gedinne) * 1 385,27 E 4 52 N 49 57 BE35042B0 VallÃ ©e de l'Almache en amont de Gembes (BiÃ ¨vre; Daverdisse; Gedinne) * 533,92 E 5 2 N 49 57 BE35043C0 VallÃ ©e du Ruisseau de Saint-Jean (Gedinne) * 450,91 E 4 52 N 49 56 BE35044C0 Bassin du Ruisseau du Ru au Moulin (BiÃ ¨vre; Gedinne; Vresse-sur-Semois) * 499,13 E 4 55 N 49 53 BE35045B0 VallÃ ©e de la Semois en aval d'Alle (BiÃ ¨vre; Vresse-sur-Semois) * 1 801,06 E 4 54 N 49 51 BE35046B0 VallÃ ©e du Ruisseau de Gros Fays (BiÃ ¨vre) * 92,83 E 4 59 N 49 51 BE35047C0 VallÃ ©e du Ruisseau de Rebais (Vresse-sur-Semois) * 517,34 110 E 4 56 N 49 49 BE35048B0 VallÃ ©e du Ruisseau de la Goutelle (Vresse-sur-Semois) * 100,77 E 4 52 N 49 48 DE1123304 KÃ ¼stenbereiche der Flensburger FÃ ¶rde * 1 599 0 E 9 34 N 54 51 DE1225302 Geltinger Birk/Kalkgrund * 2 534 0 E 9 55 N 54 47 DE1322303 FrÃ ¶ruper Berge 385 0 E 9 27 N 54 41 DE1323301 NSG Hechtmoor 34 0 E 9 35 N 54 39 DE1326301 NSG Schwansener See * 202 0 E 10 1 N 54 36 DE1346301 SteilkÃ ¼ste und BlockgrÃ ¼nde Wittow 1 743 0 E 13 21 N 54 40 DE1423302 Tiergarten * 96 0 E 9 32 N 54 31 DE1423303 Idstedtwege/Langsee * 542 0 E 9 31 N 54 34 DE1423304 Strandseen, Noore und DÃ ¼nen der Schleilandschaft * 1 160 0 E 9 45 N 54 31 DE1423305 SchleifÃ ¶rde incl. Schleisand 6 271 0 E 9 47 N 54 34 DE1432301 NÃ ¶rdliche Seeniederung * 870 0 E 11 7 N 54 31 DE1444301 DÃ ¼nenheide Hiddensee * 391 0 E 13 6 N 54 32 DE1445301 Dornbusch, Bessin und Bug * 3 193 0 E 13 10 N 54 34 DE1446301 NordrÃ ¼gensche Boddenlandschaft 3 546 0 E 13 22 N 54 32 DE1447301 Teil des NLP Jasmund * 3 058 0 E 13 39 N 54 33 DE1524302 GroÃ er Schnaaper See und BÃ ¼ltsee * 176 0 E 9 46 N 54 29 DE1526301 NSG Bewaldete DÃ ¼ne bei Noer * 46 0 E 10 1 N 54 28 DE1527301 KÃ ¼ste vor BÃ ¼lk 665 0 E 10 11 N 54 28 DE1532303 FlÃ ¼gge Sand und angrenzende Gebiete * 6 991 0 E 11 0 N 54 27 DE1533301 Staberhuk 1 657 0 E 11 19 N 54 25 DE1540301 Teil des NLP Vorp. Boddenlandschaft (West-DarÃ ) * 1 781 0 E 12 29 N 54 27 DE1542301 Teil des NLP Vorp. Boddenlandschaft (Oie, Kirr u. Gr. Werder) * 635 0 E 12 42 N 54 25 DE1543301 Zingster Boddenkette, Windwatt, Pramort und Sundische Wiese * 8 490 0 E 12 54 N 54 25 DE1544301 Teil des NLP Vorp. Boddenlandschaft (GÃ ¤nsewerder-Gellen) * 960 0 E 13 4 N 54 28 DE1547301 Kleiner Jasmunder Bodden mit Halbinseln und Steinfelder 3 761 0 E 13 30 N 54 27 DE1547302 Schmale Heide mit Steinfeldern - Strandseite * 18 0 E 13 34 N 54 27 DE1624301 WÃ ¤lder am Bistensee 163 0 E 9 43 N 54 24 DE1627301 Kalkreiche Niedermoorwiese am Dobersdorfer See 26 0 E 10 19 N 54 18 DE1628302 Selenter See 2 390 0 E 10 27 N 54 18 DE1629304 NSG Kleiner Binnensee und angrenzende Salzwiesen * 109 0 E 10 37 N 54 21 DE1629305 NSG Kronswarder und sÃ ¼dÃ ¶stlicher Teil des GroÃ en Binnensees * 152 0 E 10 38 N 54 19 DE1629306 NSG Sehlendorfer Binnensee und Umgebung * 225 0 E 10 40 N 54 18 DE1631302 Hohwachter Bucht/Putlos * 3 997 0 E 10 49 N 54 20 DE1631303 NSG Graswarder-Heiligenhafen * 228 0 E 11 0 N 54 22 DE1632301 GroÃ enbroder KÃ ¼ste * 473 0 E 11 8 N 54 23 DE1640301 Ahrenshooper Holz 56 0 E 12 26 N 54 23 DE1644301 Wamper Wiek 317 0 E 13 9 N 54 18 DE1645301 Teil des NLP Vorp. Boddenlandschaft (Kubitzer Bodden) 4 126 0 E 13 11 N 54 23 DE1646301 Wreechener See 72 0 E 13 27 N 54 19 DE1647301 Insel Vilm * 180 0 E 13 32 N 54 19 DE1647302 Goor-Muglitz 144 0 E 13 32 N 54 20 DE1647303 Granitz * 1 154 0 E 13 39 N 54 23 DE1647304 Having, Neuensiener und Selliner See 1 257 0 E 13 39 N 54 20 DE1648301 MÃ ¶nchgut * 1 168 0 E 13 42 N 54 19 DE1725301 NSG Ahrensee und nordÃ ¶stlicher Westensee * 628 0 E 9 57 N 54 17 DE1725302 Westensee und Bossee 505 0 E 9 56 N 54 17 DE1727302 NSG Halbinseln und Buchten im Lanker See 209 0 E 10 17 N 54 12 DE1728303 Lehmkuhlener Stauung * 29 0 E 10 20 N 54 12 DE1728304 NSG Rixdorfer Teiche und Umgebung 115 0 E 10 24 N 54 12 DE1728305 NSG VogelfreistÃ ¤tte Lebrader Teich 142 0 E 10 26 N 54 13 DE1729301 NSG Dannauer See und Umgebung 43 0 E 10 32 N 54 14 DE1729302 NSG Kossautal 106 0 E 10 33 N 54 16 DE1730301 Steinbek * 150 0 E 10 48 N 54 16 DE1733301 Sagas-Bank 3 238 0 E 11 12 N 54 16 DE1739301 Nordwestliche Rostocker Heide * 1 985 0 E 12 10 N 54 12 DE1739302 Ribnitzer GroÃ es Moor * 257 0 E 12 17 N 54 16 DE1744301 Krummhagener See, Borgwallsee und PÃ ¼tter See 825 0 E 13 1 N 54 15 DE1744302 Deviner See 198 0 E 13 9 N 54 15 DE1745301 Puddeminer und Glewitzer Wiek 615 0 E 13 18 N 54 15 DE1745302 Gustower Wiek 253 0 E 13 11 N 54 17 DE1746301 Schoritzer Wiek und Ostufer Zudar 1 775 0 E 13 24 N 54 16 DE1749301 Greifswalder Oie 218 0 E 13 54 N 54 14 DE1826301 NSG Dosenmoor 546 0 E 10 1 N 54 8 DE1827302 Kronsee, Fuhlensee 117 0 E 10 19 N 54 11 DE1827303 NSG KÃ ¼hrener Teich und Umgebung 78 0 E 10 17 N 54 11 DE1828301 Suhrer See, SchÃ ¶hsee, Dieksee u. Umgebung * 761 0 E 10 29 N 54 9 DE1829301 Keller- und Ukleiseegebiet * 872 0 E 10 36 N 54 10 DE1829302 RÃ ¶beler Holz 101 0 E 10 40 N 54 7 DE1830301 NSG NeustÃ ¤dter Binnenwasser * 277 0 E 10 48 N 54 11 DE1830302 Lachsau * 159 0 E 10 46 N 54 10 DE1830303 Schwentine-Quellgebiet 83 0 E 10 42 N 54 11 DE1836301 Riedensee * 96 0 E 11 41 N 54 9 DE1837301 Conventer See * 229 0 E 11 53 N 54 8 DE1840301 DÃ ¤nschenburger Moor und Teufelsmoor bei Gresenhorst 137 0 E 12 26 N 54 7 DE1841301 Unteres Recknitztal * 1 438 0 E 12 35 N 54 10 DE1841302 Recknitztal und Mittleres Trebeltal * 7 752 0 E 12 39 N 54 7 DE1842301 Grenztalmoor * 397 0 E 12 42 N 54 6 DE1842302 Blinde Trebel - Mittellauf * 351 0 E 12 49 N 54 8 DE1843301 Blinde Trebel - Kalkflachmoor bei Franzburg 174 0 E 12 51 N 54 10 DE1846301 Insel Koos, Kooser See und Wampener Riff * 1 575 0 E 13 24 N 54 9 DE1846302 Binnensalzstelle Greifswald, An der Bleiche * 10 0 E 13 22 N 54 6 DE1929301 Wahlsdorfer Holz 248 0 E 10 32 N 54 1 DE1930301 Middelburger Seen 124 0 E 10 41 N 54 4 DE1931301 OstseekÃ ¼ste am Brodtener Ufer 2 084 0 E 10 53 N 54 0 DE1932301 SteilkÃ ¼ste am KlÃ ¼tzer Winkel sowie Ufer Dassower See und Trave * 1 950 0 E 11 1 N 54 0 DE1933301 Wismarbucht: Hannibal und Lieps 1 803 0 E 11 17 N 54 0 DE1934301 Wismarbucht: Breitling mit Langenwerder und Rustwerder * 1 442 0 E 11 29 N 54 0 DE1935301 Wismarbucht: Wustrow und Salzhaff * 3 086 0 E 11 33 N 54 4 DE1940301 Teufelsmoor bei Horst * 302 0 E 12 24 N 54 3 DE1940302 Reppeliner Bachtal * 62 0 E 12 27 N 54 3 DE1950301 Wocknin-See * 52 0 E 14 4 N 54 0 DE2027301 NSG Ihlsee und Ihlwald 42 0 E 10 18 N 53 57 DE2027302 Segeberger KalkberghÃ ¶hlen 3 0 E 10 19 N 53 56 DE2030302 NSG Schellbruch 147 0 E 10 43 N 53 54 DE2030303 NSG Aalbek-Niederung * 310 0 E 10 48 N 53 58 DE2031303 NSG Dummersdorfer Ufer 353 0 E 10 51 N 53 55 DE2031304 NSG Dassower See und Inseln Buchhorst und Graswerder * 816 0 E 10 55 N 53 54 DE2034301 Fauler See - Rustwerder/Poel 137 0 E 11 23 N 53 58 DE2036301 ZÃ ¼sower Wald * 535 0 E 11 41 N 53 54 DE2044301 Kronwald 108 0 E 13 1 N 53 59 DE2045301 Peenetal * 8 831 0 E 13 14 N 53 58 DE2046301 Peenewiesen bei GÃ ¼tzkow * 62 0 E 13 26 N 53 55 DE2048301 Pinnower See bei Anklam 92 0 E 13 48 N 53 54 DE2049301 PeenemÃ ¼nder Haken, Struck und Ruden, Peenestrom und Kleines Haff * 50 585 0 E 13 54 N 53 55 DE2127301 Travetal bei Oldesloe * 241 0 E 10 19 N 53 50 DE2131301 Kalktuffquellen bei SchÃ ¶nberg * 141 0 E 10 56 N 53 50 DE2132301 Stepenitz mit ZuflÃ ¼ssen (insb. Radegast und Maurine) * 1 258 0 E 11 3 N 53 51 DE2133301 Santower See 254 0 E 11 12 N 53 52 DE2136301 Klaasbachtal * 231 0 E 11 43 N 53 52 DE2137301 Hohe Burg und Schwarzer See 115 0 E 11 50 N 53 51 DE2138301 Warnow mit ZuflÃ ¼ssen (insb. Mildenitz, Nebel und KÃ ¶sterbeck) * 7 569 0 E 12 3 N 53 53 DE2144301 Augraben und Strehlower Bach * 286 0 E 13 5 N 53 50 DE2230301 NSG Mechower Seeufer 31 0 E 10 49 N 53 43 DE2230302 Ostufer des GroÃ en Ratzeburger Sees * 236 0 E 10 46 N 53 44 DE2231301 NSG Culpiner See 29 0 E 10 55 N 53 42 DE2231302 NSG Lankower Seeufer, Grammsee und Umgebung 189 0 E 10 50 N 53 42 DE2234301 Dambecker Seen 224 0 E 11 23 N 53 46 DE2235301 DÃ ¶pe und Heidmoor 215 0 E 11 32 N 53 46 DE2236301 Binnensalzwiese bei SÃ ¼lten * 12 0 E 11 44 N 53 43 DE2236302 Obere Seen und Wendfeld * 304 0 E 11 47 N 53 42 DE2237301 Durchbruchstal der Warnow und Mildenitz * 77 0 E 11 50 N 53 45 DE2238301 Upahler und Lenzener See * 544 0 E 12 1 N 53 42 DE2241301 Kalkzwischenmoor Wendischhagen * 59 0 E 12 39 N 53 43 DE2242301 StauchmorÃ ¤ne nÃ ¶rdlich von Remplin * 341 0 E 12 43 N 53 46 DE2245301 Mittleres Tollensetal zwischen Altentreptow und Klempenow * 837 0 E 13 18 N 53 44 DE2246301 Talmoorkomplex des Kleinen Landgrabens bei Werder 211 0 E 13 24 N 53 42 DE2248301 Putzarer See 516 0 E 13 40 N 53 42 DE2251301 Altwarper BinnendÃ ¼nen, Neuwarper See und Riether Werder * 1 422 0 E 14 14 N 53 42 DE2329301 Lankauer See * 105 0 E 10 39 N 53 39 DE2329302 Hevenbruch und Forst Koberg 372 0 E 10 32 N 53 38 DE2330303 Salemer Moor * 586 0 E 10 51 N 53 41 DE2331301 NSG Goldenseeufer und Umgebung 50 0 E 10 56 N 53 41 DE2331302 NSG Schaalsee mit Niendorfer Binnensee, Priestersee etc u. Umgbg. * 1 795 0 E 10 55 N 53 37 DE2331303 Schaalsee, Techin und Niendorf-Bernstorfer Binnensee * 1 150 0 E 10 56 N 53 37 DE2332301 SchÃ ¶nwolder Moor * 144 0 E 11 2 N 53 38 DE2334301 Ramper Moor 171 0 E 11 27 N 53 41 DE2334302 GÃ ¶rslower Ufer * 48 0 E 11 29 N 53 37 DE2334303 Wickendorfer Moor 69 0 E 11 26 N 53 40 DE2336301 TrockenhÃ ¤nge bei JÃ ¼lchendorf und SchÃ ¶nlager See 121 0 E 11 42 N 53 40 DE2337301 Bolzer See 115 0 E 11 59 N 53 40 DE2338301 Breeser See 170 0 E 12 7 N 53 40 DE2338302 Bolzsee 13 0 E 12 6 N 53 38 DE2339301 Krakower Obersee * 1 169 0 E 12 17 N 53 36 DE2339302 Nebel (zwischen Serrahn und Hoppenrade) * 407 0 E 12 18 N 53 41 DE2340301 WÃ ¼ste und Glase 143 0 E 12 27 N 53 40 DE2341301 Hellgrund und Kalktuffquellen bei Klocksin * 274 0 E 12 33 N 53 38 DE2342301 Ostpeene * 169 0 E 12 47 N 53 41 DE2345301 Birkbuschwiesen 132 0 E 13 15 N 53 36 DE2348301 Galenbecker See * 1 838 0 E 13 43 N 53 37 DE2427301 NSG Billetal * 191 0 E 10 20 N 53 33 DE2430301 NSG Hellbachtal mit Lottsee, Krebssee und Schwarzsee * 164 0 E 10 43 N 53 34 DE2430302 Rosengartener Moor 16 0 E 10 47 N 53 32 DE2431301 Techin (sÃ ¼dlicher Teil des NSG) * 535 0 E 10 56 N 53 34 DE2431302 Schaalelauf (Teil des NSG) * 106 0 E 10 56 N 53 32 DE2433301 Grambower Moor 575 0 E 11 17 N 53 35 DE2439301 GroÃ er und Kleiner Serrahn 710 0 E 12 10 N 53 34 DE2439302 Paschensee 230 0 E 12 13 N 53 35 DE2439303 GÃ ¼ltzsee * 274 0 E 12 18 N 53 35 DE2440301 Drewitzer See mit LÃ ¼bowsee und Dreiersee 1 463 0 E 12 21 N 53 32 DE2441301 Seen- und Bruchlandschaft sÃ ¼dlich Alt Gaarz * 783 0 E 12 30 N 53 34 DE2448301 Waldlandschaft Brohmer Berge * 3 492 0 E 13 43 N 53 34 DE2451301 Gottesheide mit SchloÃ - und Lenzener See * 1 399 0 E 14 17 N 53 34 DE2529301 NÃ ¼ssauer Heide 88 0 E 10 36 N 53 29 DE2529302 Stecknitz-Delvenau 63 0 E 10 37 N 53 26 DE2530301 Bretziner Heide 34 0 E 10 49 N 53 25 DE2531301 Nieklitzer Moor 71 0 E 10 52 N 53 29 DE2531302 Schaalelauf mit Schilde und Hammerbach * 956 0 E 10 52 N 53 26 DE2535301 Friedrichsmoor 672 0 E 11 36 N 53 28 DE2538301 Alte Elde bei Kuppentin * 330 0 E 12 7 N 53 29 DE2542301 Teil des MÃ ¼ritz-Nationalparks (Ostufer MÃ ¼ritz) * 4 945 0 E 12 46 N 53 26 DE2544301 SÃ ¼dteil Tollensesee mit Lieps und angrenzenden BachtÃ ¤lern * 1 466 0 E 13 8 N 53 27 DE2546301 Schlavenkensee 772 0 E 13 23 N 53 25 DE2547301 Damerower Wald - Schlepkower Wald - Jagenbruch * 470 0 E 13 38 N 53 24 DE2547302 Hinrichshagen 2 340 0 E 13 30 N 53 24 DE2549301 Eiskellerberge - Os bei Malchow * 13 0 E 13 55 N 53 25 DE2549302 KÃ ¶hntoptal * 81 0 E 13 51 N 53 26 DE2549303 Schanzberge bei Brietzig 13 0 E 13 53 N 53 29 DE2629301 NSG Lauenburger Elbvorland 56 0 E 10 34 N 53 21 DE2629302 Elbeniederung zwischen Schnackenburg und Lauenburg * 21 780 0 E 11 0 N 53 11 DE2630301 Wiebendorfer Moor 21 0 E 10 49 N 53 23 DE2630302 Elbe-Sudeniederung * 1 308 0 E 10 49 N 53 20 DE2632301 Eichen im Raum Pritzier 148 0 E 11 4 N 53 21 DE2635301 WeiÃ es Moor 16 0 E 11 33 N 53 19 DE2635302 Ludwigsluster und Grabower Heide mit Griemoor 237 0 E 11 32 N 53 18 DE2637301 Siggelkower Sander * 1 059 0 E 11 59 N 53 22 DE2638301 MarienflieÃ  * 1 186 0 E 12 9 N 53 20 DE2638302 QuaÃ liner Moor * 25 0 E 12 8 N 53 21 DE2638303 Waldsee Mathildenhof * 91 0 E 12 5 N 53 18 DE2638304 QuaÃ liner Moor 143 0 E 12 8 N 53 21 DE2639301 MarienflieÃ  615 0 E 12 11 N 53 21 DE2644301 Kalkhorst * 79 0 E 13 4 N 53 19 DE2645301 Teil des MÃ ¼ritz-Nationalparks (Serrahn) * 6 213 0 E 13 14 N 53 19 DE2646301 Schmaler Luzin * 411 0 E 13 27 N 53 19 DE2646302 Feldberger HÃ ¼tte * 1 248 0 E 13 27 N 53 22 DE2646303 Heilige Hallen * 698 0 E 13 22 N 53 19 DE2647301 Kieker und Schotterwerk * 594 0 E 13 35 N 53 22 DE2647302 Karpfensee bei Boisterfelde * 56 0 E 13 30 N 53 19 DE2649301 Beesenberg 97 0 E 13 53 N 53 23 DE2650301 RandowhÃ ¤nge bei SchmÃ ¶lln * 275 0 E 14 8 N 53 18 DE2652301 Schwarzer Tanger * 142 0 E 14 20 N 53 18 DE2735301 Alte Elde zwischen Wanzlitz und Krohn 181 0 E 11 30 N 53 15 DE2737301 GÃ ¼litzer Kohlegruben * 116 0 E 11 55 N 53 12 DE2738301 Hainholz an der Stepenitz * 115 0 E 12 2 N 53 16 DE2738302 Stepenitz * 2 046 0 E 12 1 N 53 12 DE2740301 Oberheide * 146 0 E 12 28 N 53 15 DE2741301 Berlinchener See, Berlinchener Luch * 364 0 E 12 33 N 53 13 DE2741302 MÃ ¶nchsee 286 0 E 12 32 N 53 17 DE2743301 Peetsch-See bei Mirow * 75 0 E 12 51 N 53 14 DE2743302 Kleiner und GroÃ er Tannensee bei Diemitz * 111 0 E 12 53 N 53 12 DE2743303 Kleiner WeiÃ er See bei Wesenberg 3 0 E 12 57 N 53 16 DE2744301 Thymen * 468 0 E 13 8 N 53 13 DE2744302 Schwarzer See * 28 0 E 13 6 N 53 13 DE2744303 Erweiterung Thymen * 317 0 E 13 9 N 53 14 DE2744304 Rothes Moor bei Wesenberg 84 0 E 13 1 N 53 16 DE2744305 Grundloser See bei Ahrensberg * 46 0 E 13 2 N 53 16 DE2744306 Kulowseen und Keetzseen * 842 0 E 13 8 N 53 16 DE2745301 Klapperberge * 1 273 0 E 13 16 N 53 15 DE2745302 Hutung SÃ ¤hle * 43 0 E 13 15 N 53 12 DE2745303 Kastavenseen-Molkenkammersee * 295 0 E 13 13 N 53 13 DE2745304 Sandergebiet sÃ ¼dlich Serrahn * 1 011 0 E 13 13 N 53 15 DE2746301 Hardenbeck-KÃ ¼strinchen * 6 670 0 E 13 26 N 53 14 DE2746302 KrÃ ¼selinsee und Mechowseen * 486 0 E 13 24 N 53 15 DE2747302 StromgewÃ ¤sser * 2 585 0 E 13 39 N 53 15 DE2747303 Kuhzer See/Jakobshagen * 1 408 0 E 13 38 N 53 12 DE2747304 Klaushagen 603 0 E 13 34 N 53 13 DE2748301 CharlottenhÃ ¶he * 237 0 E 13 48 N 53 16 DE2750301 Randow-Welse-Bruch * 3 719 0 E 14 6 N 53 15 DE2750302 Blumberger Wald * 244 0 E 14 6 N 53 13 DE2750303 GrÃ ¼nzer und Schwarze Berge, Radewitzer Heide * 217 0 E 14 8 N 53 17 DE2750304 Zichower Wald - Weinberg * 117 0 E 14 3 N 53 12 DE2751301 Piepergrund 107 0 E 14 15 N 53 15 DE2751302 GroÃ e HÃ ¶lle 19 0 E 14 12 N 53 15 DE2752301 Trockenrasen Geesow * 82 0 E 14 23 N 53 14 DE2752302 Salveytal * 327 0 E 14 22 N 53 13 DE2752303 Silberberge * 50 0 E 14 21 N 53 13 DE2833301 Werder Besandten * 113 0 E 11 16 N 53 6 DE2833302 Untere Rhinowwiesen 395 0 E 11 18 N 53 6 DE2833303 BinnendÃ ¼nen bei Klein SchmÃ ¶len * 110 0 E 11 18 N 53 7 DE2833304 LÃ ¶cknitztal-Altlauf * 231 0 E 11 19 N 53 7 DE2833305 RÃ ¼terberg * 411 0 E 11 12 N 53 8 DE2834301 Untere LÃ ¶cknitzniederung * 348 0 E 11 23 N 53 6 DE2834302 Meynbach bei Krienitz 13 0 E 11 27 N 53 10 DE2835301 Rambower Moor * 448 0 E 11 35 N 53 8 DE2835302 Nausdorfer Moor * 161 0 E 11 32 N 53 7 DE2836301 Mittlere und Obere LÃ ¶cknitz * 389 0 E 11 40 N 53 6 DE2836302 Stavenower Wald * 393 0 E 11 41 N 53 8 DE2836303 Bootzer Torfloch * 43 0 E 11 42 N 53 11 DE2837301 Schlatbach * 138 0 E 11 53 N 53 8 DE2837302 Weinberge - KlÃ ¼ssenberge bei Perleberg * 126 0 E 11 52 N 53 6 DE2838301 GroÃ er Horst * 95 0 E 12 4 N 53 9 DE2842301 Wummsee und Twernsee * 380 0 E 12 48 N 53 11 DE2842302 Buchheide 1 124 0 E 12 44 N 53 10 DE2842303 Erweiterung Wumm- und Twernsee * 81 0 E 12 47 N 53 11 DE2842304 Uferbereiche GroÃ er Wummsee, Twern-, und Giesenschlagsee 204 0 E 12 48 N 53 11 DE2843302 Forst Buberow * 349 0 E 12 52 N 53 6 DE2843303 Himmelreich * 443 0 E 12 51 N 53 10 DE2843304 Teufelsbruch (Wolfsbruch) * 54 0 E 12 55 N 53 10 DE2843305 Dollgowsee * 239 0 E 12 51 N 53 8 DE2844301 Stechlin * 8 680 0 E 13 0 N 53 8 DE2844302 Polzowtal * 517 0 E 13 6 N 53 6 DE2844303 Gramzow-Seen * 620 0 E 13 8 N 53 6 DE2844304 Globsower Buchheide 386 0 E 13 6 N 53 8 DE2845301 Stolpseewiesen-Siggelhavel * 406 0 E 13 12 N 53 10 DE2846301 Kleine Schorfheide - Havel * 8 200 0 E 13 20 N 53 6 DE2846302 Templiner Kanalwiesen * 70 0 E 13 28 N 53 6 DE2847301 GroÃ er Briesensee * 116 0 E 13 39 N 53 8 DE2847302 LabÃ ¼skewiesen 164 0 E 13 36 N 53 7 DE2847303 KÃ ¶lpinsee * 1 851 0 E 13 39 N 53 6 DE2847304 Platkowsee-Netzowsee-Metzelthin * 2 594 0 E 13 32 N 53 9 DE2848301 Arnimswalde * 1 409 0 E 13 44 N 53 6 DE2848302 Eulenberge * 1 948 0 E 13 48 N 53 11 DE2848303 Kronhorst-GroÃ  Fredenwalde * 5 309 0 E 13 43 N 53 9 DE2848304 Schwemmpfuhl * 511 0 E 13 45 N 53 11 DE2849301 Hintenteiche bei Biesenbrow * 104 0 E 13 59 N 53 8 DE2849302 Melzower Forst * 2 789 0 E 13 54 N 53 9 DE2849303 Suckower Haussee * 139 0 E 13 51 N 53 8 DE2849304 SteinhÃ ¶fel-Schmiedeberg-Friedrichsfelde 1 317 0 E 13 52 N 53 6 DE2851301 MÃ ¼llerberge * 62 0 E 14 16 N 53 7 DE2851302 Trockenrasen Jamikow * 82 0 E 14 10 N 53 9 DE2933301 Werder Kietz * 127 0 E 11 19 N 53 4 DE2934301 Nemitzer Heide * 1 061 0 E 11 20 N 52 59 DE2934302 Lenzen-Wustrower Elbniederung * 999 0 E 11 29 N 53 4 DE2934303 Elbaue Wootz 201 0 E 11 20 N 53 4 DE2934304 Werder MÃ ¶dlich * 155 0 E 11 23 N 53 4 DE2935301 Aland-Elbe-Niederung nÃ ¶rdlich Seehausen * 2 573 0 E 11 38 N 52 58 DE2935303 Gandower Schweineweide * 214 0 E 11 31 N 53 4 DE2935304 Elbdeichvorland Jagel 33 0 E 11 37 N 53 2 DE2935305 Gadow * 413 0 E 11 38 N 53 5 DE2936301 Perleberger SchieÃ platz * 357 0 E 11 49 N 53 2 DE2936302 Silge * 1 520 0 E 11 43 N 53 3 DE2937301 Mendeluch * 24 0 E 11 52 N 53 1 DE2937302 MÃ ¶rickeluch * 11 0 E 11 52 N 53 1 DE2937303 Untere Stepenitzniederung und Jeetzbach * 951 0 E 11 50 N 53 1 DE2940301 MÃ ¼hlenteich * 76 0 E 12 26 N 53 2 DE2940302 Postluch Ganz * 37 0 E 12 28 N 53 1 DE2940303 KÃ ¶nigsberger See, Kattenstieg See * 368 0 E 12 26 N 53 3 DE2941301 Oberes Temnitztal * 55 0 E 12 39 N 53 1 DE2941302 Wittstock-Ruppiner Heide * 9 349 0 E 12 39 N 53 5 DE2942301 Kunsterspring * 102 0 E 12 44 N 53 1 DE2942302 Ruppiner Schweiz * 95 0 E 12 47 N 53 2 DE2942303 Revier Rottstiel-Tornow * 187 0 E 12 49 N 53 1 DE2943301 Lindower Rhin und Fristower Plagge * 191 0 E 12 51 N 53 1 DE2943302 Rheinsberger Rhin und Hellberge * 860 0 E 12 54 N 53 2 DE2944301 Wolfsluch 286 0 E 13 6 N 53 2 DE2945301 Zehdenicker - Mildenberger Tonstiche * 1 538 0 E 13 17 N 53 1 DE2945302 Seilershofer Buchheide * 971 0 E 13 11 N 53 4 DE2945303 Tornow 350 0 E 13 15 N 53 4 DE2947301 Buchheide (Templiner Forst) * 567 0 E 13 30 N 53 4 DE2947302 Bollwinwiesen/GroÃ er Gollinsee * 907 0 E 13 35 N 53 3 DE2947303 Reiersdorf * 249 0 E 13 37 N 53 2 DE2947304 LÃ ¼bbesee 936 0 E 13 36 N 53 4 DE2947305 Polsensee 579 0 E 13 30 N 53 3 DE2947306 Vietmannsdorfer Heide 269 0 E 13 32 N 53 2 DE2948302 EndmorÃ ¤nenlandschaft bei Ringenwalde * 573 0 E 13 41 N 53 4 DE2948303 Krinertseen * 352 0 E 13 44 N 53 5 DE2948304 Poratzer MorÃ ¤nenlandschaft * 3 928 0 E 13 47 N 53 3 DE2948305 Winkel * 143 0 E 13 41 N 53 3 DE2949301 Fischteiche Blumberger MÃ ¼hle * 321 0 E 13 56 N 53 2 DE2949302 Grumsiner Forst/Redernswalde * 6 112 0 E 13 50 N 53 0 DE2950301 Breitenteichsche MÃ ¼hle 150 0 E 14 1 N 53 5 DE2950302 Felchowseegebiet * 629 0 E 14 8 N 53 3 DE2950303 Pinnow 1 251 0 E 14 4 N 53 3 DE2951302 Unteres Odertal * 10 070 0 E 14 17 N 53 2 DE3031301 Landgraben- und Dummeniederung * 4 931 0 E 10 59 N 52 54 DE3035301 Der Most bei Harpe 120 0 E 11 32 N 52 55 DE3036301 Elbaue Beuster-Wahrenberg * 2 903 0 E 11 49 N 52 56 DE3036302 Elbdeichhinterland * 1 950 0 E 11 47 N 52 58 DE3036303 KrÃ ¤henfuÃ  * 157 0 E 11 42 N 52 59 DE3036304 Elbdeichvorland * 1 271 0 E 11 47 N 52 58 DE3037301 Jackel * 348 0 E 11 54 N 52 59 DE3037302 Karthan * 219 0 E 11 57 N 52 59 DE3037303 Karthane * 458 0 E 11 58 N 52 58 DE3038301 Plattenburg * 352 0 E 12 2 N 52 57 DE3042301 Storbeck 335 0 E 12 46 N 52 58 DE3042302 Wahlendorfer Luch, Klappgraben, GÃ ¤nsepfuhl * 227 0 E 12 44 N 52 57 DE3045301 Moncapricesee 114 0 E 13 10 N 52 55 DE3045302 Liebenberger Bruch * 239 0 E 13 17 N 52 53 DE3046301 Exin * 397 0 E 13 20 N 52 55 DE3047301 Kienhorst/KÃ ¶llnseen/Eichheide * 5 009 0 E 13 39 N 52 56 DE3047302 Rarangseen * 66 0 E 13 35 N 52 59 DE3047303 DÃ ¶llnflieÃ  * 1 990 0 E 13 32 N 52 59 DE3048301 Lindhorst 321 0 E 13 42 N 52 59 DE3048302 Werbellinkanal * 3 464 0 E 13 41 N 52 54 DE3049302 GroÃ -Ziethen * 892 0 E 13 51 N 52 57 DE3049303 Parsteinsee * 1 158 0 E 13 58 N 52 56 DE3050301 Brodowin-Oderberg * 1 610 0 E 14 0 N 52 54 DE3050302 Tiefer See 29 0 E 14 0 N 52 56 DE3050303 Lunower HÃ ¶lzchen * 52 0 E 14 7 N 52 56 DE3132301 Landgraben-Dumme-Niederung nÃ ¶rdlich Salzwedel * 2 903 0 E 11 6 N 52 52 DE3137301 Lennewitzer Eichen 181 0 E 11 57 N 52 53 DE3138301 Elbaue Werben und Alte Elbe Kannenberg * 1 983 0 E 12 2 N 52 49 DE3138302 Havel nÃ ¶rdlich Havelberg 213 0 E 12 3 N 52 51 DE3138303 QuitzÃ ¶bler DÃ ¼nengebiet * 142 0 E 12 0 N 52 53 DE3139301 Dosseniederung 811 0 E 12 17 N 52 48 DE3143301 SÃ ¼dufer Ruppiner See * 62 0 E 12 52 N 52 51 DE3146301 Schnelle Havel * 2 544 0 E 13 20 N 52 50 DE3146302 Langer TrÃ ¶del 43 0 E 13 27 N 52 51 DE3146303 Kreuzbruch * 1 355 0 E 13 22 N 52 48 DE3147301 Finowtal -PregnitzflieÃ  * 2 112 0 E 13 37 N 52 49 DE3148301 NonnenflieÃ -SchwÃ ¤rzetal * 489 0 E 13 46 N 52 48 DE3148302 Buckowseerinne * 532 0 E 13 44 N 52 53 DE3149301 Kanonen- und SchloÃ berg, SchÃ ¤fergrund * 89 0 E 13 56 N 52 48 DE3149302 Niederoderbruch 861 0 E 13 59 N 52 51 DE3149303 Plagefenn * 1 057 0 E 13 56 N 52 52 DE3150301 Pimpinellenberg * 6 0 E 14 1 N 52 51 DE3150302 Tongruben Neuenhagen * 121 0 E 14 2 N 52 49 DE3150303 Gabower Hangkante * 76 0 E 14 4 N 52 49 DE3151301 Oderwiesen NeurÃ ¼dnitz * 1 037 0 E 14 11 N 52 49 DE3232301 Rohrberger Moor * 16 0 E 11 1 N 52 42 DE3233301 KÃ ¶he westlich Winterfeld * 46 0 E 11 10 N 52 44 DE3234301 Kalbescher Werder bei Vienau * 137 0 E 11 27 N 52 42 DE3238301 Jederitzer Holz Ã ¶stlich Havelberg * 277 0 E 12 7 N 52 47 DE3238302 Elbaue zwischen Sandau und SchÃ ¶nhausen * 2 307 0 E 12 1 N 52 41 DE3238303 Kamernscher See und TrÃ ¼bengraben 260 0 E 12 5 N 52 44 DE3239301 Untere Havel und Schollener See * 4 536 0 E 12 12 N 52 46 DE3239302 RestwÃ ¤lder bei Rhinow 20 0 E 12 16 N 52 47 DE3240301 Unteres Rhinluch - Dreetzer See * 1 297 0 E 12 28 N 52 46 DE3240302 Gollenberg * 59 0 E 12 23 N 52 44 DE3241301 Friesacker Zootzen * 161 0 E 12 38 N 52 47 DE3241302 GÃ ¶rner See * 237 0 E 12 32 N 52 42 DE3243301 Oberes Rhinluch * 1 641 0 E 12 54 N 52 47 DE3244301 Kremmener Luch * 662 0 E 13 0 N 52 47 DE3244302 Kremmener Luch 541 0 E 13 0 N 52 47 DE3244303 BehrensbrÃ ¼ck * 376 0 E 13 9 N 52 46 DE3246301 Lubowsee * 76 0 E 13 23 N 52 44 DE3246302 Briesetal * 181 0 E 13 20 N 52 43 DE3246303 BuchenwÃ ¤lder am Liepnitzsee * 143 0 E 13 29 N 52 44 DE3247301 Biesenthaler Becken * 191 0 E 13 37 N 52 45 DE3247302 Biesenthaler Becken, Erweiterung * 770 0 E 13 37 N 52 45 DE3247303 Oberseemoor * 47 0 E 13 31 N 52 45 DE3248302 Trampe * 431 0 E 13 48 N 52 46 DE3250301 Biesdorfer Kehlen * 65 0 E 14 5 N 52 43 DE3250302 Hutelandschaft Altranft-Sonnenburg * 572 0 E 14 4 N 52 45 DE3250303 Sonnenburger Wald und Ahrendskehle * 468 0 E 14 0 N 52 45 DE3252301 Odervorland Gieshof * 489 0 E 14 22 N 52 43 DE3331301 Hartauniederung zwischen LÃ ¼delsen und Ahlum * 50 0 E 10 57 N 52 41 DE3332301 Tangelnscher Bach und BruchwÃ ¤lder * 443 0 E 11 0 N 52 40 DE3332302 Jeetze sÃ ¼dlich Beetzendorf * 278 0 E 11 5 N 52 38 DE3333301 Buchenwald Ã ¶stlich KlÃ ¶tze 522 0 E 11 13 N 52 37 DE3334301 Secantsgraben, Milde und Biese * 472 0 E 11 24 N 52 38 DE3337301 SchieÃ platz Bindfelde Ã ¶stlich Stendal * 183 0 E 11 55 N 45 36 DE3338301 BinnendÃ ¼ne bei Scharlibbe 44 0 E 12 5 N 52 41 DE3338302 Klietzer Heide 1 925 0 E 12 7 N 52 38 DE3339301 Niederung der Unteren Havel/GÃ ¼lper See * 7 349 0 E 12 19 N 52 37 DE3339303 Buckow-Steckelsdorf-GÃ ¶ttlin * 289 0 E 12 16 N 52 36 DE3339304 Klietzer Heide * 655 0 E 12 14 N 52 38 DE3340302 Rodewaldsches Luch * 139 0 E 12 24 N 52 36 DE3342301 Paulinenauer Luch * 212 0 E 12 42 N 52 41 DE3342302 Lindholz 112 0 E 12 43 N 52 40 DE3343301 Leitsakgraben * 996 0 E 12 57 N 52 38 DE3345301 Muhrgraben mit Teufelsbruch * 694 0 E 13 10 N 52 37 DE3346301 Tegeler FlieÃ tal * 377 0 E 13 23 N 52 28 DE3346302 Eichwerder Moorwiesen * 119 0 E 13 21 N 52 37 DE3346303 Toter See 81 0 E 13 21 N 52 40 DE3346304 Tegeler FlieÃ tal * 463 0 E 13 23 N 52 40 DE3347301 BÃ ¶rnicke 571 0 E 13 37 N 52 38 DE3347302 SchÃ ¶nower Heide * 590 0 E 13 30 N 52 41 DE3347303 SchloÃ park Buch * 21 0 E 13 30 N 52 38 DE3349301 Blumenthal 137 0 E 13 54 N 52 39 DE3349302 FÃ ¤ngersee und unterer Gamengrund * 249 0 E 13 50 N 52 36 DE3350302 Batzlower MÃ ¼hlenflieÃ  - BÃ ¼chnitztal * 290 0 E 14 9 N 52 38 DE3353301 Oderaue Genschmar * 253 0 E 14 32 N 52 37 DE3434301 JÃ ¤venitzer Moor * 508 0 E 11 29 N 52 30 DE3434302 Kellerberge nordÃ ¶stlich Gardelegen 116 0 E 11 27 N 52 32 DE3435301 Mooswiese Hottendorf Ã ¶stlich Gardelegen 51 0 E 11 31 N 52 31 DE3436301 Fenn in Wittenmoor * 6 0 E 11 41 N 52 32 DE3437302 Elbaue zwischen Derben und SchÃ ¶nhausen * 4 371 0 E 11 58 N 52 30 DE3439302 GroÃ es Fenn * 84 0 E 12 16 N 52 33 DE3440301 Pritzerber Laake * 511 0 E 12 26 N 52 32 DE3440304 GrÃ ¤ninger See 138 0 E 12 28 N 52 35 DE3441301 WeiÃ es Fenn und DÃ ¼nenheide * 181 0 E 12 31 N 52 31 DE3442302 Bagower MÃ ¼hlenberg * 7 0 E 12 42 N 52 31 DE3442303 Bagower Bruch * 154 0 E 12 41 N 52 31 DE3444303 DÃ ¶beritzer Heide * 2 791 0 E 13 2 N 52 30 DE3444304 Heimsche Heide 818 0 E 13 1 N 52 35 DE3444305 Rhinslake bei Rohrbeck 49 0 E 13 1 N 52 32 DE3444306 Falkenseer Kuhlaake 170 0 E 13 8 N 52 34 DE3444307 Bredower Forst 251 0 E 13 1 N 52 34 DE3445301 Spandauer Forst * 987 0 E 13 8 N 52 35 DE3445302 Zitadelle Spandau 0,01 0 E 13 12 N 52 32 DE3445303 Wasserwerk Tegel 1 0 E 13 16 N 52 34 DE3445304 Baumberge * 43 0 E 13 13 N 52 36 DE3445305 FlieÃ wiese Ruhleben 14 0 E 13 14 N 35 31 DE3447301 Falkenberger Rieselfelder 85 0 E 13 33 N 52 37 DE3448301 Langes ElsenflieÃ  und Wegendorfer MÃ ¼hlenflieÃ  * 211 0 E 13 44 N 52 35 DE3448302 Fredersdorfer MÃ ¼hlenflieÃ , Breites und Krummes Luch * 801 0 E 13 45 N 52 31 DE3448303 Wiesengrund * 83 0 E 13 43 N 52 33 DE3449301 Herrensee, Lange-Damm-Wiesen und BarnimhÃ ¤nge * 785 0 E 13 50 N 52 31 DE3449302 Lange Dammwiesen und Unteres Annatal * 221 0 E 13 51 N 52 31 DE3449303 Zimmersee 56 0 E 13 55 N 52 32 DE3450301 Klobichsee * 551 0 E 14 7 N 52 33 DE3450302 Ruhlsdorfer Bruch * 171 0 E 14 0 N 52 34 DE3450303 Stobbertal * 867 0 E 14 8 N 52 34 DE3450304 Gumnitz und GroÃ er Schlagenthinsee * 204 0 E 14 5 N 52 31 DE3450305 Rotes Luch Tiergarten * 1 257 0 E 14 0 N 52 30 DE3450306 Tornowseen - Pritzhagener Berge * 683 0 E 14 4 N 52 35 DE3450307 SchermÃ ¼tzelsee * 364 0 E 14 3 N 52 34 DE3450308 Buckow - Waldsieversdorfer Niederungslandschaft * 151 0 E 14 4 N 52 33 DE3450309 MÃ ¼ncheberg * 846 0 E 14 7 N 52 30 DE3451301 Gusower Niederheide * 66 0 E 14 19 N 52 34 DE3452302 Wilder Berg bei Seelow * 81 0 E 14 24 N 52 31 DE3453301 Oderinsel Kietz * 175 0 E 14 37 N 52 34 DE3536301 Mahlpfuhler Fenn * 1 210 0 E 11 44 N 52 26 DE3536302 Tanger-Mittel- und Unterlauf * 74 0 E 11 50 N 52 29 DE3536303 Eschengehege nÃ ¶rdlich TangerhÃ ¼tte * 162 0 E 11 47 N 52 27 DE3537303 SÃ ¼ppling westlich WeiÃ ewarte * 485 0 E 11 50 N 52 28 DE3540301 GroÃ e Freiheit bei Plaue 78 0 E 12 24 N 52 24 DE3540302 Pelze 84 0 E 12 22 N 52 25 DE3541301 Mittlere Havel * 801 0 E 12 36 N 52 25 DE3542301 Ketziner Havelinseln * 233 0 E 12 49 N 52 28 DE3542302 Deetzer HÃ ¼gel * 33 0 E 12 44 N 52 25 DE3543301 Krielower See 159 0 E 12 51 N 52 25 DE3543302 Obere Wublitz 101 0 E 12 57 N 52 27 DE3543304 Wolfsbruch 112 0 E 12 55 N 52 24 DE3544301 Pfaueninsel * 88 0 E 13 7 N 52 26 DE3544302 Giebelfenn * 12 0 E 13 5 N 52 28 DE3544303 Ferbitzer Bruch * 1 157 0 E 13 0 N 52 29 DE3544304 Sacrower See und KÃ ¶nigswald 802 0 E 13 5 N 52 26 DE3545301 Grunewald * 1 510 0 E 13 15 N 52 28 DE3547301 Wasserwerk Friedrichshagen 10 0 E 13 38 N 52 27 DE3548301 MÃ ¼ggelspree * 801 0 E 13 42 N 52 24 DE3548302 Wilhelmshagen-Woltersdorfer DÃ ¼nenzug * 179 0 E 13 42 N 52 26 DE3548303 Fredersdorfer MÃ ¼hlenflieÃ  * 78 0 E 13 41 N 52 23 DE3549301 LÃ ¶cknitztal * 489 0 E 13 53 N 52 25 DE3549303 Maxsee * 350 0 E 13 58 N 52 28 DE3551301 Matheswall/Schmielensee * 107 0 E 14 19 N 52 25 DE3551302 Lietzener MÃ ¼hlental * 140 0 E 14 19 N 52 27 DE3552301 Treplin-Alt Zeschdorfer FlieÃ tal * 126 0 E 14 24 N 52 24 DE3552303 Lietzen/DÃ ¶bberin * 450 0 E 14 21 N 52 27 DE3552304 Langer Grund-Kohlberg * 129 0 E 14 26 N 52 29 DE3552305 Erweiterung OderhÃ ¤nge Mallnow * 182 0 E 14 29 N 52 28 DE3552306 OderhÃ ¤nge Mallnow * 110 0 E 14 28 N 52 28 DE3553301 Oderberge * 13 0 E 14 32 N 52 24 DE3553303 Zeisigberg * 5 0 E 14 34 N 52 28 DE3553305 Priesterschlucht * 6 0 E 14 32 N 52 29 DE3613301 Grasmoor * 24 0 E 7 54 N 52 23 DE3613303 Vogelpohl 260 0 E 7 54 N 52 21 DE3613304 WÃ ¤ldchen nÃ ¶rdlich Westerkappeln 35 0 E 7 52 N 52 22 DE3616301 Obere Hunte * 147 0 E 8 25 N 52 16 DE3618301 GroÃ es Torfmoor, Altes Moor * 606 0 E 8 41 N 52 21 DE3635302 Colbitzer Lindenwald 527 0 E 11 33 N 52 19 DE3635303 PaxfÃ ¶rde nordÃ ¶stlich Haldensleben 1 280 0 E 11 30 N 52 18 DE3636302 Erlen-Eschenwald westlich Mahlwinkel * 208 0 E 11 45 N 52 23 DE3637301 Elbaue bei Bertingen * 2 477 0 E 11 54 N 52 21 DE3637302 BÃ ¼rgerholz bei Burg * 941 0 E 11 55 N 52 18 DE3638301 GÃ ¼sener Niederwald * 447 0 E 12 1 N 52 20 DE3639301 Fiener Bruch 159 0 E 12 12 N 52 19 DE3640301 GrÃ ¤nert * 465 0 E 12 27 N 52 21 DE3641303 Bruchwald Rosdunk 97 0 E 12 34 N 52 22 DE3641304 Krahner Busch * 167 0 E 12 31 N 52 18 DE3641305 Stadthavel * 259 0 E 12 31 N 52 23 DE3642301 Lehniner Mittelheide und Quellgebiet der Emster 597 0 E 12 45 N 52 18 DE3642302 Rietzer See * 1 134 0 E 12 40 N 52 22 DE3643301 Kleiner Plessower See * 102 0 E 12 51 N 52 23 DE3643303 Glindower Alpen * 109 0 E 12 55 N 52 21 DE3644301 Saarmunder Berg * 77 0 E 13 6 N 52 18 DE3644302 Moosfenn * 3 0 E 13 3 N 52 21 DE3645301 Teltowkanal-Aue * 13 0 E 13 11 N 52 23 DE3645302 Genshagener Busch * 283 0 E 13 18 N 52 20 DE3646302 Glasowbachniederung * 99 0 E 13 25 N 52 20 DE3646303 Brunnluch 40 0 E 13 29 N 52 19 DE3648302 Triebschsee * 45 0 E 13 48 N 52 20 DE3648303 Wernsdorfer See 120 0 E 13 42 N 52 22 DE3649301 Swatzke und Skabyberge * 468 0 E 13 50 N 52 20 DE3649302 GroÃ es FÃ ¼rstenwalder Stadtluch * 85 0 E 13 56 N 52 21 DE3649303 MÃ ¼ggelspreeniederung * 631 0 E 13 53 N 52 22 DE3651301 Kersdorfer See * 199 0 E 14 15 N 52 19 DE3651302 Glieningmoor * 151 0 E 14 12 N 52 21 DE3652301 BooÃ ener Teichgebiet * 98 0 E 14 29 N 52 23 DE3653301 Eichwald und BuschmÃ ¼hle * 228 0 E 14 34 N 52 18 DE3653302 Oderwiesen nÃ ¶rdlich Frankfurt * 212 0 E 14 32 N 52 22 DE3653303 Fauler See/Markendorfer Wald * 169 0 E 14 30 N 52 18 DE3653304 Fledermausquartier Brauereikeller Frankfurt (Oder) 0 0 E 14 33 N 52 20 DE3653305 Oderwiesen am Eichwald 52 0 E 14 33 N 52 18 DE3712301 Stollen bei IbbenbÃ ¼ren-Osterledde 0,01 0 E 7 48 N 52 16 DE3712302 Sandsteinzug Teutoburger Wald 94 0 E 7 46 N 52 13 DE3713301 Silberberg 38 0 E 7 57 N 52 12 DE3713302 Habichtswald 404 0 E 7 53 N 52 14 DE3713304 Stollen westlich Leeden 0,01 0 E 7 52 N 52 12 DE3713305 Permer Stollen 0 1 E 7 50 N 52 15 DE3717301 Limberg 173 0 E 8 30 N 52 17 DE3718301 Stollen OberlÃ ¼bbe, Elfter Kopf 8 0 E 8 44 N 52 16 DE3719301 WÃ ¤lder bei Porta Westfalica * 1 475 0 E 8 50 N 52 15 DE3719302 Unternammerholz 79 0 E 8 58 N 52 15 DE3720301 SÃ ¼ntel, Wesergebirge, Deister * 2 497 0 E 9 31 N 52 14 DE3734301 Olbe- und Bebertal sÃ ¼dlich Haldensleben 144 0 E 11 23 N 52 14 DE3735301 Untere Ohre 39 0 E 11 32 N 52 15 DE3736301 Elbaue sÃ ¼dlich RogÃ ¤tz mit OhremÃ ¼ndung * 1 607 0 E 11 44 N 52 16 DE3737301 Heide sÃ ¼dlich Burg 88 0 E 11 51 N 52 14 DE3737302 Ihle zwischen Friedensau und Grabow 5 0 E 11 57 N 52 13 DE3738301 Ringelsdorfer-, Gloine- und Dreibachsystem im VorflÃ ¤ming * 326 0 E 12 11 N 52 13 DE3740301 Riembach * 110 0 E 12 23 N 52 12 DE3740302 Buckau und NebenflieÃ e * 938 0 E 12 20 N 52 13 DE3740303 Verlorenwasserbach * 470 0 E 12 26 N 52 14 DE3741301 Bullenberger Bach * 276 0 E 12 31 N 52 14 DE3741302 Mittelbruch 51 0 E 12 33 N 52 12 DE3742301 Baitzer Bach 21 0 E 12 40 N 52 13 DE3744301 Nuthe-Nieplitz-Niederung * 5 588 0 E 13 8 N 52 16 DE3745302 Kalkmagerrasen Trebbin * 11 0 E 13 15 N 52 13 DE3746302 Prierowsee * 211 0 E 13 27 N 52 14 DE3746303 Galgenberge * 138 0 E 13 29 N 52 12 DE3746304 DÃ ¼nen Dabendorf * 19 0 E 13 26 N 52 14 DE3746305 KÃ ¶nigsgraben und Schleuse Mellensee * 43 0 E 13 25 N 52 12 DE3746307 MÃ ¼llergraben * 73 0 E 13 27 N 52 12 DE3746308 Umgebung Prierowsee * 348 0 E 13 27 N 52 14 DE3747301 Sutschketal 63 0 E 13 36 N 52 14 DE3747302 Tiergarten * 153 0 E 13 39 N 52 17 DE3747304 PÃ ¤tzer Hintersee * 461 0 E 13 37 N 52 12 DE3748301 Dolgensee 309 0 E 13 45 N 52 14 DE3748304 Radeberge * 270 0 E 13 41 N 52 12 DE3748305 Skabyer Torfgraben * 305 0 E 13 44 N 52 17 DE3748306 FÃ ¶rstersee * 69 0 E 13 42 N 52 12 DE3748307 Dubrow * 192 0 E 13 43 N 52 12 DE3749301 GroÃ  Schauener Seenkette * 1 915 0 E 13 54 N 52 12 DE3749302 Luchwiesen * 110 0 E 13 54 N 52 15 DE3749303 Kanalwiesen Wendisch- Rietz * 109 0 E 13 59 N 52 13 DE3749304 Griesenseen * 113 0 E 13 57 N 52 12 DE3749305 Linowsee-Dutzendsee * 60 0 E 13 50 N 52 12 DE3749306 Storkower Kanal * 98 0 E 13 51 N 52 16 DE3749307 BinnendÃ ¼ne Waltersberge * 14 0 E 13 57 N 52 16 DE3751301 Schwarzberge und Spreeniederung * 742 0 E 14 16 N 52 14 DE3751302 Drahendorfer Spreeniederung * 619 0 E 14 16 N 52 17 DE3752301 Buschschleuse * 1 241 0 E 14 20 N 52 17 DE3752302 Unteres Schlaubetal * 364 0 E 14 25 N 52 12 DE3754303 Mittlere Oder * 1388 0 E 14 41 N 52 15 DE3813302 NÃ ¶rdliche Teile des Teutoburger Waldes mit Intruper Berg * 783 0 E 8 1 N 52 9 DE3813303 Stollen Lienen-Holperdorp 0,01 0 E 7 56 N 52 10 DE3814301 Teutoburger Wald, Kleiner Berg * 2 163 0 E 8 7 N 52 7 DE3817301 System Else/Werre 45 0 E 8 32 N 52 11 DE3818301 Salzquellen bei der Loose * 6 0 E 8 46 N 52 6 DE3818302 Wald nÃ ¶rdlich Bad Salzuflen * 212 0 E 8 43 N 52 6 DE3819301 Rotenberg, BÃ ¤renkopf, Habichtsberg und Wihupsberg * 381 0 E 8 57 N 52 7 DE3819302 Auf dem Bockshorn 28 0 E 8 57 N 52 11 DE3823301 Ith * 3 655 0 E 9 34 N 52 1 DE3825301 Haseder Busch, Giesener Berge, Gallberg, Finkenberg * 742 0 E 9 54 N 52 10 DE3825302 Tongrube Ochtersum 1 0 E 9 56 N 52 7 DE3835301 Stromelbe im Stadtzentrum Magdeburg 64 0 E 11 38 N 52 7 DE3837301 Ehle zwischen MÃ ¶ckern und Elbe 30 0 E 11 52 N 52 5 DE3838301 BÃ ¼rgerholz bei Rosian * 105 0 E 12 7 N 52 6 DE3840301 Schlamau * 70 0 E 12 27 N 52 7 DE3840302 Arensnest 120 0 E 12 25 N 52 8 DE3841301 Belziger Bach * 181 0 E 12 37 N 52 10 DE3842301 Plane * 809 0 E 12 41 N 52 6 DE3845301 Seeluch-Priedeltal * 265 0 E 13 10 N 52 11 DE3845302 Gadsdorfer Torfstiche und Luderbusch * 92 0 E 13 19 N 52 11 DE3845303 Kummersdorfer Heide/Breiter Steinbusch * 948 0 E 13 19 N 52 7 DE3845304 Schulzensee * 18 0 E 13 18 N 52 9 DE3846302 Horstfelder und Hechtsee * 249 0 E 13 24 N 52 11 DE3846303 Fauler See * 21 0 E 13 24 N 52 8 DE3846305 MÃ ¶nnigsee 39 0 E 13 23 N 52 6 DE3846306 Wehrdamm/Mellensee/Kleiner WÃ ¼nsdorfer See * 698 0 E 13 26 N 52 11 DE3847301 LÃ ¶ptener Fenne-Wustrickwiesen * 218 0 E 13 39 N 52 9 DE3847302 MÃ ¼hlenflieÃ -SÃ ¤gebach * 165 0 E 13 35 N 52 7 DE3847303 Kleine und Mittelleber * 75 0 E 13 33 N 52 7 DE3847304 TÃ ¶pchiner Seen * 375 0 E 13 35 N 52 10 DE3847305 GroÃ er und Westufer Kleiner Zeschsee * 107 0 E 13 31 N 52 6 DE3847306 GroÃ er und Kleiner MÃ ¶ggelinsee * 335 0 E 13 30 N 52 8 DE3847307 JÃ ¤gersberg-Schirknitzberg * 1 598 0 E 13 30 N 52 10 DE3847308 Briesensee und Klingeberg * 79 0 E 13 36 N 52 6 DE3847309 Heideseen bei GroÃ  KÃ ¶ris * 256 0 E 13 38 N 52 11 DE3847310 Leue-Wilder See * 51 0 E 13 37 N 52 11 DE3848302 Dahmetal * 798 0 E 13 44 N 52 6 DE3848303 Stintgraben * 109 0 E 13 43 N 52 9 DE3848304 Katzenberge * 144 0 E 13 44 N 52 11 DE3848305 Streganzer Berg * 159 0 E 13 48 N 52 11 DE3848306 Streganzsee-Dahme und BÃ ¼rgerheide * 1 660 0 E 13 46 N 52 9 DE3849301 Milaseen * 117 0 E 13 56 N 52 9 DE3849302 Josinskyluch 172 0 E 13 57 N 52 7 DE3849303 Kienheide * 924 0 E 13 56 N 52 10 DE3849304 Laie - Langes Luch 88 0 E 13 53 N 52 8 DE3849305 Erweiterung Josinskyluch - Krumme Spree 68 0 E 13 57 N 52 7 DE3850301 Schwenower Forst * 790 0 E 14 1 N 52 8 DE3850302 SpreebÃ ¶gen bei Briescht 110 0 E 14 8 N 52 6 DE3851301 Spreewiesen sÃ ¼dlich Beeskow * 484 0 E 14 13 N 52 8 DE3852301 Oberes Demnitztal * 88 0 E 14 24 N 52 10 DE3852302 Schlaubetal * 128 0 E 14 26 N 52 8 DE3852303 Oelseniederung mit Torfstichen * 86 0 E 14 22 N 52 9 DE3852304 Schlaubetal * 1 325 0 E 14 27 N 52 7 DE3852305 Teufelssee und Urwald FÃ ¼nfeichen 157 0 E 14 28 N 52 10 DE3853301 Klautzke-See und Waldmoore mit Kobbelke * 329 0 E 14 32 N 52 6 DE3853302 TrockenhÃ ¤nge Lawitz * 28 0 E 14 38 N 52 6 DE3853303 Pohlitzer MÃ ¼hlenflieÃ  * 105 0 E 14 34 N 52 10 DE3917301 Sparrenburg 6 0 E 8 31 N 52 1 DE3918301 Hardisser Moor * 29 0 E 8 49 N 52 1 DE3919302 Begatal * 494 0 E 9 3 N 52 0 DE3922301 Emmer * 632 0 E 9 20 N 52 1 DE3924301 Sieben Berge, Vorberge 2 711 0 E 9 51 N 52 1 DE3924302 Amphibienbiotope Doberg und Weenzer Bruch * 192 0 E 9 41 N 51 59 DE3927301 Hainberg, Bodensteiner Klippen 1 191 0 E 10 13 N 52 2 DE3927302 Innerste-Aue (mit Kahnstein) 266 0 E 10 22 N 51 59 DE3928301 Salzgitterscher HÃ ¶henzug (SÃ ¼dteil) * 2 013 0 E 10 25 N 52 0 DE3935301 SÃ ¼lzetal bei SÃ ¼lldorf * 76 0 E 11 35 N 52 2 DE3936301 Elbaue zwischen SaalemÃ ¼ndung und Magdeburg * 5 446 0 E 11 43 N 52 5 DE3936302 BinnendÃ ¼ne Gommern * 5 0 E 11 49 N 52 3 DE3939301 Obere Nuthe-LÃ ¤ufe * 396 0 E 12 10 N 52 1 DE3940301 Golmengliner Forst und Schleesen im FlÃ ¤ming 498 0 E 12 21 N 52 2 DE3940302 LÃ ¶hnsdorfer Revier bei GÃ ¶ritz 91 0 E 12 27 N 52 1 DE3940303 FlÃ ¤mingbuchen 147 0 E 12 26 N 52 2 DE3941301 Planetal * 104 0 E 12 36 N 52 2 DE3943302 Zarth * 261 0 E 12 54 N 52 5 DE3944301 Forst Zinna/Keilberg * 7 096 0 E 13 5 N 52 3 DE3944302 GrÃ ¼na 1 0 E 13 5 N 52 2 DE3945303 Heidehof - Golmberg * 8 709 0 E 13 19 N 52 1 DE3945304 StÃ ¤rtchen und Freibusch * 182 0 E 13 16 N 52 3 DE3945305 Espenluch und StÃ ¼lper See * 79 0 E 13 18 N 52 2 DE3946301 SchÃ ¶bendorfer Busch * 813 0 E 13 24 N 52 4 DE3946302 Park StÃ ¼lpe und SchÃ ¶nefelder Busch 50 0 E 13 21 N 52 4 DE3947301 Massow 442 0 E 13 37 N 52 4 DE3947302 Replinchener See * 12 0 E 13 39 N 52 5 DE3947303 Kiesgrube Spitzenberge * 3 0 E 13 30 N 52 2 DE3947304 GlashÃ ¼tte/Mochheide * 1 379 0 E 13 36 N 52 1 DE3948301 Luchsee 113 0 E 13 47 N 52 2 DE3948302 Verlandungszone KÃ ¶thener See * 67 0 E 13 49 N 52 4 DE3948303 Heideseen 239 0 E 13 46 N 52 4 DE3948304 Erweiterung Heideseen Verlandungszone KÃ ¶thener See - westlicher T * 230 0 E 13 47 N 52 4 DE3949301 Unterspreewald * 2 523 0 E 13 52 N 52 3 DE3949302 Pretschener Spreeniederung * 800 0 E 13 56 N 52 4 DE3949303 Meiereisee und Kriegbuschwiesen * 117 0 E 13 50 N 52 0 DE3950301 Dollgener Grund 78 0 E 14 1 N 52 0 DE3951301 Stockshof - Behlower Wiesen * 494 0 E 14 17 N 52 0 DE3951302 Alte SpreemÃ ¼ndung 108 0 E 14 11 N 52 4 DE3951303 Dammer Moor * 170 0 E 14 16 N 52 0 DE3951305 Uferwiesen bei Niewisch 6 0 E 14 13 N 52 4 DE3952301 Reicherskreuzer Heide und Schwanensee * 3 081 0 E 14 27 N 52 0 DE3952302 KrÃ ¼ger-, RÃ ¤hden- und MÃ ¶schensee * 219 0 E 14 27 N 52 3 DE3953301 Trautzke-Seen und Moore * 68 0 E 14 32 N 52 1 DE3953302 Dorchetal * 131 0 E 14 37 N 52 4 DE3954301 Oder-NeiÃ e * 603 0 E 14 42 N 52 5 DE4017301 Ã stlicher Teutoburger Wald * 5 312 0 E 8 17 N 52 5 DE4018301 Donoperteich-Hiddeser Bent 108 0 E 8 48 N 51 55 DE4020301 Teiche am Steinheimer Holz * 3 0 E 9 6 N 51 54 DE4021301 Emmertal 352 0 E 9 14 N 51 58 DE4021302 Schildberg 124 0 E 9 16 N 51 57 DE4021303 WÃ ¤lder bei Blomberg * 1 381 0 E 9 9 N 51 57 DE4022301 MÃ ¼hlenberg bei Pegestorf * 11 0 E 9 28 N 51 55 DE4022302 Burgberg, Heinsener Klippen, RÃ ¼hler Schweiz * 2 759 0 E 9 30 N 51 54 DE4024301 Amphibienbiotope an der Hohen Warte * 77 0 E 9 44 N 51 58 DE4025301 Klippenbereiche am sÃ ¼dlichen Selter * 49 0 E 9 54 N 51 53 DE4037302 Elbaue Steckby-LÃ ¶dderitz * 3 050 0 E 11 58 N 51 54 DE4037303 Saaleaue bei GroÃ  Rosenburg 398 0 E 11 53 N 51 55 DE4039301 Rossel, Buchholz und Streetzer Busch nÃ ¶rdlich RoÃ lau * 220 0 E 12 20 N 51 57 DE4039302 Olbitzbach-Niederung nordÃ ¶stlich RoÃ lau * 133 0 E 12 18 N 51 54 DE4040301 Pfaffenheide-WÃ ¶rpener Bach nÃ ¶rdlich Coswig 476 0 E 12 28 N 51 54 DE4041301 Grieboer Bach Ã ¶stlich Coswig * 16 0 E 12 32 N 51 54 DE4042301 Woltersdorfer Heide nÃ ¶rdlich Wittenberg-Lutherstadt 200 0 E 12 43 N 51 54 DE4043301 BlÃ ¶nsdorf 544 0 E 12 52 N 51 56 DE4047301 ZÃ ¼tzener Busch * 94 0 E 13 39 N 51 57 DE4047302 Prierow bei GolÃ en * 56 0 E 13 38 N 51 59 DE4047303 Krossener Busch * 67 0 E 13 37 N 51 55 DE4048301 Magerrasen SchÃ ¶nwalde * 5 0 E 13 46 N 51 59 DE4048302 Urstromtal bei GolÃ en * 443 0 E 13 41 N 51 57 DE4049301 Wiesenau 135 0 E 13 54 N 51 58 DE4049303 Niederung BÃ ¶rnichen * 141 0 E 13 55 N 51 57 DE4049304 Ellerborn, Riebocka und Ragower Niederungswiesen * 666 0 E 13 54 N 51 54 DE4049305 Lehniksberg 13 0 E 13 53 N 51 57 DE4051301 Lieberoser EndmorÃ ¤ne und Staakower LÃ ¤uche * 8 266 0 E 14 18 N 51 56 DE4052301 Pinnower LÃ ¤uche und Tauersche Eichen * 1 589 0 E 14 29 N 51 57 DE4053301 Calpenzmoor * 136 0 E 14 30 N 51 54 DE4053302 Feuchtwiesen Atterwasch * 201 0 E 14 37 N 51 56 DE4053303 Krayner Teiche/Lutzketal * 625 0 E 14 34 N 51 58 DE4053304 Pastlingsee * 70 0 E 14 32 N 51 54 DE4119301 Externsteine * 125 0 E 8 55 N 51 52 DE4119302 Eggeosthang mit Lippischer Velmerstot * 143 0 E 8 57 N 51 50 DE4119303 Silberbachtal mit Ziegenberg * 139 0 E 8 59 N 51 51 DE4119305 HohlsteinhÃ ¶hle 0,01 0 E 8 54 N 51 50 DE4119306 BielsteinhÃ ¶hle mit Lukenloch * 19 0 E 8 55 N 51 48 DE4120301 Emmeroberlauf und Beberbach * 131 0 E 9 8 N 51 49 DE4120303 Beller Holz * 462 0 E 9 1 N 51 53 DE4120304 Nieheimer Tongrube 14 0 E 9 7 N 51 48 DE4120305 Buchenwald bei Bellenberg 95 0 E 9 0 N 51 52 DE4121301 Salkenbruch * 285 0 E 9 13 N 51 52 DE4121302 Schwalenberger Wald * 2 726 0 E 9 12 N 51 54 DE4122301 RÃ ¤uschenberg 28 0 E 9 22 N 51 48 DE4123301 Holzberg bei Stadtoldendorf, Heukenberg * 781 0 E 9 40 N 51 51 DE4123302 Moore und WÃ ¤lder im Hochsolling, Hellental * 1 430 0 E 9 34 N 51 47 DE4124301 Kleyberg 8 0 E 9 42 N 51 53 DE4124302 Ilme * 702 0 E 9 46 N 51 46 DE4125301 Altendorfer Berg * 102 0 E 9 54 N 51 49 DE4127301 Schwermetallrasen bei Lautenthal 12 0 E 10 17 N 51 51 DE4127302 Iberg 69 0 E 10 14 N 51 49 DE4127303 Oberharzer Teichgebiet * 576 0 E 10 19 N 51 47 DE4127304 Bergwiesen und Teiche bei Zellerfeld * 102 0 E 10 20 N 51 49 DE4129302 Nationalpark Harz (Niedersachsen) * 15 713 0 E 10 29 N 51 47 DE4130301 Zillierbach sÃ ¼dlich Wernigerode * 6 0 E 10 48 N 51 48 DE4133301 Bode und Selke im Harzvorland * 244 0 E 11 12 N 51 52 DE4134301 Hakel sÃ ¼dlich Kroppenstedt 1 323 0 E 11 20 N 51 52 DE4135301 Salzstelle bei Hecklingen * 35 0 E 11 33 N 51 50 DE4136301 Nienburger Auwald-Mosaik 226 0 E 11 46 N 51 50 DE4137304 Diebziger Busch und Wulfener Bruchwiesen * 972 0 E 11 56 N 51 51 DE4138301 KÃ ¼hnauer Heide und Elbaue zwischen Aken und Dessau * 3 573 0 E 12 8 N 51 51 DE4140304 Dessau-WÃ ¶rlitzer-Elbauen * 7 400 0 E 12 23 N 51 51 DE4141302 Bresker Forst Ã ¶stlich Oranienbaum * 211 0 E 12 29 N 51 48 DE4142301 Elbaue zwischen Griebo und Prettin * 7 840 0 E 12 48 N 51 46 DE4143301 Untere Schwarze Elster * 525 0 E 12 51 N 51 48 DE4143302 Mittlere GlÃ ¼cksburger Heide 1 790 0 E 12 59 N 51 52 DE4144301 Korgscher und Steinsdorfer Busch * 197 0 E 13 5 N 51 49 DE4144302 Schweinitzer FlieÃ  12 0 E 13 5 N 51 48 DE4145301 Wiepersdorf 735 0 E 13 15 N 51 51 DE4145302 Schweinitzer FlieÃ  * 434 0 E 13 15 N 51 49 DE4147301 Schuge- und MÃ ¼hlenflieÃ quellgebiet * 392 0 E 13 36 N 51 52 DE4147302 HÃ ¶llenberge * 162 0 E 13 36 N 51 49 DE4147303 Vogelsang Wildau-Wentdorf * 7 0 E 13 33 N 51 53 DE4148301 Borcheltsbusch und Brandkieten Teil I und II 117 0 E 13 44 N 51 49 DE4148302 StoÃ dorfer See * 166 0 E 13 49 N 51 50 DE4148303 Borcheltsbusch und Brandkieten, Erweiterung * 158 0 E 13 44 N 51 49 DE4148304 Alteno-Radden 34 0 E 13 49 N 51 51 DE4149301 Tornower Niederung * 707 0 E 13 52 N 51 49 DE4149302 Schlabendorfer Bergbaufolgelandschaft - Lichtenauer See * 467 0 E 13 53 N 51 49 DE4150301 Innerer Oberspreewald * 5 765 0 E 14 2 N 51 52 DE4150302 Byhleguhrer See * 855 0 E 14 9 N 51 53 DE4150303 Vetschauer MÃ ¼hlenflieÃ  - Teiche Stradow 272 0 E 14 5 N 51 49 DE4152302 Peitzer Teiche 2 066 0 E 14 24 N 51 50 DE4219301 Egge * 3 129 0 E 8 54 N 51 44 DE4219302 Kiebitzteich 2 0 E 8 59 N 51 46 DE4219303 WÃ ¤lder zwischen Iburg und AschenhÃ ¼tte * 182 0 E 8 59 N 51 43 DE4219304 Stollen am grossen Viadukt westlich Altenbeken 0,01 0 E 8 55 N 51 45 DE4220301 Satzer Moor * 12 0 E 9 4 N 51 43 DE4220302 Hinnenburger Forst mit Emder Bachtal * 1 387 0 E 9 8 N 51 42 DE4221301 Stadtwald Brakel 1 572 0 E 9 16 N 51 43 DE4221302 Kalkmagerrasen bei Ottbergen 78 0 E 9 17 N 51 42 DE4222301 BuchenwÃ ¤lder der WeserhÃ ¤nge * 638 0 E 9 26 N 51 50 DE4222302 Grundlose-Taubenborn * 73 0 E 9 21 N 51 45 DE4222303 Stollen Bielenberg 1 0 E 9 21 N 51 46 DE4223301 WÃ ¤lder im Ã ¶stl. Solling * 1 458 0 E 9 40 N 51 43 DE4224301 Weper, Gladeberg, Aschenburg * 842 0 E 9 48 N 51 41 DE4226301 Gipskarstgebiet bei Osterode * 1 327 0 E 10 14 N 51 41 DE4228301 Sieber, Oder, Rhume * 2 440 0 E 10 12 N 51 37 DE4229301 Hochharz * 6 022 0 E 10 39 N 51 47 DE4229302 BachtÃ ¤ler im Oberharz um Braunlage * 369 0 E 10 38 N 51 41 DE4229303 Bergwiesen bei St. Andreasberg * 212 0 E 10 32 N 51 42 DE4230301 Stollensystem BÃ ¼chenberg bei Elbingerode 160 0 E 10 47 N 51 47 DE4230302 Elendstal im Hochharz * 74 0 E 10 40 N 51 45 DE4230303 Bergwiesen bei KÃ ¶nigshÃ ¼tte 268 0 E 10 45 N 51 45 DE4231301 Laubwaldgebiet zwischen Wernigerode und Blankenburg * 3 615 0 E 10 52 N 51 47 DE4231302 Devonkalkgebiet bei Elbingerode und RÃ ¼beland * 424 0 E 10 52 N 51 45 DE4231303 Bodetal und LaubwÃ ¤lder des Harzrandes bei Thale * 5 773 0 E 10 58 N 51 42 DE4233301 Gegensteine und Schierberge bei Ballenstedt 107 0 E 11 11 N 51 44 DE4233302 Burgesroth und LaubwÃ ¤lder bei Ballenstedt * 620 0 E 11 11 N 51 42 DE4236301 AuenwÃ ¤lder bei PlÃ ¶tzkau 417 0 E 11 42 N 51 44 DE4238301 Brambach sÃ ¼dwestlich Dessau * 89 0 E 12 9 N 51 46 DE4239301 Taube-Quellen und Auengebiet bei MÃ ¶st * 150 0 E 12 16 N 51 45 DE4239302 Untere Muldeaue * 2 760 0 E 12 17 N 51 45 DE4240301 Mittlere Oranienbaumer Heide * 2 024 0 E 12 21 N 51 46 DE4241301 Fliethbach-System zwischen DÃ ¼bener Heide und Elbe 72 0 E 12 36 N 51 45 DE4243301 KlÃ ¶dener RiÃ  * 96 0 E 12 50 N 51 44 DE4243302 Kuhlache und Elsteraue bei Jessen * 150 0 E 12 59 N 51 47 DE4244301 Alte Elster und Rohrbornwiesen bei Premsendorf 212 0 E 13 8 N 51 44 DE4244302 GewÃ ¤ssersystem Annaburger Heide sÃ ¼dÃ ¶stlich Jessen * 337 0 E 13 3 N 51 44 DE4245301 Fluten von Arnsnesta * 113 0 E 13 10 N 51 44 DE4246301 Freilebener Landgraben und HÃ ¶lle Freileben * 87 0 E 13 23 N 51 47 DE4246302 Kremitz und Fichtwaldgebiet * 649 0 E 13 23 N 51 42 DE4247301 Rochauer Heide 558 0 E 13 32 N 51 47 DE4247302 Lehmannsteich * 137 0 E 13 32 N 51 43 DE4247303 Lugkteichgebiet * 338 0 E 13 36 N 51 43 DE4247304 Heidegrund GrÃ ¼nswalde * 263 0 E 13 39 N 51 46 DE4248301 Bergen-WeiÃ acker Moor * 116 0 E 13 43 N 51 45 DE4248302 GÃ ¶rlsdorfer Wald * 208 0 E 13 46 N 51 47 DE4248303 Wanninchen 694 0 E 13 47 N 51 47 DE4248304 Tannenbusch und Teichlandschaft GroÃ  MehÃ ow * 204 0 E 13 49 N 51 43 DE4248305 Sandteichgebiet * 212 0 E 13 48 N 51 44 DE4248306 Bornsdorfer Teichgebiet * 95 0 E 13 42 N 51 47 DE4248307 Drehnaer Weinberg und Stiebsdorfer See 158 0 E 13 46 N 51 45 DE4248308 Gahroer Buchheide 107 0 E 13 44 N 51 44 DE4249302 Seeser Bergbaufolgelandschaft 893 0 E 13 56 N 51 47 DE4249303 Calauer Schweiz 1 408 0 E 13 58 N 51 42 DE4250301 GÃ ¶ritzer und Vetschauer MÃ ¼hlenflieÃ e * 304 0 E 14 1 N 51 45 DE4251301 Glinziger Teich- und Wiesengebiet 294 0 E 14 13 N 51 45 DE4251302 KoselmÃ ¼hlenflieÃ  * 143 0 E 14 11 N 51 43 DE4252301 Sergen-Katlower Teich- und Wiesenlandschaft * 717 0 E 14 29 N 51 42 DE4252302 Biotopverbund Spreeaue * 624 0 E 14 21 N 51 44 DE4253302 Euloer Bruch * 82 0 E 14 35 N 51 45 DE4254301 Hispe * 15 0 E 14 41 N 51 42 DE4318301 Ziegenberg * 74 0 E 8 42 N 51 41 DE4319301 Eselsbett und Schwarzes Bruch * 128 0 E 8 56 N 51 37 DE4319302 Sauerbachtal BÃ ¼lheim * 49 0 E 8 57 N 51 36 DE4319304 Kalkfelsen bei Grundsteinheim * 7 0 E 8 52 N 51 39 DE4319305 Stollen Bahnlinie Kassel-Altenbeken 0,01 0 E 8 58 N 51 40 DE4320301 Hirschstein 77 0 E 9 0 N 51 36 DE4320302 Gradberg * 780 0 E 9 1 N 51 41 DE4320303 Kalkmagerrasen bei Willebadessen 46 0 E 9 1 N 51 38 DE4320305 Nethe * 736 0 E 9 0 N 51 38 DE4320306 Talbach Ã ¶stlich Niesen * 96 0 E 9 9 N 51 37 DE4320307 Quellgebiet Bockskopf * 22 0 E 9 3 N 51 37 DE4321301 Kalkmagerrasen bei Dalhausen 33 0 E 9 19 N 51 37 DE4321303 Lebersiek sÃ ¼dlich Dalhausen * 23 0 E 9 17 N 51 36 DE4321304 Wandelnsberg 107 0 E 9 20 N 51 40 DE4322301 Stahlberg und HÃ ¶lleberg bei Deisel 142 0 E 9 23 N 51 36 DE4322302 Urwald Wichmanessen 13 0 E 9 28 N 51 36 DE4322303 Hannoversche Klippen 24 0 E 9 25 N 51 39 DE4322304 WÃ ¤lder um Beverungen * 974 0 E 9 21 N 51 38 DE4325301 GÃ ¶ttinger Wald * 4 878 0 E 10 1 N 51 33 DE4328301 Steinberg bei Scharzfeld 12 0 E 10 22 N 51 38 DE4329301 Bergwiesen und Wolfsbachtal bei HohegeiÃ  * 244 0 E 10 39 N 51 40 DE4329302 Staufenberg * 144 0 E 10 38 N 51 37 DE4329303 Gipskarstgebiet bei Bad Sachsa * 1 495 0 E 10 30 N 51 34 DE4330301 Harzer BachtÃ ¤ler * 1 501 0 E 10 40 N 51 42 DE4330302 Radeweg bei Hasselfelde 147 0 E 10 49 N 51 39 DE4330303 GrÃ ¤fenthal - Brandesbachtal * 421 0 E 10 48 N 51 36 DE4331301 Bere und Mosebach sÃ ¼dwestlich Stiege 35 0 E 10 51 N 51 37 DE4331302 Regensburger Kopf - Lindischberg 307 0 E 10 55 N 51 36 DE4332301 Spaltenmoor Ã ¶stlich Friedrichsbrunn 82 0 E 11 4 N 51 41 DE4332302 Selketal und Bergwiesen bei Stiege * 4 467 0 E 11 10 N 51 40 DE4334301 Langes Holz und Steinberg westlich Hettstedt 103 0 E 11 28 N 51 39 DE4334302 Weinfeld nordwestlich Mansfeld 24 0 E 11 27 N 51 36 DE4334303 Brummtal bei Quenstedt * 82 0 E 11 25 N 51 41 DE4335301 Kupferschieferhalden bei Hettstedt 466 0 E 11 29 N 51 40 DE4336306 Saaledurchbruch bei Rothenburg * 477 0 E 11 44 N 51 38 DE4337301 FuhnesÃ ¼mpfe Ã ¶stlich LÃ ¶bejÃ ¼n * 67 0 E 11 57 N 51 38 DE4338301 Fuhnequellgebiet Vogtei westlich Wolfen * 48 0 E 12 9 N 51 41 DE4338302 Engelwurzwiese und Erlen-Eschenwald bei Radegast * 32 0 E 12 6 N 51 39 DE4340301 Muldeaue oberhalb Pouch * 513 0 E 12 31 N 51 36 DE4340302 Vereinigte Mulde und Muldeauen * 5 905 0 E 12 41 N 51 23 DE4341301 Buchenwaldgebiet und Hammerbachtal in der DÃ ¼bener Heide * 958 0 E 12 38 N 51 39 DE4342301 Elbtal zwischen MÃ ¼hlberg und Greudnitz * 4 905 0 E 13 0 N 51 33 DE4342302 Lausiger Teiche und AusreiÃ er-Teich Ã ¶stlich Bad Schmiedeberg * 105 0 E 12 48 N 51 40 DE4342303 Buchenwaldgebiet Kossa * 660 0 E 12 43 N 51 38 DE4342304 Presseler Heidewald und Moorgebiet * 4 221 0 E 12 46 N 51 34 DE4342305 Dommitzscher Grenzbachgebiet * 573 0 E 12 48 N 51 37 DE4344301 DÃ ¼nengebiet Dautzschen-DÃ ¶brichau * 949 0 E 13 4 N 51 37 DE4344302 Annaburger Heide 1 590 0 E 13 7 N 51 42 DE4344303 Annaburger Heide * 851 0 E 13 9 N 51 39 DE4344304 DÃ ¶brichauer Wiesen 181 0 E 13 6 N 51 36 DE4345301 Alte Elster und Riecke Teil I und II * 111 0 E 13 15 N 51 40 DE4345302 Schweinert * 110 0 E 13 16 N 51 37 DE4346302 Oelsiger Luch * 40 0 E 13 23 N 51 41 DE4346303 HochflÃ ¤che um die Hohe Warte * 785 0 E 13 28 N 51 37 DE4346304 Hohe Warte 88 0 E 13 27 N 51 37 DE4347302 Kleine Elster und Niederungsbereiche * 2 166 0 E 13 36 N 51 39 DE4348301 Tanneberger Sumpf - GrÃ ¶bitzer Busch * 47 0 E 13 43 N 51 39 DE4350301 Teichlandschaft BuchwÃ ¤ldchen-Muckwar * 95 0 E 14 0 N 51 41 DE4350302 BinnendÃ ¼nenkomplex Woschkow * 123 0 E 14 1 N 51 37 DE4352301 Talsperre Spremberg * 345 0 E 14 23 N 51 37 DE4353301 Faltenbogen sÃ ¼dlich DÃ ¶bern 93 0 E 14 36 N 51 36 DE4353303 Preschener MÃ ¼hlbusch * 23 0 E 14 38 N 51 38 DE4353304 Luisensee * 57 0 E 14 34 N 51 38 DE4354301 NeiÃ eaue * 250 0 E 14 45 N 51 38 DE4413301 Ruhrstau bei Echthausen * 111 0 E 7 54 N 51 30 DE4417301 Tuffstein bei BÃ ¼ren * 0,01 0 E 8 35 N 51 32 DE4417302 WÃ ¤lder bei BÃ ¼ren 1 234 0 E 8 36 N 51 33 DE4417303 Afte 127 0 E 8 40 N 51 31 DE4419301 Schwarzbachtal * 220 0 E 8 57 N 51 32 DE4419302 Dahlberg 9 0 E 8 54 N 51 30 DE4419303 Bleikuhlen und WÃ ¤schebachtal * 71 0 E 8 54 N 51 31 DE4419304 Marschallshagen und Nonnenholz * 1 532 0 E 8 54 N 51 33 DE4420301 Hellberg-Scheffelberg 91 0 E 9 1 N 51 32 DE4420302 Asseler Wald 137 0 E 9 2 N 51 30 DE4420303 Kalkmagerrasen bei Ossendorf 50 0 E 9 6 N 51 30 DE4420304 Quast bei Diemelstadt-Rhoden 297 0 E 9 2 N 51 30 DE4421301 Ostheimer Hute 16 0 E 9 19 N 51 30 DE4421302 Schwiemelkopf 69 0 E 9 18 N 51 31 DE4421303 Desenberg * 3 0 E 9 11 N 51 30 DE4421304 Quellgebiet bei Ostheim * 35 0 E 9 19 N 51 29 DE4422301 Holzapetal * 88 0 E 9 26 N 51 35 DE4422302 Dingel und EberschÃ ¼tzer Klippen * 112 0 E 9 22 N 51 32 DE4422303 Kalkmagerrasen und Diemelaltwasser bei Lamerden 17 0 E 9 20 N 51 31 DE4422304 Flohrberg und Ohmsberg bei Deisel 42 0 E 9 23 N 51 35 DE4422305 Der Bunte Berg bei EberschÃ ¼tz * 32 0 E 9 20 N 51 32 DE4422306 Samensberg 10 0 E 9 22 N 51 35 DE4422307 Kalkmagerrasen entlang der Diemel * 122 0 E 9 19 N 51 31 DE4423301 Urwald Sababurg * 92 0 E 9 30 N 51 32 DE4423303 WeserhÃ ¤nge * 1 385 0 E 9 34 N 51 30 DE4423304 Oberes Holzapetal * 135 0 E 9 30 N 51 31 DE4423305 Totenberg (Bramwald) 427 0 E 9 39 N 51 31 DE4424301 Ossenberg-Fehrenbusch * 672 0 E 9 46 N 51 31 DE4426301 Seeanger, Retlake, Suhletal 390 0 E 10 11 N 51 33 DE4426302 Seeburger See 109 0 E 10 10 N 51 33 DE4428301 SÃ ¼lzensee - MackenrÃ ¶der Wald * 261 0 E 10 29 N 51 33 DE4429301 Hunnengrube - Katzenschwanz - Wartkirche - SattelkÃ ¶pfe * 281 0 E 10 41 N 51 32 DE4430301 Kammerforst - Himmelsberg - MÃ ¼hlberg * 962 0 E 10 42 N 51 33 DE4430302 RÃ ¼digsdorfer Schweiz - Harzfelder Holz * 443 0 E 10 49 N 51 32 DE4430303 PfaffenkÃ ¶pfe * 334 0 E 10 50 N 51 31 DE4431301 BuchenwÃ ¤lder um Stolberg * 3 677 0 E 10 55 N 51 33 DE4431302 Alter Stolberg und Heimkehle im SÃ ¼dharz * 88 0 E 10 56 N 51 31 DE4431304 Thyra im SÃ ¼dharz 21 0 E 10 57 N 51 31 DE4431305 NSG Alter Stolberg * 636 0 E 10 53 N 51 31 DE4432301 Buntsandstein- und Gipskarstlandschaft bei Questenberg im SÃ ¼dharz * 6 012 0 E 11 8 N 51 29 DE4433301 Wipper im Ostharz * 39 0 E 11 10 N 51 34 DE4433302 Bodenschwende bei Horla im SÃ ¼dharz 608 0 E 11 10 N 51 33 DE4433303 Ziegenberg bei KÃ ¶nigerode * 25 0 E 11 12 N 51 35 DE4434301 Gipskarstlandschaft PÃ ¶lsfeld und Breiter Fleck im SÃ ¼dharz * 1 722 0 E 11 23 N 51 31 DE4434302 Kupferschieferhalden bei Klostermansfeld 96 0 E 11 28 N 51 34 DE4434303 Kupferschieferhalden bei Wimmelburg 125 0 E 11 29 N 51 30 DE4436301 TrockenrasenhÃ ¤nge nÃ ¶rdlich des SÃ ¼Ã en Sees 84 0 E 11 41 N 51 30 DE4437301 Blonsberg nÃ ¶rdlich Halle 32 0 E 11 56 N 51 35 DE4437302 Porphyrkuppenlandschaft nordwestlich Halle * 674 0 E 11 51 N 51 33 DE4437305 Bergholz nÃ ¶rdlich Halle 181 0 E 11 59 N 51 35 DE4437306 Erlen-Eschen-Wald bei Gutenberg nÃ ¶rdlich Halle * 4 0 E 11 58 N 51 33 DE4437307 Nordspitze der PeiÃ nitz und Forstwerder in Halle * 23 0 E 11 56 N 51 29 DE4437308 DÃ ¶lauer Heide und Lindbusch bei Halle * 361 0 E 11 54 N 51 30 DE4437309 Brandberge in Halle 91 0 E 11 55 N 51 30 DE4438301 Porphyrkuppen westlich Landsberg 52 0 E 12 8 N 51 31 DE4438302 Porphyrkuppen Burgstetten bei Niemberg 51 0 E 12 4 N 51 33 DE4440301 Ehemaliger Ã bungsplatz mit Paupitzscher See 489 0 E 12 22 N 51 34 DE4440302 Leinegebiet * 630 0 E 12 30 N 51 31 DE4440303 SprÃ ¶daer Wald und Triftholz 97 0 E 12 26 N 51 31 DE4441301 Schwarzbachniederung mit Sprottabruch * 737 0 E 12 43 N 51 32 DE4442301 GroÃ er Teich Torgau und benachbarte Teiche * 928 0 E 12 58 N 51 32 DE4442302 Separate Fledermausquartiere in Mittel- und Nordwestsachsen * 302 0 E 12 36 N 51 14 DE4442303 Roitzsch 181 0 E 12 51 N 51 35 DE4445301 Beiersdorfer Busch 56 0 E 13 17 N 51 33 DE4446301 Mittellauf der Schwarzen Elster * 2 818 0 E 13 22 N 51 32 DE4447301 Erweiterung Loben * 1 035 0 E 13 36 N 51 30 DE4447302 Forsthaus PrÃ ¶sa * 3 801 0 E 13 31 N 51 31 DE4447303 Der Loben * 667 0 E 13 36 N 51 30 DE4447304 Suden bei Gorden 89 0 E 13 39 N 51 32 DE4447305 MUNA III 172 0 E 13 34 N 51 31 DE4448302 GrÃ ¼nhaus und Erweiterung 227 0 E 13 42 N 51 32 DE4448304 Welkteich * 113 0 E 13 42 N 51 30 DE4448305 Koyne 429 0 E 13 43 N 51 31 DE4449301 Westmarkscheide-Mariensumpf 23 0 E 13 57 N 51 33 DE4450301 WeiÃ er Berg bei Bahnsdorf * 42 0 E 14 7 N 51 34 DE4450302 Bergbaufolgelandschaft Bluno 803 0 E 14 13 N 51 30 DE4452301 Spreetal und Heiden zwischen Uhyst und Spremberg * 820 0 E 14 28 N 51 28 DE4453301 Altes Schleifer TeichgelÃ ¤nde * 104 0 E 14 33 N 51 31 DE4453302 Muskauer Faltenbogen 280 0 E 14 37 N 51 31 DE4453303 Reuthener Moor * 94 0 E 14 32 N 51 35 DE4453304 WÃ ¤lder und Feuchtgebiete bei WeiÃ keiÃ el * 261 0 E 14 41 N 51 30 DE4453305 Trebendorfer Tiergarten * 196 0 E 14 35 N 51 30 DE4454301 Zerna 17 0 E 14 43 N 51 35 DE4454302 NeiÃ egebiet * 2 450 0 E 15 1 N 51 17 DE4507301 Ruhraue in MÃ ¼lheim * 138 0 E 6 53 N 51 24 DE4508301 Heisinger Ruhraue * 150 0 E 7 4 N 51 24 DE4512302 Abbabach * 25 0 E 7 41 N 51 27 DE4513301 Luerwald und Bieberbach * 2 640 0 E 7 53 N 51 28 DE4513302 Waldreservat Moosfelde * 700 0 E 7 59 N 51 27 DE4513303 RÃ ¶hr zwischen HÃ ¼sten und Hachen * 39 0 E 8 0 N 51 23 DE4513304 Weichholzaue Ense * 7 0 E 7 59 N 51 29 DE4514302 Arnsberger Wald * 7 829 0 E 8 11 N 51 24 DE4514303 Waldreservat Obereimer * 2 380 0 E 8 3 N 51 22 DE4514304 Kleine Schmalenau und Hevesee * 98 0 E 8 6 N 51 28 DE4515301 Hamorsbruch und QuellbÃ ¤che * 465 0 E 8 17 N 51 24 DE4515302 Heveoberlauf * 112 0 E 8 10 N 51 26 DE4515304 MÃ ¶hne Mittellauf * 116 0 E 8 14 N 51 29 DE4516301 LÃ ¶rmecketal * 88 0 E 8 23 N 51 26 DE4516302 MÃ ¶hne Oberlauf * 82 0 E 8 31 N 51 28 DE4516303 HÃ ¶hle am Kattenstein 0,01 0 E 8 25 N 51 27 DE4516305 LiethÃ ¶hle und Bachschwinde des WÃ ¤schebaches 24 0 E 8 22 N 51 26 DE4517301 WÃ ¤lder und Quellen des Almetals * 474 0 E 8 39 N 51 25 DE4517303 Leiberger Wald * 1 867 0 E 8 39 N 51 29 DE4517304 AschenhÃ ¼tte * 19 0 E 8 32 N 51 28 DE4517305 Bergwerk ThÃ ¼len 1 0 E 8 39 N 51 25 DE4518301 Buchholz bei BleiwÃ ¤sche * 318 0 E 8 40 N 51 27 DE4518302 WÃ ¤lder bei Padberg * 97 0 E 8 47 N 51 24 DE4518303 BuchenwÃ ¤lder und Schutthalden an der WeiÃ en Frau * 152 0 E 8 42 N 51 24 DE4518304 RÃ ¶senbecker HÃ ¶hle 3 0 E 8 40 N 51 24 DE4518305 Bredelar, Stadtwald Marsberg und FÃ ¼rstenberger Wald * 2 655 0 E 8 46 N 51 27 DE4518307 Teichgrotte und PonorhÃ ¶hle am Kirchloh 0 1 E 8 36 N 51 23 DE4519301 BÃ ¼chenberg und Platzberg bei Hesperinghausen * 42 0 E 8 54 N 51 29 DE4519302 Kittenberg 95 0 E 8 55 N 51 24 DE4519303 Wulsenberg, Hasental und Kregenberg * 80 0 E 8 52 N 51 26 DE4519304 Huxstein 5 0 E 8 53 N 51 29 DE4519305 Glockengrund, GlockenrÃ ¼cken und Hummelgrund 52 0 E 8 55 N 51 24 DE4519306 Leitmarer Felsen * 100 0 E 8 51 N 51 25 DE4520301 Weldaer Berg und Mittelberg 75 0 E 9 6 N 51 28 DE4520302 Iberg bei Welda 25 0 E 9 6 N 51 26 DE4521301 Warmberg - Osterberg 63 0 E 9 18 N 51 29 DE4521302 Kalkmagerrasen bei Calenberg und Herlinghausen 22 0 E 9 11 N 51 28 DE4522301 Mittelberg bei Hofgeismar 35 0 E 9 21 N 51 29 DE4523302 Bruchwald am Gahrenberg * 41 0 E 9 34 N 51 25 DE4523303 Ballertasche 44 0 E 9 38 N 51 27 DE4524301 GroÃ er Leinebusch 183 0 E 9 49 N 51 28 DE4524302 BuchenwÃ ¤lder und Kalk-Magerrasen zwischen Dransfeld u. HedemÃ ¼nden * 1 496 0 E 9 44 N 51 26 DE4524303 Kreideberg bei Ellerode 57 0 E 9 48 N 51 24 DE4525301 ReinhÃ ¤user Wald * 997 0 E 10 0 N 51 27 DE4528301 BleicherÃ ¶der Berge * 1 277 0 E 10 31 N 51 26 DE4529301 Westliche Hainleite - WÃ ¶belsburg * 1 164 0 E 10 39 N 51 24 DE4531302 KyffhÃ ¤user - Badraer Schweiz - Solwiesen * 3 392 0 E 11 3 N 51 22 DE4533301 GewÃ ¤ssersystem der Helmeniederung * 230 0 E 11 13 N 51 25 DE4533302 MÃ ¶nchenried und HelmegrÃ ¤ben bei Artern 330 0 E 11 19 N 51 21 DE4534301 Der Hagen und Othaler Holz nÃ ¶rdlich Beyernaumburg 584 0 E 11 24 N 51 29 DE4535301 Eislebener Stiftsholz 390 0 E 11 30 N 51 28 DE4535302 Kuckenburger Hagen * 70 0 E 11 39 N 51 24 DE4535303 Schwermetallrasen bei Hornburg 2 0 E 11 34 N 51 27 DE4536301 RÃ ¶hrichte und Salzwiesen am SÃ ¼Ã en See * 57 0 E 11 39 N 51 29 DE4536302 Salziger See nÃ ¶rdlich RÃ ¶blingen am See * 518 0 E 11 41 N 51 28 DE4536303 MuschelkalkhÃ ¤nge westlich Halle * 114 0 E 11 48 N 51 29 DE4536304 Salzatal bei Langenbogen * 132 0 E 11 47 N 51 29 DE4537301 Saale-, Elster-, Luppe-Aue zwischen Merseburg und Halle * 1 462 0 E 12 0 N 51 24 DE4538301 Engelwurzwiese bei ZwintschÃ ¶na 6 0 E 12 2 N 51 26 DE4539301 BrÃ ¶sen Glesien und Tannenwald 138 0 E 12 19 N 51 24 DE4540301 Partheaue * 562 0 E 12 31 N 51 21 DE4541301 KÃ ¤mmereiforst * 267 0 E 12 32 N 51 28 DE4541302 WÃ ¶lperner Torfwiesen * 64 0 E 12 36 N 51 26 DE4542301 Berge um Hohburg und Dornreichenbach 301 0 E 12 47 N 51 24 DE4542302 Lossa und NebengewÃ ¤sser * 491 0 E 12 52 N 51 23 DE4542303 Am Spitzberg 163 0 E 12 45 N 51 23 DE4543301 Teiche um NeumÃ ¼hle 87 0 E 12 57 N 51 28 DE4543302 LaubwÃ ¤lder der Dahlener Heide * 1 009 0 E 13 3 N 51 25 DE4543303 Dahle und Tauschke * 788 0 E 13 9 N 51 23 DE4544301 ElbtalhÃ ¤nge Burckhardshof 79 0 E 13 10 N 51 25 DE4545301 Elbtal zwischen SchÃ ¶na und MÃ ¼hlberg * 4 313 0 E 13 31 N 51 7 DE4545302 Elbdeichvorland MÃ ¼hlberg-Stehla * 205 0 E 13 11 N 51 26 DE4545303 Gohrische Heide * 235 0 E 13 18 N 51 25 DE4545304 Gohrischheide und Elbniederterrasse Zeithain 2 654 0 E 13 19 N 51 23 DE4546301 Kleine RÃ ¶der * 401 0 E 13 22 N 51 27 DE4546302 Alte RÃ ¶der bei Prieschka * 79 0 E 13 26 N 51 28 DE4546303 GroÃ e RÃ ¶der * 137 0 E 13 27 N 51 27 DE4546304 RÃ ¶deraue und Teiche unterhalb GroÃ enhain * 2 126 0 E 13 28 N 51 21 DE4547302 Untere Pulsnitzniederung * 636 0 E 13 33 N 51 25 DE4547303 Pulsnitz und Niederungsbereiche * 588 0 E 13 39 N 51 24 DE4548302 Teichgebiet Kroppen-Frauendorf * 215 0 E 13 48 N 51 24 DE4548303 Seewald * 274 0 E 13 40 N 51 30 DE4549301 Rohatschgebiet zwischen Guteborn und Hohenbocka * 245 0 E 13 58 N 51 25 DE4549302 Sorgenteich 50 0 E 13 54 N 51 26 DE4549303 Peickwitzer Teiche * 95 0 E 13 58 N 51 26 DE4550301 Dubringer Moor * 1 709 0 E 14 11 N 51 23 DE4550302 Insel im Senftenberger See * 891 0 E 14 1 N 51 29 DE4550303 Feuchtgebiete Leippe-Torno * 199 0 E 14 6 N 51 24 DE4550304 Bergbaufolgelandschaft Laubusch 350 0 E 14 6 N 51 28 DE4551301 Spannteich Knappenrode * 258 0 E 14 19 N 51 24 DE4551302 Schwarze Elster oberhalb Hoyerswerda * 238 0 E 14 11 N 51 20 DE4551303 Separate Fledermausquartiere und -habitate in der Lausitz * 254 0 E 14 35 N 51 13 DE4552301 TruppenÃ ¼bungsplatz Oberlausitz * 11 712 0 E 14 50 N 51 27 DE4552302 Oberlausitzer Heide- und Teichlandschaft * 13 732 0 E 14 32 N 51 18 DE4553301 Schwarzer SchÃ ¶ps unterhalb Reichwalde * 244 0 E 14 36 N 51 23 DE4554301 Raklitza und Teiche bei Rietschen 339 0 E 14 47 N 51 24 DE4554302 WeiÃ er SchÃ ¶ps bei HÃ ¤hnichen * 67 0 E 14 50 N 51 22 DE4554303 Niederspreer Teichgebiet und Kleine Heide HÃ ¤hnichen * 1 876 0 E 14 52 N 51 22 DE4607301 WÃ ¤lder bei Ratingen * 200 0 E 6 54 N 51 21 DE4607302 Fuchslochbachtal 11 0 E 6 56 N 51 20 DE4610301 Gevelsberger Stadtwald * 541 0 E 7 22 N 51 19 DE4611301 KalkbuchenwÃ ¤lder bei Hohenlimburg * 146 0 E 7 33 N 51 21 DE4611303 HÃ ¼ttenblÃ ¤serschachthÃ ¶hle 0 4 E 7 39 N 51 22 DE4612301 Felsenmeer mit HÃ ¶hlen * 25 0 E 7 47 N 51 22 DE4613301 HÃ ¶nnetal * 147 0 E 7 50 N 51 23 DE4613303 Balver Wald * 443 0 E 7 51 N 51 21 DE4613304 Wacholderheide Bollenberg 4 0 E 7 54 N 51 18 DE4614303 Ruhr 526 0 E 8 24 N 51 22 DE4614306 GroÃ e Sunderner HÃ ¶hle * 4 0 E 8 0 N 51 18 DE4615301 Ruhrtal bei Laer u. Schneisenberg * 198 0 E 8 14 N 51 20 DE4616301 Halden bei Ramsbeck 37 0 E 8 24 N 51 18 DE4616304 HÃ ¶hlen und Stollen bei Olsberg und Bestwig 64 0 E 8 31 N 51 22 DE4617301 Bruchhauser Steine 85 0 E 8 32 N 51 19 DE4617302 GewÃ ¤ssersystem Diemel und Hoppecke * 588 0 E 8 43 N 51 24 DE4617303 Kalkkuppen bei Brilon * 204 0 E 8 30 N 51 23 DE4619301 Kalkflachmoor bei Vasbeck 12 0 E 8 55 N 51 23 DE4620301 Scheid bei Volkmarsen * 89 0 E 9 7 N 51 23 DE4620401 Vorsperre-Twistetalsperre * 24 0 E 9 3 N 51 21 DE4621301 DÃ ¶rnberg 110 0 E 9 19 N 51 22 DE4621302 Burghasunger Berg * 9 0 E 9 16 N 51 19 DE4621303 Wattenberg/Hundsberg 183 0 E 9 16 N 51 18 DE4621304 OrchideenwÃ ¤lder um Zierenberg 161 0 E 9 16 N 51 20 DE4623301 BachtÃ ¤ler im Kaufunger Wald * 1 010 0 E 9 43 N 51 18 DE4624301 Ermschwerder Heegen 37 0 E 9 48 N 51 21 DE4624302 Kalkmagerrasen bei RoÃ bach 20 0 E 9 49 N 51 18 DE4625301 EbenhÃ ¶he-Liebenberg * 145 0 E 9 54 N 51 19 DE4625302 RÃ ¶hrsberg - Hasenwinkel - MÃ ¼hlberg * 451 0 E 10 0 N 51 18 DE4625303 NSG Kelle - Teufelskanzel * 200 0 E 9 57 N 51 19 DE4626301 Lengenberg - Knappberg - Katzenstein * 695 0 E 10 5 N 51 19 DE4626302 Stein-Rachelsberg - Goburg - Silberklippe - Pfaffschwender Kuppe * 718 0 E 10 3 N 51 17 DE4626303 Ibenkuppe - ThomasbrÃ ¼cke - Ã stlicher Westerwald * 1 218 0 E 10 12 N 51 17 DE4629301 NSG Keulaer Wald 302 0 E 10 31 N 51 21 DE4630301 NSG Hotzenberg * 91 0 E 10 44 N 51 19 DE4631301 Dickkopf - Bendeleber Forst - NSG Gatterberge * 1 226 0 E 10 57 N 51 22 DE4631302 Hainleite - Wipperdurchbruch - Kranichholz * 6 872 0 E 10 53 N 51 19 DE4632301 Esperstedter Ried - Arterner Solgraben * 801 0 E 11 9 N 51 20 DE4633301 Salzwiesen bei Kachstedt * 15 0 E 11 15 N 51 23 DE4633302 Hohe Schrecke - Finne * 5 723 0 E 11 19 N 51 15 DE4634301 Borntal, Feuchtgebiet und Heide bei Allstedt * 357 0 E 11 27 N 51 22 DE4634302 Ziegelrodaer Buntsandsteinplateau * 2 315 0 E 11 29 N 51 19 DE4634303 Bottendorfer HÃ ¼gel * 132 0 E 11 24 N 51 18 DE4635301 Schmoner Busch, Spielberger HÃ ¶he und Elsloch sÃ ¼dlich Querfurt * 316 0 E 11 35 N 51 19 DE4637301 Geiselniederung westlich Merseburg * 57 0 E 11 58 N 51 20 DE4638302 Elster-Luppe-Aue * 548 0 E 12 8 N 51 22 DE4639301 Leipziger Auensystem * 2 825 0 E 12 15 N 51 22 DE4639302 Bienitz und Moormergelgebiet 299 0 E 12 15 N 51 21 DE4640301 BlÃ ¤ulingswiesen sÃ ¼dÃ ¶stlich Leipzig 13 0 E 12 29 N 51 18 DE4641301 Teich- und Waldgebiete um Machern und Brandis 216 0 E 12 39 N 51 20 DE4641302 Laubwaldgebiete zwischen Brandis und Grimma * 389 0 E 12 40 N 51 18 DE4643301 Wermsdorfer Waldteichkette * 239 0 E 12 54 N 51 18 DE4644301 Collmberg und Oschatzer Kirchenwald 71 0 E 13 0 N 51 18 DE4644302 DÃ ¶llnitz und Mutzschener Wasser * 1 347 0 E 13 8 N 51 16 DE4645301 Jahnaniederung * 403 0 E 13 16 N 51 16 DE4645302 Separate Fledermausquartiere im GroÃ raum Dresden 1 0 E 13 56 N 50 51 DE4646301 Elligastbachniederung 199 0 E 13 31 N 51 20 DE4647301 GroÃ e RÃ ¶der zwischen GroÃ enhain und Medingen * 966 0 E 13 41 N 51 15 DE4648301 Molkenbornteiche StÃ ¶lpchen 191 0 E 13 47 N 51 17 DE4648302 KÃ ¶nigsbrÃ ¼cker Heide * 6 932 0 E 13 52 N 51 19 DE4648303 Linzer Wasser und Kieperbach * 329 0 E 13 45 N 51 20 DE4648304 DammÃ ¼hlenteichgebiet * 218 0 E 13 45 N 51 17 DE4649301 RuhlÃ ¤nder Schwarzwasser 54 0 E 13 55 N 51 23 DE4649302 Teichgruppen Cosel-Zeisholz * 185 0 E 13 56 N 51 22 DE4649303 Schwarzwasserniederung * 370 0 E 13 52 N 51 23 DE4649304 Erlenbruch - Oberbusch GrÃ ¼ngrÃ ¤bchen * 311 0 E 13 58 N 51 20 DE4649305 Saleskbachniederung unterhalb GrÃ ¼ngrÃ ¤bchen * 147 0 E 13 57 N 51 22 DE4650301 OtterschÃ ¼tz 210 0 E 14 5 N 51 22 DE4650302 JeÃ nitz und Thury * 300 0 E 14 10 N 51 18 DE4650303 Cunnersdorfer Teiche 104 0 E 14 2 N 51 19 DE4650304 Teichgebiet Biehla-WeiÃ ig * 963 0 E 14 6 N 51 19 DE4650305 Deutschbaselitzer GroÃ teichgebiet * 201 0 E 14 9 N 51 17 DE4651301 Waldteiche westlich SchÃ ¶nau 52 0 E 14 13 N 51 19 DE4651302 Klosterwasserniederung * 347 0 E 14 14 N 51 15 DE4651303 Teichgruppen am DoberschÃ ¼tzer Wasser * 493 0 E 14 16 N 51 18 DE4651304 Teichgruppe Wartha * 40 0 E 14 19 N 51 21 DE4651305 Hoyerswerdaer Schwarzwasser * 574 0 E 14 20 N 51 14 DE4651306 Biwatsch-Teichgruppe und Teiche bei Caminau * 244 0 E 14 18 N 51 19 DE4653301 SchloÃ teichgebiet Klitten 219 0 E 14 35 N 51 21 DE4654301 Doras Ruh * 521 0 E 14 51 N 51 18 DE4654302 Schwarzer SchÃ ¶ps oberhalb Horscha * 282 0 E 14 44 N 51 17 DE4654303 Teiche bei Moholz 122 0 E 14 47 N 51 17 DE4707301 RotthÃ ¤user und Morper Bachtal * 182 0 E 6 53 N 51 14 DE4707302 Neandertal * 269 0 E 6 56 N 51 13 DE4708302 Teufelsklippen 7 0 E 7 6 N 51 12 DE4709301 Wupper Ã ¶stlich Wuppertal * 126 0 E 7 14 N 51 14 DE4709303 Gelpe und Saalbach * 155 0 E 7 10 N 51 14 DE4710301 Ennepe unterhalb der Talsperre 61 0 E 7 23 N 51 17 DE4710302 Halver HÃ ¼lloch 0 1 E 7 29 N 51 12 DE4711302 GesshardthÃ ¶hle 0,01 0 E 7 39 N 51 15 DE4712301 SchluchtwÃ ¤lder im Lennetal * 202 0 E 7 48 N 51 15 DE4712302 SchÃ ¶nebecker HÃ ¶hle 0,01 0 E 7 43 N 51 12 DE4713301 Lennealtarm Siesel 40 0 E 7 53 N 51 13 DE4715301 Wenne * 113 0 E 8 11 N 51 16 DE4716301 Hunau, Oberes Negertal, Renautal und Steinberg * 1 498 0 E 8 28 N 51 13 DE4716302 SchluchtwÃ ¤lder bei Elpe * 90 0 E 8 25 N 51 16 DE4717301 NSG-Komplex bei Willingen * 182 0 E 8 35 N 51 15 DE4717302 Neuer Hagen * 74 0 E 8 34 N 51 15 DE4717303 SchluchtwÃ ¤lder nÃ ¶rdlich Niedersfeld * 180 0 E 8 31 N 51 16 DE4717304 Wiesen im Springebach- und Hillebachtal bei Niedersfeld 116 0 E 8 33 N 51 14 DE4717305 Bergwiesen bei Winterberg * 487 0 E 8 28 N 51 9 DE4717306 Oberes Orketal * 269 0 E 8 35 N 51 12 DE4717307 Wissinghauser Heide 25 0 E 8 37 N 51 14 DE4717308 Kahle PÃ ¶n 97 0 E 8 39 N 51 15 DE4717309 Itter-Quellen (NRW-Erweiterung des hessischen Ittertales) 13 0 E 8 37 N 51 14 DE4717310 Schluchtwald Helle bei Winterberg * 59 0 E 8 32 N 51 11 DE4717311 In der Strei 30 0 E 8 30 N 51 13 DE4718301 Osterkopf bei Usseln * 30 0 E 8 40 N 51 17 DE4718302 Kahle PÃ ¶n bei Usseln * 38 0 E 8 39 N 51 16 DE4719301 Hagenfeld 5 0 E 8 55 N 51 14 DE4719302 Langenstein bei Oberwerbe * 27 0 E 8 58 N 51 13 DE4720301 Katzenstein 24 0 E 9 2 N 51 12 DE4720302 Kleiner Mehlberg * 10 0 E 9 2 N 51 12 DE4721301 Gudensberger Basaltkuppen 154 0 E 9 17 N 51 14 DE4722301 DÃ ¶nche * 173 0 E 9 26 N 51 17 DE4722302 Hirzstein * 24 0 E 9 22 N 51 17 DE4722303 Baunsberg * 27 0 E 9 24 N 51 16 DE4723301 Quellgebiet bei Oberkaufungen * 8 0 E 9 39 N 51 17 DE4724301 Quellgebiet der WeiÃ en Gelster 12 0 E 9 48 N 51 13 DE4724302 NiestehÃ ¤nge * 369 0 E 9 42 N 51 18 DE4724303 Oberes Niestetal * 155 0 E 9 41 N 51 18 DE4724304 Lichtenauer Hochland 283 0 E 9 44 N 51 12 DE4724305 Hirschberg- und Tiefenbachwiesen * 112 0 E 9 44 N 51 14 DE4725301 MeiÃ ner * 931 0 E 9 50 N 51 13 DE4725302 JestÃ ¤dter Weinberg/Werraaltarm u. -aue bei Albungen * 87 0 E 9 59 N 51 13 DE4725303 Bilstein im HÃ ¶llental * 3 0 E 9 57 N 51 13 DE4725304 KripplÃ ¶cher und HielÃ ¶cher * 17 0 E 9 55 N 51 15 DE4725305 Kalkmagerrasen im MeiÃ ner Vorland * 1 153 0 E 9 50 N 51 15 DE4726301 Hessische Schweiz bei Meinhard * 245 0 E 10 2 N 51 14 DE4726303 Kalkklippen sÃ ¼dlich des Iberges * 47 0 E 10 3 N 51 16 DE4727301 Heiligenberg - SchloÃ berg - KÃ ¤lberberg - Faulunger Stein * 770 0 E 10 15 N 51 12 DE4727302 Hainich * 14 985 0 E 10 24 N 50 6 DE4728301 DÃ ¶rnaer Platz * 150 0 E 10 22 N 51 13 DE4728302 NSG Flachstal * 182 0 E 10 29 N 51 15 DE4729301 Volkenrodaer Teiche 199 0 E 10 32 N 51 15 DE4729302 Sonder - Oberholz - GroÃ er Horn * 275 0 E 10 46 N 51 12 DE4732301 Trockenrasen-Komplex nordÃ ¶stlich Herrnschwende 212 0 E 11 3 N 51 14 DE4733301 Westliche SchmÃ ¼cke - Spatenberge * 682 0 E 11 12 N 51 16 DE4733302 Moorberg und Ziegenbeil nÃ ¶rdlich Battgendorf * 121 0 E 11 16 N 51 13 DE4734301 Finne-Nordrand sÃ ¼dwestlich Wohlmirstedt * 347 0 E 11 27 N 51 13 DE4734302 Trockenrasen am Wendelstein * 6 0 E 11 27 N 51 16 DE4735302 Forst Bibra 571 0 E 11 38 N 51 12 DE4736301 TrockenrasenflÃ ¤chen bei Karsdorf und Glockenseck * 137 0 E 11 40 N 51 16 DE4736302 Neue GÃ ¶hle und Trockenrasen nÃ ¶rdlich Freyburg * 84 0 E 11 46 N 51 14 DE4736303 MÃ ¼chelholz, MÃ ¼chelner KalktÃ ¤ler und Hirschgrund bei Branderoda * 294 0 E 11 48 N 51 15 DE4736304 Fledermausquartier in der Kirche Branderoda 0,01 0 E 11 48 N 51 15 DE4736305 Schafberg und NÃ ¼ssenberg bei Zscheiplitz * 211 0 E 11 43 N 51 13 DE4736306 Marienberg bei Freyburg 27 0 E 11 46 N 51 13 DE4738301 Engelwurzwiese Ã ¶stlich Bad DÃ ¼rrenberg 1 0 E 12 5 N 51 17 DE4739301 Kulkwitzer Lachen 39 0 E 12 14 N 51 16 DE4739302 Elsteraue sÃ ¼dlich Zwenkau * 915 0 E 12 17 N 51 10 DE4740301 Oberholz und StÃ ¶rmthaler Wiesen * 198 0 E 12 30 N 51 14 DE4741301 Laubwaldgebiete der Oberen Partheaue * 253 0 E 12 40 N 51 13 DE4741302 Rohrbacher Teiche und GÃ ¶selbach * 191 0 E 12 35 N 51 12 DE4743301 Waldgebiet an der Klosterwiese * 104 0 E 12 58 N 51 16 DE4745301 Dolomitgebiet Ostrau und Jahnatal * 183 0 E 13 10 N 51 11 DE4746301 SeuÃ litzer GrÃ ¼nde * 183 0 E 13 26 N 51 14 DE4746302 TÃ ¤ler sÃ ¼dÃ ¶stlich Lommatzsch * 635 0 E 13 18 N 51 9 DE4746303 Bosel und ElbhÃ ¤nge nÃ ¶rdlich MeiÃ en * 157 0 E 13 27 N 51 10 DE4746304 Winzerwiese * 33 0 E 13 29 N 51 12 DE4747301 Hopfenbachtal * 298 0 E 13 38 N 51 12 DE4748301 Teiche um Zschorna und Kleinnaundorf * 227 0 E 13 45 N 51 14 DE4748302 Buchberge bei LauÃ nitz 200 0 E 13 50 N 51 13 DE4748303 Moorwaldgebiet GroÃ dittmannsdorf * 267 0 E 13 47 N 51 12 DE4749301 Pulsnitz- und Haselbachtal * 265 0 E 13 53 N 51 15 DE4749302 FlieÃ gewÃ ¤ssersystem Kleine RÃ ¶der und Orla * 416 0 E 13 49 N 51 11 DE4750301 GroÃ er Rohrbacher Teich * 47 0 E 14 0 N 51 17 DE4750302 Berge bei Ohorn * 221 0 E 14 6 N 51 11 DE4751301 Waldteiche nÃ ¶rdlich RÃ ¤ckelwitz 42 0 E 14 12 N 51 16 DE4752301 Teiche zwischen Neschwitz und GroÃ dubrau 334 0 E 14 22 N 51 15 DE4752302 Spreeniederung Malschwitz * 631 0 E 14 29 N 51 14 DE4753301 Feuchtgebiete und WÃ ¤lder bei GroÃ saubernitz * 76 0 E 14 38 N 51 14 DE4753302 TÃ ¤ler um WeiÃ enberg * 963 0 E 14 37 N 51 9 DE4753303 Basalt- und Phonolithkuppen der Ã ¶stlichen Oberlausitz * 1 096 0 E 14 45 N 51 6 DE4754301 Hohe Dubrau * 367 0 E 14 42 N 51 15 DE4754302 Stauwurzel, Teiche und WÃ ¤lder an der Talsperre Quitzdorf * 409 0 E 14 47 N 51 14 DE4754303 Ullersdorfer Teiche 101 0 E 14 49 N 51 14 DE4754304 LaubwÃ ¤lder der KÃ ¶nigshainer Berge * 203 0 E 14 50 N 51 11 DE4755301 Teiche und Feuchtgebiete nordÃ ¶stlich Kodersdorf * 193 0 E 14 58 N 51 17 DE4755302 FlieÃ gewÃ ¤sser bei SchÃ ¶pstal und Kodersdorf * 296 0 E 14 53 N 51 12 DE4755303 MonumentshÃ ¼gel * 67 0 E 14 51 N 51 14 DE4808301 Wupper von Leverkusen bis Solingen * 550 0 E 7 1 N 51 5 DE4809301 DhÃ ¼nn u. Eifgenbach * 286 0 E 7 3 N 51 1 DE4810301 Wupper und Wipper bei WipperfÃ ¼rth * 147 0 E 7 33 N 51 5 DE4811301 Ehemaliger TruppenÃ ¼bungsplatz Stilleking und Hemecketal * 153 0 E 7 37 N 51 11 DE4811302 BruchwÃ ¤lder WÃ ¶ste * 29 0 E 7 33 N 51 7 DE4812301 Ebbemoore * 1 069 0 E 7 40 N 51 7 DE4813301 KalkbuchenwÃ ¤lder, Kalkhalbtrockenrasen und-felsen sÃ ¼dl. Finnentrop * 220 0 E 8 2 N 51 9 DE4813302 Attendorner TropfsteinhÃ ¶hle * 13 0 E 7 55 N 51 7 DE4813303 Heinrich-Bernhardt HÃ ¶hle 0,01 0 E 7 52 N 51 10 DE4814302 Stelborner Klippen 1 0 E 8 9 N 51 6 DE4815301 Schluchtwald bei Saalhausen * 35 0 E 8 12 N 51 7 DE4816302 Schanze * 6 162 0 E 8 23 N 51 6 DE4816303 Kahler Asten * 53 0 E 8 29 N 51 11 DE4817301 Hallenberger Wald * 2 253 0 E 8 32 N 51 8 DE4817302 Schluchtwald Angstbecke und GÃ ¼mminghauser Mark * 246 0 E 8 30 N 51 10 DE4817304 Waldreservat Glindfeld- Orketal (mit NebentÃ ¤lern) * 2 997 0 E 8 43 N 51 13 DE4817305 Liesetal-Hilmesberg 100 0 E 8 36 N 51 9 DE4817306 Nuhnewiesen, Wache und Dreisbachtal 325 0 E 8 39 N 51 6 DE4819301 Kellerwald * 5 724 0 E 8 57 N 51 7 DE4819302 Lengelbachtal * 76 0 E 8 53 N 51 6 DE4819303 Ederseeufer bei Herzhausen * 30 0 E 8 53 N 51 10 DE4819305 HÃ ¼nselburg * 41 0 E 8 57 N 51 10 DE4819306 Kahle Haardt bei Scheid am Edersee * 25 0 E 8 59 N 51 11 DE4820301 Sonderrain * 5 0 E 9 7 N 51 6 DE4820302 ZechsteinhÃ ¤nge bei Lieschensruh * 42 0 E 9 6 N 51 10 DE4820303 Ederauen zwischen Bergheim und Wega/Unter der Haardt * 103 0 E 9 10 N 51 8 DE4820304 SteilhÃ ¤nge nÃ ¶rdlich des Edersees * 444 0 E 9 2 N 51 12 DE4820305 Bilstein bei Bad Wildungen * 63 0 E 9 5 N 51 7 DE4820306 Krautwiese am Wesebach und Schwimmkaute bei Mehlen 27 0 E 9 7 N 51 9 DE4820401 Stausee von Affoldern 165 0 E 9 4 N 51 9 DE4821301 Wartberg bei Kirchberg 24 0 E 9 18 N 51 11 DE4821302 Ederauen bei ObermÃ ¶llrich und Cappel * 70 0 E 9 19 N 51 7 DE4821303 Ederaue * 3 040 0 E 8 45 N 51 7 DE4822301 Reiherteich bei BÃ ¶ddiger * 17 0 E 9 26 N 51 9 DE4822302 Kiesteiche Altenburg in Felsberg * 16 0 E 9 24 N 51 7 DE4823301 Riedforst bei Melsungen 1 991 0 E 9 38 N 51 10 DE4824301 Reichenbacher Kalkberge * 130 0 E 9 45 N 51 10 DE4824302 WeiÃ bachtal bei Reichenbach 27 0 E 9 47 N 51 10 DE4824303 Niedermoor unterm Eisberg bei Reichenbach * 25 0 E 9 47 N 51 9 DE4824304 Wachholderheide bei Vockerode * 15 0 E 9 42 N 51 8 DE4825301 Trimberg bei Reichensachsen 62 0 E 9 58 N 51 9 DE4825302 Werra- und Wehretal * 24 116 0 E 9 53 N 51 10 DE4826301 Graburg * 341 0 E 10 6 N 51 6 DE4826302 Eichenberg bei Frieda 14 0 E 10 8 N 51 11 DE4826303 Dreiherrenstein-Eschenberg-Kreutzerberg * 209 0 E 10 8 N 51 5 DE4827301 Plesse-Konstein-Karnberg * 562 0 E 10 12 N 51 10 DE4827302 Frankenloch bei Heldra 9 0 E 10 12 N 51 7 DE4827303 Werra-Landschaft zwischen Frankenroda und Falken * 164 0 E 10 18 N 51 6 DE4827304 Adolfsburg - MÃ ¼hlberg - Bornberg - SÃ ¼lzenberg * 148 0 E 10 13 N 51 8 DE4827305 Mertelstal - Heldrastein * 248 0 E 10 11 N 51 6 DE4830302 NSG Unstruttal zwischen NÃ ¤gelstedt und GroÃ vargula * 204 0 E 10 44 N 51 6 DE4831301 Unstrut-Niederung nordÃ ¶stlich Herbsleben 192 0 E 10 52 N 51 7 DE4831302 HaÃ leber Ried - Alperstedter Ried * 449 0 E 11 1 N 51 7 DE4832301 Kahler Berg und Drachenschwanz bei Tunzenhausen * 79 0 E 11 4 N 51 10 DE4832302 Unstrutaue bei Schallenburg * 147 0 E 11 4 N 51 8 DE4833301 Brembacher Weinberge - Klausberg - Scherkonde * 143 0 E 11 15 N 51 8 DE4835301 Gutschbachtal und Steinbachtal sÃ ¼dwestlich Bad Bibra * 82 0 E 11 33 N 51 11 DE4835302 Hohndorfer RÃ ¼cken nordÃ ¶stlich Eckartsberga 457 0 E 11 37 N 51 8 DE4835303 Lichtenburg nordwestlich Eckartsberga * 94 0 E 11 31 N 51 8 DE4835304 SchÃ ¼tzenberg - Volksberg * 17 0 E 11 36 N 51 6 DE4836301 Tote TÃ ¤ler sÃ ¼dwestlich Freyburg * 826 0 E 11 44 N 51 11 DE4836302 Hirschrodaer Graben * 187 0 E 11 41 N 51 11 DE4836303 GÃ ¶ttersitz und Schenkenholz nÃ ¶rdlich Bad KÃ ¶sen * 153 0 E 11 43 N 51 9 DE4836304 Saale-Ilm-Platten bei Bad KÃ ¶sen * 645 0 E 11 43 N 51 7 DE4836305 Steingraben bei StÃ ¤dten * 40 0 E 11 41 N 51 10 DE4836306 Himmelreich bei Bad KÃ ¶sen * 46 0 E 11 41 N 51 6 DE4837301 SaalehÃ ¤nge bei Goseck * 237 0 E 11 51 N 51 11 DE4837302 Halbberge bei Mertendorf 17 0 E 11 51 N 51 7 DE4839301 WeiÃ e Elster nordÃ ¶stlich Zeitz * 139 0 E 12 12 N 51 6 DE4840301 LobstÃ ¤dter Lache 178 0 E 12 26 N 51 7 DE4840302 Wyhraaue und Frohburger Streitwald * 434 0 E 12 31 N 51 4 DE4841301 LaubwÃ ¤lder um Beucha 80 0 E 12 34 N 51 8 DE4841302 Bergbaufolgelandschaft Bockwitz * 564 0 E 12 32 N 51 6 DE4842301 Mittleres Zwickauer Muldetal * 2 033 0 E 12 46 N 51 0 DE4842302 MuldentÃ ¤ler oberhalb des Zusammenflusses * 2 301 0 E 13 2 N 51 7 DE4842303 Tiergarten Colditz * 98 0 E 12 49 N 51 7 DE4842304 Kohlbach- und Ettelsbachtal * 144 0 E 12 46 N 51 7 DE4842305 Erlbach- und Auenbachtal bei Colditz * 433 0 E 12 51 N 51 5 DE4844301 Unteres Zschopautal * 835 0 E 13 1 N 51 6 DE4845301 GroÃ holz Schleinitz * 53 0 E 13 15 N 51 9 DE4846301 TriebischtÃ ¤ler * 1 177 0 E 13 24 N 51 3 DE4846302 Linkselbische TÃ ¤ler zwischen Dresden und MeiÃ en * 896 0 E 13 31 N 51 7 DE4847301 Waldteiche bei MistschÃ ¤nke und Ziegenbusch * 112 0 E 13 35 N 51 11 DE4847302 Moritzburger Teiche und WÃ ¤lder * 561 0 E 13 39 N 51 10 DE4847303 Teiche und GrÃ ¼nde im Friedewald * 147 0 E 13 36 N 51 8 DE4847304 LÃ ¶Ã nitzgrund und LÃ ¶Ã nitzhÃ ¤nge * 115 0 E 13 39 N 51 7 DE4848301 RÃ ¶dertal oberhalb Medingen * 770 0 E 13 52 N 51 9 DE4848302 Promnitz und Kleinkuppenlandschaft bei BÃ ¤rnsdorf 137 0 E 13 44 N 51 10 DE4848303 Dresdener Heller * 125 0 E 13 45 N 51 5 DE4848304 PrieÃ nitzgrund * 224 0 E 13 46 N 51 5 DE4850301 Obere Wesenitz und NebenflÃ ¼sse * 684 0 E 14 7 N 51 7 DE4852301 Spreegebiet oberhalb Bautzen * 313 0 E 14 32 N 51 3 DE4852302 Buchenwaldgebiet Wilthen 157 0 E 14 21 N 51 5 DE4853301 Czorneboh und Hochstein * 666 0 E 14 32 N 51 6 DE4910301 Wallefelder HÃ ¶hle 0,01 0 E 7 28 N 51 0 DE4912303 Gleyer * 23 0 E 7 43 N 51 5 DE4913301 Buchen- und BruchwÃ ¤lder bei Einsiedelei und Apollmicke * 287 0 E 7 57 N 51 3 DE4913302 Wacholderheide Kihlenberg 4 0 E 7 56 N 51 2 DE4914301 KrÃ ¤henpfuhl * 4 0 E 8 6 N 51 3 DE4914302 Dollenbruch, Sellenbruch und Silberbachoberlauf * 42 0 E 8 2 N 51 1 DE4914303 GrubengelÃ ¤nde Littfeld 42 0 E 8 1 N 51 0 DE4914305 Albaumer Klippen * 13 0 E 8 7 N 51 3 DE4915301 Elberndorfer und Oberes Zinser Bachtal * 116 0 E 8 11 N 51 0 DE4915302 Schwarzbachsystem mit Haberg und Krenkeltal * 312 0 E 8 11 N 51 1 DE4915304 Kalkniedermoor bei Birkefehl 5 0 E 8 17 N 51 0 DE4916301 Eder zwischen ErndtebrÃ ¼ck und Beddelhausen * 134 0 E 8 15 N 51 1 DE4916302 Borstgrasrasen am oberen Steinbach * 17 0 E 8 25 N 51 2 DE4916303 GrubengelÃ ¤nde HÃ ¶rre 10 0 E 8 23 N 51 1 DE4916304 Schieferbergwerk Honert 0,01 0 E 8 25 N 51 1 DE4917301 Ederknie am Auhammer bei Battenberg * 83 0 E 8 38 N 51 1 DE4917302 ElbrighÃ ¤user Bach * 143 0 E 8 34 N 51 4 DE4917303 Oberlauf des Linspherbaches * 110 0 E 8 36 N 51 5 DE4917304 Nitzelbachtal * 84 0 E 8 36 N 51 3 DE4917305 Riedgraben * 76 0 E 8 35 N 51 2 DE4917306 Breite Heide bei Hatzfeld * 18 0 E 8 31 N 50 59 DE4917307 Battenfelder Driescher * 32 0 E 8 38 N 51 2 DE4917308 Haasenblick * 1 136 0 E 8 37 N 51 4 DE4918301 Nemphetal bei Bottendorf * 46 0 E 8 47 N 51 0 DE4918302 HommershÃ ¤user Heide * 38 0 E 8 45 N 51 5 DE4920301 Bernertsgrund bei LÃ ¶hlbach * 13 0 E 9 0 N 51 4 DE4920302 Sondertal und Talgraben bei Bad Wildungen * 64 0 E 9 6 N 51 5 DE4921301 Borkener See * 332 0 E 9 16 N 51 2 DE4922301 Mosenberg bei Homberg * 65 0 E 9 25 N 51 3 DE4925301 Magerrasen im Zechsteingebiet zwischen Sontra und Rotenburg * 467 0 E 9 46 N 51 1 DE4926301 Boyneburg und Schickeberg bei Breitau * 214 0 E 10 0 N 51 5 DE4926302 Iberg bei Markershausen * 32 0 E 10 7 N 51 2 DE4926303 Werraaue von Herleshausen 276 0 E 10 9 N 51 0 DE4927301 Kielforst bei Herleshausen * 28 0 E 10 15 N 51 0 DE4927302 Kielforst nordwestlich HÃ ¶rschel * 98 0 E 10 12 N 51 0 DE4927303 Ebenauer KÃ ¶pfe - Klosterholz - Nordmannssteine - Lienig * 147 0 E 10 16 N 51 3 DE4930301 Fahnersche HÃ ¶he - BallstÃ ¤dter Holz * 1 020 0 E 10 46 N 51 3 DE4931301 Trockenrasen zwischen Witterda, Elxleben und KÃ ¼hnhausen * 89 0 E 10 57 N 51 1 DE4932301 Schwansee * 325 0 E 11 5 N 51 4 DE4932302 Luisenhall * 98 0 E 11 1 N 51 3 DE4933301 GroÃ er Ettersberg * 1 645 0 E 11 16 N 51 1 DE4935301 Unteres Ilmtal zwischen Apolda-Nauendorf und Bad Sulza * 278 0 E 11 34 N 51 4 DE4936301 SaalehÃ ¤nge bei Tultewitz sÃ ¼dlich Bad KÃ ¶sen 56 0 E 11 42 N 51 5 DE4939302 Restloch Zechau * 213 0 E 12 19 N 51 0 DE4940301 Haselbacher Teiche und PleiÃ eaue * 239 0 E 12 26 N 51 4 DE4940302 PleiÃ ewiesen Windischleuba 218 0 E 12 29 N 51 0 DE4940303 Nordteil Haselbacher Teiche 40 0 E 12 26 N 51 4 DE4941301 PrieÃ nitz * 91 0 E 12 36 N 51 5 DE4941302 StÃ ¶ckigt und Streitwald * 507 0 E 12 34 N 51 1 DE4941303 Leinawald * 1 726 0 E 12 33 N 50 58 DE4942301 Erlbach- und Aubachtal bei Rochlitz * 358 0 E 12 50 N 51 0 DE4943301 Zschopautal * 2 432 0 E 13 0 N 50 56 DE4944301 StriegistÃ ¤ler und Aschbachtal * 1 995 0 E 13 11 N 50 59 DE4945301 Oberes Freiberger Muldetal * 1 551 0 E 13 23 N 50 53 DE4945302 Pitzschebachtal * 140 0 E 13 16 N 51 2 DE4945303 Schwermetallhalden bei Freiberg 28 0 E 13 23 N 50 54 DE4946301 Bobritzschtal * 621 0 E 13 25 N 50 54 DE4946302 Separate Fledermausquartiere im Raum Chemnitz und Freiberg 1 0 E 13 10 N 50 51 DE4947301 TÃ ¤ler von Vereinigter und Wilder WeiÃ eritz * 1 319 0 E 13 35 N 50 57 DE4947302 WÃ ¤lder am Landberg * 108 0 E 13 29 N 50 59 DE4949301 ElbtalhÃ ¤nge zwischen Loschwitz und Bonnewitz * 292 0 E 13 51 N 51 1 DE4949302 Wesenitz unterhalb BuschmÃ ¼hle * 476 0 E 13 59 N 51 1 DE4950301 Polenztal * 371 0 E 14 7 N 51 0 DE4951301 Hohwald und Valtenberg * 513 0 E 14 16 N 51 3 DE4951302 LaubwÃ ¤lder am Unger * 152 0 E 14 13 N 51 0 DE4954301 PlieÃ nitzgebiet * 679 0 E 14 47 N 51 1 DE5009301 Tongrube WeiÃ  13 0 E 7 11 N 50 57 DE5009302 Tongrube/Steinbruch Oberauel 9 0 E 7 13 N 50 57 DE5010301 Immerkopf * 14 0 E 7 27 N 50 57 DE5010302 Loopebach * 30 0 E 7 24 N 50 57 DE5011301 GrÃ ¼nlandkomplex westlich LÃ ¶ffelsterz * 4 0 E 7 39 N 50 55 DE5013301 Eulenbruchs Wald * 167 0 E 7 51 N 50 54 DE5014301 Auenwald bei Netphen * 14 0 E 8 7 N 50 54 DE5015301 Rothaarkamm und WiesentÃ ¤ler * 3 446 0 E 8 14 N 50 52 DE5016301 Finkental und MagergrÃ ¼nland bei Didoll * 55 0 E 8 28 N 50 58 DE5016304 BuchenwÃ ¤lder und WiesentÃ ¤ler bei Bad Laasphe * 1 708 0 E 8 23 N 50 57 DE5016305 Hoher Stein * 2 0 E 8 25 N 50 55 DE5017302 Sackpfeife * 1 876 0 E 8 31 N 50 57 DE5018301 Franzosenwiesen/Rotes Wasser * 105 0 E 8 48 N 50 56 DE5018302 Christenberg * 23 0 E 8 44 N 50 57 DE5018303 Diebskeller/Landgrafenborn * 20 0 E 8 47 N 50 57 DE5018304 Christenberger Talgrund 70 0 E 8 45 N 50 56 DE5018305 Langer Grund bei SchÃ ¶nstadt * 29 0 E 8 48 N 50 55 DE5018306 KrÃ ¤mersgrund/Konventswiesen * 10 0 E 8 47 N 50 55 DE5018307 Nebeler Hintersprung 22 0 E 8 47 N 50 57 DE5018308 Hohe Hardt und GeiershÃ ¶he/Rothebuche 419 0 E 8 49 N 50 55 DE5018309 Wetschaft und Wohra mit NebengewÃ ¤ssern 105 0 E 8 42 N 50 54 DE5021301 Leistwiesen bei Rommershausen * 27 0 E 9 10 N 50 55 DE5023301 RoÃ bachtal bei VÃ ¶lkershain * 128 0 E 9 30 N 50 58 DE5024301 Forbachsee bei Bebra * 22 0 E 9 46 N 50 58 DE5024302 Alte Fulda bei Blankenheim * 23 0 E 9 47 N 50 56 DE5025301 Goldbach und ZiebachsrÃ ¼ck 183 0 E 9 52 N 50 55 DE5025302 SÃ ¤ulingssee bei Kleinensee 22 0 E 9 58 N 50 55 DE5026301 Rohrlache von Heringen * 77 0 E 10 1 N 50 54 DE5026302 Obersuhler Aue * 67 0 E 10 3 N 50 56 DE5026303 Alte Werra - Werraaue bei Berka und Untersuhl * 557 0 E 10 6 N 50 58 DE5026401 RhÃ ¤den bei Obersuhl und Bosserode 120 0 E 10 0 N 50 56 DE5027301 Wartburg - Hohe Sonne - Landgrafenschlucht * 800 0 E 10 18 N 50 57 DE5028301 HÃ ¶rselberge * 521 0 E 10 26 N 50 57 DE5028302 Nesseaue - Hainaer Holz - Ebenheimer Holz * 295 0 E 10 30 N 50 59 DE5029301 Krahnberg - Kriegberg * 453 0 E 10 39 N 50 58 DE5030301 Seeberg - Siebleber Teich * 581 0 E 10 46 N 50 55 DE5030302 ApfelstÃ ¤dtaue zwischen Wechmar und Neudietendorf * 155 0 E 10 49 N 50 54 DE5032301 Steiger - Willroder Forst - Werningslebener Wald * 2 265 0 E 11 4 N 50 56 DE5033301 Ilmtal und Waldgebiet nordÃ ¶stlich Bad Berka * 1 628 0 E 11 19 N 50 54 DE5033303 Klosterholz 552 0 E 11 11 N 50 56 DE5034301 Ilm zwischen Oettern und Ehringsdorf * 141 0 E 11 21 N 50 57 DE5034302 Jenaer Forst * 852 0 E 11 32 N 50 54 DE5035301 Nerkewitzer Grund - Klingelsteine * 397 0 E 11 37 N 50 59 DE5035302 Isserstedter Holz - MÃ ¼hltal - Windknollen * 810 0 E 11 33 N 50 56 DE5035303 GroÃ er Gleisberg - Jenzig * 812 0 E 11 39 N 50 56 DE5035304 Kernberge - WÃ ¶llmisse * 2 038 0 E 11 39 N 50 54 DE5036301 Tautenburger Forst - Hohe Lehde - GleistalhÃ ¤nge * 1 099 0 E 11 42 N 50 58 DE5036302 Alter Gleisberg * 125 0 E 11 42 N 50 57 DE5036303 Waldecker SchloÃ grund - Langes Tal * 606 0 E 11 46 N 50 55 DE5037301 Beuche - Wethautal * 293 0 E 11 51 N 50 59 DE5037302 An den ZiegenbÃ ¶cken - Rote PfÃ ¼tze - Altenrodaer Grund * 401 0 E 11 51 N 50 55 DE5037303 Am Schwertstein - Himmelsgrund * 1 108 0 E 11 55 N 50 54 DE5038301 Zeitzer Forst * 1 718 0 E 12 2 N 50 59 DE5038302 Elsteraue bei Bad KÃ ¶stritz * 48 0 E 12 0 N 50 56 DE5038303 Brahmeaue * 102 0 E 12 8 N 50 54 DE5038304 Zeitzer Forst * 423 0 E 12 2 N 50 57 DE5041301 Pastholz Langenleuba * 67 0 E 12 38 N 50 58 DE5042301 Chemnitztal * 671 0 E 12 51 N 50 55 DE5042302 Sandberg Wiederau * 60 0 E 12 50 N 50 57 DE5045301 Freiberger Bergwerksteiche * 305 0 E 13 20 N 50 48 DE5047301 TÃ ¤ler von Roter WeiÃ eritz und Oelsabach * 246 0 E 13 37 N 50 57 DE5048301 Lockwitzgrund und Wilisch * 309 0 E 13 46 N 50 58 DE5048302 MÃ ¼glitztal * 1 657 0 E 13 46 N 50 50 DE5049301 Meuschaer HÃ ¶he * 26 0 E 13 51 N 50 58 DE5049302 Gottleubatal und angrenzende LaubwÃ ¤lder * 405 0 E 13 59 N 50 53 DE5049303 Seidewitztal und BÃ ¶rnersdorfer Bach * 698 0 E 13 52 N 50 53 DE5049304 Bahrebachtal * 360 0 E 13 54 N 50 52 DE5049305 Barockgarten GroÃ sedlitz * 25 0 E 13 53 N 50 56 DE5050301 Nationalpark SÃ ¤chsische Schweiz * 9 359 0 E 14 17 N 50 54 DE5050302 Lachsbach- und Sebnitztal * 628 0 E 14 15 N 50 57 DE5050303 Tafelberge und Felsreviere der linkselbischen SÃ ¤chsischen Schweiz * 471 0 E 14 4 N 50 53 DE5050304 Bielatal * 549 0 E 14 2 N 50 51 DE5051301 Sebnitzer Wald und Kaiserberg * 239 0 E 14 17 N 50 58 DE5054301 Mandautal * 302 0 E 14 43 N 50 54 DE5104302 Rur von Obermaubach bis Linnich * 241 0 E 6 25 N 50 52 DE5109301 Naafbachtal * 924 0 E 7 18 N 50 53 DE5109302 Agger * 198 0 E 7 15 N 50 53 DE5110301 BrÃ ¶lbach * 826 0 E 7 31 N 50 55 DE5111301 Kesselsiefen u. Galgenberg * 83 0 E 7 32 N 50 50 DE5111302 Rosbachtal * 143 0 E 7 38 N 50 48 DE5111303 Quellmoor bei NeuenhÃ ¤hnen 6 0 E 7 32 N 50 50 DE5112301 Stollen bei Morsbach-Schlechtingen 0,01 0 E 7 45 N 50 51 DE5113301 Heiden und Magerrasen Trupbach * 85 0 E 7 57 N 50 54 DE5114301 WeiÃ bachtal zwischen Wilgersdorf und Rudersdorf * 62 0 E 8 7 N 50 49 DE5114302 Oberes Langenbachtal * 18 0 E 8 10 N 50 50 DE5115301 Gernsdorfer WeidekÃ ¤mpe * 110 0 E 8 11 N 50 50 DE5115302 Dillquellgebiet bei Offdilln * 98 0 E 8 14 N 50 49 DE5115303 DietzhÃ ¶lztal bei Rittershausen * 181 0 E 8 15 N 50 51 DE5116301 Am Dimberg bei Steinperf * 49 0 E 8 28 N 50 48 DE5116302 ExtensivgrÃ ¼nland um Mandeln 68 0 E 8 20 N 50 50 DE5116303 ExtensivgrÃ ¼nland nÃ ¶rdlich Simmersbach * 76 0 E 8 22 N 50 50 DE5116304 GrÃ ¼nland um den Weis-Berg bei Eiershausen * 107 0 E 8 22 N 50 48 DE5116305 ExtensivgrÃ ¼nland bei Ober- und NiederhÃ ¶rlen * 161 0 E 8 25 N 50 50 DE5116306 MÃ ¼hlhelle, Eichert und Ziegenrain bei Fischelbach 0,01 0 E 8 20 N 50 52 DE5116307 GroÃ er Bohnstein 2 0 E 8 21 N 50 52 DE5117301 LahnhÃ ¤nge zwischen Biedenkopf und Marburg * 9 390 0 E 8 37 N 50 50 DE5119301 BrÃ ¼ckerwald und HuÃ geweid 403 0 E 8 57 N 50 48 DE5120301 Wieragrund von Schwalmstadt * 76 0 E 9 9 N 50 53 DE5120302 Maculinea-Schutzgebiet bei Neustadt * 302 0 E 9 7 N 50 49 DE5125301 Dreienberg bei Friedewald 345 0 E 9 51 N 50 52 DE5125302 Landecker Berg bei Ransbach 619 0 E 9 53 N 50 50 DE5125303 StÃ ¶ckig - RuppertshÃ ¶he 69 0 E 9 56 N 50 49 DE5125304 Kalkmagerrasen bei Schenklengsfeld 14 0 E 9 51 N 50 48 DE5126301 Ã chsenberg - Dietrichsberg * 819 0 E 10 1 N 50 47 DE5127301 HÃ ¶llkopf-Schweinaer Grund-ZechsteingÃ ¼rtel bei Bad Liebenstein * 2 131 0 E 10 20 N 50 51 DE5128301 ThÃ ¼ringer Wald von Ruhla bis GroÃ er Inselsberg * 1 971 0 E 10 26 N 50 51 DE5129301 Hirzberg - Wannigsrod - Kranichmoor 277 0 E 10 40 N 50 51 DE5129302 Haderholzgrund - HÃ ¶henberg - Spittergrund * 1 227 0 E 10 31 N 50 46 DE5130301 Drei Gleichen * 886 0 E 10 52 N 50 52 DE5130302 TÃ P Ohrdruf - Jonastal * 5 993 0 E 10 48 N 50 50 DE5131301 GroÃ e Luppe - Ziegenried - Reinsberge - Veronikaberg * 2 507 0 E 10 56 N 50 46 DE5132301 Riechheimer Berg - KÃ ¶nigsstuhl 703 0 E 11 8 N 50 52 DE5132302 GroÃ es Holz - Sperlingsberg 479 0 E 11 5 N 50 47 DE5133301 MuschelkalkhÃ ¤nge um Teichel und GroÃ kochberg * 1 016 0 E 11 16 N 50 46 DE5134301 ReinstÃ ¤dter Berge * 1 865 0 E 11 30 N 50 49 DE5135301 Leutratal - Cospoth - Spitzenberg - SchieÃ platz Rothenstein * 1 625 0 E 11 32 N 50 51 DE5135302 Dohlenstein * 89 0 E 11 36 N 50 48 DE5136301 Zeitzgrund - Teufelstal - Hermsdorfer Moore * 451 0 E 11 48 N 50 53 DE5138301 Hainberg - Weinberg * 298 0 E 12 3 N 50 52 DE5140301 BachtÃ ¤ler im Oberen PleiÃ eland * 205 0 E 12 19 N 50 47 DE5141301 Am RÃ ¼mpfwald Glauchau 84 0 E 12 33 N 50 47 DE5142301 Limbacher Teiche * 196 0 E 12 45 N 50 50 DE5142302 Oberwald Hohenstein-Ernstthal * 175 0 E 12 41 N 50 49 DE5144301 FlÃ ¶hatal * 1 814 0 E 13 10 N 50 44 DE5146301 Gimmlitztal * 218 0 E 13 36 N 50 46 DE5147301 PÃ ¶belbachtal und HofehÃ ¼bel * 169 0 E 13 40 N 50 48 DE5148301 Luchberggebiet 38 0 E 13 43 N 50 51 DE5148302 Trebnitztal * 248 0 E 13 49 N 50 50 DE5148303 Bergwiesen bei DÃ ¶nschten * 15 0 E 13 43 N 50 49 DE5148304 Weicholdswald * 166 0 E 13 45 N 50 47 DE5149301 Mittelgebirgslandschaft um Oelsen * 680 0 E 13 54 N 50 48 DE5149302 Feuchtgebiete am Brand * 44 0 E 13 59 N 50 48 DE5153301 Hochlagen des Zittauer Gebirges * 727 0 E 14 41 N 50 50 DE5154301 Eichgrabener Feuchtgebiet * 150 0 E 14 48 N 50 52 DE5203301 WehebachtÃ ¤ler und Leyberg * 200 0 E 6 19 N 50 43 DE5203302 Werther Heide, Napoleonsweg 17 0 E 6 16 N 50 46 DE5203303 Brockenberg 32 0 E 6 13 N 50 44 DE5203305 BÃ ¤renstein 27 0 E 6 14 N 50 45 DE5203306 Hammerberg 33 0 E 6 14 N 50 45 DE5203307 MÃ ¼nsterbachtal, MÃ ¼nsterbusch * 68 0 E 6 12 N 50 46 DE5203308 Schlangenberg 108 0 E 6 15 N 50 44 DE5203309 Steinbruchbereich Bernhardshammer und Binsfeldhammer 82 0 E 6 14 N 50 45 DE5203310 Brander Wald * 194 0 E 6 11 N 50 45 DE5209302 Tongrube Niederpleis 13 0 E 7 13 N 50 46 DE5210301 Wohmbach und ZuflÃ ¼sse * 59 0 E 7 28 N 50 43 DE5210302 Ahrenbach, Adscheider Tal 142 0 E 7 21 N 50 45 DE5210303 Sieg * 594 0 E 7 12 N 50 47 DE5210304 Basaltsteinbruch Eitorf/Stein 12 0 E 7 28 N 50 44 DE5211301 Leuscheider Heide * 1 137 0 E 7 32 N 50 44 DE5211302 Wiesen bei Dreisel 74 0 E 7 35 N 50 47 DE5211303 BuchenwÃ ¤lder auf dem Leuscheid * 141 0 E 7 30 N 50 44 DE5211304 Steinbruch Imhausen 15 0 E 7 37 N 50 46 DE5212301 Nister von Wissen bis Nistertal * 538 0 E 7 44 N 50 42 DE5213301 WÃ ¤lder am Hohenseelbachkopf 1 012 0 E 8 0 N 50 44 DE5214301 In der Gambach * 16 0 E 8 4 N 50 43 DE5214302 Gilsbachtal 60 0 E 8 4 N 50 45 DE5214305 RÃ ¼bgarten * 130 0 E 8 5 N 50 42 DE5214306 Weier- und Winterbach * 222 0 E 8 8 N 50 42 DE5214307 Grosser Stein mit umgebenden BuchenwÃ ¤ldern * 80 0 E 8 7 N 50 43 DE5214308 Hickengrund/Wetterbachtal 88 0 E 8 9 N 50 44 DE5214309 Buchheller-Quellgebiet * 203 0 E 8 3 N 50 42 DE5215304 Orchideenwiesen bei Haiger-Seelbach * 93 0 E 8 11 N 50 45 DE5215305 Krombachswiesen und Struth bei Sechshelden * 333 0 E 8 14 N 50 45 DE5215306 Dill bis Herborn-Burg mit ZuflÃ ¼ssen 91 0 E 0 0 N 50 43 DE5215307 Waldgebiet Ã ¶stlich von Langenaubach 137 0 E 8 11 N 50 42 DE5215308 Wald und GrÃ ¼nland um Donsbach * 235 0 E 8 13 N 50 43 DE5216302 Strickshute von Frechenhausen * 34 0 E 8 26 N 50 47 DE5216303 Struth von Bottenhorn und ErweiterungsflÃ ¤chen * 106 0 E 8 27 N 50 47 DE5216304 Magerrasen bei Wommelshausen 4 0 E 8 29 N 50 46 DE5216305 Schelder Wald * 3 706 0 E 8 22 N 50 46 DE5218301 Kleine Lummersbach bei Cyriaxweimar 138 0 E 8 42 N 50 47 DE5219301 AmÃ ¶neburg * 31 0 E 8 55 N 50 47 DE5219302 Schweinsberger Moor 43 0 E 8 57 N 50 45 DE5220301 Ohmaue/Igelsrain * 146 0 E 9 1 N 50 42 DE5224301 GroÃ es Moor bei GroÃ enmoor * 24 0 E 9 39 N 50 42 DE5224302 Moor bei Wehrda * 6 0 E 9 40 N 50 44 DE5225301 Stallberg bei HÃ ¼nfeld * 244 0 E 9 50 N 50 43 DE5225302 Waldhof-Standorfsberg bei GrÃ ¼sselbach * 244 0 E 9 56 N 50 44 DE5225303 Buchenberg, Grisselborner WÃ ¤ldchen und Taftgrund bei Soisdorf * 82 0 E 9 55 N 50 46 DE5225304 SchwÃ ¤rzelsberg, Langeberg, Grasburg * 245 0 E 9 53 N 50 47 DE5225305 NSG Ulster * 268 0 E 9 57 N 50 44 DE5225306 Standorfsberg - BÃ ¼ckenberg 136 0 E 9 55 N 50 45 DE5225307 Hubenberg - Michelsberg - AuewÃ ¤ldchen * 257 0 E 9 58 N 50 45 DE5225308 Rasdorfer Berg * 266 0 E 9 56 N 50 43 DE5226301 NSG Arzberg * 115 0 E 10 1 N 50 44 DE5226302 Kuppige RhÃ ¶n sÃ ¼dwestlich Dermbach * 3 893 0 E 10 3 N 50 41 DE5226303 Ibengarten - Wiesenthaler Schweiz - Sommertal * 1 408 0 E 10 9 N 50 40 DE5227301 Forstloch - PleÃ  - Stoffelskuppe - BernshÃ ¤user Kutte * 1 643 0 E 10 14 N 50 45 DE5227302 NSG Horn mit KahlkÃ ¶pfchen * 155 0 E 10 11 N 50 43 DE5227303 RoÃ dorfer Steintriften * 252 0 E 10 13 N 50 41 DE5227304 NSG Breitunger Seen 76 0 E 10 19 N 50 45 DE5229301 Donnershauk - Saukopf - Hoher Stein - SchÃ ¼tzenbergmoor * 978 0 E 10 38 N 50 42 DE5230302 Oberlauf der Zahmen Gera - Seiffartsburg * 1 018 0 E 10 48 N 50 40 DE5231301 Wipfragrund - Stausee Heyda * 578 0 E 10 56 N 50 43 DE5232301 Edelmannsberg * 279 0 E 11 5 N 50 45 DE5232302 SÃ ¼dlicher Kalmberg * 264 0 E 11 10 N 50 46 DE5232303 Muschelkalk-Landschaft westlich Rudolstadt * 1 080 0 E 11 10 N 50 43 DE5236301 NeustÃ ¤dter Teichgebiet 467 0 E 11 44 N 50 45 DE5237301 NSG FrieÃ nitzer See - Struth * 354 0 E 11 58 N 50 47 DE5237302 Auma - Buchenberg - Wolcheteiche * 489 0 E 11 51 N 50 41 DE5237303 Weidatal * 225 0 E 11 59 N 50 41 DE5238301 Elstertal zwischen Berga und WÃ ¼nschendorf * 702 0 E 12 7 N 50 45 DE5239301 BildhÃ ¶lzer im Werdauer Wald * 125 0 E 12 16 N 50 42 DE5243301 ZwÃ ¶nitztal * 133 0 E 12 58 N 50 45 DE5244301 Lautenbachtal * 124 0 E 13 9 N 50 43 DE5245301 Tal der Schwarzen Pockau * 720 0 E 13 14 N 50 37 DE5245302 Kalkwerk Lengefeld * 6 0 E 13 10 N 50 41 DE5247301 BuchenwÃ ¤lder bei Rechenberg-Holzhau * 180 0 E 13 33 N 50 43 DE5248301 Bergwiesen um Schellerhau und Altenberg * 82 0 E 13 41 N 50 46 DE5248302 Hemmschuh * 254 0 E 13 41 N 50 43 DE5248303 Geisingberg und Geisingwiesen * 325 0 E 13 46 N 50 46 DE5248304 Kahleberg bei Altenberg 22 0 E 13 43 N 50 44 DE5248305 Georgenfelder Hochmoor * 36 0 E 13 44 N 50 43 DE5248306 FÃ ¼rstenauer Heide und Grenzwiesen FÃ ¼rstenau * 522 0 E 13 48 N 50 44 DE5303301 Wollerscheider und Hoscheider Venn * 35 0 E 6 14 N 50 37 DE5303302 Kalltal und NebentÃ ¤ler * 621 0 E 6 16 N 50 37 DE5303303 BuchenwÃ ¤lder bei Zweifall * 403 0 E 6 16 N 50 41 DE5304301 Ruraue von Heimbach bis Obermaubach * 262 0 E 6 28 N 50 40 DE5304302 Buntsandsteinfelsen im Rurtal * 315 0 E 6 28 N 50 41 DE5304303 Meuchelberg * 58 0 E 6 27 N 50 38 DE5305301 BÃ ¼rvenicher Berg/TÃ ¶tschberg * 46 0 E 6 36 N 50 38 DE5305302 Muschelkalkkuppen bei Embken und Muldenau 46 0 E 6 32 N 50 41 DE5305303 Griesberg 18 0 E 6 38 N 50 35 DE5306301 Schavener Heide 67 0 E 6 40 N 50 37 DE5307301 Laubwald sÃ ¼dlich Rheinbach * 551 0 E 6 56 N 50 36 DE5308303 Waldreservat Kottenforst * 2 457 0 E 7 3 N 50 40 DE5309301 Siebengebirge * 4 665 0 E 7 16 N 50 37 DE5309302 Rodderberg * 33 0 E 7 11 N 50 38 DE5309303 Kaolingrube Oedingen 18 0 E 7 10 N 50 36 DE5309304 BasaltsteinbrÃ ¼che HÃ ¼hnerberg und Eudenberg/Tongrube Eudenbach 144 0 E 7 20 N 50 41 DE5314301 Hoher Westerwald * 1 835 0 E 8 7 N 50 40 DE5314303 Krombachtalsperre NSG 43 0 E 8 7 N 50 37 DE5314304 Feuchtgebiete und Heiden des Hohen Westerwaldes * 1 854 0 E 7 59 N 50 41 DE5315301 GrÃ ¼nland und HÃ ¶hlen bei Erdbach * 262 0 E 8 13 N 50 41 DE5315302 Amdorfer Viehweide 17 0 E 8 15 N 50 40 DE5315303 HÃ ¶rbacher Viehweide 30 0 E 8 15 N 50 40 DE5315304 Rehbachtal zwischen Driedorf und Merkenbach * 104 0 E 8 14 N 50 39 DE5315305 Ulmbachtal und Wiesen in den Hainerlen * 134 0 E 8 12 N 50 36 DE5315306 Fleisbachtal und Hindstein * 85 0 E 8 16 N 50 37 DE5315307 Waldgebiet zwischen Uckersdorf und Burg 106 0 E 8 17 N 50 14 DE5316301 Wacholderheiden und GrÃ ¼nland nÃ ¶rdlich von Niederlemp * 48 0 E 8 24 N 50 38 DE5316302 GrÃ ¼nlandkomplexe von Herbornseelbach bis Ballersbach und Aar-Aue * 414 0 E 8 22 N 50 41 DE5316303 Dillwiesen bei Katzenfurt 49 0 E 8 21 N 50 36 DE5316304 Salbeiwiesen bei Bechlingen und Breitenbachtal 136 0 E 8 27 N 50 36 DE5316305 Wiesen westlich des LeuchtekÃ ¼ppels bei Bellersdorf 33 0 E 8 25 N 50 40 DE5316306 Struthwiesen bei GroÃ altenstÃ ¤dten * 169 0 E 8 28 N 50 40 DE5316307 Krausebachtal bei GroÃ altenstÃ ¤dten * 10 0 E 8 28 N 50 39 DE5317301 Oberes Verstal 88 0 E 8 34 N 50 41 DE5317302 Helfholzwiesen und BrÃ ¼hl bei Erda * 119 0 E 8 31 N 50 41 DE5317303 Bieber und DÃ ¼nsbergbach * 222 0 E 8 33 N 50 38 DE5318301 Hangelstein * 106 0 E 8 43 N 50 37 DE5318302 Wieseckaue und Josolleraue 669 0 E 8 48 N 50 35 DE5318303 Feuchtwiesen bei Daubringen * 167 0 E 8 44 N 50 38 DE5318304 TrÃ ¤nkbachniederung bei Daubringen 114 0 E 8 46 N 50 39 DE5318305 Borstgrasrasen bei Wieseck und Callunaheiden bei Mainzlar * 15 0 E 8 44 N 50 40 DE5319301 Hoher Stein bei Nordeck 30 0 E 8 51 N 50 41 DE5320301 Feldatal * 412 0 E 9 8 N 50 41 DE5320302 Felda und OrtenrÃ ¶der Bach 59 0 E 9 3 N 50 41 DE5321301 Talauen von Brenderwasser, Sengersbach, Wannbach- und KÃ ¶pfelbachtal * 184 0 E 9 16 N 50 37 DE5322301 Basaltmagerrasen und Kalkberge bei Schwarz und Maar * 264 0 E 9 22 N 50 40 DE5322302 Lautertal und MÃ ¼nchswiesen bei Frischborn * 42 0 E 9 20 N 50 36 DE5323301 Breitenbachtal bei Michelsrombach * 614 0 E 9 38 N 50 38 DE5323303 Obere und Mittlere Fuldaaue * 2 614 0 E 9 35 N 50 41 DE5324301 Weinberg bei HÃ ¼nfeld 82 0 E 9 48 N 50 40 DE5325301 Breiter Berg bei Haselstein * 180 0 E 9 52 N 50 40 DE5325302 Ulsteraue * 186 0 E 9 58 N 50 40 DE5325303 NSG Teufelsberg - Pietzelstein * 203 0 E 9 53 N 50 40 DE5325304 NSG RÃ ¶Ã berg - NSG Tannenberg-Seelesberg * 582 0 E 9 55 N 50 38 DE5326301 NSG Horbel - Hoflar - Birkenberg * 593 0 E 10 5 N 50 37 DE5327302 Grimmelbachliete - Hardt 99 0 E 10 10 N 50 37 DE5327303 KrÃ ¼cke - Oberwald - Wunschberg 257 0 E 10 13 N 50 37 DE5327304 NSG Schwarzbacher Grund * 168 0 E 10 18 N 50 39 DE5328301 Christeser Grund und NebentÃ ¤ler * 110 0 E 10 30 N 50 39 DE5328302 Westhang des Dolmar * 381 0 E 10 27 N 50 38 DE5328303 Eschberg - DÃ ¼rrenberg * 311 0 E 10 25 N 50 37 DE5330301 Schneekopf - SchmÃ ¼cker Graben - GroÃ er Beerberg * 1 105 0 E 10 45 N 50 40 DE5330302 Harzgrund - Adlersberg * 570 0 E 10 45 N 50 35 DE5330303 Vessertal * 1 655 0 E 10 48 N 50 34 DE5331301 Erbskopf - Marktal und Morast - GabeltÃ ¤ler * 701 0 E 10 53 N 50 37 DE5332301 Pennewitzer Teiche - Unteres Wohlrosetal * 426 0 E 11 2 N 50 40 DE5333301 Schwarzatal * 1 866 0 E 11 13 N 50 39 DE5333302 NSG Schenkenberg * 52 0 E 11 17 N 50 41 DE5334301 Saale und SaalehÃ ¤nge zwischen Saalfeld und Hohenwarte * 584 0 E 11 24 N 50 37 DE5335301 Zechsteinriffe in der Orlasenke * 412 0 E 11 34 N 50 40 DE5335302 DÃ ¶britzer HÃ ¶hlen * 37 0 E 11 38 N 50 41 DE5336302 Drebaer Teichgebiet * 1 039 0 E 11 46 N 50 38 DE5337301 NordwestvogtlÃ ¤ndische Teiche und Moor Oberlinda * 371 0 E 11 57 N 50 33 DE5337302 Separate Fledermausquartiere u. -habitate Vogtland/Westerzgebirge * 279 0 E 12 15 N 50 28 DE5338301 PÃ ¶llwitzer Wald * 961 0 E 12 3 N 50 38 DE5338302 ElstersteilhÃ ¤nge * 659 0 E 12 9 N 50 34 DE5339301 Greizer Park 23 0 E 12 11 N 50 40 DE5339302 Waschteich Reuth 16 0 E 12 19 N 50 39 DE5339303 GÃ ¶ltzschtal * 260 0 E 12 17 N 50 35 DE5340301 BachtÃ ¤ler sÃ ¼dlich Zwickau * 83 0 E 12 30 N 50 39 DE5340302 Crinitzer Wasser und Teiche im Kirchberger Granitgebiet * 202 0 E 12 29 N 50 37 DE5341301 Wildenfelser Bach und Zschockener Teiche * 34 0 E 12 38 N 50 39 DE5341302 KalkbrÃ ¼che im Wildenfelser Zwischengebirge 14 0 E 12 36 N 50 39 DE5341303 Muldetal bei Aue * 894 0 E 12 39 N 50 38 DE5341304 Moorgebiet am Filzteich und Stockteich * 378 0 E 12 35 N 50 33 DE5342301 Kuttenbach, Moosheide und Vordere Aue * 213 0 E 12 48 N 50 35 DE5343301 Moore und Mittelgebirgslandschaft bei Elterlein * 407 0 E 12 54 N 50 34 DE5343302 Moorgebiet Rotes Wasser * 99 0 E 12 53 N 50 39 DE5343303 Binge Geyer * 6 0 E 12 55 N 50 37 DE5344301 Moosheide bei Marienberg * 53 0 E 13 7 N 50 38 DE5344302 PreÃ nitz- und Rauschenbachtal * 851 0 E 13 8 N 50 34 DE5344303 PÃ ¶hlbachtal * 337 0 E 13 3 N 50 31 DE5345301 BuchenwÃ ¤lder und Moorwald bei Neuhausen und Olbernhau * 1 700 0 E 13 25 N 50 38 DE5345302 MothÃ ¤user Heide * 663 0 E 13 13 N 50 35 DE5345303 Serpentingebiet ZÃ ¶blitz-Ansprung * 140 0 E 13 15 N 50 39 DE5345304 Kriegwaldmoore * 163 0 E 13 16 N 50 36 DE5345305 Natzschungtal 216 0 E 13 20 N 50 36 DE5345306 Bergwiesen um RÃ ¼benau, KÃ ¼hnheide und Satzung * 471 0 E 13 11 N 50 30 DE5403301 Perlenbach-Fuhrtsbachtal * 331 0 E 6 14 N 50 30 DE5403302 Gebirgsbach Rur bei Monschau * 91 0 E 6 12 N 50 32 DE5403303 Felsen am Unterlauf des Perlenbaches * 33 0 E 6 15 N 50 31 DE5403304 Oberlauf der Rur * 938 0 E 6 12 N 50 32 DE5403305 VennhochflÃ ¤che bei MÃ ¼tzenich 32 0 E 6 12 N 50 34 DE5403306 Monschauer Stollen 0,01 0 E 6 13 N 50 32 DE5404301 Kermeter * 3 592 0 E 6 27 N 50 36 DE5404302 BachtÃ ¤ler im TruppenÃ ¼bungsplatz Vogelsang * 218 0 E 6 22 N 50 32 DE5404303 Dedenborn, Talaue des PÃ ¼ngel-, WÃ ¼stebaches und Erkensruhroberlauf * 614 0 E 6 20 N 50 32 DE5405301 Kallmuther Berg 275 0 E 6 37 N 50 34 DE5405302 HÃ ¤nge an Urft und Gillesbach * 349 0 E 6 34 N 50 30 DE5405303 Weyerer Wald 225 0 E 6 37 N 50 32 DE5405305XXXX Tanzberg 18 0 E 6 35 N 50 32 DE5405306 MannenberghÃ ¶hlen und Mannenbergstollen 1 0 E 6 37 N 50 29S DE5405307 KartsteinhÃ ¶hlen mit KakushÃ ¶hle * 5 0 E 6 39 N 50 32 DE5405308 Willenbergstollen bei Nettersheim-Zingsheim 0,01 0 E 6 38 N 50 30 DE5406301 Eschweiler Tal und Kalkkuppen * 385 0 E 6 43 N 50 34 DE5406302 Bad MÃ ¼nstereifeler Wald * 857 0 E 6 50 N 50 32 DE5406303 Hardt bei Pesch 22 0 E 6 40 N 50 32 DE5407301 Wiesen bei Ruine Tomberg 107 0 E 6 58 N 50 35 DE5408301 Ahrschleife bei Altenahr, NSG * 199 0 E 6 59 N 50 30 DE5409301 MÃ ¼ndungsgebiet der Ahr, NSG * 53 0 E 7 16 N 50 33 DE5412301 WesterwÃ ¤lder Seenplatte * 278 0 E 7 49 N 50 35 DE5414301 Elbbachtal * 85 0 E 8 3 N 50 30 DE5414302 Heidenkopf und Knoten nÃ ¶rdlich Mengerskirchen * 103 0 E 8 9 N 50 34 DE5414303 Wiesen nÃ ¶rdlich Lahr 49 0 E 8 8 N 50 31 DE5414304 Abbaugebiete Dornburg-Thalheim 277 0 E 8 1 N 50 31 DE5415301 Kallenbachtal zwischen Arborn und Obershausen * 180 0 E 8 12 N 50 34 DE5415302 Kreuzberg, Rasenberg und Wurmberg * 614 0 E 8 14 N 50 34 DE5415303 Maienburg bei Winkels * 12 0 E 8 10 N 50 33 DE5416301 Weinberg bei Wetzlar * 164 0 E 8 27 N 50 32 DE5416302 Waldgebiet Ã ¶stlich von Allendorf und nÃ ¶rdlich von Leun * 3 217 0 E 8 21 N 50 35 DE5417301 Lahnaue zwischen Atzbach und GieÃ en * 371 0 E 8 37 N 50 34 DE5418301 GieÃ ener Bergwerkswald 82 0 E 8 40 N 50 33 DE5419301 Wetterniederung bei Lich 365 0 E 8 51 N 50 31 DE5419302 Seifenwiesen und Luchsee * 120 0 E 8 53 N 50 30 DE5420303 Laubacher Wald und Seenbachsystem * 5 274 0 E 9 4 N 50 32 DE5421301 Hoher Vogelsberg * 2 859 0 E 9 14 N 50 31 DE5422301 Talauen von Ellersbach, Haselbach, Schalksbach u. EichhÃ ¶lzer Wasser * 690 0 E 9 21 N 50 32 DE5422302 Talauen von Schwarza, LÃ ¼der und Altefeld 252 0 E 9 26 N 50 31 DE5423301 Himmelsberg 133 0 E 9 32 N 50 30 DE5423302 Zeller Loch * 5 0 E 9 37 N 50 30 DE5423303 Kalkberge bei GroÃ enlÃ ¼der 46 0 E 9 31 N 50 35 DE5424301 Ziegeler Aue * 40 0 E 9 40 N 50 30 DE5424302 Giebelrain bei Dietershausen 76 0 E 9 49 N 50 30 DE5425301 Schafstein bei WÃ ¼stensachsen * 123 0 E 9 58 N 50 29 DE5425303 Milseburg * 46 0 E 9 53 N 50 32 DE5425304 Wickerser Hute * 13 0 E 9 58 N 50 32 DE5425305 BrÃ ¼ckenhut bei Dietges * 19 0 E 9 55 N 50 32 DE5425306 Oberbernhardser HÃ ¶he 5 0 E 9 53 N 50 33 DE5425307 Quellwiesen bei Dietges * 66 0 E 9 55 N 50 31 DE5426301 LangenstÃ ¼ttig bei Batten * 48 0 E 10 1 N 50 33 DE5426302 Westlicher RhÃ ¶nwald 44 0 E 10 2 N 50 34 DE5426303 Basaltblockmeer am BuchschirmkÃ ¼ppel * 14 0 E 10 2 N 50 33 DE5426304 NSG RhÃ ¶nwald * 113 0 E 10 3 N 50 34 DE5426305 NSG Lange RhÃ ¶n * 247 0 E 10 3 N 50 31 DE5426306 RhÃ ¶nkopf - Streufelsberg * 560 0 E 10 6 N 50 34 DE5426307 Hohe RhÃ ¶n * 18 685 0 E 10 2 N 50 28 DE5427301 Geba-Triften - Diesburg * 1 716 0 E 10 14 N 50 34 DE5427302 Herpfer Wald - Berkeser Wald - Stillberg 2 206 0 E 10 20 N 50 32 DE5427303 NSG Bischofswaldung mit Stedtlinger Moor * 512 0 E 10 15 N 50 31 DE5431301 Bergwiesen bei SchÃ ¶nbrunn und GieÃ Ã ¼bel * 196 0 E 10 55 N 50 32 DE5432401 NSG Wurzelbergfarmde 248 0 E 11 2 N 50 30 DE5434301 SchieferbrÃ ¼che Kirchberger GlÃ ¼ck - Kolditz - Bocksberg 346 0 E 11 21 N 50 33 DE5435301 Mittelgrund * 662 0 E 11 36 N 50 31 DE5436301 Burgk - Bleiberg - Kobersfelsen * 422 0 E 11 44 N 50 32 DE5436302 Wisenta * 273 0 E 11 47 N 50 35 DE5436303 Wettera * 126 0 E 11 48 N 50 31 DE5437301 Wisenta und Zeitera * 85 0 E 11 55 N 50 32 DE5438301 NSG Steinicht * 17 0 E 12 9 N 50 35 DE5438302 GroÃ er Weidenteich * 342 0 E 12 3 N 50 29 DE5438303 Syrau-Kauschwitzer Heide * 178 0 E 12 4 N 50 31 DE5438304 Rosenbachgebiet * 114 0 E 12 2 N 50 29 DE5438305 VogtlÃ ¤ndische PÃ ¶hle * 187 0 E 11 58 N 50 24 DE5439301 Triebtalgebiet * 203 0 E 12 17 N 50 27 DE5439302 Unteres Friesenbachgebiet 43 0 E 12 10 N 50 30 DE5440301 Steinberggebiet * 216 0 E 12 27 N 50 32 DE5441301 Moorgebiet Moosheide Obercrinitz * 62 0 E 12 30 N 50 34 DE5441302 Steinbergwiesen und Seifenbachtal * 68 0 E 12 38 N 50 32 DE5441303 Bergwiesen um SchÃ ¶nheide und StÃ ¼tzengrÃ ¼n * 134 0 E 12 32 N 50 29 DE5441304 Tal der GroÃ en Bockau * 410 0 E 12 37 N 50 28 DE5441305 Bergwiesen um Sosa * 130 0 E 12 39 N 50 29 DE5442301 Schwarzwassertal und Burkhardtswald * 656 0 E 12 43 N 50 28 DE5442302 Griesbachgebiet * 175 0 E 12 44 N 50 32 DE5442303 PÃ ¶hlwassertal mit WernitzbÃ ¤chel * 134 0 E 12 49 N 50 30 DE5443301 Mittelerzgebirgische Basaltberge * 156 0 E 13 2 N 50 34 DE5443302 Scheibenberger Heide * 115 0 E 12 55 N 50 31 DE5444301 BuchenwÃ ¤lder bei Steinbach * 441 0 E 13 10 N 50 32 DE5445301 Moore und MoorwÃ ¤lder bei Satzung * 158 0 E 13 10 N 50 30 DE5504302 Bunker Wiesen 0,01 0 E 6 28 N 50 28 DE5504303 Oleftal * 12 0 E 6 20 N 50 27 DE5504305 Kyllquellgebiet * 81 0 E 6 23 N 50 3 DE5505301 Wiesen, Borstgrasrasen und Heiden bei Sistig * 127 0 E 6 31 N 50 28 DE5505304 Manscheider Bachtal und Paulushof * 258 0 E 6 30 N 50 27 DE5505305 Unteres Genfbachtal * 47 0 E 6 39 N 50 29 DE5505307 Kalktuffquelle bei Blankenheim * 0,01 0 E 6 39 N 50 26 DE5505308 Haubachtal, Dietrichseiffen * 191 0 E 6 37 N 50 27 DE5505309 Dahlemer Binz * 12 0 E 6 31 N 50 24 DE5506301 Buirer Lei bei Buir 52 0 E 6 43 N 50 28 DE5509301 Laacher See NSG * 2 079 0 E 7 16 N 50 24 DE5511301 Urmitzer Werth NSG * 90 0 E 7 30 N 50 25 DE5513301 Offenlandbiotope bei Meudt * 217 0 E 7 55 N 50 29 DE5513302 Waldgebiet westlich von Elz 26 0 E 7 59 N 50 25 DE5514301 HeidenhÃ ¤uschen * 114 0 E 8 5 N 50 29 DE5514302 Spitzberg, Gackenberg und Tongruben von Hintermeilingen 151 0 E 8 6 N 50 29 DE5515301 Lahntal und seine HÃ ¤nge * 1 088 0 E 8 15 N 50 26 DE5515302 Marmorbruch Wirbelau 2 0 E 8 12 N 50 27 DE5516301 Heiligerwald-Blessestein-Eichenkopf 894 0 E 8 23 N 50 28 DE5516302 Waldgebiete sÃ ¼dwestlich von WeilmÃ ¼nster 142 0 E 8 21 N 50 24 DE5516303 An den FuÃ wiesen bei GrÃ ¤venwiesbach 134 0 E 8 26 N 50 24 DE5517301 Wehrholz 149 0 E 8 37 N 50 29 DE5517302 Wacholderheide und Streuobstwiese bei Hoch-Weisel 12 0 E 8 37 N 50 24 DE5518301 Salzwiesen von MÃ ¼nzenberg * 66 0 E 8 45 N 50 27 DE5518302 In der Metz bei MÃ ¼nzenberg 21 0 E 8 45 N 50 27 DE5518303 Salzwiesen bei Rockenberg * 10 0 E 8 43 N 50 25 DE5518304 GrÃ ¼nland bei Bellersheim und Obbornhofen 56 0 E 8 49 N 50 27 DE5518305 HÃ ¶lle von Rockenberg 13 0 E 8 44 N 50 26 DE5519302 Kaltenrain bei Steinheim 24 0 E 8 55 N 50 26 DE5519303 Lindenberg bei Birklar 5 0 E 8 50 N 50 29 DE5519304 Horloffaue zwischen Hungen und Grund-Schwalheim * 555 0 E 8 54 N 50 26 DE5520301 Basaltsteinbruch GlashÃ ¼tten 7 0 E 9 8 N 50 24 DE5520302 Talauen von Nidder und Hillersbach bei Gedern und Burkhards * 279 0 E 9 10 N 50 27 DE5520303 WingershÃ ¤user Schweiz * 38 0 E 9 8 N 50 28 DE5521301 Merkenfritzbachaue bei Gedern * 30 0 E 9 11 N 50 24 DE5521302 Hegwaldseifen bei Ober-Seemen 44 0 E 9 16 N 50 25 DE5522301 In der Kiesel bei Hintersteinau * 32 0 E 9 26 N 50 25 DE5522303 Talauen bei Freiensteinau und GewÃ ¤sserabschnitt der Salz * 700 0 E 9 22 N 50 26 DE5523301 SchÃ ¶nbuche 124 0 E 9 31 N 50 28 DE5524301 Struthwiesen bei Kalbach * 37 0 E 9 42 N 50 24 DE5525301 Schwarzwald bei WÃ ¼stensachsen * 98 0 E 9 59 N 50 29 DE5525302 Haderwald * 1 757 0 E 9 51 N 50 24 DE5525303 Eube * 136 0 E 9 55 N 50 28 DE5525304 Borstgrasrasen-Komplex RhÃ ¶n * 298 0 E 9 56 N 50 29 DE5525305 Hohe RhÃ ¶n * 1 379 0 E 10 0 N 50 28 DE5525306 Feldbach bei Gersfeld * 118 0 E 9 57 N 50 28 DE5525401 Rotes Moor * 315 0 E 9 58 N 50 28 DE5526301 Kesselrain 32 0 E 10 0 N 50 28 DE5526302 Stirnberg bei WÃ ¼stensachsen * 138 0 E 10 1 N 50 29 DE5526303 Steinkopf * 26 0 E 10 0 N 50 28 DE5527301 Winterquartiere der Mopsfledermaus in der RhÃ ¶n 0,01 0 E 10 13 N 50 28 DE5527302 TrockenlebensrÃ ¤ume bei Ostheim a. d. RhÃ ¶n 355 0 E 10 17 N 50 28 DE5527303 Trockenverbundgebiet RhÃ ¶n - Grabfeld * 409 0 E 10 11 N 50 25 DE5528301 Bahratal bei Sondheim 28 0 E 10 22 N 50 24 DE5529301 Gehegter Berg - Eingefallener Berg * 140 0 E 10 37 N 50 29 DE5529302 Gleichberge * 1 829 0 E 10 35 N 50 23 DE5530301 Elsterbachtal - Wiedersbacher Moore * 79 0 E 10 48 N 50 28 DE5530302 HeideflÃ ¤che im HildburghÃ ¤user Stadtwald 107 0 E 10 43 N 50 27 DE5531301 GÃ ¶rsdorfer Heide * 127 0 E 10 57 N 50 22 DE5532301 Bergwiesen bei Steinheid und GÃ ¶ritzgrund * 326 0 E 11 6 N 50 28 DE5532302 NSG RÃ ¶thengrund * 113 0 E 11 8 N 50 24 DE5532303 Bergwiesen und Moor bei FriedrichshÃ ¶he * 32 0 E 11 1 N 50 28 DE5532304 Bergwiesen und Moore bei Scheibe-Alsbach und Siegmundsburg * 95 0 E 11 3 N 50 28 DE5533301 Tettautal - Klettnitzgrund * 163 0 E 11 15 N 50 24 DE5533302 Haderholz 23 0 E 11 14 N 50 28 DE5534301 Ã rtelsbruch - Staatsbruch - Rehbachhalde 175 0 E 11 26 N 50 27 DE5535301 JÃ ¤gersruh - GemÃ ¤Ã grund - ThÃ ¼ringische Moschwitz * 1 388 0 E 11 34 N 50 24 DE5536301 HÃ ¤nge an der Bleilochtalsperre * 926 0 E 11 42 N 50 28 DE5537301 Tannbach-Klingefelsen * 22 0 E 11 51 N 50 24 DE5537302 GrÃ ¼nes Band Sachsen/Bayern * 733 0 E 11 58 N 50 22 DE5537303 Kemnitztal * 151 0 E 12 2 N 50 25 DE5537304 KleingewÃ ¤sser um MiÃ lareuth * 28 0 E 11 56 N 50 26 DE5538301 Elstertal oberhalb Plauen * 621 0 E 12 3 N 50 26 DE5538302 Triebelbachtal * 190 0 E 12 7 N 50 22 DE5539301 GÃ ¶rnitzbach- und WÃ ¼rschnitzbachtal * 291 0 E 12 19 N 50 22 DE5539302 Bergwiesen und Moorstandorte bei SchÃ ¶neck * 104 0 E 12 19 N 50 23 DE5540301 Am alten FloÃ graben * 97 0 E 12 25 N 50 26 DE5540302 Oberes Zwickauer Muldetal * 425 0 E 12 25 N 50 26 DE5540303 Bergwiesen um Klingenthal * 223 0 E 12 23 N 50 21 DE5540304 BuchenwÃ ¤lder um Klingenthal * 244 0 E 12 27 N 50 23 DE5541301 Erzgebirgskamm am Kleinen Kranichsee * 330 0 E 12 40 N 50 24 DE5541302 Erzgebirgskamm am GroÃ en Kranichsee * 999 0 E 12 35 N 50 24 DE5541303 Mittelgebirgslandschaft bei Johanngeorgenstadt * 467 0 E 12 41 N 50 27 DE5542301 Wiesen um Halbmeil und Breitenbrunn * 82 0 E 12 48 N 50 26 DE5543301 Zweibach 106 0 E 12 51 N 50 27 DE5543302 GroÃ es Mittweidatal 220 0 E 12 55 N 50 26 DE5543303 Kalkbruch Hammerunterwiesenthal 21 0 E 13 0 N 50 26 DE5543304 Fichtelbergwiesen * 231 0 E 12 56 N 50 24 DE5604301 Baasemer Wald * 97 0 E 6 28 N 50 23 DE5605301 Heiden bei Lissendorf und Hillesheim * 402 0 E 6 44 N 50 18 DE5605302 GewÃ ¤ssersystem der Ahr * 2 543 0 E 6 38 N 50 22 DE5605304 Heidemoor am Moorbach 12 0 E 6 34 N 50 23 DE5605305 Dahlemer Kalktriften * 100 0 E 6 30 N 50 22 DE5608301 Heiden bei Arft * 234 0 E 7 4 N 50 23 DE5608302 Nitzbach mit HangwÃ ¤ldern zwischen Virneburg und Nitztal * 610 0 E 7 6 N 50 21 DE5609301 Unterirdische stillgelegte Basaltgruben Mayen und Niedermendig 152 0 E 7 14 N 50 20 DE5612301 Staatsforst Stelzenbach 480 0 E 7 49 N 50 22 DE5613301 LahnhÃ ¤nge * 2 005 0 E 7 51 N 50 18 DE5614301 Eich von Niederbrechen * 30 0 E 8 8 N 50 22 DE5614302 Mensfelder Kopf * 37 0 E 8 5 N 50 20 DE5615301 Dombachtal * 70 0 E 8 18 N 50 18 DE5615303 Wald und Schiefergruben bei Langhecke und Klein-Weinbach * 320 0 E 8 16 N 50 23 DE5616301 Im Weihergrund bei Laubuseschbach 5 0 E 8 20 N 50 22 DE5618301 Salzwiesen von Wisselsheim * 24 0 E 8 45 N 50 23 DE5618302 Magertriften von Ober-MÃ ¶rlen und Ostheim 78 0 E 8 40 N 50 22 DE5619301 GrÃ ¼nlandgebiete in der Wetterau * 1 276 0 E 8 56 N 50 20 DE5619303 Am Faulenberg bei Dauernheim 21 0 E 8 57 N 50 22 DE5620301 Salzwiesen und Weinberg von Selters * 33 0 E 9 2 N 50 20 DE5620302 GeiÃ berg bei Ortenberg 14 0 E 9 4 N 50 21 DE5621301 GewÃ ¤ssersystem der Bracht 0 18,5 E 9 15 N 50 22 DE5622301 Bellinger Berg 95 0 E 9 29 N 50 18 DE5622302 Weinberg bei Steinau 38 0 E 9 29 N 50 18 DE5622303 HÃ ¶lle und Weinberg von Kressenbach * 21 0 E 9 27 N 50 22 DE5622304 Weiherskopf/Hohestein * 425 0 E 9 27 N 50 21 DE5622305 Ohlsteinbruch bei Steinau a.d.Str. * 22 0 E 9 28 N 50 20 DE5622306 Steinaubachtal, Teufelsloch und Almosenwiese bei Steinau a.d.Str. * 88 0 E 9 27 N 50 20 DE5623301 Stephanskuppe bei Sterbfritz 9 0 E 9 38 N 50 19 DE5623302 Am Stein bei Elm 7 0 E 9 35 N 50 22 DE5623303 Ebertsberg bei Elm 22 0 E 9 34 N 50 21 DE5623304 Weinberg bei Hohenzell 46 0 E 9 33 N 50 19 DE5623305 Weinberg bei Bellings * 25 0 E 9 30 N 50 18 DE5623306 Hainberg bei Elm 5 0 E 9 32 N 50 22 DE5623307 Hundsgraben bei Elm * 26 0 E 9 33 N 50 22 DE5623308 Waizenberg bei Hohenzell * 25 0 E 9 31 N 50 18 DE5623309 Im Escherts bei Hutten * 13 0 E 9 35 N 50 21 DE5623310 Weiperzberg bei Breunings und Weiperz 37 0 E 9 35 N 50 17 DE5623311 Langer Berg bei Sterbfritz 52 0 E 9 37 N 50 19 DE5623312 Lietebach, Kelterberg und Schluchtwald bei Ahlersbach u. Hohenzell * 202 0 E 9 34 N 50 18 DE5623313 Kinzberg bei Vollmerz 18 0 E 9 36 N 50 20 DE5623314 Weinberg bei Ahlersbach 32 0 E 9 33 N 50 19 DE5624301 Stoppelsberg bei Weichersbach * 143 0 E 9 40 N 50 19 DE5624302 Seifferts bei Oberkalbach * 32 0 E 9 42 N 50 23 DE5624303 Magerrasen bei Weichersbach und weitere FlÃ ¤chen 111 0 E 9 40 N 50 19 DE5624304 Bergwiesen bei ZÃ ¼ntersbach * 81 0 E 9 44 N 50 19 DE5624305 Hemmersbach/Bergwiesen bei ZiegelhÃ ¼tte und weitere FlÃ ¤chen * 108 0 E 9 42 N 50 21 DE5626301 Teiche bei SchÃ ¶nau an der Brendt 3 0 E 10 7 N 50 23 DE5626302 Schmalwasser- und Premichtal 313 0 E 10 4 N 50 18 DE5627301 TrockenhÃ ¤nge im Saale-, Streu- und LÃ ¶hriether Tal * 90 0 E 10 14 N 50 18 DE5627302 Salzwiesen bei Bad Neustadt * 202 0 E 10 12 N 50 18 DE5627303 Mausohrkolonien in der RhÃ ¶n 0,01 0 E 10 5 N 50 17 DE5627304 Winterquartiere der Mopsfledermaus bei Neustadt 0,01 0 E 10 15 N 50 22 DE5628301 LaubwÃ ¤lder bei Bad KÃ ¶nigshofen 1 863 0 E 10 24 N 50 19 DE5628302 Milztal bei Irmelshausen 96 0 E 10 29 N 50 21 DE5629301 Oberlauf der Milz * 64 0 E 10 38 N 50 23 DE5629302 Schlechtsarter Schweiz 527 0 E 10 36 N 50 19 DE5629303 Altenburg 287 0 E 10 35 N 50 19 DE5630301 LaubwÃ ¤lder in den Langen Bergen 233 0 E 10 43 N 50 21 DE5630302 Rodacher Wald 696 0 E 10 45 N 50 19 DE5631301 Feuchtgebiete um Rottenbach 22 0 E 10 57 N 50 22 DE5632301 LaubwÃ ¤lder und Magerrasen im Lauter- und Fornbachtal * 276 0 E 10 59 N 50 19 DE5632302 Tal der oberen Itz * 174 0 E 11 1 N 50 17 DE5632303 Lauterburg 0,01 0 E 11 1 N 50 19 DE5633301 FÃ ¶ritzgrund * 190 0 E 11 13 N 50 19 DE5635302 TÃ ¤ler im Frankenwald mit GeroldsgrÃ ¼ner Forst * 1 684 0 E 11 31 N 50 20 DE5636301 FrÃ ¤nkische und thÃ ¼ringische Muschwitz mit HÃ ¶llental * 254 0 E 11 41 N 50 22 DE5636302 SteinbruchgelÃ ¤nde Ã ¶stlich Selbitz 32 0 E 11 46 N 50 19 DE5638303 Nordostbayerische BachtÃ ¤ler 332 0 E 12 7 N 50 18 DE5639301 Tetterweinbachtal, Pfaffenloh und Zeidelweidebach * 127 0 E 12 13 N 50 18 DE5639302 Raunerbach- und Haarbachtal * 275 0 E 12 18 N 50 15 DE5704301 Schneifel * 3 549 0 E 6 22 N 50 15 DE5706302 Ernstberg NSG 94 0 E 6 46 N 50 13 DE5707302 Jungferweiher NSG 33 0 E 6 58 N 50 13 DE5710301 MoselhÃ ¤nge * 10 499 0 E 7 17 N 50 11 DE5711301 RheinhÃ ¤nge zwischen Lahnstein und Kaub * 3 077 0 E 7 38 N 50 12 DE5714301 Scheiderwald bei Hennethal 46 0 E 8 6 N 50 14 DE5716301 SchmittrÃ ¶der Wiesen und angrenzende FlÃ ¤chen * 27 0 E 8 26 N 50 12 DE5716302 Reichenbachtal * 21 0 E 8 28 N 50 12 DE5716303 Saubach und Niedgesbach bei Schmitten mit angrenzenden FlÃ ¤chen * 60 0 E 8 26 N 54 10 DE5716304 Reifenberger Wiesen, Schmittgrund b. Oberreifenberg mit angr. Fl. * 65 0 E 8 26 N 50 14 DE5716305 AltkÃ ¶nig 74 0 E 8 28 N 50 12 DE5717301 Kirdorfer Feld bei Bad Homburg 135 0 E 8 36 N 50 15 DE5717302 HÃ ¼nerbergswiesen von Oberursel * 22 0 E 8 31 N 50 12 DE5717303 Oberurseler Stadtwald 528 0 E 8 32 N 50 12 DE5719301 Hessenjakobs-Graben bei Eichen 0 2 E 8 56 N 50 15 DE5721301 GewÃ ¤ssersystem der Bieber 0 22 E 9 16 N 50 11 DE5722301 Rohrbachquellgebiet * 38 0 E 9 29 N 50 16 DE5722302 Neudorfwiesen bei Steinau * 28 0 E 9 29 N 50 17 DE5722304 Spessart bei Alsberg * 700 0 E 9 26 N 50 15 DE5723301 Ratzerod von Neuengronau * 78 0 E 9 33 N 50 17 DE5723302 Westerngrund von Neuengronau und Breunings * 96 0 E 9 33 N 50 17 DE5723303 Weinberg von Neuengronau 50 0 E 9 36 N 50 16 DE5723306 Hohe Wiese und Steinfirst bei Breunings * 33 0 E 9 37 N 50 17 DE5723307 Biberlebensraum Hessischer Spessart (Jossa und Sinn) * 634 0 E 9 31 N 50 15 DE5725301 Waldwiesen und Moore im Neuwirtshauser Forst * 180 0 E 9 53 N 50 13 DE5725302 Lindenstumpf und Rudelberg * 17 0 E 9 51 N 50 16 DE5726301 WÃ ¤lder und Trockenstandorte bei Bad Kissingen und MÃ ¼nnerstadt * 3 421 0 E 10 2 N 50 12 DE5728301 QuellbÃ ¤che der Baunach, Bundorfer und Bramberger Wald * 1 698 0 E 10 28 N 50 12 DE5728302 HaÃ bergetrauf von KÃ ¶nigsberg bis Stadtlauringen 611 0 E 10 26 N 50 12 DE5729301 Reutsee 12 0 E 10 32 N 50 13 DE5730301 Naturschutzgebiete Heiligenwiese und Heiligenleite und 'Althell 103 0 E 10 46 N 50 14 DE5730302 Muggenbacher Tongruben 23 0 E 10 47 N 50 12 DE5731301 Naturschutzgebiet VogelfreistÃ ¤tte Glender Wiesen * 122 0 E 10 56 N 50 17 DE5731302 Veste Coburg, Bausenberger und Callenberger Forst 244 0 E 10 59 N 50 16 DE5731303 Naturschutzgebiet GroÃ er Teich und Tambachaue * 17 0 E 10 52 N 50 14 DE5731305 LebensrÃ ¤ume der Wiesenknopf-AmeisenblÃ ¤ulinge sÃ ¼dlich Coburg 18 0 E 10 59 N 50 13 DE5732301 Landschaftsbestandteil Magerrasen bei Fechheim 25 0 E 11 6 N 50 16 DE5732302 Winterquartiere der Mopsfledermaus im Coburger Land 0,01 0 E 11 8 N 50 13 DE5733301 Heideweihergebiete nÃ ¶rdlich Mitwitz mit FÃ ¶ritz- und Steinachaue * 97 0 E 11 12 N 50 16 DE5733302 Mausohrkolonien im Naturraum Obermainisches HÃ ¼gelland 0,01 0 E 11 19 N 50 14 DE5733303 Festung Rosenberg und Plassenburg 0,01 0 E 11 19 N 50 14 DE5734301 Mausohrwochenstube in Steinwiesen 0,01 0 E 11 27 N 50 17 DE5734302 Rabensteiner HÃ ¶he mit Zeyerner Wand * 13 0 E 11 23 N 50 15 DE5734303 Zeyerner Grund * 203 0 E 11 26 N 50 14 DE5734304 Kalkmagerrasen zwischen Vogtendorf und WÃ ¶tzelsdorf 78 0 E 11 23 N 50 12 DE5735301 Naturwaldreservat Hammerleite 53 0 E 11 34 N 50 17 DE5737301 Woja- und Haidleite 30 0 E 11 58 N 50 15 DE5739301 Bergwiesen um Rohrbach und Hennebachtal * 56 0 E 12 21 N 50 15 DE5804301 SchÃ ¶necker Schweiz NSG * 904 0 E 6 28 N 50 10 DE5805301 Moore bei WeiÃ enseifen * 164 0 E 6 32 N 50 8 DE5805302 Birresborner EishÃ ¶hlen und Vulkan Kalem * 118 0 E 6 36 N 50 10 DE5807301 Eifelmaare: Maarseen und vermoorte Maare * 980 0 E 6 53 N 50 9 DE5813301 Wiesen nordÃ ¶stlich Ransel * 26 0 E 7 51 N 50 6 DE5814301 Wiesen bei BÃ ¤rstadt 68 0 E 8 4 N 50 6 DE5815301 Rabengrund von Wiesbaden mit angrenzenden FlÃ ¤chen * 85 0 E 8 13 N 50 7 DE5815302 Neuhofer Heide mit angrenzender FlÃ ¤che * 11 0 E 8 13 N 50 9 DE5815303 TheiÃ tal von Niedernhausen mit angrenzenden FlÃ ¤chen * 84 0 E 8 16 N 50 9 DE5815304 Goldsteintal bei Wiesbaden und angrenzende FlÃ ¤chen * 60 0 E 8 15 N 50 7 DE5815305 Trockenborn/Kellerskopf bei Rambach * 51 0 E 8 16 N 50 8 DE5816301 Rossert-Hainkopf-Dachsbau * 125 0 E 8 23 N 50 9 DE5816302 Rombachtal westlich KÃ ¶nigstein * 38 0 E 8 26 N 50 11 DE5816303 Krebsbachtal bei Ruppertshain 84 0 E 8 24 N 50 9 DE5816304 Rentmauer Dattenberg * 12 0 E 8 21 N 50 11 DE5816305 Burghain Falkenstein * 36 0 E 8 28 N 50 11 DE5818301 Am Berger Hang 10 0 E 8 46 N 50 9 DE5818302 Berger Warte 29 0 E 8 45 N 50 10 DE5819301 Mayengewann von LÃ ¤mmerspiel 7 0 E 8 51 N 50 6 DE5819303 Amerikafeld und Schindkaute bei Steinheim 16 0 E 8 53 N 50 6 DE5819304 BruchkÃ ¶bel 158 0 E 8 55 N 50 9 DE5819305 Donsenhard bei MÃ ¼hlheim 11 0 E 8 51 N 50 7 DE5819306 Hirzwald bei Mittelbuchen * 133 0 E 8 52 N 50 9 DE5819307 Mainaue bei Schleuse Kesselstadt 25 0 E 8 51 N 50 7 DE5819308 Erlensee bei Erlensee und Bulau bei Hanau * 583 0 E 8 58 N 50 8 DE5820301 Kinzigaue von Langenselbold * 135 0 E 9 2 N 50 9 DE5820302 Weideswiesen-Oberwald bei Erlensee * 158 0 E 9 0 N 50 9 DE5822301 WiesbÃ ¼ttmoor mit angrenzenden FlÃ ¤chen * 193 0 E 9 23 N 50 7 DE5823301 Sinngrund * 368 0 E 9 39 N 50 7 DE5824301 Schondratalsystem * 300 0 E 9 42 N 50 10 DE5824302 Naturschutzgebiet Sodenberg-Gans 488 0 E 9 49 N 50 6 DE5825301 Mausohrkolonien in Machtilshausen und Diebach 0,01 0 E 9 50 N 50 7 DE5826301 WÃ ¤lder und Trockengebiete um Hammelburg * 854 0 E 9 57 N 50 5 DE5828301 Naturschutzgebiet Urlesbachtal * 23 0 E 10 24 N 50 7 DE5830301 Alsteraue von der Landesgrenze bis zur MÃ ¼ndung * 100 0 E 10 49 N 50 10 DE5831301 Eierberge bei Banz und Banzer Wald * 384 0 E 10 56 N 50 6 DE5832301 Schneybachtal * 67 0 E 11 4 N 50 11 DE5832302 Trauf der nÃ ¶rdlichen Frankenalb um Uetzing bis sÃ ¼dlich OberkÃ ¼ps * 1 239 0 E 11 7 N 50 5 DE5832303 Waldgebiet Klosterlangheim * 86 0 E 11 7 N 50 6 DE5833301 Altwasser und Mainaue bei Theissau * 118 0 E 11 16 N 50 7 DE5835301 Steinachtal mit Naturwaldreservat KÃ ¼hberg * 85 0 E 11 31 N 50 11 DE5835302 Landschaftsbestandteil Peterleinstein 12 0 E 11 35 N 50 9 DE5835303 Schorgastaue zwischen Wirsberg und Untersteinach * 167 0 E 11 33 N 50 6 DE5837301 Naturwaldreservat Waldstein 22 0 E 11 51 N 50 7 DE5837302 Buchberg bei DÃ ¼rnberg 23 0 E 11 56 N 50 6 DE5837303 Paradiesteiche 14 0 E 11 56 N 50 6 DE5838301 Skabiosen-Scheckenfalter-Vorkommen nordÃ ¶stlich Selb * 15 0 E 12 9 N 50 11 DE5838302 Eger- und RÃ ¶slautal * 941 0 E 12 9 N 50 7 DE5839301 Feuchtgebiete um Selb * 176 0 E 12 8 N 50 8 DE5839302 Naturschutzgebiet Naturwaldreservat Hengstberg 40 0 E 12 11 N 50 7 DE5839303 ElstergebirgssÃ ¼dabfall bei SchÃ ¶nberg * 91 0 E 12 20 N 50 11 DE5906301 Lieser zwischen Manderscheid und Wittlich * 1 188 0 E 6 49 N 50 3 DE5909301 Altlayer Bachtal * 2 052 0 E 7 14 N 49 59 DE5911301 Struth NSG * 871 0 E 7 39 N 50 3 DE5912301 Engweger Kopf und Scheibigkopf bei Lorch * 94 0 E 7 47 N 50 3 DE5912302 Lorcher Werth * 14 0 E 7 48 N 50 2 DE5912303 Rheintal bei Lorch * 147 0 E 7 48 N 50 3 DE5912304 Gebiet bei Bacharach - Steeg * 603 0 E 7 44 N 50 3 DE5913301 Teufelskadrich bei Lorch * 293 0 E 7 51 N 50 0 DE5913302 Steigwiesen und Guntal bei Presberg und angrenzende FlÃ ¤che * 109 0 E 7 52 N 50 3 DE5913303 Wispertal mit SeitentÃ ¤lern 0 81,5 E 7 55 N 50 4 DE5913304 RosengÃ ¤rtchen Marienthal 3 0 E 7 56 N 50 0 DE5913305 Wispertaunus * 3 433 0 E 7 52 N 50 5 DE5914301 Weihersberg bei Kiedrich * 107 0 E 8 14 N 50 3 DE5914302 Weilburger Tal - Klingengrund * 42 0 E 8 8 N 50 5 DE5914303 Rheinniederung Mainz-Bingen * 582 0 E 8 2 N 50 0 DE5914401 Mariannenaue * 196 0 E 8 4 N 50 0 DE5915301 Rettbergsaue bei Wiesbaden * 68 0 E 8 13 N 50 2 DE5916301 Falkenberg und GeiÃ berg bei FlÃ ¶rsheim 98 0 E 8 23 N 50 0 DE5916302 Galgenberg bei Diedenbergen 292 0 E 8 25 N 50 5 DE5916303 Weilbacher Kiesgruben 58 0 E 8 27 N 50 3 DE5917301 Schwanheimer DÃ ¼ne 57 0 E 8 33 N 50 5 DE5917302 Heidelandschaft westlich MÃ ¶rfelden-Walldorf mit angrenz. FlÃ ¤chen 218 0 E 8 30 N 50 0 DE5918301 Luderbachaue von Dreieich * 308 0 E 8 44 N 50 2 DE5918302 HerrnrÃ ¶ther- und Bornwaldswiesen von Sprendlingen und angrenz.Fl. * 49 0 E 8 43 N 50 1 DE5920301 Naturschutzgebiet Alzenauer Sande 90 0 E 9 2 N 50 4 DE5921301 Vorkommen von Wiesenknopf-AmeisenblÃ ¤ulingen im Lkr. Aschaffenburg 10 0 E 9 8 N 50 3 DE5922301 Lohrbach- und Aubachtal * 329 0 E 9 27 N 50 1 DE5923301 Naturschutzgebiet Graureiherkolonie am Salzberg * 144 0 E 9 38 N 50 1 DE5923302 Winterquartiere der Mopsfledermaus im Spessart 7 0 E 9 39 N 50 1 DE5924301 Trockengebiete bei Karlstadt * 692 0 E 9 48 N 50 1 DE5925301 TruppenÃ ¼bungsplatz Hammelburg * 3 591 0 E 9 51 N 50 3 DE5928301 WÃ ¤ssernachtal * 612 0 E 10 26 N 50 3 DE5929301 HaÃ bergetrauf von Zeil am Main bis KÃ ¶nigsberg * 1 264 0 E 10 35 N 50 2 DE5929302 Mausohrkolonien in den HaÃ bergen und im Itz-Baunach-HÃ ¼gelland 0,01 0 E 10 27 N 50 11 DE5929303 Mainaue bei Augsfeld * 494 0 E 10 32 N 50 0 DE5930301 LaubwÃ ¤lder um Ebern/SchloÃ  Rentweinsdorf * 1 116 0 E 10 45 N 50 3 DE5930302 Naturwaldreservat Stachel 24 0 E 10 42 N 50 3 DE5930303 StandortÃ ¼bungsplatz Ebern 172 0 E 10 45 N 50 5 DE5931301 Mainaue bei Ebensfeld 5 0 E 10 56 N 50 4 DE5931302 Naturwaldreservat im Staatswald Kraiberg 45 0 E 10 51 N 50 1 DE5931303 Baunachaue zwischen Leucherhof und Baunach 41 0 E 10 50 N 49 59 DE5931304 Naturschutzgebiet HÃ ¤nge am Kraiberg 64 0 E 10 51 N 50 0 DE5932301 Naturschutzgebiet Staffelberg mit Spitzberg und Lerchenberg * 82 0 E 11 1 N 50 5 DE5933301 Kleinziegenfelder Tal * 1 071 0 E 11 12 N 50 2 DE5933302 Schwalbenstein 14 0 E 11 18 N 50 0 DE5934301 GÃ ¶rauer Anger und Alb-TraufhÃ ¤nge um Kasendorf 262 0 E 11 21 N 50 1 DE5934302 Feuchtgebiete im Limmersdorfer Forst * 135 0 E 11 26 N 50 0 DE5935301 KÃ ¶dnitzer Weinleite und benachbarte MuschelkalkhÃ ¤nge 46 0 E 11 33 N 50 4 DE5935302 Lindauer Moor 27 0 E 11 31 N 50 3 DE5935303 Blumenau bei Bad Berneck * 72 0 E 11 37 N 50 2 DE5936301 Bernecker FelshÃ ¤nge * 109 0 E 11 40 N 50 3 DE5936302 Berg- und Moorwiesen bei Kornbach * 42 0 E 11 48 N 50 5 DE5936303 TorfmoorhÃ ¶lle * 125 0 E 11 49 N 50 5 DE5937301 Zeitelmoos bei Wunsiedel * 398 0 E 11 57 N 50 3 DE5937302 Naturschutzgebiet Naturwaldreservat Fichtelseemoor * 142 0 E 11 51 N 50 1 DE5937303 Schneeberg-Platte 60 0 E 11 51 N 50 3 DE5937304 Naturschutzgebiete Luisenburg, Gipfel der GroÃ en KÃ ¶sseine , Kleines Labyrinth 62 0 E 11 59 N 50 0 DE5938301 KÃ ¶sseinetal 23 0 E 12 9 N 50 1 DE6003301 Ourtal * 3 660 0 E 6 11 N 49 58 DE6008301 Kautenbachtal * 663 0 E 7 8 N 49 55 DE6008302 Tiefenbachtal * 245 0 E 7 5 N 49 54 DE6009301 Ahringsbachtal * 304 0 E 7 10 N 49 56 DE6011301 Soonwald * 5 543 0 E 7 36 N 49 54 DE6013301 Rheinwiesen von Oestrich-Winkel und Geisenheim * 17 0 E 7 59 N 49 59 DE6013302 Ebental bei RÃ ¼desheim 30 0 E 7 54 N 49 59 DE6013402 RÃ ¼desheimer Aue * 29 0 E 7 56 N 49 58 DE6014301 Winkeler Aue * 6 0 E 8 0 N 49 59 DE6014302 Kalkflugsandgebiet Mainz-Ingelheim * 1 283 0 E 8 9 N 50 0 DE6015301 Laubenheimer-Bodenheimer Ried NSG * 79 0 E 8 19 N 49 57 DE6016302 KisselwÃ ¶rth und SÃ ¤ndchen NSG * 75 0 E 8 21 N 49 54 DE6016303 Riedloch von Trebur mit angrenzender FlÃ ¤che * 8 0 E 8 22 N 49 55 DE6016304 Wald bei GroÃ -Gerau * 486 0 E 8 32 N 49 57 DE6017302 Kammereckswiesen von Langen 14 0 E 8 38 N 49 58 DE6017303 RotbÃ ¶hl * 5 0 E 8 37 N 49 55 DE6017304 MÃ ¶nchbruch von MÃ ¶rfelden u.RÃ ¼sselsheim u.Gundwiesen von MÃ ¶rfelden * 982 0 E 8 31 N 49 59 DE6018302 Neuwiese von Messel 107 0 E 8 47 N 49 56 DE6018304 Sandrasen bei Urberach 6 0 E 8 47 N 49 58 DE6018305 Kranichsteiner Wald mit Hegbachaue, MÃ ¶rsbacher Grund u. Silzwiesen * 2 247 0 E 8 43 N 49 56 DE6019301 Reikersberg bei Nieder-Roden mit angrenzenden FlÃ ¤chen 17 0 E 8 54 N 49 59 DE6019302 In den RÃ ¶dern bei Babenhausen 85 0 E 8 58 N 49 57 DE6019303 Untere Gersprenz * 836 0 E 8 51 N 49 56 DE6020301 Streuobstwiesen zwischen Erbig und Bischberg 134 0 E 9 8 N 49 56 DE6021301 Vorkommen von Wiesenknopf-AmeisenblÃ ¤ulingen in Aschaffenburg * 184 0 E 9 10 N 49 57 DE6021302 StandortÃ ¼bungsplatz Aschaffenburg 86 0 E 9 10 N 49 56 DE6022301 Buchenwaldregion Hochspessart und Spessart-Nord * 18 785 0 E 9 29 N 49 58 DE6023301 Naturschutzgebiet Romberg 49 0 E 9 35 N 49 59 DE6023302 Mausohrwochenstuben im Spessart 0,01 0 E 9 35 N 49 57 DE6024301 Winterquartiere der Mopsfledermaus bei Karlstadt 0,01 0 E 9 46 N 49 57 DE6024302 Naturschutzgebiet Flugsande bei Karlstadt * 14 0 E 9 47 N 49 58 DE6025301 Gramschatzer Wald * 3 816 0 E 9 56 N 49 54 DE6027301 Sulzheimer GipshÃ ¼gel und GrettstÃ ¤dter Wiesen * 91 0 E 10 16 N 49 58 DE6028301 Mausohrkolonien im Steigerwaldvorland 0,01 0 E 10 22 N 50 1 DE6028302 LaubwÃ ¤lder im Steigerwaldvorland * 230 0 E 10 13 N 49 57 DE6030301 MaintalhÃ ¤nge zwischen Zeil und DÃ ¶rfleins * 372 0 E 10 51 N 49 56 DE6030302 VogelfreistÃ ¤tte Graureiherkolonie Dippach am Main * 19 0 E 10 43 N 49 57 DE6030303 Mittleres Aurach-Tal von Priesendorf bis Walsdorf * 120 0 E 10 44 N 49 53 DE6031301 AltwÃ ¤sser an der RegnitzmÃ ¼ndung bei Bamberg und bei Viereth * 136 0 E 10 51 N 49 55 DE6032301 Mausohrkolonien in Lohndorf, Ehrl und Amlingstadt 0,01 0 E 11 2 N 49 54 DE6034301 RhÃ ¤tschluchten westlich Bayreuth * 37 0 E 11 28 N 49 56 DE6034302 Ehrlichbachaue bei Obernsees * 7 0 E 11 23 N 49 55 DE6034303 Kalktuffmoorwiese bei Wohnsdorf * 14 0 E 11 21 N 49 55 DE6035301 MuschelkalkhÃ ¤nge nordÃ ¶stlich Bayreuth 192 0 E 11 37 N 49 59 DE6035302 Buchstein 13 0 E 11 32 N 49 55 DE6035303 Ã lschnitz sÃ ¼dÃ ¶stlich Bayreuth * 58 0 E 11 39 N 49 54 DE6036301 Haidenaab-Quellmoore * 11 0 E 11 48 N 49 58 DE6037301 Bergwiesen und Moore um Nagel und Mehlmeisel mit Hahnenfilzmoor * 338 0 E 11 50 N 49 59 DE6038301 Obere Heinbachaue im Steinwald * 32 0 E 12 5 N 49 54 DE6039301 Basaltkuppen in der NÃ ¶rdlichen Oberpfalz * 224 0 E 12 10 N 49 57 DE6039302 Wondrebaue bei Forkatshof * 61 0 E 12 18 N 49 58 DE6040301 Wondrebaue * 210 0 E 12 20 N 49 55 DE6107301 Frohnbachtal bei Hirzlei 39 0 E 6 59 N 49 51 DE6109301 Hoch- und Idarwald nordÃ ¶stlicher Teil * 6 278 0 E 7 11 N 49 49 DE6109302 Hammerbach-/Asbach-/Fischbachtal * 446 0 E 7 17 N 49 48 DE6110301 Hahnenbachtal zwischen Sohrschied und Hahnenbach * 1 479 0 E 7 23 N 49 51 DE6116301 Riedwiesen von WÃ ¤chterstadt 75 0 E 8 23 N 49 51 DE6116302 BruderlÃ ¶cher 15 0 E 8 25 N 49 50 DE6116401 KÃ ¼hkopf-Knoblochsaue * 2 369 0 E 8 25 N 49 49 DE6117301 Griesheimer DÃ ¼ne und EichwÃ ¤ldchen * 48 0 E 8 34 N 49 50 DE6117302 DÃ ¼ne am Ulvenberg von Darmstadt-Eberstadt * 9 0 E 8 38 N 49 48 DE6117303 Lerchenberg und Kernesbellen von Darmstadt-Eberstadt * 17 0 E 8 39 N 49 48 DE6117304 Ehemaliger August-Euler-Flugplatz von Darmstadt * 71 0 E 8 35 N 49 51 DE6117305 Beckertanne von Darmstadt mit angrenzender FlÃ ¤che * 43 0 E 8 36 N 49 51 DE6117306 WeiÃ er Berg bei Darmstadt und Pfungstadt * 91 0 E 8 36 N 49 49 DE6117307 PfungstÃ ¤dter DÃ ¼ne * 10 0 E 8 37 N 49 48 DE6117308 Streuobstwiesen von Darmstadt-Eberstadt/Prinzenberg und EichwÃ ¤ld. * 42 0 E 8 39 N 49 50 DE6118301 Darmbachaue von Darmstadt mit GewÃ ¤sserabschnitt * 72 0 E 8 41 N 49 51 DE6123301 Kreuzberg bei Marktheidenfeld * 31 0 E 9 37 N 49 50 DE6123302 MaintrockenhÃ ¤nge am Kallmuth und am HÃ ¼bschenberg * 11 0 E 9 37 N 49 48 DE6125301 Mausohrwochenstuben im Maindreieck 0,01 0 E 9 50 N 49 52 DE6125302 Trockenstandorte nÃ ¶rdlich von WÃ ¼rzburg * 76 0 E 9 50 N 49 53 DE6126301 Prosselsheimer Holz 222 0 E 10 9 N 49 51 DE6127302 Mainaue zwischen Schweinfurt und Dettelbach * 715 0 E 10 11 N 49 54 DE6127303 Sandgebiete bei Schwarzach und Kleinlangheim * 980 0 E 10 14 N 49 49 DE6128301 BuchenwÃ ¤lder und WiesentÃ ¤ler des Nordsteigerwaldes * 8 414 0 E 10 28 N 49 55 DE6131301 Regnitzaue und DÃ ¼nen bei Hirschaid bis Bamberg * 81 0 E 10 53 N 49 52 DE6131302 Bruderwald mit Naturwaldreservat Wolfsruhe 462 0 E 10 54 N 49 51 DE6132301 Albtrauf vom Burglesauer Tal bis Zeegendorf * 1 446 0 E 11 2 N 49 53 DE6132302 Albtrauf von der Friesener Warte zur Langen Meile * 1 240 0 E 11 2 N 49 50 DE6134301 Mausohrkolonien in der FrÃ ¤nkischen Schweiz 0,01 0 E 11 10 N 49 51 DE6135301 Naturschutzgebiet Craimoosweiher 19 0 E 11 35 N 49 49 DE6135302 Zwischenmoore nÃ ¶rdlich CreuÃ en 3 0 E 11 36 N 49 52 DE6137301 Haidenaabtal und Gabellohe * 109 0 E 11 50 N 49 53 DE6137302 Basaltkuppen im Raum Kemnath * 81 0 E 11 51 N 49 49 DE6138301 Serpentinstandorte in der Oberpfalz * 51 0 E 12 2 N 49 51 DE6139301 Waldnaabaue westlich Tirschenreuth * 2 195 0 E 12 16 N 49 53 DE6141301 Spirkenmoor bei Griesbach * 67 0 E 12 30 N 49 51 DE6205301 Sauertal und SeitentÃ ¤ler * 1 024 0 E 6 31 N 49 47 DE6206301 Fellerbachtal * 403 0 E 6 47 N 49 45 DE6208301 Hoch- und Idarwald sÃ ¼dwestl. Teil * 2 933 0 E 7 5 N 49 42 DE6210301 Hosenbachtal * 842 0 E 7 22 N 49 45 DE6211301 Hellberg bei Kirn * 74 0 E 7 29 N 49 47 DE6212301 Nahetal * 1 557 0 E 7 46 N 49 47 DE6212302 Moschellandsberg bei Obermoschel 24 0 E 7 46 N 49 43 DE6216301 Hammer-Aue von Gernsheim * 192 0 E 8 27 N 49 44 DE6216302 Eich - Gimbsheimer Altrhein * 269 0 E 8 21 N 49 45 DE6217302 Seeheimer DÃ ¼ne * 1 0 E 8 37 N 49 46 DE6217303 Im Dulbaum bei Alsbach * 9 0 E 8 35 N 49 44 DE6217304 JÃ ¤gersburger/Gernsheimer Wald 317 0 E 8 32 N 49 45 DE6217305 Kniebrecht, Melibocus u.OrbishÃ ¶he b.Seeheim-Jugenheim, Alsb.u.Zwing * 930 0 E 8 38 N 49 44 DE6218301 Felsberg bei Reichenbach * 168 0 E 8 41 N 49 43 DE6221301 MaintalhÃ ¤nge zwischen Klingenberg und Trennfeld * 353 0 E 9 18 N 49 45 DE6221302 Freudenberg 1 0 E 9 19 N 49 44 DE6222301 SandwÃ ¼hlwiesen 9 0 E 9 24 N 49 46 DE6222302 Birkenschlag 142 0 E 9 25 N 49 45 DE6223301 Naturschutzgebiet TrockenhÃ ¤nge bei BÃ ¶ttigheim 47 0 E 9 39 N 49 42 DE6223302 Ellenberg-Kapf 19 0 E 9 37 N 49 46 DE6223303 Steinbruch bei Dietenhan 4 0 E 9 36 N 49 44 DE6223304 Untere Tauber 377 0 E 9 31 N 49 43 DE6225301 LaubwÃ ¤lder bei WÃ ¼rzburg * 929 0 E 9 52 N 49 47 DE6225302 Irtenberger und Guttenberger Wald * 3 535 0 E 9 51 N 49 43 DE6225303 Fledermausquartiere in der Festung Marienberg 6 0 E 9 55 N 49 47 DE6231301 Waldgebiet Untere Mark * 582 0 E 10 59 N 49 43 DE6232301 Lias-Grube bei UnterstÃ ¼rmig 12 0 E 11 3 N 49 47 DE6232302 BÃ ¼g bei Eggolsheim * 26 0 E 11 3 N 49 44 DE6232303 Ã rtlbergweiher mit Ã rtlberg * 217 0 E 11 5 N 49 44 DE6232304 Eglofsteiner Weiher 15 0 E 11 1 N 49 41 DE6233301 Wiesent mit SeitentÃ ¤lern * 4 067 0 E 11 18 N 49 48 DE6233302 EhrenbÃ ¼rg und KatzenkÃ ¶pfe * 581 0 E 11 11 N 49 42 DE6233303 Buchenberg * 205 0 E 11 19 N 49 44 DE6234301 Landschaftsbestandteil Niederwald bei Kosbrunn * 13 0 E 11 29 N 49 47 DE6235301 Naturschutzgebiet Grubenfelder Leonie 87 0 E 11 38 N 49 42 DE6238301 Parkstein * 2 0 E 12 4 N 49 43 DE6240301 Bergwiesengebiet AltglashÃ ¼tte * 68 0 E 12 23 N 49 46 DE6240302 Moorgebiet bei BÃ ¤rnau * 53 0 E 12 27 N 49 47 DE6304301 Nitteler Fels * 195 0 E 6 27 N 49 40 DE6305301 Wiltinger Wald 816 0 E 6 37 N 49 38 DE6306301 Ruwer und SeitentÃ ¤ler * 2 983 0 E 6 43 N 49 36 DE6307301 Wiesen bei Wadrill und Sitzerath * 92 0 E 6 54 N 49 36 DE6307302 westlich Otzenhausen * 30 0 E 6 59 N 49 36 DE6308301 Dollberg u. Eisener Wald * 925 0 E 7 1 N 49 37 DE6308302 Wiesenkomplex bei Eisen * 92 0 E 7 3 N 49 37 DE6308303 Felsental der Nahe bei Nohfelden * 18 0 E 7 9 N 49 36 DE6310301 Baumholder und PreuÃ ische Berge * 11 482 0 E 7 24 N 49 38 DE6313301 Donnersberg * 6 283 0 E 7 54 N 49 36 DE6316301 Maulbeeraue 119 0 E 8 22 N 49 40 DE6316401 Lampertheimer Altrhein * 525 0 E 8 25 N 49 36 DE6317301 Weschnitzinsel von Lorsch 200 0 E 8 35 N 49 37 DE6317302 Magerrasen bei Gronau mit angrenzenden FlÃ ¤chen * 159 0 E 8 39 N 49 41 DE6317303 Drosselberg/Hambach mit angrenzenden FlÃ ¤chen * 104 0 E 8 39 N 49 39 DE6317304 Sandrasen untere Wildbahn * 21 0 E 8 32 N 49 36 DE6318301 Gronauer Bach 0 8 E 8 42 N 49 41 DE6318302 Rimbach und Zotzenbach 0 8 E 8 47 N 49 37 DE6319301 Rotes Wasser von Olfen mit angrenzenden FlÃ ¤chen * 16 0 E 8 53 N 49 36 DE6323301 Nordwestliches Tauberland * 226 0 E 9 37 N 49 36 DE6323302 NordÃ ¶stliches Tauberland * 418 0 E 9 49 N 49 42 DE6326301 TrockentalhÃ ¤nge im sÃ ¼dlichen Maindreieck 228 0 E 9 59 N 49 45 DE6327301 Vorderer Steigerwald mit Schwanberg * 7 742 0 E 10 20 N 49 37 DE6327302 Kalktuffquellen zwischen Willanzheim und Markt Einersheim * 23 0 E 10 20 N 49 37 DE6330301 Moorweiher im Aischgrund * 98 0 E 10 49 N 49 40 DE6331301 Teiche und FeuchtflÃ ¤chen im Aischgrund * 563 0 E 10 50 N 49 39 DE6332301 Landschaftsbestandteil KrÃ ¶ttental 17 0 E 11 4 N 49 40 DE6332302 Naturschutzgebiet Wildnis am Rathsberg * 25 0 E 11 1 N 49 37 DE6333301 Quellmoore und QuellbÃ ¤che im Landkreis Forchheim * 346 0 E 11 16 N 49 37 DE6335301 Naturschutzgebiet Pegnitzau zwischen Ranna und Michelfeld * 178 0 E 11 33 N 49 40 DE6335302 Wellucker Wald nÃ ¶rdlich KÃ ¶nigstein * 878 0 E 11 36 N 49 37 DE6335303 Ossinger sÃ ¼dwestlich KÃ ¶nigstein 25 0 E 11 37 N 49 36 DE6335304 Schusterleite und sÃ ¼dlicher Veldensteiner Forst 266 0 E 11 32 N 49 39 DE6335305 HÃ ¶hlen der nÃ ¶rdlichen Frankenalb 0,01 0 E 11 27 N 49 45 DE6335306 Dolomitkuppenalb * 2 177 0 E 11 31 N 49 37 DE6336301 US-TruppenÃ ¼bungsplatz GrafenwÃ ¶hr * 19 270 0 E 11 46 N 49 41 DE6338301 Lohen im Manteler Forst mit SchieÃ lweiher und StraÃ enweiherkette * 741 0 E 11 59 N 49 42 DE6340301 BlockschuttwÃ ¤lder am Pleysteiner Sulzberg * 109 0 E 12 29 N 49 39 DE6341301 Torflohe 173 0 E 12 33 N 49 36 DE6404301 Ã ¶stl. Wochern 63 0 E 6 24 N 49 30 DE6404302 Krautfelsen u. BÃ ¤renfels bei Orscholz 133 0 E 6 29 N 49 30 DE6405301 Serriger Bachtal und TrockenhÃ ¤nge der Saar * 493 0 E 6 36 N 49 33 DE6405302 SaarhÃ ¶lzbachtal - Zunkelsbruch 39 0 E 6 38 N 49 31 DE6406301 NSG Panzbachtal westl. Bergen 72 0 E 6 40 N 49 32 DE6406302 Lannenbachaue bei Scheiden und Umgebung * 61 0 E 6 44 N 49 33 DE6406303 NSG Holzbachtal * 58 0 E 6 47 N 49 34 DE6406304 Wachtelkopf bei Rappweiler * 12 0 E 6 48 N 49 32 DE6406305 HÃ ¶lzbach zw. Rappweiler u. Niederlosheim * 71 0 E 6 47 N 49 31 DE6407301 Noswendeler Bruch * 104 0 E 6 51 N 49 32 DE6407302 Wadrilltal * 183 0 E 6 52 N 49 35 DE6407303 Primsaue nÃ ¶rdl. MariahÃ ¼tte * 20 0 E 6 58 N 49 35 DE6407304 Wiesenlandschaft bei Buweiler * 51 0 E 6 56 N 49 33 DE6407305 WiesentÃ ¤lchen nrdl. Wadern 12 0 E 6 54 N 49 33 DE6407306 Bremerkopf bei Steinberg * 561 0 E 6 50 N 49 34 DE6407307 Wiesenlandschaft bei Ã berroth 297 0 E 6 58 N 49 30 DE6408301 Holzhauser Wald bei TÃ ¼rkismÃ ¼hle * 357 0 E 7 5 N 49 35 DE6408302 westl. TÃ ¼rkismÃ ¼hle 5 0 E 7 5 N 49 35 DE6408303 sÃ ¼dlich Braunshausen 10 0 E 7 0 N 49 35 DE6408304 SÃ ¼dlich Bosen * 16 0 E 7 3 N 49 34 DE6408305 Eiweiler 1 0 E 7 1 N 49 33 DE6408306 Eiweiler Bach zw. Eiweiler u. Primstal * 8 0 E 6 59 N 49 32 DE6408307 sÃ ¼dwestlich Selbach 17 0 E 7 1 N 49 31 DE6408308 NSG Oberthaler Bruch * 49 0 E 7 4 N 49 31 DE6409301 Ã ¶stl. Nohfelden 3 0 E 7 11 N 49 34 DE6409302 FlachshÃ ¼bel, s. Wolfersweiler 11 0 E 7 10 N 49 33 DE6409303 Hofberg bei Reitscheid 40 0 E 7 12 N 49 32 DE6409304 Wiese nÃ ¶ Reitscheid * 26 0 E 7 13 N 49 31 DE6409305 Weisselberg * 73 0 E 7 14 N 49 31 DE6411302 KÃ ¶nigsberg * 929 0 E 7 34 N 49 34 DE6414301 Kalkmagerrasen zwischen Ebertsheim und GrÃ ¼nstadt * 188 0 E 8 8 N 49 34 DE6416301 Rheinniederung Ludwigshafen - Worms 219 0 E 8 23 N 49 35 DE6417301 Glockenbuckel von Viernheim und angrenzende FlÃ ¤chen * 45 0 E 8 33 N 49 31 DE6417302 Viernheimer DÃ ¼ne * 1 0 E 8 33 N 49 31 DE6417303 Viernheimer Waldheide und angrenzende FlÃ ¤chen * 148 0 E 8 21 N 49 34 DE6418301 GÃ ¶tzenklingen bei Siedelsbrunn 0 4 E 8 47 N 49 33 DE6418302 BergstraÃ e 130 0 E 8 40 N 49 35 DE6419301 Magerwiesen von Raubach 9 0 E 8 53 N 49 33 DE6419302 Jakobsgrund bei Gammelsbach mit angrenzendem GewÃ ¤sserabschnitt * 16 0 E 8 57 N 49 32 DE6419303 Beerfelder Heide * 5 0 E 8 59 N 49 33 DE6420301 Gallenbachtal und Itterbachtal 0 10 E 9 5 N 49 32 DE6421301 Morretal und Lappen * 230 0 E 9 17 N 49 32 DE6423301 NordÃ ¶stliches Bauland * 218 0 E 9 35 N 49 32 DE6424301 Taubergrund bei Bad Mergentheim * 574 0 E 9 39 N 49 31 DE6425301 Lindach 16 0 E 9 55 N 49 33 DE6427301 Fledermauswinterquartiere des Steigerwaldes und der FrankenhÃ ¶he 0,01 0 E 10 14 N 49 22 DE6428301 Schwadengraben 6 0 E 10 24 N 49 35 DE6428302 Mausohrkolonien in Steigerwald, FrankenhÃ ¶he und Windsheimer Bucht 0,01 0 E 10 13 N 49 37 DE6432301 Sandheiden im mittelfrÃ ¤nkischen Becken * 1 164 0 E 11 3 N 49 33 DE6432302 Irrhain * 40 0 E 11 3 N 49 31 DE6434301 TraufhÃ ¤nge der Hersbrucker Alb * 901 0 E 11 28 N 49 32 DE6434302 Ruine Rothenberg bei Schnaittach 3 0 E 11 21 N 49 33 DE6435306 Mausohrwochenstuben im OberpfÃ ¤lzer Jura 0,01 0 E 11 37 N 49 31 DE6438301 BuchenwÃ ¤lder bei Sitzambuch 144 0 E 12 1 N 49 30 DE6439301 Pfreimdtal * 166 0 E 12 15 N 49 32 DE6441301 Fahrbachtal * 443 0 E 12 34 N 49 33 DE6441302 Naturwaldreservat StÃ ¼ckstein 83 0 E 12 31 N 49 32 DE6504301 Hammelsberg u. AtzbÃ ¼sch bei Perl * 181 0 E 6 24 N 49 29 DE6505301 SteilhÃ ¤nge der Saar * 1 013 0 E 6 37 N 49 31 DE6505302 Nackberg 35 0 E 6 35 N 49 26 DE6505303 SÃ ¼dhang Hohe Berg 27 0 E 6 38 N 49 25 DE6505304 Kewelsberg zwischen TÃ ¼nsdorf und Wehingen 12 0 E 6 30 N 49 28 DE6505305 Kalkbergwerk Mondorf 0,01 0 E 6 35 N 49 24 DE6506301 Wolferskopf * 415 0 E 6 42 N 49 24 DE6506302 Wiesenlandschaft bei DÃ ¼ppenweiler * 108 0 E 6 48 N 49 27 DE6506303 GeiÃ enfels u. Galgenberg bei Merchingen 32 0 E 6 40 N 49 26 DE6506304 GroÃ er LÃ ¼ckner nordÃ ¶stl. Oppen 321 0 E 6 48 N 49 28 DE6506305 In Geiern * 11 0 E 6 40 N 49 25 DE6507301 Primsleite * 265 0 E 6 57 N 49 31 DE6507302 Steinbach - TruppenÃ ¼bungsgelÃ ¤nde * 126 0 E 6 55 N 49 28 DE6507303 SÃ ¼dlicher Klapperberg - Im Schachen * 50 0 E 6 57 N 49 27 DE6508301 NaturschutzgroÃ vorhaben Ill * 1 050 0 E 7 3 N 49 27 DE6508302 Ã ¶stlich Bergweiler 17 0 E 7 0 N 49 28 DE6508303 GrieÃ bach, westl. Oberlinxweiler 40 0 E 7 7 N 49 27 DE6509301 Ostertal 270 0 E 7 16 N 49 30 DE6511301 Westricher Moorniederung * 1 895 0 E 7 32 N 49 25 DE6517301 Unterer Neckar 277 0 E 8 34 N 49 28 DE6517302 Mannheimer Sand * 52 0 E 8 33 N 49 30 DE6518301 Steinach im Odenwald * 441 0 E 8 46 N 49 26 DE6518302 WÃ ¤lder bei Schriesheim * 105 0 E 8 42 N 49 28 DE6519301 Heumatte Rothenberg 36 0 E 8 56 N 49 29 DE6519302 Brombachtal im Odenwald 100 0 E 8 51 N 49 29 DE6519303 Odenwald bei Eberbach * 2 380 0 E 8 58 N 49 29 DE6519304 Odenwald bei Hirschhorn 5 302 0 E 8 52 N 49 26 DE6520301 HangwÃ ¤lder und Feuchtgebiete des Odenwaldes * 163 0 E 9 5 N 49 24 DE6521301 Elztal * 732 0 E 9 16 N 49 29 DE6522301 Zur Seckach * 556 0 E 9 26 N 49 26 DE6524301 Stuppacher Wald 138 0 E 9 43 N 49 25 DE6526301 Taubergrund bei Creglingen * 415 0 E 10 3 N 49 28 DE6528301 Anstieg der FrankenhÃ ¶he zwischen Weimersheim und Burgbernheim * 2 400 0 E 10 18 N 49 25 DE6531301 FÃ ¼rther und Zirndorfer Stadtwald 820 0 E 10 55 N 49 27 DE6534301 BachtÃ ¤ler der Hersbrucker Alb * 992 0 E 11 30 N 49 29 DE6540301 Serpentinstandorte im OberpfÃ ¤lzer Wald * 7 0 E 12 22 N 49 27 DE6540302 Mausohrkolonien im Naturraum OberpfÃ ¤lzisch-Bayerischer Wald 0,01 0 E 12 24 N 49 24 DE6605301 Niedtal 353 0 E 6 37 N 49 22 DE6605302 Gallenberg westl. Gisingen u. Kalksteinbruch Hemmersdorf 107 0 E 6 37 N 49 20 DE6606301 Sandsteinfelsen bei Beckingen 2 0 E 6 42 N 49 22 DE6606302 Primswiesen bei Nalbach 13 0 E 6 48 N 49 22 DE6606303 Primswiesen bei Bilsdorf 18 0 E 6 49 N 49 23 DE6606304 Rodener Saarwiesen 29 0 E 6 44 N 49 20 DE6606305 sÃ ¼dlich Flugplatz DÃ ¼ren 14 0 E 6 40 N 49 18 DE6606306 Wiesenlandschaft zw. HÃ ¼lzweiler u. Schwalbach 47 0 E 6 49 N 49 18 DE6606307 Sonnenkuppe 0,01 0 E 6 41 N 49 20 DE6606308 Blauwald 0,01 0 E 6 40 N 49 19 DE6607301 Wiesenlandschaft bei Wahlschied 70 0 E 7 0 N 49 20 DE6607302 Hoxberg I u. II 0,01 0 E 6 52 N 49 23 DE6609301 Limbacher u. Spieser Wald * 1 653 0 E 7 11 N 49 19 DE6609302 NSG Kasbruch * 35 0 E 7 12 N 49 20 DE6609303 Wiesen bei Frankenholz und Oberbexbach 52 0 E 7 15 N 49 22 DE6609304 KÃ ¼hnbruch 29 0 E 7 16 N 49 19 DE6609305 Blies bei Limbach 32 0 E 7 15 N 49 19 DE6609306 Limbacher SanddÃ ¼ne 10 0 E 7 17 N 49 18 DE6609307 Bliesaue bei Beeden 6 0 E 7 18 N 49 18 DE6610301 Closenbruch 82 0 E 7 21 N 49 20 DE6610302 JÃ ¤gersburger Wald und KÃ ¶nigsbruch bei Homburg * 594 0 E 7 20 N 49 22 DE6610303 BinnendÃ ¼ne nordÃ ¶stlich Homburg 5 0 E 7 21 N 49 19 DE6616301 Speyerer Wald/HaÃ locher Wald und SchifferstÃ ¤dter Wiesen * 3 208 0 E 8 20 N 49 20 DE6616302 BÃ ¶llenwÃ ¶rth * 327 0 E 8 29 N 49 22 DE6616303 ReiÃ insel * 127 0 E 8 26 N 49 27 DE6617301 Rheinniederung von Philippsburg bis Mannheim * 3 119 0 E 8 29 N 49 19 DE6617302 BinnendÃ ¼nen * 375 0 E 8 33 N 49 24 DE6618301 Kleiner Odenwald * 1 902 0 E 8 44 N 49 23 DE6618302 Kraichgau nÃ ¶rdlich Sinsheim * 512 0 E 8 50 N 49 17 DE6619301 Meisenberg 105 0 E 8 57 N 49 23 DE6620301 WÃ ¤lder bei Mosbach * 1 232 0 E 9 7 N 49 22 DE6620302 WÃ ¤lder im nordÃ ¶stlichen Kraichgau 995 0 E 9 4 N 49 19 DE6622301 Jagst zw. Westernhausen und Bad Friedrichshall * 1 364 0 E 9 19 N 49 17 DE6623301 Jagst und SeitentÃ ¤ler im Raum Krautheim * 463 0 E 9 44 N 49 22 DE6624301 Jagst und SeitentÃ ¤ler im Raum Mulfingen-Langenburg * 479 0 E 9 50 N 49 17 DE6626301 SchandtauberhÃ ¶hle 12 0 E 10 7 N 49 20 DE6627301 Hutungen der FrankenhÃ ¶he * 77 0 E 10 13 N 49 21 DE6627302 Naturwaldreservate der FrankenhÃ ¶he 108 0 E 10 14 N 49 23 DE6628301 Hutungen am Rother Berg und um Lehrberg * 81 0 E 10 29 N 49 18 DE6629301 Naturschutzgebiet Scheerweihergebiet bei Schalkhausen * 53 0 E 10 30 N 49 18 DE6629302 Hofgarten in Ansbach * 12 0 E 10 34 N 49 18 DE6630301 Bibert und Haselbach * 222 0 E 10 42 N 49 22 DE6636301 Fledermausquartiere um Hohenburg 0,01 0 E 11 48 N 49 18 DE6637301 Naturschutzgebiet Unteres Pfistertal nÃ ¶rdlich Vilshofen 14 0 E 11 56 N 49 18 DE6638301 Naturschutzgebiete Charlottenhofer Weihergebiet und Hirtlohweiher bei Schwandorf * 907 0 E 12 10 N 49 21 DE6640301 Kulzer Moos * 83 0 E 12 27 N 49 23 DE6642301 BuchenwÃ ¤lder am Galgenberg bei PerlhÃ ¼tte * 129 0 E 12 43 N 49 23 DE6642302 BuchenwÃ ¤lder bei AlthÃ ¼tte 216 0 E 12 45 N 49 20 DE6706301 Warndt 2 407 0 E 6 44 N 49 12 DE6706302 Westl. Berus * 147 0 E 6 40 N 49 15 DE6706303 NSG Saaraue nordwestlich Wadgassen 14 0 E 6 47 N 49 16 DE6706304 NSG Breitborner FloÃ  41 0 E 6 49 N 49 17 DE6706305 Wiesenlandschaft nÃ ¶rdl. Dorf im Warndt 7 0 E 6 48 N 49 12 DE6707301 Saarkohlenwald * 2 444 0 E 7 0 N 49 18 DE6708301 Felsenwege St. Arnual * 15 0 E 7 1 N 49 12 DE6708302 NSG Wusterhang bei Fechingen 3 0 E 7 4 N 49 12 DE6708303 Allmendwald und Bettelwald bei Ormesheim 92 0 E 7 10 N 49 12 DE6708304 Scheidterberg 0,01 0 E 7 4 N 49 15 DE6708305 Woogbachtal 0,01 0 E 7 6 N 49 14 DE6708306 Steinkopf 0,01 0 E 7 6 N 49 15 DE6709301 Badstube Mimbach 11 0 E 7 17 N 49 13 DE6709302 Bliesaue zwischen Blieskastel und Bliesdalheim * 199 0 E 7 15 N 49 13 DE6709303 MuschelkalkhÃ ¤nge nordwestlich Wecklingen 14 0 E 7 13 N 49 12 DE6709304 SchlangenhÃ ¶hle 0,01 0 E 7 19 N 49 16 DE6709305 HollerlÃ ¶cher 0,01 0 E 7 15 N 49 17 DE6709306 Lambertsberg 0,01 0 E 7 11 N 49 16 DE6709307 LÃ ¶ffelsberg 0,01 0 E 7 13 N 49 16 DE6709308 KrÃ ¶tenbruch 0,01 0 E 7 12 N 49 17 DE6715301 Modenbachniederung * 2 081 0 E 8 17 N 49 18 DE6715302 Bellheimer Wald mit Queichtal * 4 696 0 E 8 17 N 49 12 DE6716301 Rheinniederung Speyer  Germersheim * 812 0 E 8 23 N 49 15 DE6716302 LuÃ hardt * 1 171 0 E 8 29 N 49 12 DE6717301 Kapellenbruch 159 0 E 8 39 N 49 15 DE6718301 Kraichgau bei Ã stringen * 1 125 0 E 8 41 N 49 13 DE6718302 Kraichgau sÃ ¼dlich Sinsheim * 874 0 E 8 47 N 49 11 DE6720301 Junkerhalde 18 0 E 9 9 N 49 16 DE6721301 WÃ ¤lder um Oedheim * 890 0 E 9 20 N 49 16 DE6722301 WÃ ¤lder zwischen Ã hringen und Neckarsulm 327 0 E 9 19 N 49 12 DE6722302 HarthÃ ¤user Wald 169 0 E 9 23 N 49 17 DE6722303 Vogelhalde * 548 0 E 9 30 N 49 16 DE6723301 WÃ ¤lder im Kupfertal * 745 0 E 9 35 N 49 15 DE6724301 Etzlinsweiler Klinge * 22 0 E 9 44 N 49 15 DE6725301 Jagst bei Crailsheim * 581 0 E 10 0 N 49 11 DE6726301 Breitloh 22 0 E 10 2 N 49 15 DE6728301 Brunst-Schwaigau 362 0 E 10 22 N 49 16 DE6734301 BinnendÃ ¼nen bei Neumarkt/Opf. * 581 0 E 11 28 N 49 13 DE6735301 Talmoore an der Schwarzen Laaber * 203 0 E 11 36 N 49 16 DE6736301 SchloÃ berg, WolfgangshÃ ¶hle und Hohllochberggruppe bei Velburg * 160 0 E 11 40 N 49 14 DE6736302 TruppenÃ ¼bungsplatz Hohenfels * 14 902 0 E 11 48 N 49 15 DE6739301 RegentalhÃ ¤nge bei Hirschling * 351 0 E 12 10 N 49 12 DE6740301 NeubÃ ¤uer Weiher * 34 0 E 12 25 N 49 14 DE6740302 Waldweihergebiet im Postloher Forst * 416 0 E 12 21 N 49 16 DE6741301 Regentalaue und Chambtal mit RÃ ¶telseeweihergebiet * 1 992 0 E 12 36 N 49 13 DE6743301 Hoher Bogen * 498 0 E 12 54 N 49 14 DE6806301 MÃ ¼hlenberg, Lauterbach 20 0 E 6 45 N 49 11 DE6806302 Dorf im Warndt, Ziegelei 2 0 E 6 48 N 49 11 DE6808301 Birzberg, Honigsack/Kappelberghang bei Fechingen 183 0 E 7 4 N 49 11 DE6808302 Gebberg bei Fechingen 53 0 E 7 4 N 49 11 DE6808303 MuschelkalkhÃ ¤nge bei Bebelsheim u. Wittersheim 142 0 E 7 9 N 49 10 DE6808304 Umgebung GrÃ ¤finthal 53 0 E 7 6 N 49 9 DE6808305 nÃ ¶rdlich Rilchingen-Hanweiler 13 0 E 7 2 N 49 8 DE6809301 Bickenalbtal 207 0 E 7 19 N 49 10 DE6809302 Muschelkalkgebiet bei Gersheim und Blieskastel 1 611 0 E 7 11 N 49 10 DE6809303 zw. Bliesdahlheim und Herbitzheim 113 0 E 7 14 N 49 9 DE6809304 Umgebung BÃ ¶ckweiler (westl.) 52 0 E 7 17 N 49 11 DE6809305 Baumbusch bei Medelsheim * 400 0 E 7 14 N 49 8 DE6809306 Hersch-Bach, sÃ ¼dlich Medelsheim 12 0 E 7 16 N 49 7 DE6809307 NSG Himsklamm 51 0 E 7 13 N 49 7 DE6809308 BrÃ ¼cker Berg bei Niedergailbach 102 0 E 7 12 N 49 7 DE6809309 NSG SchloÃ hÃ ¼bel bei Utweiler 6 0 E 7 17 N 49 7 DE6811302 Gersbachtal * 333 0 E 7 35 N 49 9 DE6812301 BiosphÃ ¤renreservat PfÃ ¤lzerwald * 21 099 0 E 7 40 N 49 7 DE6813301 Stillgeleg. Eisenerzstollen Petronell u. Umgeb. b. Bad Bergzabern 84 0 E 7 57 N 49 6 DE6814301 StandortÃ ¼bungsplatz Landau 217 0 E 8 7 N 49 10 DE6816301 HÃ ¶rdter Rheinaue * 1 803 0 E 8 21 N 49 9 DE6816302 Rheinniederung von Neureut bis Philippsburg * 4 342 0 E 8 22 N 49 8 DE6817301 Bruchsaler Kraichgau 43 0 E 8 37 N 49 7 DE6818301 Kraichtal * 659 0 E 8 49 N 49 7 DE6819301 Heuchelberg * 1 201 0 E 8 57 N 49 7 DE6820301 Leintal bei Heilbronn * 41 0 E 9 9 N 49 8 DE6820302 Buchtalwald * 273 0 E 9 1 N 49 9 DE6821301 LÃ ¶wensteiner Berge * 1 749 0 E 9 15 N 49 7 DE6823301 Waldenburger Berge * 48 0 E 9 35 N 49 9 DE6824301 Kupfermoor 4 0 E 9 41 N 49 9 DE6825301 BÃ ¼hlertal * 283 0 E 9 51 N 49 7 DE6826301 Crailsheimer Hart 72 0 E 10 6 N 49 7 DE6826302 Reusenberg 181 0 E 10 0 N 49 9 DE6830301 Feuchtgebiete im sÃ ¼dlichen MittelfrÃ ¤nkischen Becken * 248 0 E 10 44 N 49 10 DE6833301 Trauf der sÃ ¼dlichen Frankenalb * 3 813 0 E 10 48 N 49 0 DE6833302 Mausohrwochenstuben in der mittleren Frankenalb 0,01 0 E 11 32 N 49 37 DE6834301 Trauf der mittleren Frankenalb im Sulztal * 1 189 0 E 11 24 N 49 7 DE6837302 HÃ ¶hle sÃ ¼dwestlich von Markstetten 0,01 0 E 11 51 N 49 10 DE6838301 TrockenhÃ ¤nge bei KallmÃ ¼nz * 240 0 E 11 57 N 49 10 DE6840301 Naturschutzgebiet RegentalhÃ ¤nge zwischen Kirchenrohrbach und Zen * 22 0 E 12 24 N 49 11 DE6842301 Pfahl * 98 0 E 12 51 N 49 5 DE6843301 Winterquartiere der Mopsfledermaus im OberpfÃ ¤lzer Wald 0,01 0 E 12 59 N 49 9 DE6843302 Birkenbruchwald Oed und ErlenwÃ ¤lder bei Arnbruck und HÃ ¶tzelsried * 59 0 E 12 55 N 48 59 DE6844301 Arracher Moor * 19 0 E 13 0 N 49 11 DE6844302 GroÃ er und Kleiner Arber * 1 819 0 E 13 8 N 49 5 DE6913301 Wieslautertal * 110 0 E 7 51 N 49 3 DE6914301 BienwaldschwemmfÃ ¤cher * 11 198 0 E 8 7 N 49 1 DE6915301 Rheinniederung Neuburg-WÃ ¶rth * 1 063 0 E 8 17 N 49 1 DE6916301 Alb in Karlsruhe 41 0 E 8 21 N 49 0 DE6916302 Alter Flugplatz Karlsruhe * 47 0 E 8 22 N 49 11 DE6916303 Hardtwald nÃ ¶rdl. von Karlsruhe 3 140 0 E 8 26 N 49 3 DE6917301 Kraichgaurand bei Bruchsal * 560 0 E 8 34 N 49 5 DE6917302 Saalbach-Walzbachtal * 1 342 0 E 8 37 N 48 59 DE6917303 Kinzig-Murg-Rinne bei Karlsruhe * 1 021 0 E 8 30 N 49 3 DE6919301 NÃ ¶rdlicher Stromberg * 2 882 0 E 8 56 N 49 2 DE6920301 Zaber 72 0 E 9 3 N 49 4 DE6921301 Durstlache 326 0 E 9 14 N 49 5 DE6923301 Untere Rot 62 0 E 9 39 N 49 11 DE6924301 Kocher bei SchwÃ ¤bisch Hall * 232 0 E 9 44 N 49 4 DE6925301 Limpurger Berge 46 0 E 9 50 N 49 11 DE6925302 Obersontheim 2 0 E 9 53 N 49 3 DE6926301 Ohrbachtal 5 0 E 10 2 N 49 0 DE6927301 Rotachtal * 355 0 E 10 14 N 49 2 DE6929301 Hesselberg * 71 0 E 11 7 N 49 3 DE6932301 Erlenbach bei Syburg * 54 0 E 11 7 N 49 3 DE6932302 Fledermauswinterquartiere in der sÃ ¼dlichen Frankenalb 6 0 E 11 5 N 48 59 DE6934301 LeitenwÃ ¤lder westlich von Beilngries * 75 0 E 11 27 N 49 3 DE6937301 Flanken des Naabdurchbruchtals zwischen KallmÃ ¼nz und Mariaort * 1 408 0 E 11 56 N 49 4 DE6938301 TrockenhÃ ¤nge bei Regensburg * 347 0 E 11 55 N 48 55 DE6939301 TrockenhÃ ¤nge am Donaurandbruch * 440 0 E 12 16 N 49 1 DE6939302 BachtÃ ¤ler im Falkensteiner Vorwald * 1 371 0 E 12 19 N 49 2 DE6941301 Weiher bei Wiesenfelden * 47 0 E 12 32 N 49 2 DE6941302 Brandmoos und Hauerin * 90 0 E 12 34 N 49 1 DE6944301 Silberberg * 309 0 E 13 7 N 49 3 DE6944302 Moore westlich Zwiesel * 170 0 E 13 8 N 49 1 DE6946301 Nationalpark Bayerischer Wald * 24 199 0 E 13 23 N 48 59 DE7015301 Rheinniederung von Iffezheim bis Karlsruhe * 5 109 0 E 8 15 N 48 55 DE7016301 Ettlinger Hardtwald 48 0 E 8 21 N 48 57 DE7017301 Pfinzgau * 1 043 0 E 8 30 N 48 58 DE7018301 SÃ ¼dlicher Stromberg * 459 0 E 8 50 N 48 59 DE7020301 Leudelsbachtal und Hurst * 299 0 E 9 4 N 48 55 DE7020302 Unterer See 63 0 E 9 0 N 48 58 DE7021301 Neckar zwischen Freiberg und Heilbronn * 210 0 E 9 10 N 48 59 DE7021302 Favoritepark * 70 0 E 9 11 N 48 54 DE7022301 Buchenbachtal 121 0 E 9 21 N 48 55 DE7023301 HÃ ¶rschbachschlucht * 50 0 E 9 33 N 48 57 DE7023302 Harbacher Quellsumpf * 1 0 E 9 33 N 48 59 DE7024301 Klingen bei Sulzbach und Laufen 266 0 E 9 46 N 48 57 DE7024302 BlÃ ¤ulinge bei Birkenlohe 10 0 E 9 47 N 48 54 DE7026301 Jagst bei Ellwangen 86 0 E 10 8 N 48 56 DE7027301 Muckental * 33 0 E 10 11 N 48 59 DE7028301 Mausohrkolonien in und am Rand der SchwÃ ¤bischen Alb 0,01 0 E 10 29 N 48 59 DE7029301 WÃ ¶rnitz in Schwaben * 1 647 0 E 10 36 N 48 54 DE7029302 Naturschutzgebiet Auwald bei Westheim * 50 0 E 10 38 N 48 59 DE7032301 Laubenbuch 20 0 E 11 3 N 48 58 DE7034301 TrockenhÃ ¤nge im mittleren AltmÃ ¼hltal * 317 0 E 11 20 N 48 55 DE7036301 TrockenhÃ ¤nge und Leiten im unteren AltmÃ ¼hltal * 2 171 0 E 11 38 N 48 58 DE7036302 Hienheimer Wald mit Ludwigshain und Hangkante AltmÃ ¼hltal * 483 0 E 11 48 N 48 54 DE7037301 Grundlose Grube 134 0 E 11 53 N 48 56 DE7040301 Donau-AltwÃ ¤sser bei Donaustauf, WÃ ¶rth und Gollau * 782 0 E 12 23 N 48 58 DE7040302 WÃ ¤lder im Donautal * 1 227 0 E 12 22 N 48 55 DE7043301 Bergwiesen und -weiden im Vorderen Bayerischen Wald * 19 0 E 12 56 N 48 54 DE7044301 Deggendorfer Vorwald * 786 0 E 13 1 N 48 54 DE7045301 Oberlauf des Regen und NebenbÃ ¤che * 1 842 0 E 13 12 N 48 56 DE7115301 Niederwald bei Sandweier 171 0 E 8 11 N 48 49 DE7115302 Tiefwiesengrund 1 0 E 8 12 N 48 48 DE7116301 Albtal und SeitentÃ ¤ler * 1 101 0 E 8 27 N 48 54 DE7116302 Bergwald Malsch * 467 0 E 8 21 N 48 52 DE7117301 Oberes Pfinztal * 325 0 E 8 29 N 48 51 DE7117302 Angelstein 1 0 E 8 36 N 48 50 DE7118301 WÃ ¼rm-Nagold-Pforte * 1 364 0 E 8 45 N 48 52 DE7119301 Enz und SeitentÃ ¤ler * 2 425 0 E 8 45 N 48 57 DE7119302 Friolzheimer HeckengÃ ¤u 255 0 E 8 50 N 48 49 DE7120301 Greutterwald * 148 0 E 9 8 N 48 49 DE7120302 Tuffstein-Kalkbank * 0,03 0 E 9 1 N 48 48 DE7121301 Rosensteinpark * 61 0 E 9 11 N 48 48 DE7121302 Oeffinger Scillawald 12 0 E 9 14 N 48 50 DE7121303 Remstal * 367 0 E 9 18 N 48 51 DE7123301 Seelachen 45 0 E 9 32 N 48 48 DE7123302 BÃ ¤renbach 14 0 E 9 36 N 48 48 DE7123303 Welzheimer Wald * 144 0 E 9 35 N 48 53 DE7124301 Leintal bei SchwÃ ¤bisch GmÃ ¼nd 293 0 E 9 42 N 48 51 DE7126301 Ostalbtrauf bei Aalen 872 0 E 10 9 N 48 49 DE7126302 Mittelbachtal 92 0 E 10 7 N 48 53 DE7128301 Riesrand * 265 0 E 10 26 N 48 49 DE7130301 Wemdinger Ried 120 0 E 10 40 N 48 52 DE7130302 Heroldinger Burgberg * 367 0 E 10 41 N 48 48 DE7132301 BuchenwÃ ¤lder auf der AlbhochflÃ ¤che 563 0 E 11 8 N 48 52 DE7134301 StandortÃ ¼bungsplatz Ingolstadt-Hepberg 225 0 E 11 26 N 48 49 DE7136301 Naturschutzgebiete Weltenburger Enge und Hirschberg und AltmÃ ¼hlleiten * 934 0 E 11 49 N 48 54 DE7136302 Naturschutzgebiet Sandharlander Heide * 11 0 E 11 48 N 48 50 DE7136303 Mausohrkolonien in der sÃ ¼dlichen Frankenalb 0,01 0 E 11 49 N 48 53 DE7136304 Donauauen zwischen Ingolstadt und Weltenburg * 2 715 0 E 11 45 N 48 50 DE7136305 Trockenrasen nÃ ¶rdlich PfÃ ¶rring 4 0 E 11 42 N 48 50 DE7137301 Sippenauer Moor * 16 0 E 11 57 N 48 52 DE7142301 Donauauen zwischen Straubing und Vilshofen * 4 548 0 E 13 1 N 48 45 DE7144301 Todtenau und GfÃ ¶hretwiesen bei Zell * 150 0 E 13 8 N 48 53 DE7145301 Talsystem der Ilz * 2 333 0 E 13 26 N 48 43 DE7145302 Brotjacklriegel * 99 0 E 13 13 N 48 48 DE7148301 Bischofsreuter Waldhufen * 959 0 E 13 45 N 48 50 DE7148302 Moore bei Finsterau und Philippsreuth * 85 0 E 13 41 N 48 52 DE7213301 Rheinknie Alter Kopfgrund * 226 0 E 7 58 N 48 45 DE7214301 Bruch bei BÃ ¼hl 946 0 E 8 5 N 48 41 DE7214302 Stollhofener Platte 210 0 E 8 4 N 48 45 DE7215301 WÃ ¤lder und Wiesen bei Baden-Baden * 604 0 E 8 11 N 48 46 DE7216301 SeitentÃ ¤ler der Murg * 529 0 E 8 22 N 48 41 DE7217301 Eyach im Nordschwarzwald * 279 0 E 8 29 N 48 46 DE7218302 Calwer HeckengÃ ¤u * 1 567 0 E 8 52 N 48 43 DE7218303 Calwer Schwarzwaldrand * 192 0 E 8 38 N 48 43 DE7220301 Glemswald 358 0 E 9 1 N 48 42 DE7220302 Rotwildpark * 959 0 E 9 5 N 48 45 DE7221301 Filder und Wernauer Baggerseen * 387 0 E 9 10 N 48 42 DE7221302 Kappelberg * 2 0 E 9 17 N 48 47 DE7222301 Schurwald * 1 699 0 E 9 26 N 48 46 DE7223301 Eichert 88 0 E 9 38 N 48 41 DE7224301 Stuifen 9 0 E 9 48 N 48 44 DE7224302 Hohenstaufen 33 0 E 9 42 N 48 44 DE7224303 Katzenlauh 82 0 E 9 46 N 48 41 DE7225301 Albtrauf Heubach * 598 0 E 9 57 N 48 46 DE7225302 Kaltes Feld und Heldenberg * 870 0 E 9 51 N 48 43 DE7225303 Albuchwiesen * 13 0 E 9 57 N 48 43 DE7226301 Heiden und WÃ ¤lder nÃ ¶rdl. Heidenheim 1 457 0 E 10 7 N 48 43 DE7228301 Ostalb * 1 241 0 E 10 20 N 48 44 DE7229301 Abbaustelle bei Oberringingen, Teich bei Sternbach, PrÃ ¤latenweiher 7 0 E 10 30 N 48 44 DE7232301 Donau mit Jura-HÃ ¤ngen zwischen Leitheim und Neuburg * 3 207 0 E 11 1 N 48 43 DE7232302 Kreidegrube HÃ ¼tting 10 0 E 11 6 N 48 46 DE7233301 Donauauen zwischen Neuburg und GrÃ ¼nau * 493 0 E 11 17 N 48 44 DE7233302 Kreidegrube Galgenberg 1 0 E 11 10 N 48 45 DE7233303 Donaumoos-Ach und Schornreuter Kanal 68 0 E 11 17 N 48 41 DE7234301 Zucheringer WÃ ¶rth * 66 0 E 11 24 N 48 43 DE7236301 Naturschutzgebiet BinnendÃ ¼nen bei Siegenburg und Offenstetten 25 0 E 11 49 N 48 45 DE7236302 Naturwaldreservat Damm 71 0 E 11 47 N 48 44 DE7236303 Forstmoos * 201 0 E 11 41 N 48 42 DE7236304 NATO-Ã bungsplatz Siegenburg 261 0 E 11 47 N 48 45 DE7243301 Untere Isar zwischen Landau und Plattling * 1 203 0 E 12 43 N 48 41 DE7243302 IsarmÃ ¼ndung * 1 796 0 E 12 56 N 48 47 DE7244301 Schuttholzer Moor * 108 0 E 13 9 N 48 44 DE7245301 BayerwaldbÃ ¤che um SchÃ ¶llnach und Eging am See * 332 0 E 13 15 N 48 44 DE7245302 NadelwÃ ¤lder der Schwanenkirchner TertiÃ ¤rbucht * 258 0 E 13 12 N 48 42 DE7248301 Bergwiesen und Magerrasen am Dreisessel * 45 0 E 13 48 N 48 45 DE7248302 Hochwald und Urwald am Dreisessel 274 0 E 13 48 N 48 46 DE7313301 Hanauer Land * 3 333 0 E 7 56 N 48 36 DE7315301 Schwarzenbach und Hundsbach im Schwarzwald * 205 0 E 8 12 N 48 38 DE7315302 Laufbachtal-Breitenbrunnen * 119 0 E 8 9 N 48 38 DE7316301 Kaltenbronn * 923 0 E 8 28 N 48 43 DE7317301 Kleinenztal und HochflÃ ¤chen * 738 0 E 8 35 N 48 40 DE7317302 KÃ ¶llbachtal und Schmalzmisse * 154 0 E 8 33 N 48 37 DE7319301 Ketterlenshalde * 50 0 E 8 57 N 48 38 DE7322301 Hohes Reisach 213 0 E 9 29 N 48 39 DE7322302 Vorhalde 160 0 E 9 23 N 48 36 DE7322303 Talwald bei Reudern 63 0 E 9 25 N 48 37 DE7323301 Limburg 174 0 E 9 32 N 48 36 DE7323302 TeufelskÃ ¼che mit Wasen bei Weilheim * 239 0 E 9 35 N 48 37 DE7323303 Wiestal mit Rauber * 136 0 E 9 30 N 48 38 DE7324301 Albtrauf zw. Geislingen und Aichelberg * 743 0 E 9 44 N 48 38 DE7326301 Heiden und WÃ ¤lder im Albbuch * 2 127 0 E 10 5 N 48 39 DE7327301 Saures Mahd Oggenhausen 47 0 E 10 14 N 48 39 DE7327302 Heiden im Unteren Brenztal * 184 0 E 10 16 N 48 36 DE7327303 Eselsburger Tal * 319 0 E 10 10 N 48 36 DE7328301 Nebel-, Kloster- und Brunnenbach 256 0 E 10 30 N 48 38 DE7328302 Steinbruch nÃ ¶rdlich Bergheim 1 0 E 10 27 N 48 39 DE7328303 Dattenhauser Ried 260 0 E 10 22 N 48 38 DE7328304 Egau 26 0 E 10 24 N 48 37 DE7328305 Wittislinger Ried 83 0 E 10 26 N 48 37 DE7329301 Donauauen Blindheim-DonaumÃ ¼nster * 784 0 E 10 39 N 48 38 DE7329302 Liezheimer und Bergheimer Forst * 1 603 0 E 10 30 N 48 40 DE7330301 Mertinger HÃ ¶lle und umgebende Feuchtgebiete 739 0 E 10 45 N 48 39 DE7330302 NiederterrassenwÃ ¤lder zwischen Fristingen und Lauterbach 216 0 E 10 43 N 48 38 DE7331301 Abbaustellen zwischen Rain und Gempfing 2 0 E 10 56 N 48 40 DE7332301 Illdorfer, Kundinger, Eschlinger Leiten * 77 0 E 11 0 N 48 40 DE7341301 Unteres Isartal zwischen Niederviehbach und Landau * 272 0 E 12 24 N 48 37 DE7344301 Unteres Vilstal * 338 0 E 13 2 N 48 36 DE7345301 Vilshofener Donau-Engtal * 99 0 E 13 10 N 48 39 DE7348301 Moore und Triften bei Sonnen und Wegscheid * 157 0 E 13 43 N 48 38 DE7414301 Binzigwald und Weisenbach 38 0 E 8 0 N 48 33 DE7415301 Wilder See  Hornisgrinde * 1 144 0 E 8 14 N 48 34 DE7415302 Schliffkopf * 1 733 0 E 8 13 N 48 30 DE7416301 Obere Murg mit SeitentÃ ¤lern * 1 266 0 E 8 21 N 48 34 DE7418301 Nagolder HeckengÃ ¤u * 763 0 E 8 38 N 48 34 DE7419301 Spitzberg, Pfaffenberg und Neckaraue * 736 0 E 8 59 N 48 29 DE7419302 Ammerbuch * 103 0 E 8 54 N 48 32 DE7420301 SchÃ ¶nbuch * 10 363 0 E 9 5 N 48 34 DE7421301 Metzinger Wald * 135 0 E 9 16 N 48 31 DE7421302 Bildhau 6 0 E 9 14 N 48 32 DE7421303 SchÃ ¶nrain 7 0 E 9 14 N 48 35 DE7421304 Autmutau 59 0 E 9 18 N 48 35 DE7421305 Steingrube 11 0 E 9 12 N 48 34 DE7422301 Teckberg und Lenninger Tal * 1 281 0 E 9 30 N 48 32 DE7422302 Jusi, Hohenneuffen und BaÃ geige * 479 0 E 9 21 N 48 32 DE7423301 Oberes Filstal * 1 294 0 E 9 36 N 48 33 DE7423302 Albtrauf Neidlingen * 730 0 E 9 33 N 48 34 DE7426301 Lonetal * 47 0 E 10 9 N 48 33 DE7427401 Naturschutzgebiet Gundelfinger Moos * 226 0 E 10 17 N 48 30 DE7428301 Donau-Auen zwischen Thalfingen und HÃ ¶chstÃ ¤dt * 5 200 0 E 10 23 N 48 31 DE7429301 GrÃ ¤ben im Donauried nÃ ¶rdlich Eppisburg 53 0 E 10 34 N 48 32 DE7430301 Fledermausquartiere im Landkreis Augsburg 0,01 0 E 10 48 N 48 30 DE7431301 Lechauen nÃ ¶rdlich Augsburg * 401 0 E 10 52 N 48 30 DE7433301 Kammmolch-Vorkommen im Hagenauer Forst 6 0 E 11 13 N 48 34 DE7438301 KlÃ ¶tzlmÃ ¼hlbach 52 0 E 12 4 N 48 31 DE7439301 Leiten der unteren Isar * 611 0 E 12 12 N 48 33 DE7440301 Vilstal zwischen Vilsbiburg und Marklkofen * 831 0 E 12 26 N 48 30 DE7442301 Niedermoore und QuellsÃ ¼mpfe im Isar-Inn-HÃ ¼gelland * 24 0 E 12 46 N 48 32 DE7445301 Laufenbachtal * 308 0 E 13 19 N 48 34 DE7446301 Donauleiten von Passau bis Jochenstein * 481 0 E 13 30 N 48 35 DE7446302 Ã stlicher Neuburger Wald und Innleiten bis Vornbach * 576 0 E 13 26 N 48 31 DE7512301 Rheinniederung bei Neuried und MeiÃ enheim 522 0 E 7 44 N 48 24 DE7513301 Hohberg 131 0 E 7 56 N 48 24 DE7513302 Untere Schutter * 2 007 0 E 7 51 N 48 26 DE7513303 Talebuckel 36 0 E 7 58 N 48 29 DE7514301 Wiesen bei Nordrach u. Oberhamersbach * 251 0 E 8 8 N 48 23 DE7515301 Bei Bad Peterstal-Griesbach und Oppenau * 253 0 E 8 14 N 48 27 DE7515302 Wolftal und SeitentÃ ¤ler * 672 0 E 8 13 N 48 24 DE7516302 FreudenstÃ ¤dter Schwarzwaldrand * 314 0 E 8 28 N 48 30 DE7517301 Horber NeckarhÃ ¤nge und SeitentÃ ¤ler * 686 0 E 8 36 N 48 25 DE7518302 Horber HeckengÃ ¤u * 411 0 E 8 37 N 48 29 DE7519301 Rammert * 1 767 0 E 8 59 N 48 25 DE7519302 Neckar bei Rottenburg * 374 0 E 8 52 N 48 23 DE7520301 Albtrauf MÃ ¶ssingen * 880 0 E 9 10 N 48 25 DE7520302 Steinlach 211 0 E 8 59 N 48 23 DE7521301 Albtrauf Pfullingen * 1 230 0 E 9 16 N 48 26 DE7521302 Listhof 122 0 E 9 10 N 48 28 DE7521303 Achalm 68 0 E 9 14 N 48 29 DE7522301 Erms * 3 424 0 E 9 22 N 48 29 DE7522302 MÃ ¼nsinger Wacholderheiden 123 0 E 9 30 N 48 25 DE7524301 Laichinger TiefenhÃ ¶hle 2 0 E 9 41 N 48 28 DE7525301 Eybtal bei Geislingen * 1 319 0 E 9 52 N 48 38 DE7525302 Blau und Kleine Lauter * 967 0 E 9 51 N 48 26 DE7527301 Donaumoos * 918 0 E 10 11 N 48 29 DE7527401 Leipheimer Moos * 184 0 E 10 12 N 48 28 DE7530301 LÃ ¼tzelburger Lehmgrube 6 0 E 10 47 N 48 27 DE7537301 Isarauen von UnterfÃ ¶hring bis Landshut * 5 232 0 E 11 54 N 48 25 DE7537302 Naturschutzgebiet ViehlaÃ moos * 212 0 E 11 53 N 48 24 DE7613301 Mittlerer Schwarzwald bei Lahr * 1 310 0 E 7 51 N 48 8 DE7616302 Alpirsbacher Wiesen * 151 0 E 8 22 N 48 22 DE7617301 Glatt * 1 0 E 8 36 N 48 23 DE7618301 Gebiete bei Haigerloch 184 0 E 8 49 N 48 20 DE7618302 HÃ ¤selteiche 28 0 E 8 42 N 48 18 DE7618303 Keltertal * 66 0 E 8 41 N 48 19 DE7619301 Magerwiesen um Bisingen * 346 0 E 8 55 N 48 20 DE7620301 Sonnenalb 201 0 E 9 7 N 48 20 DE7620302 NÃ ¤hberg 28 0 E 9 4 N 48 18 DE7620303 Belsener Streuobstwiesen und Hechinger Wald * 1 063 0 E 9 1 N 48 22 DE7620304 Killertal * 459 0 E 9 2 N 48 20 DE7623301 Hungerberg 14 0 E 9 36 N 48 20 DE7624301 Schmiech- und Tiefental * 1 828 0 E 9 44 N 48 23 DE7626301 Illertal * 107 0 E 9 59 N 48 21 DE7628301 Riedellandschaft-Talmoore * 332 0 E 10 24 N 48 23 DE7631301 Naturschutzgebiete am Lech sÃ ¼dlich Augsburg und StandortÃ ¼bungsplatz Lechfeld * 3 540 0 E 10 55 N 48 18 DE7634301 Naturschutzgebiet Weichser Moos * 55 0 E 11 25 N 48 22 DE7635301 Ampertal * 1 818 0 E 11 54 N 48 27 DE7635302 Giesenbacher Quellmoor * 8 0 E 11 37 N 48 23 DE7636302 Freisinger Moos * 247 0 E 11 41 N 48 22 DE7637301 Eittinger Weiher 23 0 E 11 52 N 48 22 DE7637302 Strogn, Hammerbach, Kollinger Bach * 310 0 E 11 59 N 48 21 DE7638301 Aufgelassene Sandgrube Ã ¶stlich Riding 3 0 E 12 0 N 48 22 DE7643301 Mausohrkolonien im Naturraum Unterbayerisches HÃ ¼gelland 0,01 0 E 12 50 N 48 18 DE7712301 TaubergieÃ en, Elz und Ettenbach * 4 491 0 E 7 41 N 48 14 DE7714301 Mittlerer Schwarzwald bei Haslach * 313 0 E 8 2 N 48 18 DE7715301 Mittlerer Schwarzwald bei Hornberg und Schramberg * 1 531 0 E 8 21 N 48 15 DE7717301 Neckar zwischen Sulz und Rottweil * 1 716 0 E 8 36 N 48 15 DE7718301 Kleiner Heuberg 136 0 E 8 49 N 48 16 DE7718302 Gnagen 17 0 E 8 48 N 48 17 DE7718303 Schwarzenbach bei SchÃ ¶mberg * 117 0 E 8 42 N 48 12 DE7718304 Streuobst bei Dotternhausen 90 0 E 8 47 N 48 14 DE7719301 Albtrauf Ã ¶stl. Balingen * 614 0 E 9 0 N 48 18 DE7719302 Stettberg 22 0 E 8 50 N 48 17 DE7719303 Unter den Hangen 17 0 E 8 51 N 48 17 DE7719304 Eyach bei Balingen 31 0 E 8 53 N 48 13 DE7720301 Gebiete bei Albstadt 54 0 E 9 2 N 48 14 DE7722301 Zwiefaltener Alb * 394 0 E 9 26 N 48 15 DE7723301 GroÃ e Lauter * 2 168 0 E 9 30 N 48 19 DE7724301 Donautal zwischen Ulm und Munderkingen * 285 0 E 9 55 N 48 19 DE7726301 Untere Illerauen * 669 0 E 10 1 N 48 19 DE7726302 Naturschutzgebiet WasenlÃ ¶cher bei Illerberg 67 0 E 10 5 N 48 17 DE7727301 Alte GÃ ¼nz bei Tafertshofen * 20 0 E 10 16 N 48 12 DE7728301 Mausohrkolonien im Ost- und UnterallgÃ ¤u 0,01 0 E 10 23 N 48 17 DE7728302 Buchenwald Ã ¶stlich Krumbach 175 0 E 10 23 N 48 16 DE7728303 MindelhÃ ¤nge zwischen Winzer und Mindelzell * 87 0 E 10 27 N 48 14 DE7732301 Naturschutzgebiet Haspelmoor * 367 0 E 11 19 N 48 12 DE7734301 GrÃ ¤ben und Niedermoorreste im Dachauer Moos * 304 0 E 11 29 N 48 16 DE7734302 Allacher Forst und Angerlohe 220 0 E 11 28 N 48 12 DE7735301 Garchinger Heide und Echinger Lohe 88 0 E 11 39 N 48 17 DE7735302 Mallertshofer Holz mit Heiden 584 0 E 11 37 N 48 16 DE7735303 WÃ ¤lder und Heiden im MÃ ¼nchner Norden * 382 0 E 11 34 N 48 13 DE7735304 StandortÃ ¼bungsplatz MÃ ¼nchen (FrÃ ¶ttmaninger Heide) 580 0 E 11 36 N 48 13 DE7741301 GrÃ ¼nbach * 134 0 E 12 32 N 48 12 DE7741302 Naturschutzgebiet Bucher Moor * 13 0 E 12 37 N 48 12 DE7742301 Naturschutzgebiet Innleite bei Marktl mit Dachlwand * 205 0 E 12 48 N 48 16 DE7743301 Innleite von Buch bis Simbach * 115 0 E 12 58 N 48 15 DE7744301 Salzach und Unterer Inn * 5 488 0 E 13 24 N 48 23 DE7812301 Kaiserstuhl * 229 0 E 7 40 N 48 5 DE7812302 Glotter und MÃ ¼hlbach * 949 0 E 7 50 N 48 2 DE7814301 Rohrhardsberg * 3 737 0 E 8 7 N 48 7 DE7816301 Stockwald * 83 0 E 8 21 N 48 6 DE7816302 Rohrmoos 21 0 E 8 25 N 48 7 DE7817301 Linsenbergweiher 31 0 E 8 39 N 48 10 DE7817302 Eschachtal und SeitentÃ ¤ler 541 0 E 8 30 N 48 11 DE7818301 GroÃ er Heuberg Tuttlingen * 1 534 0 E 8 47 N 48 6 DE7818302 Wiesen bei SchÃ ¶rzingen * 205 0 E 8 43 N 48 10 DE7818303 Katzensteig 27 0 E 8 43 N 48 8 DE7819301 GroÃ er Heuberg Balingen * 1 391 0 E 8 50 N 48 10 DE7820301 Schmeie * 385 0 E 9 8 N 48 7 DE7821301 Lauchert * 776 0 E 9 12 N 48 10 DE7822301 Soppenbachtal * 268 0 E 9 23 N 48 6 DE7822302 Donau zwischen Munderkingen und Scheer * 1 470 0 E 9 29 N 48 9 DE7822303 GroÃ er Buchwald und Tautschbuch * 1 473 0 E 9 26 N 48 11 DE7823301 Amphibien bei Uttenweiler 42 0 E 9 37 N 48 9 DE7825301 Osterried * 179 0 E 9 51 N 48 11 DE7825302 Rot bei Gutenzell * 105 0 E 9 59 N 48 7 DE7829301 Angelberger Forst * 640 0 E 10 35 N 48 6 DE7831301 Westerholz 40 0 E 10 53 N 48 8 DE7833301 Kessellandschaft und BuchenwÃ ¤lder westlich Gilching und um WeÃ ling * 1 034 0 E 11 13 N 48 7 DE7834301 Nymphenburger Park mit Allee und KapuzinerhÃ ¶lzl * 176 0 E 11 29 N 48 9 DE7838301 KesselsÃ ¼mpfe bei Hohenlinden 3 0 E 12 2 N 48 8 DE7839301 Irlhamer Moos * 41 0 E 12 18 N 48 5 DE7841301 Wochenstuben der Wimperfledermaus im Chiemgau 0,01 0 E 12 35 N 48 8 DE7911301 RheinauenwÃ ¤lder nÃ ¶rdlich Breisach * 651 0 E 7 34 N 48 4 DE7911302 Hochstetter Feld 7 0 E 7 36 N 48 11 DE7912301 Breisgau * 2 906 0 E 7 45 N 48 0 DE7913301 Umgebung des Flaunsers * 64 0 E 7 55 N 48 2 DE7914301 Kandelwald * 361 0 E 8 0 N 48 4 DE7915301 Wiesen bei Furtwangen * 270 0 E 8 13 N 48 4 DE7916301 TannhÃ ¶rnle 21 0 E 8 25 N 48 2 DE7916302 Plattenmoos * 53 0 E 8 24 N 48 0 DE7917301 Schwenninger Moos * 154 0 E 8 31 N 48 2 DE7917302 MÃ ¼hlhauser Halde 48 0 E 8 35 N 48 2 DE7918301 Hohenkarpfen 249 0 E 8 43 N 48 2 DE7918302 DÃ ¼rbheimer Moos 18 0 E 8 46 N 48 3 DE7919301 Irndorfer Hardt und MÃ ¤hder bei BÃ ¤renthal * 1 301 0 E 8 56 N 48 4 DE7919302 Lipbach- und Ursental * 194 0 E 8 52 N 48 3 DE7920301 Donau zwischen Sigmaringen und Tuttlingen * 4 896 0 E 8 54 N 48 3 DE7920302 Besenmoos und Mausohr bei Messkirch 9 0 E 9 8 N 48 11 DE7921301 Weiher sÃ ¼dlich Sigmaringen 16 0 E 9 12 N 48 2 DE7922301 MÃ ¼hlbachtal 12 0 E 9 20 N 48 5 DE7922302 Enzkofer Ried 104 0 E 9 21 N 48 2 DE7923302 Federsee und Blinder See bei Kanzach * 2 784 0 E 9 38 N 48 4 DE7924301 Umlachtal und Riede sÃ ¼dlich Biberach * 639 0 E 9 46 N 48 11 DE7924302 RiÃ haldenwÃ ¤lder bei Biberach * 96 0 E 9 50 N 48 3 DE7924303 Lurche bei Muttensweiler 11 0 E 9 42 N 48 2 DE7925301 Bellamonter Rottum * 63 0 E 9 55 N 48 2 DE7926301 Heimertinger Illerleite 8 0 E 10 9 N 48 3 DE7929301 Bechstein-Fledermausvorkommen um Bad WÃ ¶rishofen 137 0 E 10 34 N 48 0 DE7930301 Wiedergeltinger WÃ ¤ldchen 26 0 E 10 41 N 48 1 DE7932301 Ampermoos und Herrschinger Moos * 659 0 E 11 8 N 48 6 DE7933301 Schluifelder Moos und Bulachmoos * 74 0 E 11 12 N 48 4 DE7934301 Leutstettener Moor, WÃ ¼rmdurchbruchstal, BuchenwÃ ¤lder der EndmorÃ ¤ne * 543 0 E 11 22 N 48 1 DE7934302 Eichelgarten im Forstenrieder Park * 18 0 E 11 26 N 48 2 DE7938301 Attel * 290 0 E 12 7 N 48 1 DE7939301 Innauen und LeitenwÃ ¤lder * 3 478 0 E 12 9 N 47 58 DE7939302 Naturschutzgebiet Hochmoor am Kesselsee * 78 0 E 12 10 N 48 4 DE7942301 Heigermoos * 3 0 E 12 40 N 48 2 DE8012302 SchÃ ¶nberg * 688 0 E 7 47 N 47 57 DE8013301 Schauinsland * 889 0 E 7 53 N 47 54 DE8014301 Titisee und HÃ ¶llental * 846 0 E 8 2 N 47 55 DE8014302 Unterkrummen * 12 0 E 8 8 N 47 49 DE8016301 HÃ ¼finger Wald 123 0 E 8 27 N 47 54 DE8016302 BrÃ ¤unlinger Halbtrockenrasen 22 0 E 8 28 N 47 56 DE8016303 Weiherbachtal 64 0 E 8 25 N 47 58 DE8016304 Kirnbergsee * 77 0 E 8 22 N 47 55 DE8016305 Zindelstein 22 0 E 8 23 N 47 58 DE8017301 Tiefenbachtal 44 0 E 8 39 N 47 59 DE8017302 UnterhÃ ¶lzer Wald * 950 0 E 8 35 N 47 56 DE8018301 Oberes Donautal westl. Tuttlingen * 140 0 E 8 40 N 47 55 DE8018302 MÃ ¶hringer Berg 795 0 E 8 43 N 47 57 DE8019301 Heudorfer Ried * 224 0 E 8 56 N 47 54 DE8019302 Habsnest * 93 0 E 8 53 N 47 52 DE8020301 Ablach * 182 0 E 9 5 N 47 54 DE8021301 Taubenried * 199 0 E 9 18 N 47 55 DE8023301 Feuchtgebiete um Altshausen * 1 083 0 E 9 33 N 47 58 DE8024301 MauchenmÃ ¼hle * 12 0 E 9 49 N 47 57 DE8024302 Feuchtgebiete um Bad Schussenried * 369 0 E 9 37 N 48 0 DE8024303 Brunnenholzried * 73 0 E 9 42 N 47 56 DE8025401 Wurzacher Ried * 1 788 0 E 9 53 N 47 55 DE8026301 Orchideenstandort im Illertal 1 0 E 10 6 N 47 58 DE8027301 Benninger Ried * 99 0 E 10 12 N 47 58 DE8027302 Westliche GÃ ¼nz * 139 0 E 10 17 N 47 58 DE8028301 Katzbrui * 44 0 E 10 27 N 47 58 DE8031301 StandortÃ ¼bungsplatz Landsberg * 283 0 E 10 51 N 47 59 DE8032301 Naturschutzgebiet VogelfreistÃ ¤tte Ammersee-SÃ ¼dufer * 615 0 E 11 7 N 47 56 DE8032302 Naturschutzgebiet Seeholz und Seewiese * 92 0 E 11 5 N 47 59 DE8033301 Hirschberg bei PÃ ¤hl und PÃ ¤hler Schlucht * 150 0 E 11 11 N 47 53 DE8034301 Oberes Isartal * 4 484 0 E 11 26 N 47 56 DE8034302 Starnberger See Ostufer * 15 0 E 11 19 N 47 55 DE8036301 Kastensee mit angrenzenden Kesselmooren * 30 0 E 11 49 N 47 59 DE8037301 Mausohrkolonien im sÃ ¼dlichen Landkreis Rosenheim 0,01 0 E 11 53 N 47 55 DE8037302 Kupferbachtal und Glonnquellen * 85 0 E 11 51 N 47 57 DE8037303 Benediktenfilz * 56 0 E 11 58 N 47 54 DE8038301 Rotter Forst und Rott * 829 0 E 12 6 N 47 58 DE8038302 Thanner Filze * 33 0 E 12 1 N 47 54 DE8039301 Murn und Murner Filz * 471 0 E 12 14 N 47 59 DE8039302 Moore und Seen nordÃ ¶stlich Rosenheim * 558 0 E 12 14 N 47 55 DE8040301 EggstÃ ¤tt-Hemhofer Seenplatte * 1 023 0 E 12 21 N 47 54 DE8040302 Weitmoos - Brunnensee-Burghamer Filz * 113 0 E 12 27 N 47 56 DE8041301 Winterquartier der Mopsfledermaus in Burg Stein 39 0 E 12 32 N 47 59 DE8041302 Alz vom Chiemsee bis Altenmarkt * 324 0 E 12 29 N 47 56 DE8042301 Uferbereiche des Waginger Sees und Teil der GÃ ¶tzinger Achen * 101 0 E 12 49 N 47 55 DE8111301 MarkgrÃ ¤fler Rheinebene * 611 0 E 7 34 N 47 51 DE8112301 MÃ ¼nstertal-Schwarzwald 11 0 E 7 45 N 47 51 DE8112302 MarkgrÃ ¤fler HÃ ¼gelland * 1 229 0 E 7 41 N 47 48 DE8112303 Schmidhofen 5 0 E 7 40 N 47 53 DE8113301 Utzenfluh * 80 0 E 7 55 N 47 48 DE8113302 Belchen * 1 610 0 E 7 51 N 47 49 DE8113303 Weidfelder bei Wieden * 204 0 E 7 54 N 47 50 DE8114301 Feldberg * 4 205 0 E 8 0 N 47 51 DE8116301 Wutach * 8 087 0 E 8 24 N 47 46 DE8116302 Ochsenberg 130 0 E 8 19 N 47 52 DE8117301 Blumberger Pforte * 548 0 E 8 31 N 47 50 DE8118301 Hegau * 1 469 0 E 8 47 N 47 50 DE8118302 Hegaualb * 727 0 E 8 48 N 47 55 DE8120301 Billafinger Magerwiesen 34 0 E 9 9 N 47 49 DE8120302 Am Ã berlinger See * 620 0 E 9 2 N 47 48 DE8121301 Aachtobel * 97 0 E 9 13 N 47 49 DE8121302 Ruhestetter Ried * 202 0 E 9 9 N 47 53 DE8121303 Egelseeried 6 0 E 9 16 N 47 53 DE8122301 Deggenhauser Tal * 715 0 E 9 23 N 47 48 DE8122302 Pfrunger Ried und Seen bei Illmensee * 1 644 0 E 9 23 N 47 53 DE8124301 Altweiher * 19 0 E 9 41 N 47 48 DE8124303 Altdorfer Wald * 877 0 E 9 42 N 47 50 DE8125301 Herrgottsried * 71 0 E 9 55 N 47 52 DE8125302 Rohrsee 102 0 E 9 50 N 47 52 DE8126301 Laubener Brunnen * 89 0 E 10 2 N 47 52 DE8126302 Aach bei Leutkirch * 6 0 E 10 2 N 47 49 DE8127301 Illerdurchbruch zwischen Reicholzried und Lautrach * 968 0 E 10 10 N 47 50 DE8128301 GÃ ¼nzhangwÃ ¤lder Markt Rettenbach - ObergÃ ¼nzburg * 448 0 E 10 24 N 47 52 DE8128302 Gillenmoos * 85 0 E 10 29 N 47 49 DE8130301 Gennachhauser Moor * 234 0 E 10 41 N 47 50 DE8131301 Moorkette von Peiting bis Wessobrunn * 943 0 E 10 58 N 47 48 DE8132301 Moore und WÃ ¤lder zwischen PeiÃ enberg und Ammersee * 2 272 0 E 11 0 N 47 54 DE8132302 Ettinger Bach * 55 0 E 11 9 N 47 47 DE8133301 Naturschutzgebiet Osterseen * 1 086 0 E 11 19 N 47 48 DE8133302 Eberfinger Drumlinfeld mit Magnetsrieder Hardt und Bernrieder Filz * 1 114 0 E 11 12 N 47 50 DE8133303 Uferbereiche des Starnberger Sees und Quellmoore bei Seeseiten * 67 0 E 11 17 N 47 51 DE8134301 Schinder- und Kirchgraben * 158 0 E 11 23 N 47 50 DE8134302 Babenstubener Moore * 209 0 E 11 27 N 47 50 DE8134303 Fledermaus-Kolonien im SÃ ¼dwesten Oberbayerns 0,01 0 E 11 5 N 48 1 DE8135301 Mooshamer Weiherbach und Harmatinger Weiher * 136 0 E 11 31 N 47 53 DE8136301 Mangfalltal * 980 0 E 11 47 N 47 53 DE8136302 Taubenberg * 1 847 0 E 11 46 N 47 50 DE8137301 Wattersdorfer Moor * 346 0 E 11 50 N 47 51 DE8137302 Leitzachtal und HangwÃ ¤lder * 1 517 0 E 11 54 N 47 45 DE8138301 Auer Weidmoos mit Kalten und Kaltenaue * 435 0 E 12 1 N 47 48 DE8138302 Hochrunstfilze * 833 0 E 12 3 N 47 47 DE8139301 Naturschutzgebiet SÃ ¼dufer des Simssees * 254 0 E 12 12 N 47 51 DE8140301 Chiemseemoore * 2 853 0 E 12 30 N 47 50 DE8140302 Chiemseeuferbereiche mit Insel Herrenchiemsee * 656 0 E 12 24 N 47 51 DE8141301 Hangquellmoor Ewige Sau * 50 0 E 12 33 N 47 51 DE8142301 Pechschnaiter Moorlandschaft und Weitmoos * 718 0 E 12 42 N 47 50 DE8142302 Quellmoore der Oberen Sur und LeitenwÃ ¤lder * 807 0 E 12 44 N 47 51 DE8143301 SchÃ ¶nramer Filz * 586 0 E 12 51 N 47 53 DE8211301 Rhein zwischen Weil und Breisach * 1 357 0 E 7 33 N 47 49 DE8212301 Nonnenmattweiher * 71 0 E 7 47 N 47 47 DE8213301 Gletscherkessel PrÃ ¤g * 2 895 0 E 7 57 N 47 47 DE8213302 Auf der Schanz * 111 0 E 7 59 N 47 45 DE8213303 Wiese von Todtnau bis Atzenbach * 18 0 E 7 53 N 47 46 DE8214301 Ibacher Moor * 1 019 0 E 8 2 N 47 43 DE8214302 SÃ ¼dschwarzwald um St. Blasien * 586 0 E 8 4 N 47 44 DE8214303 Bernauer Hochtal und Taubenmoos * 1 602 0 E 8 2 N 47 48 DE8215301 TÃ ¤ler von Schwarza, Mettma, SchlÃ ¼cht, Steina * 2 686 0 E 8 12 N 47 43 DE8216301 Mauchenbach * 241 0 E 8 23 N 47 42 DE8216302 Wiesen sÃ ¼dlich Bonndorf * 290 0 E 8 20 N 47 48 DE8218301 Rauhenberg * 70 0 E 8 44 N 47 42 DE8219301 Radolfzeller Aach und Mettnau * 894 0 E 8 55 N 47 44 DE8219302 Litzelsee * 53 0 E 8 55 N 47 45 DE8220301 BodanrÃ ¼ck und westl. Bodensee * 10 115 0 E 9 4 N 47 44 DE8221301 Bodenseebecken * 376 0 E 9 25 N 47 42 DE8223301 Schussen und Schmalegger Tobel * 826 0 E 9 34 N 47 44 DE8223302 Bolweiher 22 0 E 9 39 N 47 45 DE8224301 Untere Argen * 860 0 E 9 49 N 47 42 DE8224302 Feuchtgebiete bei Waldburg * 229 0 E 9 44 N 47 46 DE8225301 Moore und Weiher bei KiÃ legg * 1 029 0 E 9 52 N 47 48 DE8226301 Moorkomplexe nÃ ¶rdl. Isny * 526 0 E 10 2 N 47 45 DE8226302 Adelegg * 461 0 E 10 5 N 47 43 DE8227301 Quellflur bei Staig * 1 0 E 10 14 N 47 47 DE8227302 Quellfluren bei Maisenbaindt * 1 0 E 10 13 N 47 45 DE8227303 KÃ ¼rnacher Wald * 2 741 0 E 10 10 N 47 44 DE8228301 Kempter Wald mit Oberem Rottachtal * 4 073 0 E 10 28 N 47 43 DE8229301 Elbsee * 151 0 E 10 32 N 47 47 DE8229302 Fronhalde und Holdersberg 18 0 E 10 32 N 47 45 DE8230301 Hangquellmoor sÃ ¼dwestlich Echerschwang * 2 0 E 10 46 N 47 42 DE8231301 Naturschutzgebiet Lechabschnitt Hirschauer Steilhalde  Litzauer Schleife * 189 0 E 10 50 N 47 45 DE8231302 Illach von Hausen bis Jagdberg * 294 0 E 10 56 N 47 43 DE8233301 Moor- und Drumlinlandschaft zwischen Hohenkasten und Antdorf * 1 410 0 E 11 14 N 47 45 DE8234301 Moore und Quellen um Penzberg * 282 0 E 11 24 N 47 45 DE8235301 Ellbach- und Kirchseemoor * 1 172 0 E 11 36 N 47 47 DE8235302 Rothenrainer Moore, KÃ ¶nigsdorfer Alm und Moore nÃ ¶rdlich Heilbrunn * 888 0 E 11 31 N 47 48 DE8238302 PionierÃ ¼bungsplatz (Land) NuÃ dorf am Inn * 123 0 E 12 8 N 47 43 DE8240302 BÃ ¤rnseemoor * 93 0 E 12 20 N 47 47 DE8243301 StandortÃ ¼bungsplatz Kirchholz (Bad Reichenhall) * 114 0 E 12 54 N 47 44 DE8311301 TÃ ¼llinger Berg 28 0 E 7 38 N 47 35 DE8312302 RÃ ¶ttler Wald 260 0 E 7 46 N 47 39 DE8313301 Dinkelberg * 886 0 E 7 42 N 47 36 DE8313302 Wehra * 1 001 0 E 7 57 N 47 41 DE8314301 Wiesen bei Waldshut * 705 0 E 8 8 N 47 38 DE8314302 Murg zum Hochrhein * 927 0 E 8 0 N 47 39 DE8314303 Alb zum Hochrhein * 957 0 E 8 6 N 47 40 DE8315301 Hochrhein Ã ¶stl. Waldshut * 129 0 E 8 15 N 47 36 DE8316301 KlettgaurÃ ¼cken * 858 0 E 8 24 N 47 36 DE8316302 Klettgau 49 0 E 8 24 N 47 37 DE8316303 Schwerzen 2 0 E 8 21 N 47 38 DE8317301 Bei Jestetten * 126 0 E 8 33 N 47 38 DE8319301 Schiener Berg, HÃ ¶ri und Untersee * 781 0 E 9 0 N 47 42 DE8321301 Bodenseeufer von Ã berlingen bis Friederichshafen * 612 0 E 9 25 N 47 39 DE8323301 Eriskircher Ried und ArgenmÃ ¼ndung * 766 0 E 9 30 N 47 37 DE8323302 Argen * 367 0 E 9 35 N 47 37 DE8324301 Stockenweiler Weiher, Degermoos, Schwarzenbach * 239 0 E 9 48 N 47 38 DE8324302 Feuchtgebiete sÃ ¼dlich Obere Argen * 139 0 E 9 49 N 47 40 DE8324303 Moore und Weiher um Neukirch * 186 0 E 9 40 N 47 38 DE8325302 Obere Argen * 272 0 E 9 53 N 47 39 DE8326301 AllgÃ ¤uer Molassetobel * 894 0 E 10 1 N 47 38 DE8326302 Harprechtser Moos und Hengelesweiher * 720 0 E 10 0 N 47 41 DE8327301 Moore im Wierlinger Wald * 195 0 E 10 13 N 47 40 DE8327302 Naturschutzgebiet Widdumer Weiher * 31 0 E 10 18 N 47 37 DE8327303 Werdensteiner Moos * 139 0 E 10 15 N 47 36 DE8327304 Rottachberg und Rottachschlucht * 527 0 E 10 17 N 47 36 DE8329301 Wertachdurchbruch * 872 0 E 10 31 N 47 41 DE8329302 Weihermoos Holzleuten * 144 0 E 10 32 N 47 40 DE8329303 Sulzschneider Moore * 1 795 0 E 10 39 N 47 41 DE8329304 Attlesee * 69 0 E 10 32 N 47 37 DE8329305 Senkele * 159 0 E 10 39 N 47 38 DE8330302 Halbtrockenrasen am Forggensee * 170 0 E 10 45 N 47 36 DE8330303 Unterer Halblech * 118 0 E 10 49 N 47 38 DE8330304 Premer Filz und Markbachfilz * 116 0 E 10 49 N 47 41 DE8331301 Naturschutzgebiet Moore um die Wies * 375 0 E 10 54 N 47 40 DE8331302 Ammer vom Alpenrand bis zum Naturschutzgebiet VogelfreistÃ ¤tte Ammersee-SÃ ¼dufer * 2 343 0 E 10 58 N 47 43 DE8331303 Trauchberger Ach, Moore, Quellen und WÃ ¤lder am Nordrand des Ammergebirges * 1 129 0 E 10 51 N 47 39 DE8332301 Murnauer Moos * 4 198 0 E 11 8 N 47 38 DE8332302 MorÃ ¤nenlandschaft zwischen Staffelsee und Bayersoien * 2 554 0 E 11 7 N 47 41 DE8334301 Loisach-Kochelsee-Moore * 1 880 0 E 11 21 N 47 41 DE8412301 WÃ ¤lder bei Wyhlen * 251 0 E 7 42 N 47 33 DE8412302 Altrhein Wyhlen 24 0 E 7 42 N 47 32 DE8413301 Moosmatten * 86 0 E 7 58 N 47 33 DE8413302 Eggberg * 36 0 E 7 57 N 47 34 DE8414301 Am Hauenstein 16 0 E 8 5 N 47 34 DE8416301 Hochrhein zwischen Waldshut und Eglisau * 120 0 E 8 24 N 47 34 DE8423301 Bodenseeufer 212 0 E 9 37 N 47 33 DE8423302 Unterreitnauer Moos * 36 0 E 9 39 N 47 35 DE8424301 Laiblach und Lindauer Ach * 46 0 E 9 44 N 47 32 DE8428301 HÃ ¼hnermoos * 168 0 E 10 22 N 47 35 DE8429301 Schmelzwasserrinnen und ToteislÃ ¶cher bei Pfronten * 36 0 E 10 35 N 47 35 DE8429302 Alpenrandquellseen * 223 0 E 10 38 N 47 34 DE8430301 Naturschutzgebiet Bannwaldsee * 551 0 E 11 9 N 47 33 DE8430302 KalktuffquellsÃ ¼mpfe und Niedermoore im OstallgÃ ¤u * 109 0 E 10 43 N 47 33 DK002X110 Saltholm og omliggende hav * 7 218 E 12 45 N 55 38 DK002X111 Vestamager og havet syd for * 6 179 E 12 31 N 55 35 DK002X211 BÃ ¸llemose * 20 E 12 33 N 55 49 DK002X212 Ãvre MÃ ¸lleÃ ¥dal, FuresÃ ¸ og Frederiksdal Skov * 1 987 E 12 20 N 55 48 DK002X213 Vasby Mose og SengelÃ ¸se Mose * 109 E 12 14 N 55 41 DK002X214 BrobÃ ¦k Mose og Gentofte SÃ ¸ * 46 E 12 32 N 55 44 DK002X273 Nedre MÃ ¸lleÃ ¥dal * 42 E 12 32 N 55 48 DK002X338 JÃ ¦gersborg Dyrehave * 842 E 12 34 N 55 47 DK003X106 ArresÃ ¸, Ellemose og Lille Lyngby Mose * 4 748 E 12 6 N 55 58 DK003X202 HesselÃ ¸ med omliggende stenrev 4 193 E 11 42 N 56 11 DK003X203 Gilbjerg Hoved 40 E 12 16 N 56 7 DK003X204 Teglstrup Hegn og HammermÃ ¸lle Skov * 891 E 12 33 N 56 2 DK003X205 Gurre SÃ ¸ * 448 E 12 29 N 56 1 DK003X206 Rusland * 248 E 12 24 N 56 4 DK003X207 Gribskov * 6 042 E 12 18 N 55 59 DK003X208 Tisvilde Hegn og Melby Overdrev * 2 044 E 12 2 N 56 2 DK003X209 Roskilde Fjord * 13 473 E 12 1 N 55 47 DK003X210 Kattehale Mose * 8 E 12 22 N 55 51 DK003X272 Esrum SÃ ¸, Esrum Ã og SnÃ ¦vret Skov * 1 886 E 12 22 N 56 3 DK003X279 Kongens Lyng * 2 E 11 56 N 55 54 DK003X297 JÃ ¦gerspris SkydeterrÃ ¦n * 569 E 11 56 N 55 53 DK003X333 Kyndby Kyst * 360 E 11 52 N 55 48 DK004X215 Ejby Ã dal og omliggende kystskrÃ ¦nter * 36 E 11 50 N 55 42 DK004X216 Hejede Overdrev, Valborup Skov og ValsÃ ¸lille SÃ ¸ * 1 330 E 11 52 N 55 33 DK004X217 Ãlsemagle Strand og Staunings Ã * 538 E 12 12 N 55 30 DK004X218 KÃ ¸ge Ã * 59 E 12 1 N 55 28 DK004X219 TryggevÃ ¦lde Ã dal * 347 E 12 16 N 55 22 DK004X269 VallÃ ¸ Dyrehave * 62 E 12 12 N 55 24 DK004X334 RyegÃ ¥rd Dyrehave, BramsnÃ ¦s og Garveriskov * 46 E 11 49 N 55 41 DK004Y335 EgernÃ ¦s med holme og FuglsÃ ¸ * 150 E 11 47 N 55 39 DK005X221 SejerÃ ¸ Bugt og SaltbÃ ¦k Vig * 43 912 E 11 19 N 55 49 DK005X222 Udby Vig * 382 E 11 45 N 55 45 DK005X223 Ã mose, TissÃ ¸, Halleby Ã og Flasken * 3 262 E 11 17 N 55 34 DK005X224 Allindelille Fredskov * 114 E 11 46 N 55 30 DK005X225 Bagholt Mose * 14 E 12 0 N 55 23 DK005X226 Store Ã mose, SkarresÃ ¸ og Bregninge Ã * 3 400 E 11 22 N 55 37 DK005X227 Nordlige del af SorÃ ¸ SÃ ¸nderskov * 81 E 11 34 N 55 26 DK005X228 SÃ ¸ Torup SÃ ¸ og Ulse SÃ ¸ 118 E 11 59 N 55 17 DK005X276 RÃ ¸snÃ ¦s og RÃ ¸snÃ ¦s Rev * 479 E 10 53 N 55 44 DK005X331 Bjergene, Diesebjerg og Bollinge Bakke * 451 E 11 26 N 55 49 DK005Y220 Havet og kysten mellem Hundested og RÃ ¸rvig * 4 004 E 11 48 N 55 57 DK005Y229 SkÃ ¦lskÃ ¸r Fjord og havet og kysten mellem AgersÃ ¸ og GlÃ ¦nÃ ¸ * 17 357 E 11 20 N 55 11 DK006X087 MaribosÃ ¸erne * 3 806 E 11 32 N 54 44 DK006X090 Klinteskoven * 1 000 E 12 32 N 54 58 DK006X230 Skove ved Vemmetofte * 162 E 12 14 N 55 15 DK006X232 RÃ ¥dmandshave * 65 E 11 45 N 55 14 DK006X233 Havet og kysten mellem PrÃ ¦stÃ ¸ Fjord og GrÃ ¸nsund * 31 949 E 12 10 N 55 0 DK006X234 Havet og kysten mellem KarrebÃ ¦k Fjord og Knudshoved Odde * 16 905 E 11 42 N 55 7 DK006X237 Lekkende Dyrehave * 33 E 12 0 N 55 4 DK006X238 SmÃ ¥landsfarvandet nord for Lolland, Guldborg Sund, BÃ ¸tÃ ¸ Nor og Hyllekrog-RÃ ¸dsand * 77 848 E 11 31 N 54 55 DK006X239 Horreby Lyng * 257 E 12 0 N 54 49 DK006X240 Krenkerup Haveskov * 20 E 11 40 N 54 46 DK006X241 Halsted Kloster Dyrehave * 5 E 11 14 N 54 50 DK006X242 Nakskov Fjord * 8 195 E 10 59 N 54 50 DK006X260 Stege Nor * 569 E 12 17 N 54 58 DK006X261 Oreby Skov * 29 E 11 48 N 55 2 DK006X264 Holtug Kridtbrud 5 E 12 26 N 55 20 DK006X278 Maltrup Skov * 2 E 11 36 N 54 49 DK006X279 Busemarke Mose og RÃ ¥by SÃ ¸ * 241 E 12 25 N 54 57 DK006X339 Listrup Lyng * 15 E 11 56 N 54 50 DK006Y231 HolmegÃ ¥rds Mose * 328 E 11 49 N 55 17 DK006Y275 SusÃ ¥ med Tystrup-Bavelse SÃ ¸ og Slagmosen * 1 678 E 11 35 N 55 21 DK007X079 Ertholmene 1 256 E 15 11 N 55 19 DK007X080 Almindingen, Ãlene og Paradisbakkerne * 6 084 E 14 58 N 55 6 DK007X243 Hammeren og Slotslyngen * 549 E 14 45 N 55 16 DK007X244 GyldensÃ ¥ * 14 E 15 4 N 55 8 DK007X245 KystskrÃ ¦nter ved Arnager Bugt * 20 E 14 47 N 55 3 DK007X246 Dueodde * 253 E 15 2 N 54 59 DK007X298 SpÃ ¦llinge Ã dal, DÃ ¸ndal og Helligdomsklipperne * 118 E 14 52 N 55 12 DK007X311 RandklÃ ¸ve SkÃ ¥r * 37 E 15 2 N 55 10 DK008X047 LillebÃ ¦lt * 35 043 E 9 44 N 55 20 DK008X075 Odense Fjord * 5 047 E 10 29 N 55 29 DK008X183 Fyns Hoved, Lillegrund og Lillestrand * 2 182 E 10 36 N 55 36 DK008X184 Ã belÃ ¸, havet syd for og NÃ ¦rÃ ¥ * 11 283 E 10 8 N 55 35 DK008X185 Havet mellem RomsÃ ¸ og Hindsholm samt RomsÃ ¸ * 4 215 E 10 45 N 55 30 DK008X186 RÃ ¸jle Klint og Kasmose Skov * 178 E 9 49 N 55 32 DK008X187 Urup Dam, BrabÃ ¦k Mose, Birkende Mose og Illemose * 102 E 10 34 N 55 22 DK008X188 Odense Ã med HÃ ¥gerup Ã , Sallinge Ã og Lindved Ã * 303 E 10 14 N 55 15 DK008X189 ÃsterÃ ¸ SÃ ¸ * 57 E 10 50 N 55 17 DK008X190 Vresen 3 754 E 10 53 N 55 11 DK008X191 Kajbjerg Skov * 294 E 10 47 N 55 16 DK008X192 SÃ ¸er ved TÃ ¥rup og Klintholm 36 E 10 48 N 55 10 DK008X193 Storelung * 28 E 10 15 N 55 15 DK008X194 Skove og sÃ ¸er syd for Brahetrolleborg * 1 965 E 10 22 N 55 7 DK008X195 Arreskov SÃ ¸ * 473 E 10 17 N 55 9 DK008X196 Store ÃresÃ ¸, SortesÃ ¸ og IglesÃ ¸ * 16 E 10 17 N 55 7 DK008X197 BÃ ¸jden Nor * 114 E 10 5 N 55 6 DK008X198 Maden pÃ ¥ HelnÃ ¦s og havet vest for * 2 045 E 9 59 N 55 9 DK008X199 Vestlige del af AvernakÃ ¸ * 124 E 10 14 N 55 1 DK008X201 Sydfynske Ãhav * 44 986 E 10 31 N 54 52 DK008X327 Svanninge Bakker * 125 E 10 14 N 55 7 DK008X328 RÃ ¸dme Svinehaver * 41 E 10 30 N 55 6 DK008X329 ThurÃ ¸ Rev * 162 E 10 42 N 55 1 DK009X058 Hostrup SÃ ¸, Assenholm Mose og Felsted Vestermark * 1 322 E 9 25 N 54 57 DK009X059 Pamhule Skov og Stevning Dam * 1 091 E 9 23 N 55 13 DK009X068 RinkenÃ ¦s Skov, Dyrehaven og Rode Skov * 864 E 9 32 N 54 56 DK009X180 Bolderslev Skov og Uge Skov * 154 E 9 21 N 55 0 DK009X271 Lilleskov og Troldsmose * 105 E 9 54 N 55 0 DK009X280 Augustenborg Skov 32 E 9 51 N 54 56 DK00BX044 Uldum KÃ ¦r, TÃ ¸rring KÃ ¦r og Ãlholm KÃ ¦r 1 049 E 9 32 N 55 51 DK00BX166 Store Vandskel, RÃ ¸rbÃ ¦k SÃ ¸ og Tinnet Krat * 2 221 E 9 24 N 55 54 DK00BX167 Skove langs nordsiden af Vejle Fjord * 2 542 E 9 43 N 55 41 DK00BX168 Munkebjerg Strandskov * 307 E 9 38 N 55 41 DK00BX169 HÃ ¸jen BÃ ¦k * 180 E 9 31 N 55 40 DK00BX170 Ãvre Grejs Ã dal * 886 E 9 27 N 55 44 DK00BX293 Holtum Ã dal, Ã ¸vre del * 168 E 9 21 N 55 57 DK00BX326 Bygholm Ã dal 51 E 9 44 N 55 52 DK00BX337 Svanemose * 175 E 9 25 N 55 26 DK00DX146 Anholt og havet nord for * 13 357 E 11 34 N 56 44 DK00DX147 Eldrup Skov og sÃ ¸er og moser i LÃ ¸venholm Skov * 155 E 10 30 N 56 27 DK00DX148 Stubbe SÃ ¸ * 778 E 10 41 N 56 15 DK00DX150 Tved KÃ ¦r * 6 E 10 26 N 56 12 DK00DX151 Begtrup Vig og kystomrÃ ¥der ved HelgenÃ ¦s * 1 771 E 10 28 N 56 8 DK00DX155 Stavns Fjord, SamsÃ ¸ Ãsterflak og Nordby Hede * 15 663 E 10 43 N 55 56 DK00DX263 Nordby Bakker * 628 E 10 31 N 55 58 DK00DX300 Mols Bjerge med kystvande * 2 915 E 10 32 N 56 12 DK00DX319 Kastbjerg Ã dal * 1 125 E 10 8 N 56 38 DK00DX320 Bjerre Skov og Haslund Skov * 192 E 9 59 N 56 23 DK00DX321 KalÃ ¸skovene og KalÃ ¸vig * 746 E 10 28 N 56 16 DK00DX322 Kobberhage kystarealer * 792 E 10 44 N 56 10 DK00DX323 Lillering Skov, StjÃ ¦r Skov, TÃ ¥strup Skov og TÃ ¥strup Mose * 134 E 9 58 N 56 8 DK00DX324 Brabrand SÃ ¸ med omgivelser * 521 E 10 4 N 56 8 DK00DX325 Giber Ã , EnemÃ ¦rket og SkÃ ¥de Havbakker * 168 E 10 14 N 56 5 DK00DY149 GudenÃ ¥ og Gjern Bakker 815 E 9 40 N 56 14 DK00DY152 Salten Ã , Salten LangsÃ ¸, MossÃ ¸ og sÃ ¸er syd for Salten LangsÃ ¸ og dele af GudenÃ ¥ * 4 470 E 9 39 N 56 2 DK00DY154 Yding Skov og Ejer Skov * 130 E 9 48 N 56 0 DK00DY156 Horsens Fjord, havet Ã ¸st for og Endelave * 42 549 E 10 13 N 55 49 DK00DY262 Silkeborgskovene * 1 455 E 9 30 N 56 8 DK00DY294 Stenholt Skov og Stenholt Mose * 340 E 9 22 N 56 12 DK00DZ153 Sepstrup Sande, Vrads Sande, Velling Skov og PalsgÃ ¥rd Skov * 5 572 E 9 27 N 56 2 DK00EX137 Tjele LangsÃ ¸ og Vinge MÃ ¸llebÃ ¦k * 676 E 9 37 N 56 31 DK00EX138 Brandstrup Mose * 52 E 9 30 N 56 22 DK00EX139 Hald Ege, Stanghede og Dollerup Bakker * 1 524 E 9 20 N 56 23 DK00EX140 NipgÃ ¥rd SÃ ¸ * 50 E 9 21 N 56 18 DK00EX141 Rosborg SÃ ¸ * 74 E 9 12 N 56 25 DK00EX142 BredsgÃ ¥rd SÃ ¸ * 172 E 9 15 N 56 27 DK00EX143 MÃ ¸nsted og Daugbjerg Kalkgruber og MÃ ¸nsted Ã dal * 740 E 9 9 N 56 27 DK00EX287 Kongenshus Hede 1 570 E 9 8 N 56 22 DK00EY124 LÃ ¸gstÃ ¸r Bredning, Vejlerne og Bulbjerg * 44 768 E 9 2 N 57 0 DK00EY134 Lovns Bredning, HjarbÃ ¦k Fjord og Skals, Simested og NÃ ¸rre Ã dal, samt Skravad BÃ ¦k * 23 513 E 9 15 N 56 34 DK00FX005 RÃ ¥bjerg Mile og Hulsig Hede * 4 463 E 10 24 N 57 39 DK00FX010 Strandenge pÃ ¥ LÃ ¦sÃ ¸ og havet syd herfor * 66 238 E 11 4 N 57 11 DK00FX112 Skagens Gren * 1 316 E 10 36 N 57 44 DK00FX113 Hirsholmene, havet vest herfor og Ellinge Ã 's udlÃ ¸b * 4 455 E 10 33 N 57 29 DK00FX114 Uggerby Klitplantage og Uggerby Ã 's udlÃ ¸b * 717 E 10 6 N 57 35 DK00FX115 KÃ ¦rsgÃ ¥rd Strand, Vandplasken og Liver Ã * 442 E 9 53 N 57 31 DK00FX116 Rubjerg Knude og LÃ ¸nstrup Klint * 292 E 9 46 N 57 27 DK00FX117 Ã sted Ã dal * 124 E 10 25 N 57 26 DK00FX118 Holtemmen, HÃ ¸jsande og Nordmarken * 713 E 11 2 N 57 18 DK00FX119 SolsbÃ ¦k * 33 E 10 32 N 57 16 DK00FX120 Store Vildmose * 1 853 E 9 48 N 57 13 DK00FX121 SvinklÃ ¸v Klitplantage og GrÃ ¸nne Strand * 1 094 E 9 18 N 57 8 DK00FX122 Ã lborg Bugt, Randers Fjord og Mariager Fjord * 68 583 E 10 20 N 56 51 DK00FX123 Nibe Bredning, HalkÃ ¦r Ã dal og SÃ ¸nderup Ã dal * 18 907 E 9 32 N 56 57 DK00FX125 Lille Vildmose, Tofte Skov og HÃ ¸stemark Skov * 7 824 E 10 12 N 56 52 DK00FX126 Rold Skov, Lindenborg Ã dal og Madum SÃ ¸ * 8 748 E 9 51 N 56 50 DK00FX127 Lundby Hede, Oudrup Ãsterhede og VindblÃ ¦s Hede * 937 E 9 26 N 56 55 DK00FX128 Kielstrup SÃ ¸ * 509 E 9 56 N 56 39 DK00FX257 Havet omkring Nordre RÃ ¸nner * 18 535 E 10 58 N 57 23 DK00FX274 Ejstrup Klit og Egvands Bakker * 1 295 E 9 28 N 57 10 DK00FX295 NavnsÃ ¸ med hede 103 E 9 27 N 56 53 DK00FX296 Ãster LovnkÃ ¦r * 97 E 10 14 N 56 44 DK00FX312 Tolne Bakker * 171 E 10 19 N 57 29 DK00FX313 Tislum MÃ ¸llebÃ ¦k * 58 E 10 15 N 57 27 DK00FX314 Bangsbo Ã dal og omliggende overdrevsomrÃ ¥der * 877 E 10 27 N 57 23 DK00FX315 NymÃ ¸lle BÃ ¦k og Nejsum Hede * 69 E 10 13 N 57 18 DK00FX316 Hammer Bakker, Ã ¸stlig del * 108 E 10 2 N 57 7 DK00FX317 Lien med Underlien * 1 046 E 9 21 N 57 8 DK00FX318 Villestrup Ã dal * 538 E 9 53 N 56 43 DK00FX336 Saltum Bjerge * 163 E 9 42 N 57 16 DK00FX342 Jerup Hede, RÃ ¥bjerg og Tolshave Mose * 4 024 E 10 22 N 57 31 DK00VA200 Stenrev sydÃ ¸st for Langeland 1 484 E 10 46 N 54 45 DK00VA235 Kirkegrund 1 753 E 11 24 N 55 6 DK00VA247 Kims Ryg 2 383 E 11 35 N 56 59 DK00VA248 Herthas Flak 1 380 E 10 52 N 57 38 DK00VA249 LÃ ¦sÃ ¸ Trindel og TÃ ¸nneberg Banke 8 123 E 11 16 N 57 26 DK00VA250 Store Middelgrund 1 594 E 12 3 N 56 32 DK00VA251 Briseis Flak 748 E 11 20 N 56 20 DK00VA252 Schultz Grund 2 369 E 11 9 N 56 8 DK00VA253 Ryggen 437 E 10 44 N 55 37 DK00VA254 Bredgrund 1 110 E 10 1 N 54 48 DK00VA255 Hatterbarn 633 E 10 51 N 55 52 DK00VA256 Broen 588 E 11 1 N 55 12 DK00VA299 Lysegrund 1 635 E 11 47 N 56 18 DK00VA303 Hastens Grund 3 038 E 11 12 N 56 13 DK00VA304 Munkegrunde 1 329 E 10 54 N 55 57 DK00VA305 Stevns Rev 4 645 E 12 28 N 55 19 DK00VA306 Klinteskov kalkgrund 1 994 E 12 33 N 54 58 DK00VA307 BÃ ¸chers Grund 1 093 E 12 18 N 54 55 DK00VA308 Davids Banke 839 E 14 40 N 55 21 DK00VA309 Hvideodde Rev 830 E 14 40 N 55 8 DK00VA310 BakkebrÃ ¦dt og Bakkegrund 299 E 14 43 N 54 58 DK00VA330 EbbelÃ ¸kkerev 140 E 11 28 N 55 58 FR1100798 La BassÃ ©e * 902 E 3 17 N 48 27 FR2100246 Pelouses, rochers et buxaie de la Pointe de Givet * 668 E 4 50 N 50 7 FR2100247 Pelouses et fruticÃ ©es de la rÃ ©gion de Joinville * 423 E 5 8 N 48 23 FR2100248 Rebord du plateau de Langres Ã Cohons et Chalindrey * 182 E 5 23 N 47 48 FR2100249 Pelouses et fruticÃ ©es de la cÃ ´te oxfordienne de Bologne Ã Latrecey * 669 E 4 51 N 47 59 FR2100250 Pelouse des sources de la Suize Ã Courcelles-en-Montagne * 111 E 5 11 N 47 50 FR2100251 Pelouses et forÃ ªts du Barsequanais * 302 E 4 31 N 47 58 FR2100253 Pelouse des Brebis Ã Brienne-la-Vieille * 40 E 4 31 N 48 21 FR2100259 Savart du camp militaire de Suippes * 7 929 E 4 38 N 49 11 FR2100260 Pelouses du Sud-Est Haut-Marnais * 232 E 5 24 N 47 42 FR2100261 Pelouses submontagnardes du plateau de Langres * 38 E 5 11 N 47 47 FR2100263 Pelouse de la cÃ ´te de Chaumont Ã Brottes * 12 E 5 8 N 48 5 FR2100264 Pelouses, rochers, bois, prairies de la vallÃ ©e de la Marne Ã Poulangy-Marnay * 365 E 5 14 N 48 1 FR2100265 Buxaie de Condes-Brethenay * 90 E 5 9 N 48 8 FR2100267 Landes et mares de Mesnil-sur-Oger et d'Oger * 102 E 4 0 N 48 56 FR2100270 RiÃ ¨zes du plateau de Rocroi * 327 E 4 24 N 49 55 FR2100273 TourbiÃ ¨res du plateau ardennais * 361 E 4 47 N 49 58 FR2100274 Marais et pelouses du tertiaire au nord de Reims * 377 E 3 51 N 49 16 FR2100275 Marais tourbeux du plateau de Langres (secteur Sud-Ouest) * 405 E 5 2 N 47 45 FR2100276 Marais tufeux du plateau de Langres (secteur Sud-Est) * 137 E 5 10 N 47 45 FR2100277 Marais tufeux du plateau de Langres (secteur Nord) * 223 E 5 8 N 47 49 FR2100278 TufiÃ ¨re de Rolampont * 80 E 5 15 N 47 56 FR2100281 Marais de VillechÃ ©tif * 139 E 4 7 N 48 18 FR2100282 Marais de la Vanne Ã Villemaur * 90 E 3 45 N 48 15 FR2100283 Le Marais de Saint-Gond * 1 585 E 3 52 N 48 48 FR2100284 Marais de la Vesle en amont de Reims * 464 E 4 11 N 49 10 FR2100285 Marais de la Superbe * 275 E 3 54 N 48 35 FR2100286 Marais d'Athis-Cherville * 55 E 4 8 N 49 0 FR2100287 Marais de Germont-Buzancy * 99 E 4 54 N 49 26 FR2100288 Prairies d'Autry * 165 E 4 48 N 49 15 FR2100290 Prairies de Courteranges 41 E 4 13 N 48 16 FR2100291 VallÃ ©e du Rognon, de Doulaincourt Ã la confluence avec la Marne 486 E 5 10 N 48 20 FR2100292 VallÃ ©e de l'Aube, d'Auberive Ã Dancevoir * 1 108 E 4 56 N 47 53 FR2100293 VallÃ ©e de l'Aujon, de Chameroy Ã Arc-en-Barrois * 465 E 5 4 N 47 53 FR2100295 Prairies de la Voire et de l'HÃ ©ronne * 1 084 E 4 34 N 48 28 FR2100296 Prairies, marais et bois alluviaux de la BassÃ ©e * 838 E 3 41 N 48 32 FR2100297 Prairies et bois alluviaux de la basse vallÃ ©e alluviale de l'Aube * 738 E 3 59 N 48 33 FR2100298 Prairies de la vallÃ ©e de l'Aisne * 4 220 E 4 42 N 49 23 FR2100299 ForÃ ªts de la vallÃ ©e de la Semoy Ã Thilay et Hautes-RiviÃ ¨res * 528 E 4 50 N 49 52 FR2100300 Massif de Signy-l'Abbaye * 2 228 E 4 22 N 49 42 FR2100301 ForÃ ªt du Mont-Dieu * 475 E 4 50 N 49 33 FR2100302 VallÃ ©e boisÃ ©e de la Houille * 237 E 4 48 N 50 4 FR2100305 ForÃ ªt d'Orient * 6 113 E 4 25 N 48 17 FR2100308 Garenne de la Perthe 635 E 3 58 N 48 36 FR2100309 ForÃ ªts et clairiÃ ¨res des Bas-Bois * 2 836 E 4 16 N 48 18 FR2100310 Bois d'Humegnil-Epothemont * 416 E 4 39 N 48 24 FR2100312 Massif forestier de la Montagne de Reims (versant Sud) et Ã ©tangs associÃ ©s * 1 725 E 4 2 N 49 5 FR2100315 ForÃ ªt de Trois-Fontaines * 3 312 E 4 55 N 48 42 FR2100317 ForÃ ªt de Doulaincourt 2 046 E 5 11 N 48 17 FR2100318 Bois de Villiers-sur-Marne, BuxiÃ ¨res-les-Froncles, Froncles et VouÃ ©court 648 E 5 9 N 48 18 FR2100319 VallÃ ©es du Rognon et de la Sueurre et massif forestier de la CrÃ ªte et d'Ecot la Combe * 3 920 E 5 19 N 48 12 FR2100320 ForÃ ªt d'Harreville-les-Chanteurs * 431 E 5 37 N 48 15 FR2100322 Val de la Joux et la Vouette Ã Roches-sur-Rognon * 256 E 5 15 N 48 16 FR2100323 Le Cul du Cerf Ã Orquevaux * 174 E 5 24 N 48 19 FR2100324 Les gorges de la Vingeanne * 71 E 5 11 N 47 45 FR2100325 Bois de la cÃ ´te Ã Nogent-en-Bassigny * 10 E 5 20 N 48 0 FR2100326 Bois de la Voivre Ã Marault * 223 E 5 5 N 48 10 FR2100329 Vallon de Senance Ã Courcelles-en-Montagne et Noidant-le-Rocheux * 48 E 5 14 N 47 50 FR2100330 Bois de Serqueux * 958 E 5 45 N 48 0 FR2100331 Etangs de Bairon * 96 E 4 45 N 49 32 FR2100332 Etang de la Horre * 722 E 4 39 N 48 30 FR2100333 Etangs latÃ ©raux du Der 306 E 4 41 N 48 34 FR2100334 RÃ ©servoir de la Marne dit du Der-Chantecoq * 6 112 E 4 46 N 48 34 FR2100335 Etangs de Belval, d'Etoges et de la Grande Rouillie * 279 E 4 59 N 48 57 FR2100336 Grotte de Coublanc 1 E 5 28 N 47 41 FR2100337 Ouvrages militaires de la rÃ ©gion de Langres 59 E 5 18 N 47 49 FR2100338 Fort de Dampierre ou Magalotti 65 E 5 25 N 47 57 FR2100339 CarriÃ ¨res souterraines d'Arsonval 344 E 4 37 N 48 16 FR2100340 CarriÃ ¨res souterraines de Vertus 11 E 3 59 N 48 53 FR2100341 ArdoisiÃ ¨res de MonthermÃ © et de Deville 1 E 4 43 N 49 52 FR2100342 Souterrains de Montlibert 2 E 5 19 N 49 35 FR2100343 CarriÃ ¨re souterraine de ChÃ ©mery-sur-Bar 1 E 4 52 N 49 36 FR2100344 Ruisseaux de Vaux-la-Douce et des BruyÃ ¨res * 20 E 5 44 N 47 51 FR2100345 Ruisseaux de Pressigny et de la ferme d'Aillaux * 10 E 5 39 N 47 43 FR2100620 L'Apance 25 E 5 46 N 47 56 FR2200386 Massif forestier d'Hirson * 805 E 4 9 N 49 56 FR2200388 Bocage du Franc Bertin 132,2 E 4 13 N 49 45 FR2400519 Haute vallÃ ©e de l'Arnon et petits affluents * 278 E 2 18 N 46 29 FR2400522 VallÃ ©es de la Loire et de l'Allier * 4 069 E 3 3 N 46 59 FR2400535 VallÃ ©e de l'Anglin et affluents * 759 E 1 6 N 46 34 FR2400536 VallÃ ©e de la Creuse et affluents * 2 463 E 1 21 N 46 37 FR2600956 Milieux forestiers et pelouses des Combes de la cÃ ´te dijonnaise * 1 183 E 4 56 N 47 13 FR2600957 Milieux forestiers, prairies et pelouses de la vallÃ ©e du Suzon * 2 782 E 4 54 N 47 24 FR2600958 Milieux forestiers, pelouses et marais des massifs de Moloy, la BoniÃ ¨re et Lamargelle 330 E 4 54 N 47 33 FR2600959 Milieux forestiers du ChÃ ¢tillonnais avec marais tufeux et sites Ã sabot de VÃ ©nus * 3 397 E 4 45 N 47 47 FR2600960 Massifs forestiers de Francheville, d'Is-sur-Tille et des Laverottes * 427 E 4 58 N 47 28 FR2600961 Massif forestier du Mont Beuvray * 1 004 E 4 1 N 46 55 FR2600962 Pelouses associÃ ©es aux milieux forestiers des plateaux de Basse Bourgogne * 1 771 E 3 35 N 47 39 FR2600963 Marais tufeux du ChÃ ¢tillonnais * 97 E 4 54 N 47 45 FR2600964 Val de Loire de Iguerande Ã Digoin * 4 749 E 3 59 N 46 20 FR2600965 VallÃ ©e de la Loire entre Fourchambault et Neuvy-sur-Loire * 2 543 E 2 58 N 47 14 FR2600966 VallÃ ©e de la Loire entre Imphy et Decize * 1 818 E 3 20 N 46 50 FR2600967 VallÃ ©e de la Loire entre Devay et Digoin * 2 966 E 3 39 N 46 41 FR2600968 Bec d'Allier * 1 069 E 3 7 N 46 57 FR2600969 Val d'Allier * 1 267 E 3 3 N 46 50 FR2600970 Pelouses calcicoles et falaises des environs de Clamecy * 231 E 3 34 N 47 25 FR2600971 Pelouses calcicoles de la cÃ ´te Chalonnaise * 1 027 E 4 42 N 46 47 FR2600972 Pelouses calcicoles du Maconnais * 160 E 4 43 N 46 18 FR2600973 Pelouses et forÃ ªts calcicoles de la cÃ ´te et arriÃ ¨re cÃ ´te de Beaune * 1 760 E 4 42 N 47 0 FR2600974 Pelouses et forÃ ªts calcicoles des cÃ ´teaux de la Cure et de l'Yonne en amont de Vincelles * 1 563 E 3 45 N 47 35 FR2600975 Grottes Ã chauves-souris en CÃ ´te d'Or, SaÃ ´ne-et-Loire et dans l'Yonne 3 E 3 28 N 47 37 FR2600976 Prairies et forÃ ªts inondables du Val de SaÃ ´ne entre Chalon et Tournus et de la basse vallÃ ©e de la Grosne * 6 159 E 4 54 N 46 42 FR2600979 Dunes continentales, tourbiÃ ¨re de la TruchÃ ¨re et prairies de la Basse Seille * 3 047 E 4 59 N 46 30 FR2600980 Prairies, bocage, milieux tourbeux et landes sÃ ¨ches de la vallÃ ©e de la Belaine * 3 505 E 4 7 N 46 18 FR2600981 Prairies inondables de la basse vallÃ ©e du Doubs jusqu'Ã l'amont de Navilly * 1 430 E 5 13 N 46 55 FR2600982 ForÃ ªts, landes, tourbiÃ ¨res de la vallÃ ©e de la Canche * 254 E 4 5 N 47 0 FR2600983 ForÃ ªts riveraines et de ravins, corniches, prairies humides de la vallÃ ©e de la Cure et du Cousin dans le nord Morvan * 1 319 E 3 56 N 47 28 FR2600986 Biotopes Ã Ã ©crevisses, complexe humide de fond de vallon et landes sÃ ¨ches de la vallÃ ©e de la Dragne * 1 055 E 3 55 N 46 57 FR2600987 Ruisseaux Ã Ã ©crevisses du bassin de la Cure * 590 E 3 59 N 47 16 FR2600988 HÃ ªtraie montagnarde et tourbiÃ ¨res du haut Morvan * 1 038 E 4 0 N 47 0 FR2600989 TourbiÃ ¨re du Vernay * 41 E 4 4 N 47 15 FR2600990 Landes et tourbiÃ ¨re du bois de la Biche * 326 E 3 29 N 47 51 FR2600992 Etangs Ã littorelles et queues marÃ ©cageuses, prairies marÃ ©cageuses et paratourbeuses du nord Morvan * 976 E 4 7 N 47 18 FR2600993 Etangs Ã Cistude d'Europe du Charolais * 311 E 4 20 N 46 34 FR2600994 Complexe des Ã ©tangs du Bazois 360 E 3 36 N 47 10 FR2600995 Prairies marÃ ©cageuses et paratourbeuses de la vallÃ ©e de la Cure * 520 E 4 2 N 47 12 FR2600996 Marais alcalin et prairies humides de Baon * 11 E 4 6 N 47 51 FR2600998 ForÃ ªt de ravin et landes du vallon de Canada, barrage du Pont du Roi * 302 E 4 28 N 46 56 FR2600999 ForÃ ªts de Ravin de la vallÃ ©e de l'OussiÃ ¨re en Morvan * 147 E 3 57 N 47 7 FR2601000 ForÃ ªts, pelouses, Ã ©boulis de la vallÃ ©e du Rhoin et du ravin d'Antheuil * 1 225 E 4 46 N 47 6 FR2601002 ForÃ ªt de ravin Ã la source tufeuse de l'Ignon * 77 E 4 45 N 47 28 FR2601004 Eboulis calcaires de la vallÃ ©e de l'Armancon * 220 E 4 3 N 47 52 FR2601005 Pelouses sÃ ¨ches Ã orchidÃ ©es sur craie de l'Yonne * 258 E 3 27 N 48 11 FR2601008 Landes sÃ ¨ches et milieux tourbeux du bois du Breuil * 380 E 3 47 N 46 42 FR3100511 ForÃ ªts, bois, Ã ©tangs et bocage herbager de la Fagne et du plateau d'Anor * 1 744 E 4 8 N 50 3 FR4100153 Pelouses et vallons forestiers de Chauvoncourt * 188 E 5 28 N 48 53 FR4100154 Pelouses, forÃ ªt et fort de Pagny-la-Blanche-CÃ ´te * 134 E 5 43 N 48 32 FR4100155 Pelouses et milieux cavernicoles de la vallÃ ©e de la Chiers et de l'Othain, buxaie de MontmÃ ©dy * 314 E 5 21 N 49 31 FR4100159 Pelouses du pays Messin * 680 E 6 4 N 49 6 FR4100161 Pelouses et vallons forestiers du Rupt de Mad * 1 702 E 5 55 N 49 0 FR4100162 Pelouses d'Allamps et zones humides avoisinantes * 38 E 5 49 N 48 32 FR4100163 Pelouses du Toulois 95 E 5 49 N 48 38 FR4100164 Pelouses de Lorry-Mardigny et Vittonville * 127 E 6 4 N 48 59 FR4100165 Pelouses de Sivry-la-Perche et Nixeville * 60 E 5 15 N 49 7 FR4100166 Hauts de Meuse * 846 E 5 35 N 48 51 FR4100167 Pelouses et rochers du pays de Sierck * 683 E 6 21 N 49 27 FR4100168 Pelouses Ã Obergailbach 153 E 7 13 N 49 7 FR4100169 CÃ ´te de Delme et anciennes carriÃ ¨res de Tincry * 290 E 6 24 N 48 54 FR4100170 CarriÃ ¨res souterraines et pelouses de Klang - gÃ ®tes Ã chiroptÃ ¨res 44 E 6 21 N 49 17 FR4100171 Corridor de la Meuse: gÃ ®tes de chiroptÃ ¨res et plateau de Douaumont 270 E 5 25 N 49 12 FR4100172 Mines du Warndt 169 E 6 39 N 49 6 FR4100175 Mines de Mairelles, de ChÃ ¢teau Lambert, rÃ ©seau Jean Antoine, secteur le Thillot 6 E 6 46 N 47 51 FR4100177 Gites Ã chiroptÃ ¨res de la Colline inspirÃ ©e - ErabliÃ ¨res, pelouses, Ã ©glise et chÃ ¢teau de Vandeleville * 34 E 5 59 N 48 25 FR4100178 VallÃ ©e de la Moselle du fond de Monvaux au vallon de la Deuille, ancienne poudriÃ ¨re de Bois sous Roche * 520 E 5 58 N 48 38 FR4100179 Bois du Feing * 94 E 6 34 N 48 25 FR4100180 Bois de Demange, Saint-Joire * 462 E 5 24 N 48 34 FR4100181 ForÃ ªts de la vallÃ ©e de la MÃ ©holle * 387 E 5 35 N 48 37 FR4100182 ForÃ ªts de Gondrecourt-le-ChÃ ¢teau * 1 023 E 5 33 N 48 28 FR4100183 ForÃ ªts des Argonnelles * 1 030 E 4 59 N 48 55 FR4100185 ForÃ ªt domaniale de Beaulieu * 573 E 5 2 N 49 2 FR4100186 ForÃ ªt de Dieulet * 15 E 5 7 N 49 27 FR4100188 Vallons de Gorze et grotte de Robert Fey * 299 E 6 0 N 49 4 FR4100189 ForÃ ªt humide de la Reine et Catena de Rangeval * 5 167 E 5 46 N 48 46 FR4100190 ForÃ ªts et Ã ©tangs du Bambois * 94 E 6 48 N 47 57 FR4100191 Milieux forestiers et prairies humides des vallÃ ©es du Mouzon et de l'Anger * 320 E 5 41 N 48 17 FR4100192 ForÃ ªt de Parroy, Ã ©tang de Bures, vallÃ ©e de la Vezouze et fort de Manonviller * 2 529 E 6 36 N 48 37 FR4100193 CrÃ ªtes des Vosges mosellanes * 1 583 E 7 14 N 48 35 FR4100194 ForÃ ªt domaniale de GÃ ©rardmer ouest (La Morte Femme, Faignes de Noir Rupt) * 1 011 E 6 48 N 48 3 FR4100196 Massif du Grand Ventron * 935 E 6 54 N 47 57 FR4100197 Massif de Vologne * 598 E 6 50 N 48 6 FR4100198 Massif de Haute Meurthe, dÃ ©filÃ © de Straiture * 959 E 6 59 N 48 6 FR4100199 Massif de Saint Maurice et Bussang * 631 E 6 50 N 47 49 FR4100201 HÃ ªtraie sapiniÃ ¨re de Bousson et Grandcheneau * 1 049 E 7 0 N 48 31 FR4100202 Massif forestier de Longegoutte * 356 E 6 42 N 47 57 FR4100203 Chaumes du Hohneck, Kastelberg, Rainkopf, et Charlemagne * 210 E 7 0 N 48 1 FR4100204 Secteur du Tanet Gazon du Faing * 538 E 7 3 N 48 5 FR4100205 TourbiÃ ¨re de Lispach * 11 E 6 56 N 48 3 FR4100206 TourbiÃ ¨re de Machais et cirque de Blanchemer * 210 E 6 57 N 48 0 FR4100207 Etang et tourbiÃ ¨re de la Demoiselle * 15 E 6 32 N 48 0 FR4100208 Cours d'eau, tourbiÃ ¨res, rochers et forÃ ªts des Vosges du nord et souterrain de Ramstein * 2 013 E 7 33 N 49 0 FR4100209 TourbiÃ ¨re du ChampÃ ¢tre * 17 E 6 47 N 48 0 FR4100210 TourbiÃ ¨re de Jemnaufaing * 10 E 6 49 N 48 0 FR4100211 TourbiÃ ¨re de la BouyÃ ¨re * 3 E 6 43 N 48 8 FR4100212 Landes et tourbiÃ ¨res du camp militaire de Bitche * 173 E 7 31 N 49 4 FR4100213 Vallon de Halling 17 E 6 14 N 49 29 FR4100214 Marais de Vittoncourt * 57 E 6 27 N 49 1 FR4100215 Marais d'Ippling * 55 E 7 0 N 49 5 FR4100216 Marais de Pagny-sur-Meuse * 169 E 5 45 N 48 41 FR4100219 Complexe de l'Ã ©tang de Lindre, forÃ ªt de Romersberg et zones voisines * 5 308 E 6 48 N 48 47 FR4100220 Etang de Mittersheim, du ChÃ ¢teau, de Colas et cornÃ ©e de Ketzing * 1 097 E 6 56 N 48 49 FR4100222 Lac de Madine et Ã ©tangs de Pannes 1 468 E 5 44 N 48 55 FR4100227 VallÃ ©e de la Moselle (secteur Chatel-Tonnoy) * 2 335 E 6 17 N 48 26 FR4100228 Mortes de la Moselle, Seux-Remiremont * 26 E 6 35 N 48 2 FR4100230 VallÃ ©e de la SaÃ ´nelle * 29 E 5 37 N 48 21 FR4100231 Secteurs halophiles et prairies humides de la vallÃ ©e de la Nied * 737 E 6 25 N 48 59 FR4100232 VallÃ ©e de la Seille (secteur amont et petite Seille) * 1 351 E 6 35 N 48 46 FR4100233 VallÃ ©e du Madon (secteur HarouÃ ©/Pont-Saint-Vincent), du Brenon et carriÃ ¨res de Xeuilley * 768 E 6 8 N 48 31 FR4100234 VallÃ ©e de la Meuse (secteur de Stenay) * 2 338 E 5 11 N 49 27 FR4100236 VallÃ ©e de la Meuse (secteur Sorcy Saint-Martin) * 2 110 E 5 39 N 48 41 FR4100238 VallÃ ©e de la Meurthe de Bertrichamps Ã Saint-ClÃ ©ment 1 547 E 6 37 N 48 37 FR4100239 VallÃ ©e de la Meurthe du Collet de la Schlucht au Rudlin * 119 E 7 1 N 48 5 FR4100240 VallÃ ©e de l'Esche de Ansauville Ã Jezainville * 1 774 E 5 58 N 48 50 FR4100241 VallÃ ©e de la Nied RÃ ©unie 1 302 E 6 28 N 49 13 FR4100243 Ruisseau et tourbiÃ ¨re de Belbriette * 19 E 6 59 N 48 4 FR4100244 VallÃ ©es de la Sarre, de l'Albe et de l'Isch - marais de Francaltroff * 970 E 6 53 N 48 58 FR4100245 GÃ ®tes Ã chiroptÃ ¨res autour d'Epinal 1 E 6 26 N 48 10 FR4100246 GÃ ®tes Ã chauves-souris autour de Saint-DiÃ © 1 E 6 58 N 48 18 FR4100247 CarriÃ ¨res du Perthois: gÃ ®tes Ã chauves-souris 1 E 5 7 N 48 39 FR4201794 La Sauer et ses affluents * 722,61 E 7 44 N 49 1 FR4201795 La Moder et ses affluents * 1 996,45 E 7 19 N 48 54 FR4201796 La Lauter * 1 993,55 E 8 12 N 49 0 FR4201797 Secteur alluvial Rhin-Ried-Bruch, Bas-Rhin * 19 817,75 E 7 22 N 48 7 FR4201798 Massif forestier de Haguenau * 2 411,47 E 7 50 N 48 48 FR4201799 Vosges du nord * 4 995,51 E 7 20 N 48 48 FR4201801 Massif du Donon, du Schneeberg et du Grossmann * 1 179,41 E 7 7 N 48 27 FR4201802 Champ du Feu * 169,37 E 7 15 N 48 24 FR4201803 Collines de Dieffenthal, Triembach-au-Val, Hohwarth et Scherwiller * 58,08 E 7 20 N 48 20 FR4201805 Promontoires siliceux * 187,88 E 7 7 N 47 50 FR4201806 Collines sous-vosgiennes * 471,85 E 7 15 N 47 57 FR4201807 Hautes Vosges * 8 963,94 E 6 58 N 47 59 FR4201810 VallÃ ©e de la Doller * 1 154,64 E 7 13 N 47 44 FR4201811 Sundgau, rÃ ©gion des Ã ©tangs * 135,1 E 7 13 N 47 32 FR4201812 Jura alsacien * 334,07 E 7 14 N 47 27 FR4201813 Hardt nord 5 908 E 7 26 N 47 51 FR4202000 Secteur alluvial Rhin-Ried-Bruch, Haut-Rhin * 4 259,31 E 7 29 N 47 36 FR4202001 VallÃ ©e de la Largue * 991,38 E 7 7 N 47 35 FR4202002 Vosges du sud * 5 116,44 E 6 55 N 47 55 FR4202003 VallÃ ©e de la Sarre, de l'Albe et de l'Isch, le marais du Francaltroff, Bas-Rhin 518,87 E 7 4 N 48 56 FR4301280 Bassin du Drugeon * 6 704 E 6 13 N 46 51 FR4301281 Lac et tourbiÃ ¨res du Trouillot, des Chasaux, du canton des Croix et de Reculfoz * 127 E 6 10 N 46 42 FR4301283 TourbiÃ ¨re et lac de Remoray, des Granges Sainte Marie * 640 E 6 15 N 46 46 FR4301284 Lac et tourbiÃ ¨res de Malpas, les PrÃ ©s Partot et le Bief Belin * 154 E 6 17 N 46 50 FR4301288 Le Cret des Roches * 60 E 6 46 N 47 22 FR4301289 CÃ ´te de Champvermol * 156 E 6 47 N 47 25 FR4301291 VallÃ ©e de la Loue de sa source Ã Quingey * 14 590 E 6 5 N 47 4 FR4301294 VallÃ ©e du Doubs de HyÃ ¨vre-Paroisse Ã Deluz * 2 346 E 6 18 N 47 19 FR4301297 VallÃ ©e du Lison * 3 039 E 5 57 N 47 2 FR4301299 Complexe de la Cluse et Mijoux * 817 E 6 22 N 46 51 FR4301301 CÃ ´te de ChÃ ¢teau le Bois et gouffre du Creux Ã PÃ ©pÃ © * 152 E 5 50 N 47 8 FR4301304 RÃ ©seau de cavitÃ ©s Ã barbastelles et grands rhinolophes de la vallÃ ©e du Doubs (4 cavitÃ ©s) * 42 E 6 12 N 47 18 FR4301307 Zone des Ã ©tangs de Bresse 3 * 599 E 5 27 N 46 41 FR4301308 Lac et tourbiÃ ¨res des Rousses, vallÃ ©e de l'Orbe * 503 E 6 6 N 46 31 FR4301309 TourbiÃ ¨res et lacs de Chapelle-des-Bois et de Bellefontaine les Mortes * 320 E 6 6 N 46 35 FR4301310 La Combe du Lac * 142 E 5 59 N 46 24 FR4301312 TourbiÃ ¨re de la Combe du Grand Essart * 22 E 5 49 N 46 25 FR4301313 Sud du Grandvaux * 1 669 E 5 54 N 46 31 FR4301315 Combe du Nanchez * 432 E 5 50 N 46 30 FR4301316 Plateau du Lizon * 1 826 E 5 47 N 46 25 FR4301317 Vallons forestiers, riviÃ ¨res, ruisseaux, milieux humides et temporaires de la forÃ ªt de Chaux * 1 885 E 5 39 N 47 4 FR4301319 Massif du Risoux * 1 843 E 6 5 N 46 32 FR4301320 ForÃ ªt du Massacre * 1 807 E 6 1 N 46 24 FR4301321 ReculÃ ©e des Planches prÃ ¨s Arbois * 519 E 5 48 N 46 53 FR4301322 ReculÃ ©es de la Haute Seille * 1 420 E 5 39 N 46 43 FR4301323 Basse vallÃ ©e du Doubs * 3 795 E 5 25 N 47 0 FR4301326 Lac de Bonlieu, Ã ©tang du Lautrey, forÃ ªts et falaises environnantes * 271 E 5 52 N 46 35 FR4301327 Complexe des bois et du lac de l'AssenciÃ ¨re * 354 E 5 46 N 46 29 FR4301328 Entre-cÃ ´tes du Milieu * 767 E 6 2 N 46 40 FR4301330 Complexe des Cinq Lacs de Narlay, Ilay, Grand Maclu, Petit Maclu et Vernois * 686 E 5 54 N 46 38 FR4301331 VallÃ ©e et cÃ ´tes de la Bienne, du Tacon et du Flumen * 14 928 E 5 48 N 46 24 FR4301332 ForÃ ªts, corniches calcaires, ruisseaux et marais de Vulvoz Ã Viry * 2 400 E 5 45 N 46 18 FR4301334 Petite montagne du Jura * 34 200 E 5 35 N 46 23 FR4301338 Pelouses de la rÃ ©gion vÃ ©sulienne et vallÃ ©e de la Colombine * 545 E 6 14 N 47 37 FR4301340 Pelouses de Champlitte * 310 E 5 30 N 47 35 FR4301342 VallÃ ©e de la SaÃ ´ne * 13 499 E 5 54 N 47 37 FR4301345 RÃ ©seau de cavitÃ ©s Ã rhinolophes de la rÃ ©gion de Vesoul (6 cavitÃ ©s) 13 E 6 7 N 47 35 FR4301346 Plateaux des Mille Etangs * 18 700 E 6 36 N 47 49 FR4301347 ForÃ ªts, landes et marais des Ballons d'Alsace et de Servance * 2 483 E 6 47 N 47 47 FR4301348 ForÃ ªts et ruisseaux du PiÃ ©mont vosgien dans le territoire de Belfort * 4 380 E 6 54 N 47 44 FR4301351 RÃ ©seau de cavitÃ ©s Ã minioptÃ ¨res de Schreibers en Franche-ComtÃ © (15 cavitÃ ©s) 25 E 6 12 N 47 18 FR4302001 Plateau de Mancy * 46 E 5 32 N 46 39 FR5400403 VallÃ ©e de l'Issoire * 506 E 0 44 N 46 2 FR5400408 VallÃ ©e de la Tardoire * 780 E 0 32 N 45 40 FR5400459 VallÃ ©e du Corchon 63 E 1 6 N 46 29 FR5400460 Brandes de Montmorillon * 2 775 E 0 57 N 46 24 FR5400462 VallÃ ©e de la Gartempe - Les Portes d'Enfer * 336 E 0 54 N 46 19 FR5400464 Etangs d'AsniÃ ¨res 73 E 0 48 N 46 8 FR5400467 VallÃ ©e de Salleron 213 E 1 0 N 46 26 FR7200807 Tunnel d'Excideuil 1 W 1 2 N 45 21 FR7300868 Causse comtal 380 E 2 40 N 44 23 FR7300870 TourbiÃ ¨res du Levezou * 138 E 2 54 N 44 11 FR7300871 Plateau central de l'Aubrac aveyronnais * 7 070 E 2 57 N 44 37 FR7300874 Haute vallÃ ©e du Lot entre Espalion et Saint-Laurent d'Olt et gorges de la TruyÃ ¨re, basse vallÃ ©e du Lot et le Goul * 5 600 E 2 57 N 44 28 FR7300875 Puy du Wolf 120 E 2 18 N 44 33 FR7300876 Etangs du SÃ ©gala * 52 E 2 17 N 44 26 FR7300900 VallÃ ©e de la CÃ ¨re et tributaires * 200 E 1 55 N 44 56 FR7300908 Secteur de Lacerede * 200 E 1 47 N 44 46 FR7300944XXXX Montagne Noire occidentale * 1 910 E 2 4 N 43 25 FR7300945 Causse de CaucaliÃ ¨res et LabruguiÃ ¨re * 2 000 E 2 18 N 43 32 FR7300946 TourbiÃ ¨res du Margnes * 2 787 E 2 34 N 43 39 FR7300948 Le Montalet * 380 E 2 45 N 43 40 FR7300949 Basse vallÃ ©e du Lignon * 60 E 2 19 N 43 38 FR7301631 VallÃ ©es du Tarn, de l'Aveyron, du Viaur, de l'Agout et du Gijou * 17 200 E 2 11 N 44 9 FR7401103 VallÃ ©e de la Dordogne sur l'ensemble de son cours et affluents * 6 151 E 2 7 N 45 13 FR7401104 TourbiÃ ¨re de NÃ ©garioux Malsagne * 92 E 2 1 N 45 43 FR7401105 Landes et zones humides de la Haute VÃ ©zÃ ¨re * 6 430 E 2 0 N 45 36 FR7401107 Landes des MonÃ ©diÃ ¨res * 243 E 1 51 N 45 27 FR7401108 Landes et pelouses serpentinicoles du sud corrÃ ©zien * 115 E 1 52 N 45 1 FR7401109 Gorges de la VÃ ©zÃ ¨re autour de Treignac * 342 E 1 50 N 45 34 FR7401110 ForÃ ªt de la Cubesse * 102 E 2 3 N 45 32 FR7401111 VallÃ ©e de la VÃ ©zÃ ¨re d'Uzerche Ã la limite dÃ ©partementale 19/24 * 825 E 1 28 N 45 18 FR7401113 VallÃ ©e de la Montane vers Gimel * 125 E 1 50 N 45 17 FR7401121 VallÃ ©e du ruisseau du Moulin de Vignols 268 E 1 22 N 45 19 FR7401122 Ruisseaux de la rÃ ©gion de Neuvic 5 E 2 13 N 45 19 FR7401123 TourbiÃ ¨res et fonds tourbeux de Bonnefond Peret Bel Air * 506 E 2 1 N 45 30 FR7401124 Bassin de Gouzon 738 E 2 18 N 46 10 FR7401125 TourbiÃ ¨re de l'Ã ©tang du Bourdeau * 39 E 1 49 N 45 55 FR7401128 VallÃ ©e de la Gioune * 283 E 2 7 N 45 46 FR7401129 VallÃ ©e de la Creuse * 334 E 1 38 N 46 23 FR7401130 Gorges de la Grande Creuse * 570 E 1 49 N 46 16 FR7401131 Gorges de la Tardes et vallÃ ©e du Cher * 947 E 2 30 N 46 12 FR7401133 Etangs du nord de la Haute-Vienne 172 E 1 12 N 46 18 FR7401135 TourbiÃ ¨re de la source du ruisseau des Dauges * 199 E 1 25 N 46 0 FR7401137 Pelouses et landes serpentinicoles du sud de la Haute Vienne * 228 E 1 24 N 45 34 FR7401138 Etang de la Pouge 47 E 0 56 N 45 47 FR7401141 Mine de Chabannes et souterrains des Monts d'Ambazac 691 E 0 58 N 45 57 FR7401142 Ruisseau de Moissanes 7 E 1 35 N 45 51 FR7401145 Landes et zones humides autour du lac de VassiviÃ ¨re * 618 E 1 54 N 45 48 FR7401146 VallÃ ©e du Taurion et affluents * 1 903 E 1 47 N 45 59 FR7401147 VallÃ ©e de la Gartempe sur l'ensemble de son cours et affluents * 530 E 1 15 N 46 7 FR7401148 Haute vallÃ ©e de la Vienne * 1 177 E 1 40 N 45 45 FR7401149 ForÃ ªt d'Epagne * 442 E 1 36 N 45 55 FR8201632 Prairies humides et forÃ ªts alluviales du Val de SaÃ ´ne * 4 660 E 4 52 N 46 22 FR8201633 Dunes de Sermoyer 10 E 4 59 N 46 30 FR8201634 Lande tourbeuse des Oignons * 17 E 4 56 N 46 24 FR8201635 Les Ã ©tangs de la Dombes 12 000 E 5 3 N 46 2 FR8201637 Marais de Lavours * 473 E 5 44 N 45 49 FR8201638 Milieux alluviaux et aquatiques du fleuve RhÃ ´ne, de Jons Ã Anthon * 382 E 5 6 N 45 48 FR8201640 Pelouses Ã orchidÃ ©es, habitats rocheux du Revermont et des gorges de l'Ain * 1 832 E 5 25 N 46 10 FR8201641 Landes, pelouses, tourbiÃ ¨res, habitats rocheux, fourrÃ ©s, hÃ ªtraies remarquables et zones humides du Bas Bugey * 662 E 5 29 N 45 48 FR8201642 Pelouses, hÃ ªtraies sÃ ¨ches, habitats rocheux du plateau du Retord et de la chaÃ ®ne du Grand Colombier * 1 456 E 5 44 N 46 0 FR8201643 TourbiÃ ¨res, forÃ ªts remarquables, landes, pelouses et habitats rocheux de la Haute ChaÃ ®ne du Jura, de Champfromnier et du Cret de Chalam * 12 780 E 6 1 N 46 20 FR8201644 Marais de la haute Versoix et des Brous * 66 E 6 8 N 46 20 FR8201645 Milieux alluviaux et aquatiques de la basse vallÃ ©e de l'Ain * 1 614 E 5 15 N 45 58 FR8201648 Galerie Ã chauve-souris du Pont des Pierres 10 E 5 48 N 46 9 FR8201650 ForÃ ªt alluviale, pelouse sÃ ¨che de l'Etournel et dÃ ©filÃ © de l'Ecluse * 224 E 5 56 N 46 7 FR8201653 Milieux alluviaux et aquatiques de la confluence Ain-RhÃ ´ne * 680 E 5 10 N 45 47 FR8201658 VallÃ ©e de l'Eyrieux et de ses affluents * 800 E 4 34 N 44 49 FR8201660 Plateau de Montselgues * 3 990 E 4 1 N 44 30 FR8201663 Affluents rive droite du RhÃ ´ne * 1 180 E 4 46 N 45 11 FR8201664 Secteur des Sucs * 700 E 4 9 N 44 50 FR8201665 Allier et ses affluents * 500 E 3 58 N 44 42 FR8201666 Loire et ses affluents * 1 500 E 4 2 N 44 47 FR8201667 TourbiÃ ¨res du plateau de Saint-AgrÃ ¨ve * 150 E 4 23 N 45 3 FR8201670 Cevennes ardÃ ¨choises * 1 500 E 4 11 N 44 30 FR8201671 Suc de Clava * 12,69 E 4 38 N 45 18 FR8201675 Sables de l'Herbasse et des Balmes de l'IsÃ ¨re * 796 E 5 0 N 45 4 FR8201718 Les Usses * 72 E 5 51 N 46 0 FR8201720 Cluse du lac d'Annecy * 281 E 6 13 N 45 47 FR8201726 Etangs, landes, vallons tourbeux humides et ruisseaux Ã Ã ©crevisses de Chambaran * 1 492 E 5 10 N 45 16 FR8201727 Etangs, cÃ ´teaux secs et grottes de l'Ile Cremieu * 2 400 E 5 17 N 45 46 FR8201728 Etang et tourbiÃ ¨re du Grand Lemps-Chabons * 679 E 5 25 N 45 25 FR8201729 Marais alcalins de l'Ainan et Bavonne * 107 E 5 33 N 45 25 FR8201742 TourbiÃ ¨re de Saint-Laurent-du-Pont * 60 E 5 42 N 45 23 FR8201748 Iles du Haut RhÃ ´ne * 88,99 E 5 35 N 45 39 FR8201749 Milieux alluviaux et aquatiques de l'Ã ®le de la PlatiÃ ¨re * 1 008 E 4 46 N 45 21 FR8201755 Etangs du Forez * 87 E 4 11 N 45 39 FR8201756 Parties sommitales du Forez et Hautes Chaumes * 5 300 E 3 50 N 45 39 FR8201757 ForÃ ªts et tourbiÃ ¨res des Monts de la Madeleine * 185 E 3 50 N 45 59 FR8201758 Lignon, Vizezy, Anzon et leurs affluents * 875 E 4 3 N 45 43 FR8201760 TourbiÃ ¨res, landes, pelouses, hÃ ªtraies et Ã ©boulis des CrÃ ªts des Monts du Pilat * 1 186 E 4 35 N 45 22 FR8201761 TourbiÃ ¨res du Pilat et landes de Chaussitre * 350 E 4 26 N 45 18 FR8201762 VallÃ ©e de l'Ondenon, contreforts du nord du Pilat 150 E 4 23 N 45 23 FR8201763 Pelouses, landes et habitats rocheux des Gorges de la Loire * 2 280 E 4 15 N 45 26 FR8201764 Bois de Lespinasse, de la Benisson-Dieu et de la PacaudiÃ ¨re * 629 E 3 58 N 46 9 FR8201765 Milieux alluviaux et aquatiques de la Loire * 2 200 E 4 6 N 45 52 FR8201768 Ruisseaux Ã moule perliÃ ¨re du Boen, du Ban et Font d'Aix 283 E 3 50 N 45 54 FR8201769 RiviÃ ¨re Ã moule perliÃ ¨re d'Ance 25 E 3 53 N 45 23 FR8201770 RÃ ©seau de zones humides, pelouses, landes et falaises de l'avant-pays savoyard * 3 156 E 5 42 N 45 40 FR8201771 Zones humides et forÃ ªts alluviales de l'ensemble du lac du Bourget-Chautagne-RhÃ ´ne * 8 263 E 5 50 N 45 46 FR8201772 RÃ ©seau de zones humides dans l'Albanais * 401 E 5 57 N 45 46 FR8201785 Pelouses, milieux alluviaux et aquatiques de l'Ã ®le de Miribel-Jonage * 2 847 E 4 58 N 45 48 FR8201791 GÃ ®te Ã chauve-souris des mines de la VallosiÃ ¨res 2 E 4 32 N 46 4 FR8202002 ForÃ ªts, prairies et habitats rocheux des massifs orientaux des Bauges * 14 513 E 6 13 N 45 39 FR8301012 Gorges du Haut-Cher * 942 E 2 34 N 46 15 FR8301014 Etangs de Sologne bourbonnaise (dont l'Ã ©tang de Guichardeau) 233 E 3 35 N 46 34 FR8301015 VallÃ ©e de l'Allier nord * 4 207 E 3 19 N 46 29 FR8301016 VallÃ ©e de l'Allier sud * 1 938 E 3 25 N 46 11 FR8301017 Basse Sioule * 253 E 3 15 N 46 14 FR8301018 CÃ ´teaux de ChÃ ¢teau-Jaloux * 6 E 3 6 N 46 5 FR8301019 Monts de la Madeleine * 228 E 3 48 N 46 0 FR8301020 VallÃ ©e alluviale de la Loire * 2 940 E 3 50 N 46 31 FR8301021 ForÃ ªt de Troncais * 1 149 E 2 41 N 46 38 FR8301025 ForÃ ªt des Colettes * 766 E 3 0 N 46 11 FR8301029 Etang de la Racherie 16 E 3 26 N 46 21 FR8301030 Monts du Forez * 4 698 E 3 48 N 45 37 FR8301032 Zones alluviales de la confluence Dore-Allier * 2 263 E 3 22 N 45 55 FR8301033 Plaine des Varennes * 938 E 3 26 N 45 47 FR8301034 Gorges de la Sioule * 3 610 E 2 52 N 45 59 FR8301035 VallÃ ©es et cÃ ´teaux xÃ ©rothermiques des Couzes et Limagnes * 2 263 E 3 3 N 45 38 FR8301036 VallÃ ©es et cÃ ´teaux thermophiles au nord de Clermont-Ferrand * 240 E 3 5 N 45 57 FR8301037 Marais salÃ © de Saint-Beauzire * 13 E 3 9 N 45 51 FR8301038 Val d'Allier Pont du ChaÃ ¢eau/Jumeaux-Alagnon * 2 424 E 3 12 N 45 38 FR8301039 Artense * 602 E 2 43 N 45 26 FR8301040 CÃ ©zallier nord * 538 E 2 53 N 45 27 FR8301041 CÃ ©zallier sud * 1 060 E 2 55 N 45 22 FR8301042 Monts-Dore * 6 407 E 2 50 N 45 33 FR8301044 Auzelles 1 E 3 29 N 45 36 FR8301045 Bois-Noirs * 417 E 3 36 N 45 56 FR8301048 Puy de Pileyre-Turluron * 77 E 3 19 N 45 43 FR8301049 ComtÃ © d'Auvergne et Puy Saint Romain * 325 E 3 17 N 45 37 FR8301051 VallÃ ©es et piÃ ©monts du Nord-Forez * 325 E 3 37 N 45 47 FR8301052 ChaÃ ®ne des Puys * 2 036 E 2 57 N 45 47 FR8301055 Massif cantalien (parties ouest et est) * 5 883 E 2 41 N 45 6 FR8301056 TourbiÃ ¨res et zones humides du nord-est du massif cantalien * 1 525 E 2 50 N 45 13 FR8301057 Gorges de la Dordogne et du Marilhou * 2 810 E 2 20 N 45 18 FR8301059 Zones humides de la PlanÃ ¨ze de Saint-Flour 2 212 E 2 58 N 45 2 FR8301060 Zones humides de la rÃ ©gion de Riom-es-Montagne * 750 E 2 40 N 45 17 FR8301061 CÃ ´teaux de Raulhac et Cros de Ronesque 286 E 2 39 N 44 52 FR8301065 VallÃ ©es et cÃ ´teaux thermophiles de la rÃ ©gion de Maurs * 117 E 2 12 N 44 38 FR8301067 VallÃ ©e de la Sianne et du bas Allagnon * 4 700 E 3 5 N 45 12 FR8301068 Gorges de la Rhue * 1 009 E 2 37 N 45 22 FR8301069 Aubrac * 722 E 3 0 N 44 46 FR8301070 Sommets du nord Margeride * 910 E 3 19 N 45 0 FR8301072 Val d'Allier Limagne Brivadoise * 668 E 3 21 N 45 22 FR8301073 CÃ ´teaux de Montlaison/la Garenne/prÃ ©s salÃ ©s de Beaumont * 57 E 3 19 N 45 19 FR8301074 Val d'Allier/Vieille Brioude/Langeac * 2 724 E 3 23 N 45 11 FR8301075 Gorges de l'Allier et affluents * 9 312 E 3 41 N 44 57 FR8301076 Mezenc * 2 739 E 4 9 N 44 55 FR8301077 Marais de Limagne * 234 E 3 39 N 45 4 FR8301079 Sommets et versants orientaux de la Margeride * 1 224 E 3 27 N 44 51 FR8301080 Gorges de l'Arzon 839 E 3 52 N 45 13 FR8301081 Gorges de la Loire et affluents partie sud * 4 984 E 3 55 N 44 53 FR8301082 Grand Lac, Lac Long, Le Lac 56 E 3 12 N 45 17 FR8301083 Saint-Beauzire 4 E 3 17 N 45 16 FR8301084 Mont Bar * 21 E 3 43 N 45 11 FR8301086 Sucs du Velay/Meygal 109 E 4 7 N 45 3 FR8301087 Sucs de Breysse 69 E 4 0 N 44 54 FR8301088 Haute vallÃ ©e du Lignon 284 E 4 17 N 45 4 FR8301090 Pont de Desges * 40 E 3 26 N 45 0 FR8301091 Dore/Faye/Couzon * 71 E 3 35 N 45 42 FR8301094 RiviÃ ¨res Ã moules perliÃ ¨res 417 E 3 34 N 44 55 FR8301095 Lacs et riviÃ ¨res Ã loutres 504 E 2 33 N 45 37 FR8301096 RiviÃ ¨res Ã Ã ©crevisses Ã pattes blanches 1 390 E 3 50 N 44 55 FR8302002 TourbiÃ ¨re du Haut-Livradois: complexe tourbeux de Virennes * 123 E 3 38 N 45 32 FR8302003 Zones humides de Saint-Paul-des-Landes 421 E 2 16 N 44 56 FR8302005 Mine de Fluorine de Busset 1 E 3 30 N 46 1 FR8302007 Grotte de la Denise 1 E 3 51 N 45 3 FR8302008 CarriÃ ¨re de Solignac 1 E 3 52 N 44 57 FR8302009 Complexe minier de la vallÃ ©e de la Senouire 1 630 E 3 36 N 45 11 FR8302010 CavitÃ © miniÃ ¨re de la Pause 209 E 3 37 N 45 45 FR8302011 Tunnels SNCF du Chavanon 476 E 2 29 N 45 34 FR8302015 Site des Grivaldes 355 E 2 32 N 44 43 FR8302016 Site de Compaing 243 E 2 40 N 45 1 FR8302017 Site de Palmont 290 E 2 31 N 45 6 FR8302018 Site de Salins 148 E 0 3 N 45 11 FR8302019 Site de la Coste 30 E 0 45 N 45 8 FR8302020 GÃ ®tes du bassin minier de Massiac 321 E 3 10 N 45 16 FR9101352 Plateau de l'Aubrac * 684 E 3 3 N 44 36 FR9101355 Montagne de la Margeride * 9 389 E 3 25 N 44 50 FR9101357 Plateau de Charpal * 3 398 E 3 34 N 44 38 FR9101361 Mont LozÃ ¨re * 11 650 E 3 45 N 44 26 FR9101362 Combe des Cades 163 E 3 34 N 44 24 FR9101363 VallÃ ©es du Tarn, du Tarnon et de la Mimente * 10 490 E 3 41 N 44 17 FR9101364 Hautes vallÃ ©es de la Ceze et du Luech 13 080 E 3 59 N 44 22 FR9101374 Vallon de l'Urugne 578 E 3 13 N 44 24 FR9101375 Falaises de Barjac 1 519 E 3 24 N 44 29 FR9101376 Causse des Blanquets 745 E 3 20 N 44 31 FR9101424 Le Caroux et l'Espinouse * 2 330 E 2 55 N 43 36 IT1110001 Rocca di Cavour 76 E 7 23 N 44 46 IT1110002 Collina di Superga * 747 E 7 23 N 44 46 IT1110004 Stupinigi * 1 731 E 7 36 N 44 57 IT1110005 Vauda 2 412 E 7 41 N 45 13 IT1110009 Bosco del Vaj e Bosc Grand * 1 347 E 7 55 N 45 6 IT1110014 Stura di Lanzo * 688 E 7 33 N 45 13 IT1110015 Confluenza Po - Pellice * 146 E 7 35 N 44 46 IT1110016 Confluenza Po - Maira * 178 E 7 40 N 44 49 IT1110017 Lanca di S. Marta - Confluenza Po - Banna * 164 E 7 42 N 44 56 IT1110018 Confluenza Po - Orco - Malone * 302 E 7 53 N 45 9 IT1110019 Baraccone - Confluenza Po - Dora Baltea 1 570 E 8 5 N 45 9 IT1110020 Lago di Viverone * 926 E 8 3 N 45 23 IT1110024 Lanca di S. Michele * 166 E 7 42 N 44 52 IT1110025 Po Morto di Carignano * 491 E 7 45 N 44 52 IT1110034 Laghi di Meugliano e Alice 283 E 7 49 N 45 25 IT1110035 Stagni di Poirino - Favari * 1 844 E 7 44 N 44 53 IT1110036 Lago di Candia 276 E 7 58 N 45 18 IT1110047 Scarmagno - Torre Canavese (morena destra d'Ivrea) * 1 876 E 7 48 N 45 22 IT1110050 Mulino Vecchio (Fascia Fluviale del Po) * 414 E 8 1 N 45 12 IT1110051 Peschiere e Laghi di Pralormo 141 E 7 50 N 44 49 IT1110061 Lago di Maglione 17 E 8 1 N 45 19 IT1110062 Stagno Interrato di Settimo Rottaro 22 E 8 0 N 45 19 IT1110063 Boschi e Paludi di Bellavista 95 E 7 50 N 45 25 IT1110064 Palude di Romano Canavese * 9,4 E 7 53 N 45 22 IT1110079 La Mandria * 3 379 E 7 34 N 45 9 IT1120002 Bosco della Partecipanza di Trino Vercellese * 1 070 E 8 16 N 45 12 IT1120004 Baraggia di Rovasenda 1 178 E 8 18 N 45 33 IT1120005 Garzaia di Carisio * 96 E 8 13 N 45 23 IT1120007 Palude di S. Genuario * 426 E 8 12 N 45 11 IT1120008 Fontana Gigante (Tricerro) * 314 E 8 17 N 45 12 IT1120010 Lame del Sesia e Isolone di Oldenico * 910 E 8 25 N 45 23 IT1120013 Isolotto del Ritano 237 E 8 0 N 45 14 IT1120014 Garzaia del Rio Druma * 129 E 8 23 N 45 27 IT1120016 Laghetto di Sant'agostino 21 E 8 15 N 45 46 IT1120023 Isola di Santa Maria * 721 E 8 9 N 45 9 IT1130001 La Bessa * 734 E 8 3 N 45 28 IT1130003 Baraggia di Candelo 604 E 8 11 N 45 30 IT1130004 Lago di Bertignano (Viverone) e stagno presso la str. per Roppolo 26 E 8 5 N 45 24 IT1140001 Fondo Toce * 364 E 8 28 N 45 54 IT1150001 Valle del Ticino * 6 583 E 8 41 N 45 31 IT1150002 Lagoni di Mercurago 472 E 8 34 N 45 42 IT1150003 Palude di Casalbeltrame 655 E 8 30 N 45 24 IT1150004 Canneti di Dormelletto * 137 E 8 35 N 45 42 IT1150005 Agogna Morta (Borgolavezzaro) 13 E 8 40 N 45 17 IT1150006 Garzaia di S. Bernardino - Morghengo Briona * 43 E 8 33 N 45 30 IT1150007 Baraggia di Piano Rosa 1 194 E 8 25 N 45 36 IT1150008 Baraggia di Bellinzago * 119 E 8 35 N 45 32 IT1160003 Crava Morozzo * 299 E 7 44 N 44 24 IT1160009 Confluenza Po-Bronda * 136 E 7 28 N 44 32 IT1160010 Bosco del Merlino * 354 E 7 44 N 44 46 IT1160011 Parco di Racconigi e Boschi lungo il Torrente Maira * 326 E 7 41 N 44 46 IT1160012 Boschi e Rocche del Roero 1 704 E 7 53 N 44 44 IT1160013 Confluenza Po - Varaita * 171 E 7 36 N 44 47 IT1160029 Colonie di chirotteri di S. Vittoria e Monticello d'Alba 17 E 7 57 N 44 40 IT1160036 Stura di Demonte * 1 123 E 7 20 N 44 19 IT1170001 Rocchetta Tanaro 126 E 8 20 N 44 52 IT1170002 Valmanera 2 190 E 8 11 N 44 54 IT1170003 Stagni di Belangero (Asti) * 591 E 8 10 N 44 51 IT1170005 Verneto di Rocchetta Tanaro * 10 E 8 21 N 44 51 IT1180002 Garzaia del Torrente Orba 269 E 8 38 N 44 47 IT1180004 Greto del T.te Scrivia tra Cassano e Villalvernia * 1 039 E 8 51 N 44 45 IT1180005 Ghiaia Grande (Fiume Po) 462 E 8 20 N 45 7 IT1180009 Strette della Val Borbera * 1 665 E 9 1 N 44 41 IT1180010 Langhe di Spigno Monferrato 2 512 E 8 18 N 44 30 IT1180011 Massiccio dell'Antola - M.te Carmo - M.te Legna * 5 993 E 9 9 N 44 35 IT1180017 Bacino del Rio Miseria 2 094 E 8 30 N 44 30 IT1180027 Confluenza Po - Sesia - Tanaro * 4 061 E 8 36 N 45 5 IT1320425 Piana Crixia * 802 E 8 16 N 44 30 IT1321205 Rocchetta Cairo * 156 E 8 17 N 44 26 IT1321313 Foresta della Deiva - Torrente Erro * 886 E 8 28 N 44 28 IT1330213 Conglomerato di Vobbia * 2 988 E 9 0 N 44 36 IT1330223 Rio di Vallenzona * 118 E 9 5 N 44 36 IT1330620 Pian della Badia (Tiglieto) * 249 E 8 36 N 44 32 IT1330905 Parco dell'Antola * 2 657 E 9 28 N 44 32 IT1330925 Rio Pentemina * 294 E 9 6 N 44 31 IT1331012 Lago Marcotto - Roccabruna - Gifarco - Lago della Nave * 2 158 E 9 20 N 44 32 IT1331019 Lago Brugneto * 767 E 9 12 N 44 32 IT1331104 Parco dell'Aveto * 6 900 E 9 26 N 44 29 IT2010006 Lago di Biandronno * 134 E 8 42 N 45 49 IT2010007 Palude Brabbia * 460 E 8 43 N 45 47 IT2010008 Lago di Comabbio * 467 E 8 41 N 45 45 IT2010009 Sorgenti del Rio Capricciosa * 76 E 8 37 N 45 44 IT2010010 Brughiera del Vigano * 510 E 8 41 N 45 42 IT2010011 Paludi di Arsago * 543 E 8 43 N 45 42 IT2010012 Brughiera del Dosso 455 E 8 41 N 45 39 IT2010013 Ansa di Castelnovate 311 E 8 39 N 45 38 IT2010014 Turbigaccio, Boschi di Castelletto e Lanca di Bernate * 2 531 E 8 45 N 45 30 IT2010015 Palude Bruschera * 164 E 8 35 N 45 45 IT2010017 Palude Bozza-Monvallina * 21 E 8 37 N 45 50 IT2020002 Sasso Malascarpa * 145 E 9 19 N 45 51 IT2020003 Palude di Albate * 68 E 9 5 N 45 45 IT2020004 Lago di Montorfano * 84 E 9 8 N 45 47 IT2020005 Lago di Alserio * 496 E 9 13 N 45 47 IT2020006 Lago di Pusiano * 651 E 9 16 N 45 48 IT2020007 Pineta Pedemontana di Appiano Gentile 204 E 8 56 N 45 44 IT2020008 Fontana del Guercio * 30 E 9 11 N 45 43 IT2030004 Lago di Olginate * 78 E 9 25 N 45 47 IT2030005 Palude di Brivio * 302 E 9 26 N 45 45 IT2030006 Valle S. Croce e Valle del Curone * 1 213 E 9 21 N 45 42 IT2030007 Lago di Sartirana * 28 E 9 25 N 45 42 IT2050001 Pineta di Cesate 182 E 9 5 N 45 35 IT2050002 Boschi delle Groane 726 E 9 6 N 45 38 IT2050003 Valle del Rio Pegorino 122 E 9 17 N 45 39 IT2050004 Valle del Rio Cantalupo 70 E 9 16 N 45 39 IT2050005 Boschi della Fagiana * 1 044 E 8 50 N 45 28 IT2050006 Bosco di Vanzago * 193 E 8 58 N 45 31 IT2050007 Fontanile Nuovo 40 E 9 0 N 45 27 IT2050008 Bosco di Cusago 13 E 9 0 N 45 26 IT2050009 Sorgenti della Muzzetta * 136 E 9 21 N 45 28 IT2050010 Oasi di Lacchiarella * 37 E 9 10 N 45 19 IT2060010 Valle del Freddo * 72 E 10 0 N 45 47 IT2060013 Fontanile Brancaleone 12 E 9 39 N 45 31 IT2060014 Boschetto della Cascina Campagna 5,3 E 9 52 N 45 28 IT2060015 Bosco De' L'isola * 92 E 9 53 N 45 25 IT2070020 Torbiere DIseo * 359 E 10 2 N 45 38 IT2080001 Garzaia di Celpenchio * 140 E 8 35 N 45 14 IT2080002 Basso Corso e Sponde del Ticino * 8 564 E 8 56 N 45 18 IT2080003 Garzaia della Verminesca * 162 E 8 37 N 45 13 IT2080004 Palude Loja * 40 E 8 38 N 45 12 IT2080005 Garzaia della Rinalda * 38 E 8 35 N 45 9 IT2080006 Garzaia di S. Alessandro * 266 E 8 41 N 45 10 IT2080007 Garzaia del Bosco Basso * 41 E 8 38 N 45 7 IT2080008 Boschetto di Scaldasole 101 E 8 53 N 45 8 IT2080009 Garzaia della Cascina Notizia * 73 E 8 45 N 45 6 IT2080010 Garzaia di Sartirana * 190 E 8 38 N 45 4 IT2080011 Abbazia Acqualunga * 176 E 8 43 N 45 3 IT2080012 Garzaia di Gallia * 107 E 8 50 N 45 5 IT2080013 Garzaia della Cascina Portalupa * 5,4 E 8 47 N 45 18 IT2080014 Boschi Siro Negri e Moriano * 1 352 E 9 3 N 45 12 IT2080015 San Massimo * 462 E 8 58 N 45 11 IT2080016 Boschi del Vignolo * 260 E 8 56 N 45 12 IT2080017 Garzaia di Porta Chiossa * 80 E 9 12 N 45 14 IT2080018 Garzaia della Carola * 32 E 9 10 N 45 14 IT2080019 Boschi di Vaccarizza * 465 E 9 14 N 45 8 IT2080020 Garzaia della Roggia Torbida * 14 E 9 6 N 45 4 IT2080021 Monte Alpe * 320 E 9 17 N 44 48 IT2090001 Monticchie * 238 E 9 38 N 45 8 IT2090002 Boschi e Lanca di Comazzo * 266 E 9 28 N 45 26 IT2090003 Bosco del Mortone 64 E 9 27 N 45 23 IT2090004 Garzaia del Mortone * 35 E 9 26 N 45 23 IT2090005 Garzaia della Cascina del Pioppo * 6,7 E 9 26 N 45 22 IT2090006 Spiagge fluviali di Boffalora * 172 E 9 28 N 45 21 IT2090007 Lanca di Soltarico * 160 E 9 33 N 45 17 IT2090008 La Zerbaglia * 553 E 9 38 N 45 16 IT2090009 Morta di Bertonico * 48 E 9 39 N 45 15 IT2090010 Adda Morta * 191 E 9 42 N 45 12 IT2090011 Bosco Valentino * 59 E 9 45 N 45 12 IT20A0001 Morta di Pizzighettone * 42 E 9 47 N 45 10 IT20A0002 Naviglio di Melotta * 243 E 9 47 N 45 23 IT20A0003 Palata Menasciutto * 37 E 9 42 N 45 24 IT20A0004 le Bine * 144 E 10 26 N 45 8 IT20A0005 Lanca di Gabbioneta * 23 E 10 13 N 45 13 IT20A0006 Lanche di Azzanello * 58 E 9 56 N 45 18 IT20A0007 Bosco della Marisca * 27 E 9 53 N 45 21 IT20A0008 Isola Uccellanda * 76 E 9 57 N 45 20 IT20A0009 Bosco di Barco * 35 E 9 53 N 45 22 IT20B0001 Bosco Foce Oglio * 105 E 10 40 N 45 2 IT20B0002 Valli di Mosio * 62 E 10 28 N 45 9 IT20B0003 Lanca Cascina S. Alberto * 105 E 10 36 N 45 2 IT20B0004 Lanche di Gerra Gavazzi e Runate * 154 E 10 21 N 45 10 IT20B0005 Torbiere di Marcaria * 93 E 10 32 N 45 7 IT20B0006 Isola Boscone * 130 E 11 14 N 45 2 IT20B0007 Isola Boschina * 39 E 11 8 N 45 2 IT20B0008 Paludi di Ostiglia * 123 E 11 5 N 45 6 IT20B0009 Valli del Mincio * 1 463 E 10 44 N 45 9 IT20B0010 Vallazza * 521 E 10 49 N 45 7 IT20B0011 Bosco Fontana * 236 E 10 44 N 45 12 IT20B0012 Complesso Morenico di Castellaro Lagusello * 210 E 10 38 N 45 21 IT3210003 Laghetto del Frassino 78 E 10 39 N 45 26 IT3210008 Fontanili di Povegliano 121 E 10 53 N 45 20 IT3210012 Val Galina e Progno Borago 989 E 10 59 N 45 29 IT3210013 Palude del Busatello 443 E 11 5 N 45 6 IT3210014 Palude del Feniletto - Sguazzo del Vallese 167 E 11 6 N 45 19 IT3210015 Palude Pellegrina 111 E 11 0 N 45 13 IT3210016 Palude del BrusÃ 171 E 11 12 N 45 10 IT3210018 Basso Garda 1 431 E 10 40 N 45 27 IT3210019 Sguazzo di Rivalunga 186 E 11 6 N 45 20 IT3220005 Ex Cave di Casale - Vicenza 36 E 11 35 N 45 31 IT3220008 Buso della rana 0,64 25 E 11 21 N 45 39 IT3220013 Bosco di Dueville * 319 E 11 31 N 45 37 IT3220037 Colli Berici * 12 768 E 11 30 N 45 25 IT3240002 Colli Asolani * 2 202 E 11 56 N 45 48 IT3240004 Montello * 5 069 E 12 7 N 45 48 IT3240005 Perdonanze 336 E 12 15 N 45 58 IT3240006 Bosco di Basalghelle 14 E 12 31 N 45 49 IT3240008 Bosco di Cessalto 28 E 12 37 N 45 41 IT3240009 Sile Morto di Vallependola Alzaia 313 E 12 17 N 44 38 IT3240010 Sile Morto di Cendon S. Elena 200 E 12 19 N 45 37 IT3240011 Sile: sorgenti, paludi di Morgano e S.Cristina * 1 299 E 12 4 N 45 38 IT3240012 Fontane Bianche di Lancenigo * 77 E 12 16 N 45 42 IT3240013 Ambito Fluviale del Livenza * 1 061 E 12 33 N 45 49 IT3240014 Laghi di Revine * 119 E 12 13 N 45 59 IT3240015 Palu' del Quartiere del Piave 692 E 12 5 N 45 52 IT3240016 Bosco di Gaiarine 2,1 E 12 29 N 45 51 IT3240017 Bosco di Cavalier 9,4 E 12 33 N 45 45 IT3240023 Grave del Piave 4 687 E 12 19 N 45 46 IT3250003 Penisola del Cavallino: biotopi litoranei * 398 E 12 34 N 45 28 IT3250006 Bosco di Lison 5,6 E 12 44 N 45 44 IT3250008 Ex Cave di Villetta di Salzano 64 E 12 7 N 45 32 IT3250010 Bosco di Carpenedo * 13 E 12 15 N 45 30 IT3250011 Sile: Ansa a San Michele Vecchio 38 E 12 20 N 45 35 IT3250012 Ambiti Fluviali del Reghena e del Lemene - Cave di Cinto Maggiore * 461 E 12 50 N 45 48 IT3250013 Laguna del Mort e Pinete di Eraclea * 214 E 12 46 N 45 33 IT3250016 Cave di Gaggio 115 E 12 19 N 45 33 IT3250017 Cave di Noale 43 E 12 5 N 45 33 IT3250021 Ex Cave di Martellago * 51 E 12 10 N 45 31 IT3250022 Bosco Zacchi 0,75 E 12 45 N 45 48 IT3250023 Lido di Venezia: biotopi litoranei * 150 E 12 19 N 45 20 IT3250030 Laguna medio-inferiore di Venezia * 26 384 E 12 13 N 45 18 IT3250031 Laguna superiore di Venezia * 20 186 E 12 27 N 45 30 IT3250032 Bosco Nordio * 157 E 12 15 N 45 7 IT3250033 Laguna di Caorle * 4 386 E 12 54 N 45 39 IT3250034 Dune residue del Bacucco * 13 E 12 19 N 45 10 IT3260001 Palude di Onara * 133 E 11 48 N 45 37 IT3260010 Colli Euganei: Monte Lozzo * 383 E 11 37 N 45 17 IT3260011 Colli Euganei: Monte Ricco * 325 E 11 44 N 45 15 IT3260018 Zone umide e Grave della Brenta * 3 862 E 11 45 N 45 36 IT3260019 Colli Euganei * 12 990 E 11 42 N 45 18 IT3270003 Dune di Donada e Contarina * 107 E 12 13 N 45 2 IT3270004 Dune di Rosolina e Volto * 115 E 12 14 N 45 5 IT3270005 Dune Fossili di Ariano Polesine * 57 E 12 11 N 44 57 IT3270006 Rotta di S. Martino 32 E 12 11 N 44 56 IT3270007 Gorghi di Trecenta 20 E 11 25 N 45 1 IT3270017 Delta del Po * 22 408 E 12 29 N 44 55 IT3310005 Torbiera di Sequals * 13 E 12 51 N 46 10 IT3310007 Greto del Tagliamento 2 712 E 12 57 N 46 10 IT3310008 Magredi di Tauriano 367 E 12 51 N 46 7 IT3310009 Magredi del Cellina 4 362 E 12 44 N 46 1 IT3310010 Risorgive del Vinchiaruzzo * 259 E 12 44 N 45 59 IT3310011 Bosco Marzinis 11 E 12 47 N 45 56 IT3310012 Bosco Torrate 8,9 E 12 48 N 45 53 IT3320020 Lago di Ragogna 83 E 13 0 N 46 10 IT3320021 Torbiera di Casasola e Andreuzza * 28 E 13 4 N 46 11 IT3320022 Quadri di Fagagna 60 E 13 5 N 46 7 IT3320023 Magredi di Campoformido 242 E 13 11 N 46 1 IT3320024 Magredi di Coz 10 E 12 57 N 46 3 IT3320025 Magredi di Firmano 56 E 13 24 N 46 4 IT3320026 Risorgive dello Stella * 797 E 13 4 N 45 55 IT3320027 Palude Moretto * 38 E 13 9 N 45 53 IT3320028 Palude Selvote * 56 E 13 11 N 45 52 IT3320029 Confluenza Fiumi Torre e Natisone 600 E 13 21 N 45 56 IT3320030 Bosco di Golena del Torreano 137 E 12 58 N 45 51 IT3320031 Paludi di Gonars * 70 E 13 13 N 45 53 IT3320032 Paludi di Porpetto * 23 E 13 13 N 45 52 IT3320033 Bosco Boscat 72 E 13 9 N 45 49 IT3320034 Boschi di Muzzana * 346 E 13 6 N 45 47 IT3320035 Bosco Sacile 142 E 13 11 N 45 47 IT3320036 Anse del Fiume Stella * 79 E 13 3 N 45 45 IT3320037 Laguna di Marano e Grado * 16 288 E 13 14 N 45 43 IT3320038 Pineta di Lignano * 117 E 13 5 N 45 39 IT3330001 Palude del Preval * 12 E 13 31 N 45 57 IT3330002 Colle di Medea 39 E 13 26 N 45 55 IT3330003 Laghi di Doberdo' e di Pietrarossa * 1 434 E 13 33 N 45 50 IT3330004 Foce del Timavo * 179 E 13 34 N 45 46 IT3330005 Foce dell'Isonzo - Isola della Cona * 2 653 E 13 30 N 45 45 IT3330006 Valle Cavanata e Banco Mula di Muggia * 856 E 13 28 N 45 41 IT3330007 Cavana di Monfalcone * 131 E 13 31 N 45 47 IT3340001 Falesie di Duino * 123 E 13 36 N 45 46 IT3340002 Monte Lanaro * 848 E 13 46 N 45 44 IT3340003 Monte Hermada * 500 E 13 37 N 45 47 IT3340004 Val Rosandra e Monte Cocusso * 1 065 E 13 53 N 45 38 IT3340005 Monte Orsario * 157 E 13 49 N 45 42 IT4010002 Monte Menegosa, Monte Lama, Groppo di Gora * 3 427 E 9 41 N 44 40 IT4010003 Monte Nero, Monte Maggiorasca, La Ciapa Liscia * 852 E 9 30 N 44 33 IT4010004 Monte Capra, Monte Tre Abati, Monte Armelio, Sant'Agostino, Lago di Averaldi * 6 230 E 9 28 N 44 45 IT4010005 Pietra Parcellara, Sassi Neri * 331 E 9 28 N 44 50 IT4010006 Meandri di San Salvatore 67 E 9 23 N 44 43 IT4010007 Roccia Cinque Dita * 21 E 9 37 N 44 38 IT4010008 Castell'Arquato, Lugagnano Val d'Arda * 280 E 9 50 N 44 50 IT4010011 Fiume Trebbia da Perino a Bobbio 353 E 9 25 N 44 47 IT4010012 Val Boreca, Monte Lesima * 4 742 E 9 14 N 44 39 IT4010013 Monte Dego, Monte Veri, Monte delle Tane * 2 240 E 9 21 N 44 37 IT4010016 Basso Trebbia * 1 356 E 9 35 N 44 59 IT4010017 Conoide del Nure e Bosco di Fornace Vecchia 563 E 9 41 N 44 55 IT4010018 Fiume Po da Rio Boriacco a Bosco Ospizio * 6 118 E 9 45 N 45 5 IT4020001 Boschi di Carrega * 1 283 E 10 12 N 44 43 IT4020003 Torrente Stirone 2 748 E 9 56 N 44 50 IT4020004 Alta Valle del Torrente Parma, Val Cedra * 3 611 E 10 3 N 44 23 IT4020005 Groppi Rossi * 121 E 9 59 N 44 28 IT4020006 Monte Prinzera * 840 E 10 4 N 44 38 IT4020007 Monte Penna, Monte Trevine, Groppo, Groppetto * 1 567 E 9 30 N 44 27 IT4020008 Monte Ragola, Lago MoÃ ², Lago Bino * 1 396 E 9 33 N 44 36 IT4020009 Fontanili di Viarolo 113 E 10 17 N 44 52 IT4020010 Monte Gottero * 1 476 E 9 41 N 44 23 IT4020011 Groppo di Gorro * 188 E 9 53 N 44 31 IT4020012 Monte Barigazzo, Pizzo D'Oca * 2 524 E 9 47 N 44 37 IT4020013 Belforte, Corchia, Alta Val Manubiola * 1 474 E 9 54 N 44 30 IT4020014 Monte Capuccio, Monte Sant'Antonio 900 E 10 1 N 44 39 IT4020015 Monte Fuso 825 E 10 16 N 44 30 IT4020021 Medio e basso Taro * 4 629 E 10 10 N 44 44 IT4030001 Monte Acuto, Alpe di Succiso * 3 111 E 10 11 N 44 20 IT4030002 Monte Ventasso * 2 948 E 10 17 N 44 23 IT4030003 Monte La Nuda, Cima Belfiore, Passo del Cerreto * 3 498 E 10 16 N 44 18 IT4030004 Val D'Ozola, Monte Cusna * 3 949 E 10 22 N 44 17 IT4030005 Abetina Reale, Alta Val Dolo * 3 600 E 10 27 N 44 15 IT4030006 Monte Prado * 618 E 10 24 N 44 15 IT4030007 Fontanili di Corte Valle Re * 311 E 10 31 N 44 46 IT4030008 Pietra di Bismantova * 202 E 10 24 N 44 25 IT4030009 Gessi Triassici * 1 925 E 10 23 N 44 22 IT4030010 Monte Duro * 411 E 10 32 N 44 32 IT4030011 Casse di espansione del Secchia * 278 E 10 48 N 44 39 IT4030012 Crostolina di Guastalla * 299 E 10 37 N 44 55 IT4030013 Fiume Enza da La Mora a Compiano * 707 E 10 19 N 44 29 IT4030014 Rupe di Campotrera, Rossena 762 E 10 26 N 44 34 IT4030015 Valli di Novellara 1 842 E 10 45 N 44 53 IT4030016 San Valentino, Rio della Rocca * 779 E 10 43 N 44 32 IT4030017 Ca' del Vento, Ca' del Lupo, Gessi di Borzano * 1 137 E 10 36 N 44 35 IT4030018 Media Val Tresinaro, Val Dorgola 514 E 10 33 N 44 29 IT4040001 Monte Cimone, Libro Aperto, Lago di Pratignano * 4 894 E 10 43 N 44 10 IT4040002 Monte Rondinaio, Monte Giovo * 4 099 E 10 34 N 44 9 IT4040003 Sassi di Roccamalatina * 1 118 E 10 56 N 44 23 IT4040004 Sassoguidano, Gaiato * 2 413 E 10 50 N 44 17 IT4040005 Alpesigola, Sasso Tignoso * 2 878 E 10 34 N 44 14 IT4040006 Poggio Bianco Dragone * 308 E 10 37 N 44 18 IT4040007 Salse di Nirano, Varana * 371 E 10 49 N 44 30 IT4040009 Manzolino * 256 E 11 7 N 44 36 IT4040010 Torrazzuolo 115 E 11 5 N 44 41 IT4040011 Casse di espansione del fiume Panaro 275 E 11 0 N 44 35 IT4040012 Colombarone 50 E 10 47 N 44 37 IT4040013 Faeto, Varana, Torrente Fossa 391 E 10 46 N 44 27 IT4050001 Gessi Bolognesi, Calanchi dell'Abbadessa * 3 965 E 11 25 N 44 25 IT4050002 Corno Alle Scale * 4 579 E 10 51 N 44 8 IT4050003 Monte Sole * 6 476 E 11 11 N 44 18 IT4050004 Bosco della Frattona 392 E 11 39 N 44 21 IT4050006 Valle Benni * 292 E 11 32 N 44 36 IT4050011 Media Valle del Sillaro * 1 108 E 11 26 N 44 17 IT4050012 Contrafforte Pliocenico * 2 629 E 11 18 N 44 20 IT4050013 Monte Vigese * 617 E 11 5 N 44 12 IT4050014 Monte Radicchio, Rupe di Calvenzano * 1 382 E 11 7 N 44 19 IT4050015 La Martina, Monte Gurlano 1 107 E 11 22 N 44 13 IT4050016 Abbazia di Monteveglio 256 E 11 4 N 44 27 IT4050017 Valli di Medicina e Molinella * 1 275 E 11 38 N 44 34 IT4050018 Golena S. Vitale e Golena del Lippo 69 E 11 18 N 44 32 IT4050019 La Bora * 22 E 11 12 N 44 37 IT4050020 Laghi di Suviana e Brasimone * 1 902 E 11 5 N 44 6 IT4050021 Valli di Bentivoglio, S. Pietro in Casale e Malalbergo 702 E 11 30 N 44 42 IT4060001 Valli di Argenta * 2 027 E 11 49 N 44 35 IT4060002 Valli di Comacchio * 13 012 E 12 10 N 44 37 IT4060003 Vene di Bellocchio, Sacca di Bellocchio, Foce del Fiume Reno, Pineta Bellocchio * 2 147 E 12 15 N 44 36 IT4060004 Valle Bertuzzi, Valle Porticino-Cannevie' * 2 690 E 12 13 N 44 47 IT4060005 Sacca di Goro, Po di Goro, Valle Dindona, Foce del Po di Volano * 4 859 E 12 19 N 44 48 IT4060006 Bosco della Mesola, Bosco Panfilia, Bosco di S.Giustina * 1 228 E 12 15 N 44 50 IT4060007 Bosco di Volano * 401 E 12 15 N 44 46 IT4060009 Bosco di Sant'Agostino o Panfilia 188 E 11 22 N 44 46 IT4060010 Dune di Massenzatica * 52 E 12 9 N 44 53 IT4060012 Dune di San Giuseppe * 73 E 12 14 N 44 43 IT4060013 Po da Golena Bianca a Isola Bianca * 616 E 11 34 N 44 54 IT4070001 Punte Alberete, Valle Mandriole * 900 E 12 13 N 44 31 IT4070002 Bardello * 99 E 12 14 N 44 32 IT4070003 Pineta di San Vitale, Bassa del Pirottolo * 1 222 E 12 14 N 44 30 IT4070004 Pialassa della Baiona, Risega e Pontazzo * 1 595 E 12 15 N 44 30 IT4070005 Pineta di Casalborsetti, Pineta Staggioni, Duna di Porto Corsini * 579 E 12 16 N 44 32 IT4070006 Pialassa dei Piomboni, Pineta di Punta Marina * 465 E 12 16 N 44 27 IT4070007 Salina di Cervia * 1 087 E 12 19 N 44 15 IT4070008 Pineta di Cervia * 194 E 12 20 N 44 16 IT4070009 Ortazzo, Ortazzino, Foce del Torrente Bevano * 1 256 E 12 19 N 44 20 IT4070010 Pineta di Classe * 1 141 E 12 16 N 44 21 IT4070011 Vena del Gesso Romagnola * 6 223 E 11 38 N 44 15 IT4070013 Canali e Ripristini Ambientali di Alfonsine * 37 E 11 58 N 44 31 IT4070016 Alta Valle del Torrente Sintria * 1 174 E 11 37 N 44 9 IT4070017 Alto Senio * 1 015 E 11 32 N 44 11 IT4070018 Villa Romana di Russi * 17 E 12 1 N 44 23 IT4080001 Foresta di Campigna, Foresta La Lama, Monte Falco * 4 040 E 11 50 N 43 50 IT4080002 Acquacheta * 1 557 E 11 41 N 44 1 IT4080003 Monte Gemelli, Monte Guffone * 13 058 E 11 44 N 43 56 IT4080004 Bosco di Scardavilla, Ravaldino * 316 E 12 0 N 44 8 IT4080005 Monte Zuccherodante * 1 097 E 11 56 N 43 48 IT4080006 Meandri del Fiume Ronco 221 E 12 5 N 44 10 IT4080007 Pietramora, Ceparano, Rio Cozzi * 1 955 E 11 55 N 44 11 IT4080008 Balze di Verghereto, Monte Fumaiolo, Ripa della Moia * 2 455 E 12 4 N 43 47 IT4080009 Selva di Ladino, Fiume Montone, Terra del Sole 220 E 11 59 N 44 11 IT4080010 Careste presso Sarsina 478 E 12 6 N 43 56 IT4080011 Rami del Bidente, Monte Marino * 1 410 E 11 52 N 43 52 IT4090001 Onferno * 274 E 12 32 N 43 52 IT4090002 Torriana, Montebello, Fiume Marecchia * 2 232 E 12 22 N 43 58 IT5110002 Monte Orsaro * 1 983 E 9 58 N 44 23 IT5110003 Monte Matto - Monte Malpasso * 754 E 10 3 N 44 21 IT5110004 Monte Acuto - Groppi di Camporaghera * 465 E 10 11 N 44 19 IT5110005 Monte La Nuda - Monte Tondo * 521 E 10 13 N 44 16 IT5120001 Monte Sillano - Passo Romecchio * 260 E 10 20 N 44 15 IT5120002 Monte Castellino - Le Forbici * 664 E 10 24 N 44 14 IT5120003 Parco dell'Orecchiella - Pania di Corfino - Lamarossa * 2 008 E 10 22 N 44 12 IT5130001 Alta Valle del Sestaione * 823 E 10 39 N 44 7 IT5130005 Libro Aperto - Cima Tauffi * 358 E 10 44 N 44 9 IT5130006 Monte Spigolino - Monte Gennaio * 493 E 10 48 N 44 6 IT5140001 Passo della Raticosa, Sassi di San Zanobi e della Mantesca * 2 214 E 11 21 N 44 11 IT5140002 Sasso di Castro e Monte Beni * 811 E 11 18 N 44 8 IT5140003 Conca di Firenzuola * 2 337 E 11 22 N 44 6 IT5140004 Giogo - Colla di Casaglia * 6 114 E 11 27 N 44 4 IT5140005 Muraglione - Acqua Cheta * 4 883 E 11 39 N 43 57 IT5180001 Crinale M. Falterona - M. Falco - M. Gabrendo * 201 E 11 43 N 43 52 IT5180002 Foreste Alto Bacino dell'Arno * 10 395 E 11 45 N 43 49 IT5180003 Giogo Seccheta * 88 E 11 48 N 43 49 IT5180005 Alta Vallesanta * 5 037 E 11 55 N 43 45 IT5180006 Alta Valle del Tevere * 1 658 E 12 1 N 43 45 IT5180007 Monte Calvano * 1 537 E 11 58 N 43 42 IT5180008 Sasso di Simone e Simoncello * 1 667 E 12 17 N 43 44 IT5180009 Monti Rognosi * 949 E 12 0 N 43 34 IT5180010 Alpe della Luna * 3 397 E 12 9 N 43 39 IT5180011 Pascoli montani e cespuglieti del Pratomagno * 6 751 E 11 38 N 43 39 IT5180012 Valle dell'Inferno e Bandella 890 E 11 39 N 43 30 IT5180013 Ponte a Buriano e Penna 1 182 E 11 44 N 43 30 IT5180014 Brughiere dell'Alpe di Poti 1 143 E 11 59 N 43 28 IT5180016 Monte Dogana 1 236 E 12 1 N 43 23 IT5180018 Foresta di Camaldoli e Badia Prataglia * 2 937 E 11 50 N 43 48 IT5210001 Boschi di Monti di Sodolungo - Rosso (CittÃ di Castello) 2 597 E 12 22 N 43 28 IT5210002 Serre di Burano * 714 E 12 34 N 43 27 IT5210003 Fiume Tevere tra San Giustino e Pierantonio 483 E 12 18 N 43 20 IT5210004 Boschi di Pietralunga * 1 487 E 12 27 N 43 28 IT5210005 Gola del Corno di Catria * 598 E 12 43 N 43 25 IT5210006 Boschi di Morra - Marzana 1 698 E 12 3 N 43 25 IT5210007 Valle delle Prigioni (Monte Cucco) * 611 E 12 43 N 43 23 IT5210008 Valle del Rio Freddo (Monte Cucco) * 64 E 12 45 N 43 22 IT5210009 Monte Cucco (sommitÃ ) * 879 E 12 44 N 43 22 IT5210010 Le Gorghe * 116 E 12 45 N 43 20 IT5210011 Torrente Vetorno * 66 E 12 44 N 43 18 IT5210012 Boschi di Montelovesco - Monte delle Portole 1 961 E 12 27 N 43 14 IT5210013 Boschi del Bacino di Gubbio * 907 E 12 38 N 43 17 IT5210014 Monti Maggio - Nero (sommitÃ ) * 1 592 E 12 49 N 43 14 IT5210015 Valle del Torrente Nese (Umbertide) * 510 E 12 20 N 43 14 IT5210019 Fosso della Vallaccia - Monte Pormaiore * 629 E 12 49 N 43 11 IT5210022 Fiume Tescio (Parte Alta) 63 E 12 41 N 43 6 IT5210023 Colli Selvalonga - Il Monte (Assisi) * 473 E 12 42 N 43 5 IT5210024 Fiume Topino (Bagnara - Nocera Umbra) 41 E 12 48 N 43 6 IT5210031 Col Falcone (Colfiorito) * 135 E 12 53 N 43 3 IT5210032 Piani di Annifo - Arvello 221 E 12 52 N 43 2 IT5210034 Palude di Colfiorito * 156 E 12 52 N 43 1 IT5210036 Piano di Ricciano 102 E 12 51 N 43 0 IT5210037 Selva di Cupigliolo * 232 E 12 53 N 42 59 IT5210041 Fiume Menotre (Rasiglia) 56 E 12 51 N 42 57 IT5210044 Boschi di Terne - Pupaggi 1 486 E 12 52 N 42 53 IT5210045 Fiume Vigi * 108 E 12 51 N 42 57 IT5210051 Monte Patino - Val Canatra (Monti Sibillini) * 1 169 E 13 9 N 42 49 IT5210052 Piani di Castelluccio di Norcia * 3 129 E 13 12 N 42 48 IT5210073 Alto Bacino del Torrente Lama * 2 349 E 12 16 N 43 34 IT5210074 Poggio Pantano (Scheggia) 33 E 12 45 N 43 25 IT5210075 Boschi e pascoli di Fratticiola Selvatica (Valfabbrica) * 2 313 E 12 32 N 43 10 IT5210076 Monte Alago (Nocera Umbra) * 68 E 12 48 N 43 8 IT5310001 Valmarecchia tra Ponte Messa e Ponte Otto Martiri * 140 E 12 13 N 43 49 IT5310002 Calanchi di Maioletto * 717 E 12 18 N 43 53 IT5310003 Monti Sasso Simone e Simoncello * 1 190 E 12 17 N 43 46 IT5310004 Boschi del Carpegna * 478 E 12 18 N 43 48 IT5310005 Settori sommitali Monte Carpegna e Costa dei Salti * 874 E 12 20 N 43 48 IT5310006 Colle S. Bartolo 509 E 12 49 N 43 56 IT5310007 Litorale della Baia del Re 9,6 E 12 58 N 43 52 IT5310008 Corso dell'Arzilla * 227 E 12 56 N 43 50 IT5310009 Selva di S. Nicola 4,4 E 12 54 N 43 52 IT5310010 Alpe della Luna - Bocca Trabaria * 2 662 E 12 14 N 43 37 IT5310011 Bocca Serriola * 1 306 E 12 20 N 43 32 IT5310012 Montecalvo in Foglia * 3 189 E 12 39 N 43 47 IT5310013 Mombaroccio * 2 460 E 12 49 N 43 46 IT5310014 Valle Avellana * 1 662 E 12 32 N 43 50 IT5310015 Tavernelle sul Metauro * 741 E 12 54 N 43 43 IT5310016 Gola del Furlo * 2 990 E 12 43 N 43 38 IT5310017 Monte Nerone - Gola di Gorgo a Cerbara * 5 688 E 12 32 N 43 32 IT5310018 Serre del Burano 3 631 E 12 31 N 43 30 IT5310019 Monte Catria, Monte Acuto * 7 731 E 12 41 N 43 29 IT5310020 Monte S. Silvestro - Monte Ercole * 1 404 E 12 15 N 43 51 IT5310021 Monte della Perticara - Monte Pincio * 445 E 12 15 N 43 54 IT5310022 Fiume Metauro da Piano di Zucca alla foce * 745 E 13 1 N 43 47 IT5320001 Monte lo Spicchio - Monte Columeo - Valle di S. Pietro * 967 E 12 46 N 43 22 IT5320002 Valle Scappuccia * 281 E 12 56 N 43 26 IT5320003 Gola di Frasassi * 692 E 12 57 N 43 24 IT5320004 Gola della Rossa * 1 309 E 12 59 N 43 26 IT5320005 Costa tra Ancona e Portonovo 168 E 13 33 N 43 35 IT5320006 Portonovo e Falesia Calcarea a Mare * 132 E 13 37 N 43 32 IT5320007 Monte Conero * 1 140 E 13 26 N 43 32 IT5320008 Selva di Castelfidardo 55 E 13 35 N 43 28 IT5320009 Fiume Esino in localitÃ Ripa Bianca * 140 E 13 17 N 43 31 IT5320010 Monte Maggio - Valle dell'Abbadia * 685 E 12 48 N 43 16 IT5320011 Monte Puro - Rogedano - Valleremita * 1 494 E 12 51 N 43 17 IT5320012 Valle Vite - Valle dell'Acquarella * 1 062 E 13 1 N 43 20 IT5320013 Faggeto di San Silvestro 202 E 12 53 N 43 18 IT5320014 Monte Nero e Serra Santa * 620 E 12 50 N 43 13 IT5330001 Monte Ragnolo e Monte Meta (Vers. Occidentale) * 971 E 13 12 N 43 1 IT5330002 Val di Fibbia - Valle dell'Acquasanta * 3 107 E 13 11 N 42 59 IT5330003 Rio Terro * 1 808 E 13 15 N 43 1 IT5330004 Monte Bove * 2 019 E 13 11 N 42 55 IT5330005 Monte Castel Manardo - Tre Santi * 1 519 E 13 16 N 42 58 IT5330006 Faggete del S. Lorenzo * 772 E 13 13 N 42 51 IT5330007 Pian Perduto * 310 E 13 11 N 42 50 IT5330008 Valle Rapegna e Monte Cardosa * 2 240 E 13 8 N 42 52 IT5330009 Monte Giuoco del Pallone - Monte Cafaggio * 3 036 E 12 54 N 43 14 IT5330010 Piana di Pioraco * 253 E 12 55 N 43 11 IT5330011 Monte Letegge - Monte d'Aria * 1 618 E 13 9 N 43 9 IT5330012 Macchia di Montenero 361 E 13 10 N 43 22 IT5330013 Macchia delle Tassinete * 162 E 13 12 N 43 21 IT5330014 Fonte delle Bussare 7,4 E 13 14 N 43 18 IT5330015 Monte S. Vicino * 793 E 13 4 N 43 19 IT5330016 Gola di S. Eustachio * 559 E 13 8 N 43 12 IT5330017 Gola del Fiastrone * 2 551 E 13 13 N 43 4 IT5330018 Gola di Pioraco * 735 E 12 59 N 43 10 IT5330019 Piani di Montelago * 525 E 12 58 N 43 6 IT5330020 Monte Pennino - Scurosa * 2 595 E 12 55 N 43 7 IT5330021 Boschetto a Tasso Presso Montecavallo * 350 E 12 57 N 42 58 IT5330022 Montagna di Torricchio * 1 023 E 13 1 N 42 58 IT5330023 Gola della Valnerina - Monte Fema * 3 269 E 13 3 N 42 55 IT5330024 Selva dell'Abbadia di Fiastra * 1 075 E 13 25 N 43 13 IT5340001 Litorale di Porto d'Ascoli * 90 E 13 54 N 42 54 IT5340002 Boschi tra Cupramarittima e Ripatransone 676 E 13 49 N 43 0 IT5340003 Monte dell'Ascensione 1 230 E 13 34 N 42 55 IT5340004 Montagna dei Fiori * 491 E 13 35 N 42 48 IT5340005 Ponte d'Arli * 216 E 13 28 N 42 48 IT5340006 Lecceto d'Acquasanta * 286 E 13 24 N 42 46 IT5340007 S. Gerbone * 679 E 13 24 N 42 42 IT5340008 Valle della Corte * 749 E 13 23 N 42 43 IT5340009 Macera della Morte * 421 E 13 20 N 42 42 IT5340010 Monte Comunitore * 507 E 13 20 N 42 43 IT5340011 Monte Ceresa * 739 E 13 20 N 42 48 IT5340012 Boschi Ripariali del Tronto * 167 E 13 16 N 42 45 IT5340013 Monte Porche - Palazzo Borghese - Monte Argentella * 1 552 E 13 15 N 42 53 IT5340014 Monte Vettore e Valle del lago di Pilato * 3 593 E 13 16 N 42 50 IT5340015 Montefalcone Appennino - Smerillo * 547 E 13 27 N 42 59 IT5340016 Monte Oialona - Colle Propezzano * 800 E 13 19 N 42 51 IT5340017 Colle Galluccio * 201 E 13 18 N 42 49 IT5340018 Fiume Tronto tra Favalanciata e Acquasanta * 1 031 E 13 22 N 42 45 IT5340019 Valle dell'Ambro * 2 346 E 13 15 N 42 56 IT5340020 Valle dell'Infernaccio - Monte Sibilla * 3 213 E 13 15 N 42 54 IT6020001 Piano dei Pantani * 80 E 13 11 N 42 43 IT7120022 Fiume Mavone 160 E 13 40 N 42 31 IT7120081 Fiume Tordino (medio corso) 313 E 13 38 N 42 37 IT7120082 Fiume Vomano (da Cusciano a Villa Vomano) 459 E 13 40 N 42 35 IT7120083 Calanchi di Atri * 1 154 E 13 59 N 42 33 IT7120213 Montagne dei Fiori e di Campli e Gole del Salinello * 4 221 E 13 36 N 42 45 IT7130024 Monte Picca - Monte di Roccatagliata * 1 766 E 13 51 N 42 12 IT7130031 Fonte di Papa * 811 E 14 3 N 42 13 IT7130105 Rupe di Turrivalignani e Fiume Pescara * 185 E 14 1 N 42 16 IT7140106 Fosso delle Farfalle (sublitorale chietino) * 792 E 14 28 N 42 15 IT7140107 Lecceta litoranea di Torino di Sangro e foce del Fiume Sangro * 552 E 14 32 N 42 13 IT7140108 Punta Aderci - Punta della Penna * 317 E 14 42 N 42 10 IT7140109 Marina di Vasto 57 E 14 44 N 42 5 IT7140110 Calanchi di Bucchianico (Ripe dello Spagnolo) * 180 E 14 14 N 42 18 IT7140111 Boschi ripariali sul Fiume Osento 595 E 14 31 N 42 10 IT7140112 Bosco di Mozzagrogna (Sangro) * 428 E 14 27 N 42 10 IT7140126 Gessi di Lentella * 436 E 14 41 N 41 59 IT7140214 Gole di Pennadomo e Torricella Peligna * 269 E 14 19 N 42 0 LU0001002 VallÃ ©e de l'Our de Ouren a Wallendorf Pont * 5 675 E 6 6 N 50 1 LU0001003 VallÃ ©e de la Tretterbaach 467 E 5 57 N 50 5 LU0001004 Weicherange - Breichen * 58 E 5 59 N 50 2 LU0001005 VallÃ ©e supÃ ©rieure de la Wiltz * 174 E 5 51 N 49 59 LU0001006 VallÃ ©es de la SÃ »re, de la Wiltz, de la Clerve et du Lellgerbaach * 253 E 6 2 N 49 59 LU0001007 VallÃ ©e supÃ ©rieure de la SÃ »re/Lac du barrage * 3 026 E 5 52 N 49 54 LU0001008 VallÃ ©e de la SÃ »re moyenne de Esch/SÃ »re Ã Dirbach * 356 E 5 59 N 49 54 LU0001010 Grosbous - Neibruch * 14 E 5 56 N 49 50 LU0001011 VallÃ ©e de l'Ernz noire/Beaufort/Berdorf * 4 130 E 6 19 N 49 48 LU0001013 VallÃ ©e de l'Attert de la frontiÃ ¨re Ã Useldange * 750 E 5 49 N 49 47 LU0001014 Zones humides de Bissen et Fensterdall * 47 E 6 3 N 49 46 LU0001015 VallÃ ©e de l'Ernz blanche * 1 996 E 6 12 N 49 47 LU0001016 Herborn - Bois de Herborn/Echternach - Haard * 1 162 E 6 24 N 49 46 LU0001017 VallÃ ©e de la SÃ »re infÃ ©rieure * 1 343 E 6 29 N 49 46 LU0001018 VallÃ ©e de la Mamer et de l'Eisch * 6 697 E 6 4 N 49 43 LU0001020 Pelouses calcaires de la rÃ ©gion de Junglinster * 1 509 E 6 13 N 49 43 LU0001021 VallÃ ©e de la Syre de Manternach Ã Fielsmillen * 171 E 6 27 N 49 42 LU0001022 Grunewald * 3 129 E 6 11 N 49 39 LU0001024 Machtum - Pellembierg/Froumbierg/Greivenmaacherbierg * 285 E 6 25 N 49 39 LU0001025 Hautcharage/Dahlem - Asselborner et Boufferdanger Muer * 164 E 5 56 N 49 35 LU0001026 Bertrange - Greivelserhaff/Bouferterhaff * 617 E 6 3 N 49 35 LU0001028 Differdange Est - Prenzebierg/Anciennes mines et CarriÃ ¨res * 1 156 E 5 52 N 49 32 LU0001029 RÃ ©gion de la Moselle supÃ ©rieure * 1 649 E 6 19 N 49 31 LU0001030 Esch-sur-Alzette Sud-est - Anciennes miniÃ ¨res/Ellegronn * 953,65 E 6 0 N 49 28 LU0001031 Dudelange Haard * 614,7 E 6 3 N 49 28 LU0001032 Dudelange - Ginzebierg * 269 E 6 5 N 49 28 LU0001033 Wilwerdange - Conzefenn * 82 E 6 2 N 50 8 LU0001034 Wasserbillig - CarriÃ ¨re de dolomie 19 E 6 29 N 49 43 LU0001035 Schimpach - CarriÃ ¨res de Schimpach 11 E 5 49 N 50 0 LU0001037 PerlÃ © - Ancienne ardoisiÃ ¨res 44 E 5 46 N 49 48 LU0001038 Troisvierges - Cornelysmillen 291 E 5 58 N 50 8 LU0001042 Hoffelt - Kaleburn * 90 E 5 54 N 50 5 LU0001043 Troine/Hoffelt - Sporbaach * 67 E 5 53 N 50 5 LU0001044 Cruchten - Bras mort de l'Alzette * 21 E 6 6 N 49 47 LU0001045 Gonderange/Rodenbourg - Faascht * 251 E 6 16 N 49 41 LU0001051 Wark - Niederfeulen-Warken 137 E 6 3 N 49 52 LU0001054 Fingig - Reifelswenkel * 67 E 5 54 N 49 36 LU0001055 Capellen - Air de service et Schultzbech 4,44 E 5 58 N 49 38 LU0001066 Grosbous - Seitert 22 E 5 58 N 49 48 LU0001067 Leitrange - Heischel 22 E 5 52 N 49 42 LU0001070 Grass - Moukebrill 32 E 5 53 N 49 37 LU0001072 Massif forestier du Stiefeschboesch 39,46 E 5 51 N 49 44 LU0001073 Massif forestier du Ielboesch 29,64 E 6 1 N 49 39 LU0001074 Massif forestier du Faascht 45,58 E 5 56 N 49 38 LU0001075 Massif forestier du Aesing 56,96 E 5 57 N 49 32 LU0001076 Massif forestier du Waal 67 E 6 7 N 49 29 LU0001077 Bois de Bettembourg * 246,72 E 6 5 N 49 32 SE0330054 Beijershamn och Svansholmarna * 654,7 E 16 24 N 56 35 SE0330102 GÃ ¥rdby sandstÃ ¤pp * 39,3 E 16 38 N 56 37 SE0330103 Ã by sandbackar * 12,1 E 16 39 N 56 35 SE0330108 Ottenby NR * 2 393,2 E 16 25 N 56 12 SE0330109 Eckelsudde * 425,2 E 16 23 N 56 25 SE0330139 Kalkstad * 22,3 E 16 30 N 56 36 SE0330140 RÃ ¶sselkÃ ¤rret 17,8 E 16 35 N 56 37 SE0330174 SydÃ ¶stra Ã lands sjÃ ¶marker * 8 798,5 E 16 36 N 56 26 SE0330176 Stora Alvaret * 26 015,6 E 16 30 N 56 25 SE0330219 Albrunna lund * 36,6 E 16 25 N 56 19 SE0330220 Dalby lund * 25,6 E 16 27 N 56 28 SE0330222 Lilla Vickleby lund 17 E 16 26 N 56 34 SE0330223 Skogsbylund * 2,5 E 16 30 N 56 37 SE0330224 Vickleby Ã ¤dellÃ ¶vskog * 47 E 16 26 N 56 35 SE0330225 VÃ ¤sterstads almlund * 12,2 E 16 25 N 56 25 SE0330271 Lenstad-TÃ ¤velsrum * 35,7 E 16 34 N 56 37 SE0410010 Stiby backe * 119,7 E 14 41 N 56 1 SE0410012 Listershuvud 486 E 14 45 N 56 1 SE0410024 Johannishus Ã ¥sar * 60,2 E 15 25 N 56 13 SE0410039 Ã backa * 28,8 E 15 11 N 56 12 SE0410040 Utklippan 117,7 E 15 42 N 55 57 SE0410042 TromtÃ ¶-AlmÃ ¶ * 3 361,2 E 15 27 N 56 8 SE0410046 BrÃ ¤kne-Hoby skÃ ¤rgÃ ¥rd 212,6 E 15 6 N 56 8 SE0410047 BjÃ ¶rkeskÃ ¤rven 40,7 E 15 12 N 56 8 SE0410055 Halen * 565,5 E 14 29 N 56 16 SE0410057 Skinsagylet * 77,4 E 14 35 N 56 11 SE0410062 Valje * 91,3 E 14 33 N 56 3 SE0410065 VÃ ¤stra TorsÃ ¶ 33,5 E 14 38 N 56 0 SE0410066 Spraglehall * 11,2 E 14 45 N 56 3 SE0410068 Pukaviksbukten 8 932,2 E 14 46 N 56 6 SE0410071 StÃ ¤rnÃ ¶ 213,3 E 14 50 N 56 8 SE0410079 PersgÃ ¤rde * 61,4 E 14 58 N 56 15 SE0410080 KvallÃ ¥kra * 58,8 E 14 57 N 56 15 SE0410088 JÃ ¤rnavik * 153,2 E 15 4 N 56 10 SE0410089 Sonekulla * 62,9 E 15 7 N 56 10 SE0410092 HaglÃ ¶ * 160,7 E 15 31 N 56 9 SE0410094 SkÃ ¤rva * 233,3 E 15 34 N 56 12 SE0410097 Hallarum * 51,4 E 15 49 N 56 9 SE0410098 JÃ ¤rkÃ ¶ 124,3 E 15 43 N 56 5 SE0410099 HÃ ¤stholmen-Ã ppenskÃ ¤r * 1 150,6 E 15 46 N 56 4 SE0410100 Senora SvenÃ ¶ * 87,8 E 15 46 N 56 6 SE0410101 Uttorp * 77,1 E 15 41 N 56 4 SE0410104 Torhamns udde * 514 E 15 50 N 56 4 SE0410105 FÃ ¤rskesjÃ ¶n * 310,7 E 15 50 N 56 9 SE0410107 Steneryd * 7,4 E 15 49 N 56 7 SE0410114 KnÃ ¶sÃ ¶ * 67 E 15 40 N 56 9 SE0410115 Pagelsborg 1,5 E 15 5 N 56 11 SE0410120 VambÃ ¥sa norra * 24,6 E 15 27 N 56 11 SE0410121 LindÃ ¶ udde * 21,5 E 15 21 N 56 7 SE0410123 Eriksberg 130 E 15 1 N 56 10 SE0410124 BockÃ ¶n-MjÃ ¶Ã ¶n 301,9 E 15 0 N 56 8 SE0410125 FÃ ¶lsÃ ¶ 42,5 E 14 58 N 56 8 SE0410126 Ljungryda * 8,2 E 14 31 N 56 13 SE0410128 MÃ ¶rrumsÃ ¥n 136,2 E 14 45 N 56 12 SE0410130 Stora Rom * 16,7 E 15 49 N 56 8 SE0410133 TÃ ¤rnÃ ¶-Yttre EkÃ ¶ 106,1 E 14 58 N 56 6 SE0410134 TjÃ ¤rÃ ¶ 306,7 E 15 3 N 56 9 SE0410135 LÃ ¥ngasjÃ ¶nÃ ¤s * 146,9 E 14 51 N 56 15 SE0410137 RaslÃ ¥ngen Ã ¶stra * 182,6 E 14 26 N 56 16 SE0410138 Boafall norra 13,8 E 14 27 N 56 14 SE0410140 Boarp 2,9 E 14 45 N 56 17 SE0410143 Elleholm Norra 3,5 E 14 43 N 56 9 SE0410144 GÃ ¥ragÃ ¶l 5,3 E 14 40 N 56 16 SE0410145 GrÃ ¤num 6,5 E 14 38 N 56 15 SE0410146 Baggeboda * 5,7 E 14 28 N 56 16 SE0410148 Bergudden * 6,5 E 15 37 N 56 10 SE0410151 VÃ ¤mÃ ¶parken * 34,6 E 15 36 N 56 10 SE0410152 Ryssberget * 125,7 E 14 36 N 56 4 SE0410153 SiesjÃ ¶ * 64 E 14 33 N 56 4 SE0410155 NÃ ¤snabbarna * 22,5 E 14 35 N 56 1 SE0410156 SillnÃ ¤s * 118 E 14 37 N 56 0 SE0410157 KrÃ ¥kenabben * 23,5 E 14 43 N 55 59 SE0410158 HanÃ ¶ * 248,2 E 14 50 N 56 0 SE0410160 Boafall-Pieboda * 208,9 E 14 28 N 56 14 SE0410161 Holje 15,7 E 14 31 N 56 17 SE0410163 TÃ ¤rnÃ ¶-HarÃ ¶-BrorsÃ ¶ * 492,4 E 14 59 N 56 7 SE0410168 BrÃ ¤kneÃ ¥n 70,1 E 15 2 N 56 22 SE0410171 SjÃ ¶arp-NÃ ¤ssjÃ ¶n * 161,9 E 15 11 N 56 13 SE0410172 NÃ ¤sudden * 9,1 E 15 11 N 56 13 SE0410173 Smygen * 22,9 E 15 7 N 56 9 SE0410174 GÃ ¶marken * 111,8 E 15 17 N 56 8 SE0410175 GÃ ¶ bokskog * 19,8 E 15 19 N 56 8 SE0410176 BlÃ ¶tÃ ¶-KidÃ ¶ * 82 E 15 24 N 56 10 SE0410181 Stora Hammar-VarÃ ¶-LillÃ ¶ * 486,2 E 15 47 N 56 8 SE0410187 HjÃ ¤rthallaberget * 73,7 E 14 37 N 56 1 SE0410188 BjÃ ¶rkenabben * 30,8 E 14 40 N 55 59 SE0410189 KrÃ ¥kenabben nordvÃ ¤st * 13,7 E 14 43 N 56 0 SE0410190 Tocken * 2,7 E 14 43 N 56 3 SE0410193 Blankatorpet 1,1 E 14 27 N 56 16 SE0410195 Bellevueparken * 5,7 E 14 51 N 56 10 SE0410196 StrÃ ¶mma * 7,2 E 14 51 N 56 11 SE0410205 VambÃ ¥sanÃ ¤s * 141,4 E 15 26 N 56 10 SE0410206 IvÃ ¶ 72,5 E 15 29 N 56 8 SE0410207 Piskabacken * 19,2 E 15 15 N 56 13 SE0410208 Brunnsskogen * 73,3 E 15 16 N 56 11 SE0410209 FornanÃ ¤s 3,3 E 15 17 N 56 11 SE0410210 Angelskog * 7,6 E 15 18 N 56 10 SE0410211 VÃ ¥ngsÃ ¶-BiskopsmÃ ¥la * 83,9 E 15 6 N 56 8 SE0410212 GÃ ¥sfeten 10,4 E 15 13 N 56 7 SE0410220 Gullberna * 2,8 E 15 38 N 56 11 SE0410221 Idholm * 25 E 15 45 N 56 9 SE0410222 Ã stra MÃ ¶cklÃ ¶ * 27,5 E 15 47 N 56 8 SE0410224 UtlÃ ¤ngan * 63,4 E 15 47 N 56 1 SE0410225 Sandhamn * 26,8 E 15 51 N 56 5 SE0410229 NÃ ¤smarken * 38 E 15 39 N 56 10 SE0410231 Ryamad * 0,3 E 15 41 N 56 6 SE0410232 FornanÃ ¤s Ã ¶stra 8 E 15 18 N 56 11 SE0410233 Elleholm * 234 E 14 43 N 56 9 SE0410234 VÃ ¤rhult * 4,4 E 14 36 N 56 12 SE0410264 Ã stra KvallÃ ¥kra 40 E 14 57 N 56 16 SE0410265 Komperskulla 0,31 E 14 38 N 56 17 SE0420002 Hallands VÃ ¤derÃ ¶ * 1 792,3 E 12 34 N 56 26 SE0420013 Ubbalt * 81,5 E 13 41 N 56 20 SE0420021 Boarps hed * 30,1 E 13 46 N 55 55 SE0420043 Ã raslÃ ¶vs mosse * 63,4 E 13 57 N 56 5 SE0420047 Norra Mosslunda * 72,5 E 14 5 N 55 58 SE0420075 VerkeÃ ¥ns dalgÃ ¥ng * 2 784,4 E 14 3 N 55 44 SE0420077 Marknadsplatsen * 28,3 E 14 12 N 55 41 SE0420087 ListarumsÃ ¥sens naturreservat 59,4 E 14 5 N 55 34 SE0420106 IvÃ ¶ klack * 116,2 E 14 24 N 56 7 SE0420107 Kjugekull * 11,6 E 14 22 N 56 4 SE0420128 Torsebroparken * 14 E 14 7 N 56 6 SE0420129 Simris strandÃ ¤ng 1,1 E 14 21 N 55 31 SE0420130 BÃ ¤ckhalladalen * 104,4 E 14 19 N 55 34 SE0420131 Benestads backar * 7 E 13 54 N 55 31 SE0420132 Ã rupskÃ ¤rret 1,1 E 13 55 N 55 30 SE0420133 StrÃ ¤ntemÃ ¶lla * 47,7 E 14 14 N 55 37 SE0420134 Stenshuvud * 397,5 E 14 16 N 55 39 SE0420135 Svabesholm * 15,2 E 14 14 N 55 39 SE0420136 Friseboda 271,6 E 14 12 N 55 48 SE0420137 GropahÃ ¥let 76,7 E 14 14 N 55 52 SE0420138 Ã spet * 215,8 E 14 19 N 55 55 SE0420141 Forsakar-BorrÃ ¥kra 37 E 14 4 N 55 49 SE0420142 SÃ ¶ndreklack * 31,5 E 14 5 N 55 50 SE0420149 Stora Hults fÃ ¤lad * 4,8 E 12 45 N 56 19 SE0420150 LinnerÃ ¶d * 44,5 E 13 18 N 56 10 SE0420151 Osby skansar 7,1 E 13 58 N 56 21 SE0420152 SÃ ¶dra Ã spet 57,5 E 14 16 N 55 53 SE0420154 SkÃ ¤ralid 681,8 E 13 13 N 56 1 SE0420155 KlÃ ¶vahallar * 121,8 E 13 6 N 56 5 SE0420157 MÃ ¶llegÃ ¥rden * 25,1 E 14 8 N 55 45 SE0420179 Lya ljunghed och Ã lemossen * 230,7 E 12 54 N 56 23 SE0420202 Maltesholm 29,3 E 13 59 N 55 54 SE0420203 KlintabÃ ¤cken * 21 E 13 57 N 55 55 SE0420204 MjÃ ¶Ã ¥ns dalgÃ ¥ng * 24,7 E 14 0 N 55 51 SE0420206 Gladsaxhallar och Tobisviksheden * 95,5 E 14 19 N 55 34 SE0420232 BjÃ ¤rekustens naturreservat * 619,9 E 12 39 N 56 27 SE0420233 Ã ngelholms kronopark * 201,8 E 12 49 N 56 14 SE0420234 Lyngby * 4,7 E 14 6 N 55 54 SE0420235 LyngsjÃ ¶n 83 E 14 4 N 55 56 SE0420236 VittskÃ ¶vle driva * 59,6 E 14 10 N 55 51 SE0420238 KlammersbÃ ¤ck * 74,7 E 14 11 N 55 42 SE0420239 Rinkaby skjutfÃ ¤lt * 775,3 E 14 18 N 55 58 SE0420240 Ravlunda skjutfÃ ¤lt * 862,1 E 14 10 N 55 44 SE0420241 Sporrakulla * 8,5 E 14 14 N 56 17 SE0420242 Herrevadskloster-BrorÃ ¶d 41,9 E 13 15 N 56 6 SE0420243 Bonnarps hed 25,1 E 13 11 N 56 4 SE0420244 Ã stafors-Ljungryda * 10,6 E 14 31 N 56 12 SE0420245 KlammersbÃ ¤ck-Torup * 9 E 14 9 N 55 42 SE0420246 Torups Ã ¤ngar * 103 E 14 7 N 55 41 SE0420247 LudarÃ ¶ds fÃ ¤lad * 76,7 E 14 0 N 55 41 SE0420248 BreabÃ ¤ck-RugerÃ ¶d * 51,8 E 13 59 N 55 44 SE0420249 DjurrÃ ¶dsbÃ ¤cken * 130,9 E 13 56 N 55 41 SE0420250 Fyledalen * 463,1 E 13 51 N 55 32 SE0420252 LingenÃ ¤sen * 86,6 E 14 8 N 56 3 SE0420253 VÃ ¤stra FÃ ¤laden * 38 E 14 8 N 56 2 SE0420254 Ã sumallet * 40,4 E 14 10 N 55 59 SE0420255 GamlegÃ ¥rden 18,9 E 14 11 N 55 59 SE0420256 BjÃ ¶rkhÃ ¤ll 36,1 E 14 12 N 55 58 SE0420257 HÃ ¥slÃ ¶v * 149,8 E 14 12 N 55 59 SE0420258 Hercules 39 E 14 15 N 56 0 SE0420259 VramsÃ ¥ns mynning * 21,7 E 14 12 N 55 55 SE0420260 Pulken 7,6 E 14 12 N 55 53 SE0420261 Egeside * 21,7 E 14 11 N 55 51 SE0420262 Skeingeborg 3,1 E 13 53 N 56 21 SE0420263 BjÃ ¤rnum 8,3 E 13 43 N 56 17 SE0420267 SiesjÃ ¶omrÃ ¥det * 56,4 E 14 33 N 56 4 SE0420268 VÃ ¤stra Malshult * 55,4 E 13 56 N 56 20 SE0420271 Djurholmamossen * 109,2 E 13 3 N 56 20 SE0420272 Ã rhultsbÃ ¤cken * 10,3 E 13 2 N 56 20 SE0420273 Korup * 82 E 12 53 N 56 23 SE0420274 Edenryd * 286,5 E 14 30 N 56 2 SE0420275 Tostebergakusten * 1 112,4 E 14 26 N 56 0 SE0420276 Ã stra Hammaren-KÃ ¤ringÃ ¶ren 336,4 E 14 23 N 55 58 SE0420277 Ã lemossen-Hulrugered * 40,8 E 12 54 N 56 23 SE0420280 EverÃ ¶ds utmark * 37,4 E 13 55 N 55 52 SE0420281 HÃ ¶rrÃ ¶ds utmark * 5,7 E 14 3 N 55 46 SE0420282 PrÃ ¤stÃ ¤ngen 15,4 E 14 11 N 55 53 SE0420283 HallandsÃ ¥s nordsluttning * 113,4 E 12 55 N 56 25 SE0420284 LyabÃ ¤cken * 12,2 E 12 51 N 56 24 SE0420285 Kronovall * 49,1 E 14 2 N 55 38 SE0420287 Herrevadskloster * 213 E 13 15 N 56 5 SE0420288 Impan 12,6 E 14 18 N 55 33 SE0420289 Stensmyr * 346,3 E 13 31 N 56 19 SE0420290 FÃ ¤jemyr * 312,5 E 13 33 N 56 16 SE0420291 Slottet * 3 E 12 49 N 56 22 SE0420292 Ledtorpet 2 E 12 53 N 56 24 SE0420293 Brandeborg * 18,1 E 13 13 N 56 5 SE0420294 LÃ ¤rkesholmssjÃ ¶n 77,4 E 13 22 N 56 17 SE0420295 Matsalycke 1,8 E 14 4 N 56 13 SE0420296 MÃ ¶llerÃ ¶d 3,1 E 13 46 N 56 21 SE0420297 MaglÃ ¶ ekar 2,5 E 13 37 N 56 3 SE0420298 HÃ ¶rlinge Ã ¤ngar * 106,2 E 13 51 N 56 22 SE0420299 SkeingesjÃ ¶n 277,5 E 13 53 N 56 22 SE0420300 VÃ ¤rsjÃ ¶n 276,6 E 13 28 N 56 18 SE0420301 Verum 7,9 E 13 47 N 56 21 SE0420302 UllstorpskÃ ¤rret * 6,4 E 14 1 N 55 31 SE0420303 RaslÃ ¥ngen vÃ ¤stra 235,5 E 14 25 N 56 15 SE0420304 DrÃ ¶gsperyd * 11,9 E 14 34 N 56 11 SE0420305 GyllebosjÃ ¶n 104,9 E 14 11 N 55 35 SE0420306 HoljeÃ ¥n * 29 E 14 29 N 56 10 SE0420307 Helge Ã ¥ * 112,3 E 14 11 N 55 54 SE0420308 AraslÃ ¶vssjÃ ¶n 368,5 E 14 7 N 56 3 SE0420309 HammarsjÃ ¶n * 1 797,4 E 14 12 N 55 59 SE0420310 VramsÃ ¥n * 241,9 E 13 54 N 55 57 SE0420311 Gyllebo * 19,4 E 14 11 N 55 35 SE0420312 LevrasjÃ ¶n 273,8 E 14 29 N 56 6 SE0420313 Store mosse 326,1 E 13 44 N 56 0 SE0420314 MannagÃ ¥rden * 13,4 E 14 4 N 56 14 SE0420315 Uggleskogen 15,8 E 13 24 N 56 8 SE0420316 Balsbergsgrottan 1,3 E 14 12 N 56 6 SE0420317 Vejshulta myr * 101 E 13 32 N 56 18 SE0420319 IvÃ ¶sjÃ ¶n-OppmannasjÃ ¶n 6 165,2 E 14 26 N 56 6 SE0420320 Varshultamyren * 157 E 13 17 N 56 12 SE0420322 NÃ ¤sum * 52 E 14 31 N 56 10 SE0420323 VanÃ ¥s * 83 E 14 2 N 56 11 SE0420324 Balsberget * 195 E 14 12 N 56 6 SE0420325 AngsholmasjÃ ¶n 4,4 E 13 34 N 56 10 SE0430022 Dalby SÃ ¶derskog * 36,6 E 13 20 N 55 40 SE0430023 Dalby Norreskog * 19 E 13 20 N 55 40 SE0430024 Billebjer * 22,8 E 13 19 N 55 41 SE0430026 MÃ ¥ryd-HÃ ¤llestad * 198,6 E 13 23 N 55 41 SE0430030 Kungsmarken * 232,1 E 13 16 N 55 43 SE0430031 LinnebjÃ ¤r * 38,5 E 13 18 N 55 44 SE0430042 StÃ ¥ngby mosse 29 E 13 9 N 55 46 SE0430044 Dagstorps mosse * 5,7 E 13 4 N 55 48 SE0430063 Ven 67,5 E 12 41 N 55 54 SE0430064 Rustningshamn 22,2 E 12 48 N 55 55 SE0430067 FjÃ ¤restad-Gantofta * 42 E 12 49 N 55 59 SE0430079 Christinelund * 30,3 E 12 36 N 56 7 SE0430082 MÃ ¶llehÃ ¤ssle-Kullens havsbad * 160,9 E 12 30 N 56 16 SE0430092 Kullaberg * 1 356,2 E 12 30 N 56 17 SE0430093 Sandhammaren-KÃ ¥seberga * 1 266,7 E 14 8 N 55 23 SE0430094 Ystads sandskog * 142,9 E 13 52 N 55 25 SE0430095 FalsterbohalvÃ ¶n * 41 635 E 12 49 N 55 23 SE0430096 HÃ ¤sthagen * 45,4 E 13 29 N 55 30 SE0430097 RÃ ¶varkulan * 48,1 E 13 30 N 55 47 SE0430098 GÃ ¤llabjÃ ¤r * 125,8 E 13 19 N 56 0 SE0430099 BÃ ¶lsÃ ¥kra-TranekÃ ¤rr 137,1 E 12 38 N 56 15 SE0430100 Fulltofta * 296,1 E 13 36 N 55 52 SE0430101 LÃ ¶vestads Ã ¥sar 34,2 E 13 51 N 55 39 SE0430102 RÃ ¶nnen * 17,1 E 12 45 N 56 13 SE0430103 Farhult * 71,3 E 12 42 N 56 13 SE0430104 KlÃ ¶vabÃ ¤cken * 152 E 13 6 N 56 4 SE0430105 HallabÃ ¤ckens dalgÃ ¥ng * 188,3 E 13 4 N 56 2 SE0430106 TranerÃ ¶ds mosse * 106,9 E 13 11 N 56 2 SE0430107 KvÃ ¤rkabÃ ¤cken * 563,2 E 13 12 N 56 1 SE0430108 Nackarpsdalen * 457,3 E 13 15 N 56 0 SE0430109 RÃ ¥Ã ¥ns dalgÃ ¥ng * 49 E 12 47 N 55 59 SE0430110 KlingavÃ ¤lsÃ ¥n-Karup * 838,1 E 13 35 N 55 37 SE0430111 Falsterbo skjutfÃ ¤lt * 69 E 12 52 N 55 23 SE0430112 Kabusa 211,1 E 13 59 N 55 25 SE0430113 RevingefÃ ¤ltet * 3 012,8 E 13 30 N 55 41 SE0430114 HÃ ¶gestads mosse 79,4 E 13 50 N 55 30 SE0430115 Skoghejdan * 76,1 E 13 50 N 55 33 SE0430116 Skoghusets enefÃ ¤lad * 19 E 13 46 N 55 33 SE0430117 Borgen * 16,9 E 12 51 N 55 58 SE0430118 BillingemÃ ¶lla * 9,2 E 13 21 N 55 58 SE0430119 Abullahagen 29,9 E 13 19 N 55 49 SE0430120 HumlarÃ ¶dshus * 16,3 E 13 31 N 55 35 SE0430121 FjÃ ¤llmossen * 281 E 13 53 N 55 49 SE0430122 Fredriksbergs mosse * 69,8 E 13 47 N 55 31 SE0430123 Lybeck * 3,8 E 13 44 N 55 30 SE0430126 FÃ ¥gelsÃ ¥ngsdalen * 14,6 E 13 19 N 55 42 SE0430127 VitabÃ ¤ckskÃ ¤llan * 0,7 E 13 47 N 55 35 SE0430128 Tannhuset * 18,4 E 13 46 N 55 35 SE0430129 JordbodhÃ ¤llorna 24,2 E 13 46 N 55 35 SE0430130 SularpskÃ ¤rret 1,3 E 13 18 N 55 42 SE0430131 Vombs NorregÃ ¥rd * 30,5 E 13 32 N 55 41 SE0430132 LemmestrÃ ¶torp * 42,1 E 13 23 N 55 30 SE0430133 Eksholm * 24,1 E 13 18 N 55 33 SE0430134 BjersjÃ ¶holms Ã ¤dellÃ ¶vskog 7,2 E 13 46 N 55 27 SE0430135 Yddingen * 10 E 13 14 N 55 32 SE0430136 EllestadssjÃ ¶n * 285,9 E 13 44 N 55 32 SE0430137 KrageholmssjÃ ¶n * 217,8 E 13 45 N 55 30 SE0430139 NyvÃ ¥ngsskogen * 95,4 E 13 50 N 55 33 SE0430140 LjungatorpskÃ ¤rret 7,3 E 13 51 N 55 31 SE0430141 BorstbÃ ¤cken * 19,7 E 13 35 N 55 42 SE0430142 Zachows mosse 2,9 E 12 33 N 56 15 SE0430143 Sniberups fÃ ¤lad * 12,5 E 13 44 N 55 45 SE0430144 LiaÃ ¤ngen 0,82 E 13 4 N 56 0 SE0430145 HunnerÃ ¶ds mosse * 22,6 E 13 24 N 55 29 SE0430147 Jonstorp-VegeÃ ¥ns mynning * 1 196,6 E 12 46 N 56 13 SE0430148 Lommabukten 227 E 13 2 N 55 38 SE0430149 TygelsjÃ ¶-Gessie 1 160,8 E 12 55 N 55 29 SE0430150 Vellinge Ã ¤ngar * 395 E 12 58 N 55 27 SE0430151 Domsten-Viken 10,2 E 12 35 N 56 7 SE0430152 KnivsÃ ¥s * 23,6 E 13 24 N 55 39 SE0430153 HÃ ¤ckeberga * 443,1 E 13 24 N 55 34 SE0430154 Degebergahus * 25,3 E 13 24 N 55 33 SE0430155 Husarahagen * 88,4 E 13 25 N 55 33 SE0430156 Stadsparken i Lund 11,3 E 13 11 N 55 41 SE0430157 Limhamns kalkbrott 45,3 E 12 56 N 55 34 SE0430158 Klintaskogen * 14,7 E 13 30 N 55 51 SE0430159 Stora Harrie mosse 12 E 13 8 N 55 48 SE0430161 Humlamaden-Enelyckan * 91,7 E 13 31 N 55 36 SE0430162 SaxÃ ¥ns mynning-JÃ ¤ravallen 1 961,7 E 12 55 N 55 48 SE0430163 Karaby backar 6,4 E 13 2 N 55 48 SE0430164 EkeshÃ ¶garna 5,2 E 13 5 N 55 50 SE0430165 BjÃ ¤ret * 21 E 13 29 N 55 58 SE0430166 Ã stra FulltoftaomrÃ ¥det * 131 E 13 38 N 55 52 SE0430167 Snogeholm 67 E 13 42 N 55 33 SE0430168 Ã vedskloster * 54 E 13 37 N 55 41 SE0430169 Timan 6,2 E 13 48 N 55 53 SE0430170 SÃ ¶vdeborg 289 E 13 42 N 55 34 SE0430171 Bellinga * 41 E 13 43 N 55 31 SE0430174 FÃ ¥gelsjÃ ¶n 7,9 E 12 57 N 55 48 SE0430175 Ugglarps mosse 29 E 13 17 N 55 28 SE0510001 BjÃ ¶rsÃ ¥kra-BÃ ¶linge * 45,9 E 13 11 N 56 19 SE0510002 Ekered 1,9 E 12 59 N 56 22 SE0510003 Ã starpe mosse * 189,2 E 13 3 N 56 22 SE0510006 Laholmsbuktens sanddynsreservat * 682,9 E 12 57 N 56 33 SE0510007 TjÃ ¤rby * 59,8 E 12 59 N 56 33 SE0510009 BÃ ¶larp * 7,6 E 13 10 N 56 34 SE0510011 GÃ ¶storps skog * 161 E 13 10 N 56 36 SE0510012 HollandsbjÃ ¤r * 8,2 E 13 7 N 56 36 SE0510020 Haverdal * 670,6 E 12 40 N 56 42 SE0510026 Steninge-StensjÃ ¶strand * 198,5 E 12 37 N 56 46 SE0510039 Grimsholmen * 220,3 E 12 33 N 56 50 SE0510048 VÃ ¤stra GetterÃ ¶n * 179,7 E 12 11 N 57 7 SE0510049 GetterÃ ¶ns fÃ ¥gelreservat * 350,5 E 12 14 N 57 8 SE0510050 BalgÃ ¶ * 2 146,1 E 12 9 N 57 9 SE0510051 Gamla Varberg * 52,2 E 12 14 N 57 9 SE0510052 GÃ ¤sslÃ ¶sa * 20,9 E 12 29 N 57 8 SE0510053 Ã rnÃ ¤sudden * 64,9 E 12 9 N 57 11 SE0510058 Kungsbackafjorden * 7 876,9 E 12 4 N 57 24 SE0510062 SvÃ ¤ngehallar-FjÃ ¤rehals * 291,8 E 11 55 N 57 24 SE0510063 GÃ ¤ddevik * 37,4 E 12 14 N 57 26 SE0510064 Vallda sandÃ ¶ 338,8 E 11 56 N 57 28 SE0510066 HÃ ¶rdalen * 29,3 E 11 58 N 57 29 SE0510067 SÃ ¤rÃ ¶ VÃ ¤sterskog * 49,8 E 11 55 N 57 30 SE0510068 SandsjÃ ¶backa-Halland * 1 803,9 E 12 1 N 57 31 SE0510081 Morups tÃ ¥nge 207,9 E 12 22 N 56 55 SE0510082 Gamla KÃ ¶pstad * 320,9 E 12 17 N 57 2 SE0510084 Nidingen 728,9 E 11 54 N 57 18 SE0510091 VendelsÃ ¶ 472,4 E 12 6 N 57 18 SE0510094 Store mosse-Ã ringe * 77,8 E 13 6 N 56 36 SE0510096 BrogÃ ¥rd * 15 E 12 58 N 56 41 SE0510097 Ã rnarp * 8,3 E 12 59 N 56 41 SE0510101 Biskopstorp * 764,2 E 12 53 N 56 47 SE0510103 VallÃ ¥sen DR 4,4 E 13 5 N 56 21 SE0510108 Kvarnaberget 7 E 13 6 N 56 38 SE0510109 HallaskÃ ¥r 5,7 E 13 6 N 56 38 SE0510110 Frodeparken 16,1 E 12 50 N 56 51 SE0510111 Myskebackarna * 42,6 E 12 49 N 56 53 SE0510113 Ã kraberg * 5,1 E 12 14 N 57 15 SE0510115 HÃ ¶gvadsÃ ¥n 59,7 E 12 38 N 57 5 SE0510119 SÃ ¶derskogen * 30,2 E 13 7 N 56 37 SE0510122 DÃ ¶mestorp * 262,9 E 12 59 N 56 24 SE0510123 Aleskogen * 26,5 E 12 50 N 56 39 SE0510124 SkipÃ ¥s * 79,8 E 12 38 N 56 47 SE0510126 Lilla Middelgrund 17 863,7 E 11 54 N 56 57 SE0510127 Fladen 10 394,5 E 11 45 N 57 8 SE0510128 NÃ ¤snabben 89,6 E 12 29 N 57 5 SE0510130 HovgÃ ¥rdsÃ ¥n 1,4 E 12 47 N 56 52 SE0510131 VapnÃ ¶ mosse * 224,9 E 12 55 N 56 46 SE0510132 FylleÃ ¥n 269 E 13 9 N 56 44 SE0510133 Rossared * 360 E 12 11 N 57 28 SE0510137 Stegared sÃ ¶dra 31,3 E 12 34 N 57 5 SE0510139 Nabben 27,5 E 12 33 N 57 6 SE0510141 Stegared 8 E 12 34 N 57 5 SE0510143 JÃ ¤rnmÃ ¶lle * 7,2 E 12 25 N 57 1 SE0510148 SuseÃ ¥n-Hult 9,4 E 12 45 N 56 52 SE0510157 StÃ ¶vlaberget 13,1 E 12 52 N 56 50 SE0510158 Ã ppinge * 2 E 13 2 N 56 40 SE0510159 EkasjÃ ¶ 14,3 E 13 8 N 56 31 SE0510160 Klinta hallar 12,6 E 13 5 N 56 22 SE0510162 FrÃ ¶llinge * 3,3 E 12 50 N 56 50 SE0510167 RingenÃ ¤s skjutfÃ ¤lt * 52,6 E 12 41 N 56 41 SE0510168 Karsefors * 37,7 E 13 7 N 56 30 SE0510169 SÃ ¥ghuslund * 2,7 E 13 4 N 56 29 SE0510171 RolfsÃ ¥n 43,6 E 12 7 N 57 28 SE0510173 SvinamadsbÃ ¤cken 82,7 E 12 59 N 56 23 SE0510174 TjuvhultskÃ ¤rret * 3,1 E 12 58 N 56 23 SE0510175 KÃ ¤ringemossarna och Store mosse * 165,5 E 12 13 N 57 23 SE0520001 VrÃ ¥ngÃ ¶skÃ ¤rgÃ ¥rden * 5 167,6 E 11 47 N 57 32 SE0520010 HÃ ¥lta * 38,7 E 11 49 N 57 53 SE0520012 Ã lgÃ ¶n-BrattÃ ¶n * 1 191,7 E 11 41 N 57 55 SE0520013 Ã dsmÃ ¥ls Kile 236,7 E 11 46 N 57 55 SE0520020 HÃ ¤rmanÃ ¶ * 1 480,4 E 11 22 N 58 9 SE0520034 Stigfjorden * 4 846,2 E 11 38 N 58 5 SE0520036 SÃ ¤lÃ ¶fjorden * 2 826,6 E 11 35 N 57 49 SE0520037 Breviks kile-ToftenÃ ¤s * 775,9 E 11 33 N 58 0 SE0520038 HÃ ¤rÃ ¶n * 713,5 E 11 29 N 58 0 SE0520039 StrÃ ¶mmarna 451,6 E 11 29 N 58 13 SE0520043 Nordre Ã ¤lvs estuarium * 7 092,7 E 11 46 N 57 47 SE0520044 VÃ ¤gerÃ ¶ds dalar * 78,6 E 11 29 N 58 14 SE0520047 Sillvik 29,1 E 11 44 N 57 44 SE0520048 Stenungsundskusten * 2 128,7 E 11 47 N 58 1 SE0520050 Ã xnÃ ¤s * 113,4 E 11 53 N 57 48 SE0520051 Gullbringa 24,2 E 11 47 N 57 53 SE0520052 GuddehjÃ ¤lm 157,1 E 11 52 N 57 52 SE0520053 Sundsby * 362,4 E 11 41 N 58 4 SE0520054 FÃ ¥glevik 0,89 E 11 48 N 57 44 SE0520056 Nordre Ã ¤lv-Tomtebacken 128 E 11 54 N 57 50 SE0520171 Gullmarsfjorden 11 386,5 E 11 33 N 58 20 SE0520174 Halsefjorden 1 212,4 E 11 46 N 58 6 SE0520176 Pater Noster-skÃ ¤rgÃ ¥rden 2 401,4 E 11 29 N 57 54 SE0520181 GrÃ ¶derhamnsÃ ¤ngen 2,8 E 11 26 N 58 14 SE0520183 SÃ ¤veÃ ¥n, nedre delen 32,3 E 12 5 N 57 44 ANNEX 2 List of habitat types and species, for which it cannot be concluded that the network is complete Habitat type/species covered insufficiently by the network Member States concerned (1) HABITAT TYPES 1130 Estuaries DE 1140 Mudflats and sandflats not covered by seawater at low tide DE 1150 * Coastal lagoons DE 1160 Large shallow inlets and bays DE 1220 Perennial vegetation of stony banks DE 1230 Vegetated sea cliffs of the Atlantic and Baltic coasts DE 1310 Salicornia and other annuals colonizing mud and sand DE 1340 * Inland salt meadows DE 1530 * Pannonic salt steppes and salt marshes AT 2110 Embryonic shifting dunes DE 2120 Shifting dunes along the shoreline with Ammophila arenaria white dunes DE 2130 * Fixed coastal dunes with herbaceous vegetation grey dunes DE 2140 * Decalcified fixed dunes with Empetrum nigrum DE 2150 * Atlantic decalcified fixed dunes Calluno-Ulicetea DE 2160 Dunes with Hippophae rhamnoides DE 2170 Dunes with Salix repens ssp. argentea Salicion arenariae DE 2180 Wooded dunes of the Atlantic, Continental and Boreal region DE 2190 Humid dune slacks DE 2310 Dry sand heaths with Calluna and Genista DE 2320 Dry sand heaths with Calluna and Empetrum nigrum DE 2330 Inland dunes with open Corynephorus and Agrostis grasslands DE 3110 Oligotrophic waters containing very few minerals of sandy plains Littorelletalia uniflorarae DE 3130 Oligotrophic to mesotrophic standing waters with vegetation of the Littorelletea uniflorae and/or of the Isoeto-Nanojuncetea DE, FR 3140 Hard oligo-mesotrophic waters with benthic vegetation of Chara spp. DE, FR 3150 Natural euthrophic lakes with Magnopotamion or Hydrocharition-type vegetation DE 3160 Natural dystrophic lakes and ponds DE, FR 3180 * Turloughs DE 3240 Alpine rivers and their ligneous vegetation with Salix elaeagnos AT 3270 Rivers with muddy banks with Chenopodion rubri p.p. and Bidention p.p. vegetation DE 4010 Northern Atlantic wet heaths with Erica tetralix DE 4030 European dry heaths DE 5130 Juniperus communis formations on heaths or calcareous grasslands DE, FR 6110 * Rupicolous calcareous or basophilic grasslands of the Alysso-Sedion albi AT, DE, FR 6120 * Xeric sand calcareous grasslands DE 6130 Calaminarian grasslands of the Violeralia calaminariae BE 6150 Siliceous alpine and boreal grasslands DE 6210 * Semi-natural dry grasslands and scrubland facies on calcareous substrates Festuco Brometalia (*important orchid sites) DE 6230 * Species-rich Nardus grasslands, on siliceous substrates in mountain areas (and submountain areas in Continental Europe) AT, DE 6240 * Sub-Pannonic steppic grassland DE 6410 Molinia meadows on calcareous, peaty or clayey-silt-laden soils Molinion caenuleae DE, LU 6430 Hydrophilous tall herb fringe communities of plains and of the montane to alpine levels DE 6440 Alluvial meadows of river valleys of the Cnidion dubii DE 6510 Lowland hay meadows Alopecurus pratensis, Sanguisorba officinalis DE, LU 6520 Mountain hay meadows AT, DE, FR 7110 * Active raised bogs DE, FR 7140 Transition mires and quaking bogs DE, FR 7150 Depressions on peat substrates of the Rhynchosporion DE 7160 Fennoscandian mineral-rich springs and springfens SE 7210 * Calcareous fens with Cladium mariscus and species of the Caricion davallianae DE 7220 * Petrifying springs with tufa formation Cratoneurion DE 7230 Alkaline fens DE, FR 8110 Siliceous scree of the montane to snow levels Androsacetalia alpinae and Caleopsietalia ladani DE 8150 Medio-European upland siliceous screes AT, DE 8160 * Medio-European calcareous screes of hill and montane levels DE, FR 8210 Calcareous rocky slopes with chasmophytic vegetation DE 8220 Siliceous rocky slopes with chasmophitic vegetation AT, DE 8230 Siliceous rock with pioneer vegetation of the Sedo-Scleranthion or of the Sedo albi-Veronicion dillenii DE 8310 Caves not open to the public DE, IT 9110 Luzulo-Fagetum beech forests DE, FR 9120 Atlantic acidophilous beech forests with Ilex and sometimes also Taxus in the shrublayer Quercion robori-petraeae or Ilici-Fagenion DE 9130 Asperulo-Fagetum beech forests DE, SE 9140 Medio-European subalpine beech woods with Acer and Rumex arifolius DE 9150 Medio-European limesstone beech forests of the Cephalanthero-Fagion AT, DE, FR 9160 Sub-Atlantic and medio-European oak or oak-hornbeam forests of the Carpinion betuli DE 9170 Galio-Carpinetum oak-hornbeam forests DE 9180 * Tilio-Acerion forests of slopes, screes and ravines DE, SE 9190 Old acidophilous oak woods with Quercus robur on sandy plains DE 91D0 * Bog woodland DE, FR 91E0 * Alluvial forests with Alnus glutinosa and Fraxinus excelsior Alno-Padion, Alnion incanae, Salicion alvae DE 91F0 Riparian mixed forests of Quercus robur, Ulmus laevis and Ulmus minor, Fraxinus excelsior or Fraxinus angustifolia, along the great rivers (Ulmenion minoris) AT 91I0 * Euro-Siberian steppe woods with Quercus spp. AT 9410 Acidophilous Picea forests of the montane to alpine levels Vaccinio-Piceetea DE SPECIES 1014 Vertigo angustior DE, FR 1016 Vertigo moulinsiana AT, DE, FR 1029 Margaritifera margaritifera DE 1032 Unio crassus DE 1037 Ophiogomphus cecilia DE 1042 Leucorrhinia pectoralis DE, SE 1044 Coenagrion mercuriale DE, FR 1052 Hypodryas maturna DE 1059 Maculinea teleius DE, FR 1060 Lycaena dispar DE 1061 Maculinea nausithous DE, FR 1065 Euphydryas aurinia DE 1074 Eriogaster catax DE 1078 * Callimorpha quadripunctaria DE 1079 Limoniscus violaceus DE 1083 Lucanus cervus DE 1084 * Osmoderma eremita AT, DE, FR 1086 Cucujus cinnaberinus DE 1087 * Rosalia alpina DE 1092 Austropotamobius pallipes IT 1095 Petromyzon marinus DE, IT 1096 Lampetra planeri DE 1097 Lethenteron zanandreai IT 1099 Lampetra fluviatilis DE, FR 1102 Alosa alosa DE 1103 Alosa fallax DE, IT 1105 Hucho hucho DE 1106 Salmo salar DE, SE 1113 * Coregonus oxyrhnychus DE 1114 Rutilus pigus AT, DE 1130 Aspius aspius DE 1131 Leuciscus souffia DE 1134 Rhodeus sericeus amarus DE 1139 Rutilus frisii meidingeri DE 1141 Chacalburnus chalcoides DE 1145 Misgurnus fossilis DE, FR 1149 Cobitis taenia DE, FR 1157 Gymnocephalus schraetzer DE 1159 Zingel zingel DE 1160 Zingel streber DE 1163 Cottus gobio DE, IT 1166 Triturus cristatus AT, DE 1167 Triturus carnifex AT 1188 Bombina bombina DE 1193 Bombina variegata DE, FR 1220 Emys orbicularis DE 1303 Rhinolophus hipposideros AT, DE, FR 1304 Rhinolophus ferrumequinum DE, FR 1305 Rhinolophus euryale FR 1308 Barbastella barbastellus AT, DE, FR 1318 Myotis dasycneme DE 1321 Myotis emarginatus AT, DE, FR 1323 Myotis bechsteinii DE, FR 1324 Myotis myotis AT, DE, FR 1337 Castor fiber DE 1355 Lutra lutra DE, FR 1361 Lynx lynx FR 1379 Mannia triandra AT, DE 1381 Dicranum viride DE, FR 1386 Buxbaumia viridis AT, DE, FR 1387 Orthotrichum rogeri DE 1393 Drepanocladus vernicosus AT 1396 Nothothylas orbicularis DE 1421 Trichomanes speciosum DE 1428 Marsilea quadrifolia DE, FR 1437 Thesium ebracteatum DE 1493 Sisymbrium supinum FR 1614 Apium repens DE 1805 * Jurinea cyanoides DE 1831 Luronium natans DE 1832 Caldesia parnassifolia FR 1882 Bromus grossus DE 1902 Cypripedium calceolus DE 1914 * Carabus menetriesi pacholei DE (1) AT = Austria BE = Belgium DE = Germany FR = France IT = Italy LU = Luxembourg SE = Sweden ANNEX 3 List of habitat types and species for which is cannot be concluded that the network is either complete or incomplete A) Marine habitat types/species requiring further clarification Marine habitat type/species HABITAT TYPES 1110 Sandbanks which are slightly covered by sea water all the time 1170 Reefs 1180 Submarine structures made by leaking gases 8330 Submerged or partially submerged sea caves SPECIES 1224 * Caretta caretta 1349 Tursiops truncatus 1351 Phocoena phocoena 1364 Halichoerus grypus 1365 Phoca vitulina B) Habitat types/species subject to scientific examination Habitat types/species Member States concerned (1) HABITAT TYPES 1210 Annual vegetation of drift lines DE 3260 Water courses of plain to montane levels with the Ranunculion fluitantis and Callitricho-Batrachion vegetation DE 9190 Old acidophilous oak woods with Quercus robur on sandy plains FR SPECIES 1013 Vertigo geyeri DE 1081 Dytiscus latissimus DE 1082 Graphoderus bilineatus DE 1088 Cerambyx cerdo DE 1092 Austropotamobius pallipes DE 1098 Eudontomyzon spp. DE 1122 Gobio uranoscopus DE 1352 * Canis lupus DE 1361 Lynx lynx DE 1393 Drepanocladus vernicosus DE 1617 Angelica palustris DE 1831 Luronium natans FR 1832 Caldesia parnassifolia DE 1936 Anthrenochernes stellae DE (1) DE = Germany FR = France